 470318 NLRB No. 54DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent moved for a new trial before a different admin-istrative law judge on the grounds that the judge prejudged the credi-
bility of the witnesses and the allegations of the complaint in a man-
ner that demonstrated bias and prejudice towards the Respondent.
We have carefully reviewed the record and we conclude that the mo-
tion to disqualify was untimely filed. Sec. 102.37 of the Board's
Rules and Regulations states that a party may request that a judge
withdraw from the proceeding at any time before the judge files his
or her decision by filing with the judge ``with due diligence'' and
``promptly upon the discovery of the alleged facts'' an affidavit set-
ting forth the grounds for disqualification. The judge issued his deci-
sion on March 1, 1994, and the Respondent did not file its motion
to disqualify until April 29, 1994. Under these circumstances, we
find that the motion was untimely filed. Even assuming the motion
were timely filed, we find no evidence in the record or decision indi-
cating that the judge was biased against the Respondent or that he
prejudged the credibility of witnesses. Accordingly, we deny the Re-
spondent's motion for a new trial before a different judge.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In the judge's discussion of employee Elboyd Deal's discharge,the judge credited the testimony of Deal that he did not make the
alleged threat attributed to him, i.e., that he stated that ``Kenny
would look good in a wheelchair too.'' In view of this credibility
resolution, we find it unnecessary to rely on the judge's subsequent
statement that, ``even if made,'' the statement did not constitute a
threat of immediate harm to anyone.3In the remedy and recommended Order sections of his decision,the judge recommended that the Respondent be ordered to return Jo-
anne Diggs to her former position as an instructor, from which it
removed her on about July 1, 1991, and to make her whole for any
difference in pay between her job as an instructor and her new job
as a hemmer. The judge noted that although Diggs was not alleged
as a discriminatee, the General Counsel announced at the hearing an
intention to seek a make-whole remedy for her, without opposition
from the Respondent. The judge, however, inadvertently omitted this
finding from his Conclusions of Law. We find that the matter was
fully litigated, and that the judge's factual conclusions, set forth in
sec. II,U,3 of his decision, support finding a violation of Sec. 8(a)(3)
and (1) in the elimination of Diggs' instructor duties. Accordingly,
we shall add this finding to the judge's Conclusions of Law.The judge failed to include a cease-and-desist order based on theRespondent's granting of a wage increase to nonunion employees,
without granting a comparable increase to the unionized employees,
in violation of Sec. 8(a)(5), (3), and (1). We have amended the
Order and notice to include this remedy.In fn. 2 of his decision, the judge incorrectly cited Houston CocaCola Bottling Co., 256 NLRB 520 (1981); in sec. II,H,2,a, the judgemistakenly stated that the ``Union'' would probably be out of busi-
ness, instead of the ``Company;'' in his discussion of Elboyd Deal's
discharge, the judge inadvertently stated that the ``flurry of super-
visory activity'' occurred on October 20, when in fact it was August
20; and in par. 3 of the ``Factual and legal conclusions'' section
concerning the 5.5-percent wage increase given to nonunion employ-
ees, the judge inadvertently stated that the increase was given to
union employees. These errors do not affect the outcome of the case.Fieldcrest Cannon, Inc. and Amalgamated Clothingand Textile Workers Union, AFL±CIO. Cases11±CA±14494, 11±CA±14584, 11±CA±14643,
11±CA±14723, 11±CA±14730 (Formerly 15±CA±
11679), 11±CA±14735 (Formerly 15±CA±11679),
11±CA±14771, 11±CA±14815, 11±CA±15006,
and 11±RC±5776August 25, 1995DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGOn March 1, 1994, Administrative Law Judge How-ard I. Grossman issued the attached decision. The Re-
spondent and the Charging Party Petitioner filed ex-
ceptions and supporting briefs. The General Counsel
and the Charging Party Petitioner filed answering
briefs, and the Respondent filed reply briefs. On April
29, 1994, the General Counsel filed a motion for ex-
traordinary remedies.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,1findings,2and con-clusions and to adopt the recommended Order.31. The judge found that the Respondent violatedSection 8(a)(3) and (1) when it removed employee
Robin Teal from a position as a temporary supervisor
because she supported the Union. At various times
throughout the 3-year period prior to the election, Teal
served as a temporary fill-in supervisor, at higher pay,
when her regular supervisor was absent. During the
election campaign, Teal actively supported the Union.In its exceptions, the Respondent contends that thejudge misapplied the appropriate legal standards in
reaching his conclusions. The Respondent contends
that it ceased using Teal as a temporary supervisor
``because she does not support the Company's philoso-
phy with regard to unionization of its employees.'' The
Respondent asserts that the purpose and policy behind
the Act's exclusion of supervisors from its coverage
would be thwarted if an employer is forced to use em-
ployees who do not support management's philosophy
on unionization as supervisors. The Respondent argues
that an employer's efforts to avoid unionization are un-
dermined if a supervisor is known to openly oppose
the employer's position after working hours. We dis-
agree.It is well established ``that an employer may denyreemployment as a rank-and-file worker to an em-
ployee who, during the time when he had supervisory
status, engaged in prounion activity.'' Gino MorenaEnterprises, 287 NLRB 1327, 1327 fn. 3 (1988). Here,however, there was no evidence that Teal, while acting
as a supervisor, engaged in prounion activity. The Re-
spondent concedes that she did not overtly support the
Union by campaigning for the Union or by wearing 471FIELDCREST CANNON, INC.4Member Stephens notes that in Pacific American ShipownersAssn., 98 NLRB 582 (1952), in which the Board held that the Actdoes not protect applicants for supervisory positions from discrimi-
nation in hiring, the Board distinguished the situation of individuals
working as 2(3) employees at the time they seek promotion to a su-
pervisory position in their place of employment (id. at 597):[W]e cannot agree that our decision herein affects adversely the
rights of nonsupervisory employees in the particular respect
which concerns our dissenting colleague: viz, where a rank andfile employee of a particular employer, who applies to his em-
ployer for promotion to a supervisory vacancy, is told that he
will not receive consideration for promotion because he has been
an active union member. A refusal to accord an actual employee
the normal consideration for promotion to a higher position, al-
beit that of supervisor, based on protected concerted activity
during such employment, would clearly be a violation of the
rights of nonsupervisory employees. [Footnote omitted.]See also NLRB v. Local 725 Plumbers, 572 F.2d 550, 552±553(5th Cir. 1978) (employee who cycled in and out of supervisory jobs
pursuant to hiring hall referrals protected under Sec. 8(b)(1)(A)
against union's discriminatory refusal to refer him to a supervisory
position).union insignia while serving as temporary supervisor.Nor is there any basis in Board precedent for the Re-
spondent's contention that Teal's personal thoughts or
beliefs in support of the Union, without evidence that
she engaged in prounion conduct while she was a su-
pervisor, justifies her removal from the temporary su-
pervisory position.In Advanced Mining Group, 260 NLRB 486 (1982),the Board adopted the judge's finding that an employer
unlawfully denied an employee assignment as a tem-
porary supervisor in an attempt ``to demonstrate to the
employees that those who supported the Union would
be punished and those who opposed the Union would
be rewarded.'' Id. at 503. Similarly here, we conclude
that the Respondent unlawfully denied Teal the tem-
porary supervisory position in order to demonstrate to
employees that employee union supporters would be
punished. Other employees, as well as Teal herself,
would inevitably get the message from the Respond-
ent's action that union support could easily lead to re-
duced opportunities for advancement in the Respond-
ent's hierarchy. The Respondent admits that it refused
to give Teal the temporary assignment based only on
the union sympathies she had held as an employee and
presumably still would hold while acting as a tem-
porary supervisor. Such conduct is patently unlawful in
the absence of any evidence that she engaged in overt
conduct in support of the Union while serving in a su-
pervisory capacity.4Accordingly, we agree with thejudge's finding that by refusing to give Teal temporary
supervisory assignments the Respondent violated Sec-
tion 8(a)(3) and (1).2. For the reasons stated by the judge, we affirm hisfinding that the Respondent violated Section 8(a)(3)
and (1) by withholding a 5.5-percent wage increase
from the employees represented by the Union while
granting a 5.5-percent pay increase to its nonunion em-ployees. We also affirm the judge's finding that theRespondent violated Section 8(a)(5) and (1) by failing
to bargain in good faith with the Union over the wage
increase, but do so for the reasons stated below.The Board addressed the issue of bad-faith bargain-ing in the context of a union campaign in EasternMaine Medical Center, 253 NLRB 224 (1980), enfd.658 F.2d 1 (1st Cir. 1981). There, the Board adoptedthe judge's finding that an employer violated Section
8(a)(5) and (1) by withholding a wage increase and
other fringe benefits from union-represented employ-
ees, while at the same time granting those benefits to
its unrepresented employees. The judge in EasternMaine found that the discriminatory withholding of thewage increase was central to the employer's strategy to
frustrate reaching agreement, and that when it finally
did propose an increase, it was less than the unit em-
ployees would have received had they not selected the
union. The judge concluded that the employer ``failed
to bargain in good faith and instead bargained with a
determination not to reach an agreement and to under-
mine and destroy the Union as bargaining representa-
tive.'' Id. at 244.Applying these principles to this case, we find thatthe Respondent failed to bargain in good faith with the
Union over the wage increase. The Respondent's dis-
criminatory departure from its practice of granting
identical wage benefits to its represented and unrepre-
sented employees indicates the Respondent's desire to
frustrate bargaining and to ``undermine and destroy''
the Union. The Respondent's extreme union animus is
further evidenced by the numerous unfair labor prac-
tice violations discussed in the judge's decision. Such
a pattern of discriminatory conduct is inconsistent with
good-faith bargaining, and reflects the Respondent's
determination not to reach agreement with the Union.In addition, the Respondent's agents made state-ments both during and outside the negotiations which
strongly suggested that its wage-increase proposals to
the Union were intended both to punish the Union for
its attempts to organize the unorganized plants and to
undermine any further attempts at organization. These
statements came from the highest levels of the Re-
spondent's management as well as several supervisors
on the shop floor. When a union representative
broached the subject of the wage negotiations to the
Respondent's personnel administrator, Bob Moore,
Moore was hostile, declaring that the Respondent was
not going to put 5.5 percent on the table as long as
the Union was ``harassing the Company and being ir-
responsible.'' The general manager of one of the
unionized plants, in Columbus, Georgia, told an em-
ployee and the local union president that the Respond-
ent offered them a lower raise than that given to the
nonunion plants because they were an organized plant.
Several front-line supervisors at the nonunion plants 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Member Stephens notes that nothing in this decision necessarilyimplies that an employer is required by the Act to grant represented
employees benefits equal to or greater than those provided to its un-
represented employees. He agrees, however, that when, as here, an
employer has always treated wages on a company-wide basis and de-
viates from that policy during collective-bargaining negotiations in
a context of statements to the effect that employees are being pun-
ished for having selected union representation, the conduct violates
Sec. 8(a)(5), (3), and (1) of the Act.candidly told employees at those plants that the objectof the Respondent's strategy in offering a lower wage
increase in negotiations was to discredit the Union and
to drive it out of the plant. These statements leave lit-
tle doubt that the Respondent was not acting in good
faith when it proposed and granted its employees in
the unionized plants a lower wage increase than the
one granted to the nonunion plants. Accordingly, we
find that the Respondent violated Section 8(a)(5) and
(1) by failing to bargain in good faith over the wage
increase.53. The remedy section of the judge's decision rec-ommends that the Respondent be ordered to makewhole its union-represented employees for any mone-
tary loss they may have suffered by reason of the Re-
spondent's failure to include them in the September 9,
1991 wage increase given to nonunion employees. The
Respondent contends that the Board lacks authority to
compel it to propose or agree to a 5.5-percent wage in-
crease. We find no merit to this contention. We have
concluded that the Respondent violated Section 8(a)(3)
and (1) by withholding the wage increase from its rep-
resented employees in order to discourage support for
the Union. In cases of discriminatory conduct, the
Board traditionally orders that the affected employees
be made whole. Indeed, the Board has compelled such
a remedy in circumstances identical to those presented
here. In Eastern Maine, 253 NLRB at 228, 248, theBoard ordered the respondent to restore the status quo
ante existing prior to its unlawful actions and to make
whole employees who suffered monetary losses as a
result of a discriminatorily withheld wage increase
which bargaining unit employees would have received
but for the respondent's unlawful conduct. Based on
this precedent, we adopt the judge's recommendation
that the Respondent be ordered to make whole the em-
ployees affected by the unlawfully withheld 5.5-per-
cent wage increase.4. The judge sustained Petitioner's Objection 18based on his finding that a fair election was made im-
possible because of the Respondent's distribution of
literature predicting plant closure and the loss of jobs
if the employees selected the Union. In so finding,
however, the judge found that ``it would serve no use-
ful purpose'' to go through the additional evidence
presented by the Petitioner to establish that B & C As-
sociates, a public relations firm, was acting as an agent
of the Respondent when it circulated posters and news-paper advertisements predicting plant closure and lossof jobs if the Union won the election. The Petitioner
excepts to the judge's failure to find that the Respond-
ent is liable for the conduct of B & C Associates. We
agree with the Petitioner.The advertisements created by B & C Associateswere displayed on telephone poles in the City of
Kannapolis, and within the plant. One advertisement
features a picture of a nuclear explosion with the cap-
tion, ``There's more than one way to destroy a com-
munity. VOTE NO.'' Another advertisement shows a
group of workers standing outside of a plant gate with
the sign ``closed'' hanging on the gate. The caption
reads, ``In the past decade, scores of textile plants have
closed in North Carolina. Thousands of workers have
lost their jobs. Fieldcrest Cannon lost $41 million last
year. Vote NO union.'' These advertisements clearly
conveyed to employees threats of job loss and plant
closure if the Union won the election.In order to hold the Respondent responsible for thethreats contained in the advertisements, it is necessary
to find that B & C Associates was acting as an agent
of the Respondent at the time it distributed the mate-
rials. In determining whether a person is acting as the
agent of another, the Board applies the common law
principles of agency as set forth in the Restatement 2d,
Agency, including the principles of apparent and actualauthority. Allegany Aggregates, 311 NLRB 1165(1993).Here, the Respondent hired B & C Associates tocreate and display advertisements pursuant to a retainer
agreement that covered the period of the Union's cam-
paign. Although the advertisements described above
were circulated in the name of ``Citizens Concerned
for Cabarrus & Rowan Counties,'' they were paid for
by the Respondent. The record also shows that rep-
resentatives of B & C Associates dealt directly with
Respondent's Vice President Ozzie Raines and CEO
Jim Fitzgibbons regarding the public relations work to
be performed. Regardless of its thinly-veiled attempt to
distance itself from the Respondent by labeling its ad-
vertisements with the name of another group, it is clear
from the facts that its retainer agreement was directly
with the Respondent and that it dealt directly with the
Respondent's principals, that B & C Associates re-
ceived its marching orders from the Respondent. In
these circumstances, we conclude that B & C Associ-
ates was an agent with actual authority to create and
display the advertisements. The threats of job loss and
plant closure contained in the advertisements are there-
fore attributable to the Respondent. Accordingly, we
find that this additional evidence supports the judge's
conclusion that the Respondent engaged in objection-
able conduct sufficient to set aside the election. 473FIELDCREST CANNON, INC.6The Respondent contends that special notice and access remediesare inappropriate because neither the General Counsel nor the Charg-
ing Party sought these remedies before the judge. We find no merit
to this contention. The Board is not precluded from giving a particu-
lar remedy by the fact that the remedy was neither given by the
judge nor initially requested by any of the parties. E.g., NabcoCorp., 266 NLRB 687 fn. 1 (1983) (``It is well settled that theBoard's power to remedy unfair labor practices is not limited by the
parties' failure to request ... any specific remedy.'').
7We have required that all notices be signed personally by the Re-spondent's vice president for human resources, Ozzie Raines, and
that Ozzie Raines either read the notice to the Respondent's employ-
ees or be present while the notice is read by a Board agent, because
Raines actively participated in the Respondent's antiunion campaign
and unlawful conduct. We believe that the egregiousness of Raines'
conduct and his high-level position warrant his reading of the notice,
or his presence while the notice is read, in order to dispel the atmos-
phere of intimidation created by his unlawful conduct. See ThreeSisters Sportswear Co., 312 NLRB 853 (1993). Contrary to our dis-senting colleague's assertion, and as fully discussed by the judge, we
note that Raines was personally responsible for the unlawful wage
increase given to nonunion employees, and the corresponding with-
holding of the same increase to unionized employees. Raines was
featured in the video tape shown to employees that contained various
8(a)(1) threats, and he approved the campaign propaganda that
threatened job loss and plant closure.In light of the fact that we have ordered the Respondent to post,mail, and publish a Spanish language translation of the Board's no-
tice, we also require that when the notice is read to the employees
by Ozzie Raines or by a Board agent, it should also be read in Span-
ish.AMENDEDREMEDYWe agree with the judge that the Respondent's un-fair labor practices warrant a broad cease-and-desist
order, requiring the Respondent to cease and desist
from committing the specific violations found and
from violating the Act ``in any other manner.'' In ad-
dition, in agreement with the General Counsel and the
Charging Party, we find that the Respondent's unfair
labor practices are so numerous, pervasive, and out-
rageous that special notice and access remedies are
necessary to dissipate fully the coercive effects of the
unfair labor practices found. See generally Three Sis-ters Sportswear Co., 312 NLRB 853 (1993); TexasSuper Foods, 303 NLRB 209 (1991); Monfort of Colo-rado, 298 NLRB 73 (1990), enfd. 965 F.2d 1538 (9thCir. 1992); S.E. Nichols, Inc.
, 284 NLRB 556 (1987),enfd. in relevant part 862 F.2d 952 (2d Cir. 1988);
Sambo's Restaurant, 247 NLRB 777 (1980); HaddonHouse Foods, 242 NLRB 1057, 1058±1059 (1980),enfd. in relevant part 640 F.2d 392, 399±404 (D.C.
Cir. 1981).6The special access remedies set forthbelow, however, are limited to the Respondent's non-
union plants in North Carolina in which we are order-
ing a second election. These access remedies are not
necessary at the Respondent's plants where the em-
ployees already have union representation. Contrary to
Member Stephens, we shall not limit the special read-
ing remedies to the nonunion plants, and we shall re-
quire that the same notice covering all of the violations
found herein shall be posted and read at all of the af-
fected plants, both union and nonunion. In view of the
corporate-wide nature of the Respondent's egregious
and notorious unfair labor practices, this reading is
necessary in order to convey the message to all em-
ployees, represented and unrepresented, that the Re-
spondent is serious about remedying this unlawful con-
duct.Accordingly, we shall order the Respondent to com-ply with the following additional remedies: (1) in addi-
tion to posting copies of the attached notice marked
``Appendix'' at its North Carolina, Virginia, Alabama,
and Georgia facilities, publish the notice in the Re-
spondent's internal newsletter, and mail copies of the
notice to all its present employees and to all employees
on the Respondent's payroll since April 29, 1991,
when the Respondent began its unlawful conduct, and
in addition post, mail, and publish in the same manner
a Spanish language translation of the Board notice; allsuch notices, whether mailed, posted, or published, areto be signed personally by the Respondent's vice presi-
dent for human resources, Ozzie Raines; (2) convene
during working time all employees at the Respondent's
North Carolina, Virginia, Alabama, and Georgia facili-
ties, by shifts, departments, or otherwise, and have
Ozzie Raines read the notice to the employees, or at
Ozzie Raines' option, permit a Board agent to read the
notice. If Ozzie Raines chooses to have a Board agent
read the notice, he shall be present while the notice is
read. In either event, the notice must also be read inSpanish;7(3) publish in local newspapers of generalcirculation a copy of the above notice two times a
week for a period of 4 weeks and publish in all local
Spanish newspapers a copy of the Spanish language
translation of the notice; if, however, there exists no
local Spanish publication in an area covered by one of
the local newspapers, then a Spanish translation of the
notice shall also be published in the local newspaper;
(4) supply the Union, upon request made within 1 year
of the date of this Decision and Order, the names and
addresses of its current unit employees; (5) upon re-
quest, grant the Union and its representatives reason-
able access to the Respondent's bulletin boards and all
places where notices to employees are customarily
posted; (6) upon request, grant the Union reasonable
access to the Respondent's facilities in nonwork areas
during employees' nonwork time; (7) give notice of,
and equal time and facilities for the Union to respond
to, any address made by the Respondent to its employ-
ees on the question of union representation; and (8) af-
ford the Union the right to deliver a 30-minute speech
to employees on working time prior to any Board elec-
tion which may be scheduled in which the Union is a
participant in a time frame of not more than 10 work-
ing days before, but not less than 48 hours before,
such election. Provisions (4) through (8) above shall 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8We deny the Charging Party's request for a nonmajority bargain-ing order, because such an order is contrary to Board precedent. See
Gourmet Foods, 270 NLRB 578 (1984). Chairman Gould and Mem-ber Browning, however, question the validity of Gourmet Foods in-sofar as it precludes consideration of a nonmajority bargaining order
under any circumstances. They do not find, however, that the record
here provides any basis for considering the merits of a nonmajority
bargaining order.We deny the Charging Party's request for reimbursement of itslitigation expenses because the Respondent's defenses to the allega-
tions tried in this case are not frivolous. Heck's, Inc., 215 NLRB765 (1974). We deny its requests for publication of the notice in the
Wall Street Journal and in the Respondent's 10-K notice to investorsand for reading of the notice to the Respondent's stockholders be-
cause these remedies go beyond what is needed to remedy the unfair
labor practices committed against the Respondent's employees. We
deny the Charging Party's request for payment of backpay to
discriminatees without deduction for interim earnings as not within
the compensatory remedial scheme of the Act. See Phelps DodgeCorp. v. NLRB, 313 U.S. 177, 197±198 (1941); Republic Steel Corp.v. NLRB, 311 U.S. 7 (1940). See also Sure-Tan, Inc. v. NLRB, 467U.S. 883, 900±901 (1984). For the same reason, we also reject the
Charging Party's request that the Board's notice contain a warning
that the commission of further unfair labor practices by the Respond-
ent will be punishable by monetary fines and by the seeking of indi-
vidual contempt citations against the Respondent's top level manage-
ment. If, in the future, the Respondent commits unfair labor prac-
tices, the Board will fashion an appropriate remedy at that time.Chairman Gould, however, would grant the Charging Party's re-quest that the Respondent's chief executive officer, James Fitz-
gibbons, read the Board's notice at the next meeting of the Respond-
ent's stockholders, and that the notice be published in the Respond-
ent's 10-K report. To eliminate corporate disrespect for employee
rights, the Respondent's stockholders should be directly informed not
only of the Respondent's unlawful actions but also that the Respond-
ent will now comply with the Act and respect the legal rights of its
employees.apply for a period of 2 years from the date of the post-ing of the notice provided by the Order herein or until
the Regional Director has issued an appropriate certifi-
cation following a fair and free election, whichever
comes first.8The Union has requested that the second election beheld off the Respondent's premises. In these cir-cumstances, where the Respondent's unfair labor prac-
tices and objectionable conduct are so egregious and
pervasive, the reasons favoring conducting a second
election on the Respondent's premises have been sub-
stantially undermined. Accordingly, we shall order the
Regional Director to conduct the second election off-
premises at a neutral site the Regional Director deems
appropriate.ORDERThe National Labor Relations Board orders that theRespondent, Fieldcrest Cannon, Inc., Kannapolis and
Concord, North Carolina; Fieldale, Virginia; Phenix
City, Alabama; and Columbus, Georgia, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Coercively interrogating employees concerningtheir union sympathies and activities.(b) Threatening employees with discharge if they donot revoke their union authorization cards.(c) Threatening employees with loss of benefits ifthey select the Union as their representative.(d) Threatening employees with termination if theyselect the Union as their representative.(e) Telling employees to resign because of theirunion activities or sympathies.(f) Threatening employees with discharge if theymeet with a representative of the National Labor Rela-
tions Board.(g) Threatening employees with discharge for asso-ciating with known union supporters.(h) Threatening employees with plant closure if theyselect the Union as their representative.(i) Threatening Spanish-speaking employees withdeportation or imprisonment if they sign union author-
ization cards.(j) Threatening employees with unspecified reprisalsfor engaging in union activities.(k) Threatening employees with unspecified reprisalsif they select the Union as their representative.(l) Ordering employees to wear antiunion T-shirts.
(m) Threatening to discharge employees because oftheir union activities.(n) Threatening to suspend and otherwise disciplineemployees because of their union activities.(o) Threatening employees with more stringent en-forcement of rules if they select the Union as their rep-
resentative.(p) Telling employees that they were assigned addi-tional work because of their union activities or sym-
pathies.(q) Making disparaging remarks about the Union ina context of other coercive statements.(r) Engaging in, and creating the appearance of, sur-veillance of its employees' union activities.(s) Threatening to watch an employee more closelybecause of his union activities.(t) Restricting the movement of Union supporterswithin the plant because of their union activities, in
order to restrict their access to other employees.(u) Restricting prounion employees to their workareas, while simultaneously allowing antiunion em-
ployees to leave their work areas.(v) Telling employees that bargaining will beginfrom scratch, in the context of other statements that
benefits will be reduced.(w) Telling employees that their selection of theUnion would be futile.(x) Promulgating or enforcing a rule prohibiting em-ployees from talking about the Union on the job, while
permitting discussion of other subjects.(y) Promulgating or enforcing a rule prohibiting em-ployees from engaging in union activities in nonwork
areas during nonwork time. 475FIELDCREST CANNON, INC.(z) Polling its employees regarding their support forthe Union.(aa) Prohibiting employees from having prounion lit-erature in their possession or at their workplace while
allowing employees to have antiunion literature.(bb) Allowing antiunion employees to return latefrom lunch periods while prohibiting prounion employ-
ees from doing the same.(cc) Allowing antiunion employees to distributecampaign literature on company time in violation of its
rules, while prohibiting prounion employees from
doing the same.(dd) Prohibiting only prounion employees from dis-tributing union literature during nonwork time in non-
work areas.(ee) Soliciting, remedying, or promising to remedyemployee grievances in order to discourage employees'
support of the Union.(ff) Telling prounion employees that they will nolonger receive higher paid temporary assignments, be-
cause of their support of the Union.(gg) Promising employees unspecified benefits inorder to induce them to withdraw their support of the
Union.(hh) Soliciting employees to withdraw affidavitssubmitted to the National Labor Relations Board.(ii) Instructing employees to remove union insignia.
(jj) Allowing employees to buy first-quality goods ata discount in order to discourage them from supporting
the Union.(kk) Telling employees that their selection of theUnion would inevitably lead to strikes, in the context
of other unlawful statements.(ll) Telling its union employees that, because oftheir support of the Union, they would receive a wage
increase less than that granted to nonunion employees.(mm) Telling its nonunion employees that theywould receive a greater wage increase than the union
employees.(nn) Threatening employees with discharge if theygo on strike.(oo) Announcing a new rule more stringently en-forcing work rules, in retaliation for the employees'
union activity.(pp) Telling an employee that a supervisor would nolonger associate with her, and that she would not be
used for further translating activities, because of her
union sympathies.(qq) Granting wage increases to nonunion employ-ees and refusing to grant a comparable increase to
union employees because of their support of the
Union, and in violation of its duty to bargain in good
faith with the Union.(rr) Discouraging membership in AmalgamatedClothing and Textile Workers Union of America,
AFL±CIO, or any other labor organization, by dis-charging, suspending, warning, or otherwise disciplin-ing employees because of their union or other pro-
tected activity, or because they have given testimony
before the Board, or by discriminating against them in
any other manner with respect to their hire, tenure of
employment, or terms and conditions of employment.(ss) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Sylvia Walter, Alton W. Linton, OsborneBennett, Wendy Ashcraft, Reginald Turner, Elboyd
Deal, Charles Cordle, Ronald Pharr, Earl White, Roy
Walters, Ronald Teeter, Susan Cavin, and Cathy
Thompson immediate and full reinstatement to their
former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result of the
discrimination against them, in the manner set forth in
F.W. Woolworth Co.
, 90 NLRB 289 (1950), with in-terest as prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987).(b) Make whole Elboyd Deal and Alton W. Lintonfor any loss of earnings and other benefits suffered as
a result of the unlawful actions against them.(c) Reassign Robin Teal to her former position astemporary supervisor, and Oreida Clarke to her former
position as a translator, and make each of them whole
for any loss of earnings and other benefits suffered as
a result of the Respondent's unlawful action against
them.(d) Reassign Joanne Diggs to her former position asan instructor, and make her whole for any loss of earn-
ings and other benefits suffered as a result of her as-
signment to the job of hemmer on about July 1, 1991.(e) Reassign Eldridge Henry to the same dutieswhich he had prior to the discriminatory assignment of
more onerous work to him.(f) Make whole employees for any loss of earningsand other benefits suffered as a result of the Respond-
ent's discriminatory withholding of a wage increase.(g) Remove from its files any reference to the un-lawful discharges, suspensions, and warnings and no-
tify the employees in writing that this has been done
and that the unlawful actions will not be used against
them in any way.(h) Rescind its unlawful rules described in thejudge's Conclusions of Law 1(x), 1(y), 1(aa), 1(bb),
1(cc), 1(dd), and 1(oo), and publish notices to employ-
ees that such rules have been rescinded, in conspicuous
places including all places where notices to employees
are customarily posted. 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(i) Supply the Union, upon request made within 1year of the date of this Decision and Order, the full
names and addresses of its current unit employees em-
ployed at its nonunion plants in North Carolina.(j) On request, grant the Union and its representa-tives reasonable access to the Respondent's bulletin
boards and all places where notices to employees are
customarily posted in its nonunion plants in North
Carolina.(k) On request, grant the Union reasonable access tothe Respondent's nonunion North Carolina facilities in
nonwork areas during employees' nonwork time.(l) Give the Union notice of, and equal time and fa-cilities for the Union to respond to, any address made
by the Respondent to its employees at its nonunion
plants in North Carolina on the question of union rep-
resentation.(m) Afford the Union the right to deliver a 30-minute speech to employees on working time prior to
any Board election which may be scheduled involving
the Respondent's employees at its North Carolina
plants in which the Union is a participant in a time
frame of not more than 10 working days before, but
not less than 48 hours before, such election. [Para-
graphs (i) through (m) above shall apply for a period
of 2 years from the date of the posting of the notice
provided by the Order herein or until the Regional Di-
rector has issued an appropriate certification following
a fair and free election, whichever comes first.](n) On request, bargain with the Union as the exclu-sive representative of employees in the following ap-
propriate unit concerning terms and conditions of em-
ployment and, if any understanding is reached, embody
the understanding in a signed agreement:All production and maintenance employees, ex-cluding office clerical employees, guards, and su-
pervisors as defined in the Act, employed in sepa-
rate units at the Respondent's plants located in
Eden, North Carolina; Fieldale, Virginia; Phenix
City, Alabama; and Columbus, Georgia.(o) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(p) Post at its plants located in Kannapolis, NorthCarolina; Concord, North Carolina; Eden, North Caro-
lina; Fieldale, Virginia; Phenix City, Alabama; and Co-
lumbus, Georgia, copies of the attached notice marked
``Appendix.''9Copies of the notice, on forms providedby the Regional Director for Region 11, after beingsigned by the Respondent's vice president for human
resources, Ozzie Raines, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(q) Publish the attached notice marked ``Appendix''in the Respondent's internal newsletter.(r) Mail copies of the notice to all its present em-ployees and to all employees on the Respondent's pay-
roll since April 29, 1991, when the Respondent began
its unlawful conduct.(s) Post, mail, and publish in the same manner aSpanish language translation of the Board notice. All
such notices, whether mailed, posted, or published, are
to be signed personally by the Respondent's vice presi-
dent for human resources, Ozzie Raines.(t) Convene all employees during working time atthe Respondent's North Carolina, Virginia, Alabama,
and Georgia facilities, by shifts, departments, or other-
wise, and have Ozzie Raines read the notice to em-
ployees, or at Ozzie Raines' option, permit a Board
agent to read the notice. If Ozzie Raines chooses to
have a Board agent read the notice, he shall be present
while the notice is read. In either event, the notice
must also be read in Spanish.(u) Publish in local newspapers of general circula-tion a copy of the attached notice marked ``Appendix''
two times a week for a period of 4 weeks and publish
in all local Spanish newspapers a copy of the Spanish
language translation of the notice; if, however, there
exists no local Spanish publication in an area covered
by one of the local newspapers, then a Spanish trans-
lation of the notice shall also be published in the local
newspaper.(v) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.[Direction of Second Election omitted from publica-tion.]MEMBERSTEPHENS, concurring and dissenting in part.1. I agree that the number and pervasiveness of theRespondent's unfair labor practices warrant remedies
beyond those of the ordinary case, and I part company
from my colleagues on only three aspects of the rem-
edy. First, in view of the other remedies being granted
to dispel the atmosphere created by the unfair labor
practices at the plants in which the representation elec-
tion was held, I am not certain that the second election
needs to be conducted offsite. I would, however, allow
the Regional Director the discretion to order this when
he schedules the election if this measure seems war-
ranted under the circumstances at that time. 477FIELDCREST CANNON, INC.Second, in view of the fact that the violations at theunion-represented plants consisted only of the discrimi-
natory withholding of the wage increase and some
statements about itÐi.e., the great bulk of the viola-
tions occurred only in the nonunion plants in which the
election was heldÐI would not enlarge the remedy in
the union-represented plants beyond requiring that theRespondent cease and desist from the violations found
there, that it reimburse employees for the unlawfully
withheld wage increase, and that it post a notice re-
garding the violations committed in those plants. Read-
ing of the notice in the nonunion plants is warranted
because they were the site of the great number of un-
fair labor practices designed to crush the organizing
campaign there. In my view this distinction is consist-
ent with our obligation to see that a remedy is ``tai-
lored to the unfair labor practice it is intended to re-
dress.'' Sure-Tan, Inc., 467 U.S. 883, 900 (1984).Third, because there was no repeated or pervasivepersonal involvement by Vice President Ozzie Raines
in the various unfair labor practices found here, I
would not require his presence at the reading of the
notice. Compare Three Sisters Sportswear, 312 NLRB853 (1993) (presence of Beirel Jacobowitz required be-
cause of his involvement in many serious violations)
with Monfort of Colorado, 298 NLRB 73, 86 fn. 47(1990) (presence of Kenneth Monfort not required be-
cause he was involved in only two of the many viola-
tions). Because his commission of unfair labor prac-
tices in the sight of employees was limited to some
statements in a videotaped campaign speech (which, as
indicated below, I might not have found unlawful in
a different context), I would not find his conduct
equivalent to that of officials in the rare cases in which
the Board has required a reading of the notice by an
official or in the official's presence. See, e.g., ThreeSisters Sportswear, supra; S.E. Nichols, Inc.
, 284NLRB 556, 560, 596 (1987), modified in pertinent part
862 F.2d 952, 962 (2d Cir. 1988), cert. denied 490
U.S. 1108 (1989).2. In finding that the Respondent, through its agents,interrogated employees in violation of Section 8(a)(1),
I do not rely on the T-shirt incident involving em-
ployee Sylvia Crawford and supervisor Diane Hartis.
Also, I would not adopt the judge's finding that the
Respondent violated Section 8(a)(1) through Plant
Manager Robert Freeland's statement that he would
not have union supporters as his personal friends, al-
though he would not hold grudges against them or dis-
criminate against them.I join in adopting the judge's other findings of inde-pendent 8(a)(1) violations, but I emphasize that, in
adopting those findings with regard to bargaining-
from-scratch statements and messages implying inevi-
tability of strikes, I am influenced by the background
against which they were made: a union organizingcampaign in which management responded in part withnumerous crude threats of retaliation against employ-
ees for supporting the Union and statements concern-
ing a wage increase that suggested an intent to take a
punitive approach in determining benefits for employ-
ees who insisted on choosing representation by a col-
lective-bargaining representative. Were this a case in
which, for example, the only statements at issue werethose in Ozzie Raines' description of the collective-
bargaining process in his videotaped preelection
speech, I might well conclude that no unfair labor
practice had been committed. See, e.g., Mediplex ofDanbury, 314 NLRB 470, 471 (1994); Harrison SteelCastings Co., 293 NLRB 1158, 1159 (1989), petitionfor rev. denied 923 F.2d 542 (7th Cir. 1991).APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid and protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
coercively interrogate employees con-cerning their union sympathies and activities.WEWILLNOT
threaten employees with discharge ifthey do not revoke their union authorization cards.WEWILLNOT
threaten employees with loss of bene-fits if they select the Union as their representative.WEWILLNOT
threaten employees with terminationif they select the Union as their representative.WEWILLNOT
tell employees to resign because oftheir union activities or sympathies.WEWILLNOT
threaten employees with discharge ifthey meet with representatives of the National Labor
Relations Board.WEWILLNOT
threaten employees with discharge forassociating with known union supporters.WEWILLNOT
threaten employees with plant closureif they select the Union as their representative.WEWILLNOT
threaten Spanish-speaking employeeswith deportation or imprisonment if they sign union
authorization cards. 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
threaten employees with unspecifiedreprisals for engaging in union activities.WEWILLNOT
threaten employees with unspecifiedreprisals if they select the Union as their representa-
tive.WEWILLNOT
order employees to wear antiunion T-shirts.WEWILLNOT
threaten to discharge employees be-cause of their union activities.WEWILLNOT
threaten to suspend and otherwise dis-cipline employees because of their union activities.WEWILLNOT
threaten employees with more strin-gent enforcement of rules if they select the Union as
their representative.WEWILLNOT
tell employees that they were as-signed additional work because of their union activities
or sympathies.WEWILLNOT
make disparaging remarks about theUnion in a context of other coercive statements.WEWILLNOT
engage in, and create the appearanceof, surveillance of our employees' union activities.WEWILLNOT
threaten to watch employees moreclosely because of their union activities.WEWILLNOT
restrict the movement of union sup-porters within the plant because of their union activi-
ties, in order to restrict their access to other employees.WEWILLNOT
restrict prounion employees to theirwork areas, while simultaneously allowing antiunion
employees to leave their work areas.WEWILLNOT
tell employees that bargaining willbegin from scratch, in the context of other statements
that benefits will be reduced.WEWILLNOT
tell employees that their selection ofthe Union would be futile.WEWILLNOT
promulgate or enforce a rule prohibit-ing employees from talking about the Union on the
job, while permitting discussion of other subjects.WEWILLNOT
promulgate or enforce a rule prohibit-ing employees from engaging in union activities in
nonwork areas during nonwork time.WEWILLNOT
poll employees regarding their sup-port for the Union.WEWILLNOT
prohibit employees from havingprounion literature in their possession or workplace
while allowing employees to have antiunion literature.WEWILLNOT
allow antiunion employees to returnlate from lunch periods while prohibiting prounion em-
ployees from doing the same.WEWILLNOT
allow antiunion employees to distrib-ute campaign literature on company time in violation
of our rules, while prohibiting prounion employees
from doing the same.WEWILLNOT
prohibit only prounion employeesfrom distributing union literature during nonwork time
in nonwork areas.WEWILLNOT
solicit, remedy, or promise to remedy,employee grievances in order to discourage employees'
support of the Union.WEWILLNOT
tell prounion employees that they willno longer receive higher paid temporary assignments,
because of their support of the Union.WEWILLNOT
promise employees unspecified bene-fits in order to induce them to withdraw their support
of the Union.WEWILLNOT
solicit employees to withdraw affida-vits submitted to the National Labor Relations Board.WEWILLNOT
instruct employees to remove unioninsignia.WEWILLNOT
allow employees to buy first-qualitygoods at a discount in order to discourage them from
supporting the Union.WEWILLNOT
tell employees that their selection ofthe Union would inevitably lead to strikes, in the con-
text of other unlawful statements.WEWILLNOT
tell union employees that, because oftheir support of the Union, they would receive a wage
increase less than that granted to nonunion employees.WEWILLNOT
tell nonunion employees that theywill receive a greater wage increase than the union em-
ployees.WEWILLNOT
threaten employees with discharge ifthey go on strike.WEWILLNOT
announce a new rule more stringentlyenforcing work rules, in retaliation for employees'
union activity.WEWILLNOT
tell employees that a supervisor willno longer associate with them, or use them for translat-
ing activities, because of their union sympathies.WEWILLNOT
grant wage increases to nonunion em-ployees and refuse to grant a comparable increase to
union employees because of their support of the
Union, and in violation of our duty to bargain in good
faith with the Union.WEWILLNOT
discourage membership in Amal-gamated Clothing and Textile Workers Union of
America, AFL±CIO, or any other labor organization,
by discharging, suspending, warning, or otherwise dis-
ciplining employees because of their union or other
protected activity, or because they have given testi-
mony before the Board, or discriminate against them
in any other manner with respect to their hire, tenure
of employment, or terms and conditions of employ-
ment.WEWILLNOT
in any other manner interfere with,restrain, or coerce employees in the exercise of the
rights guaranteed them by Section 7 of the Act.WEWILL
offer Sylvia Walter, Alton W. Linton,Osborne Bennett, Wendy Ashcraft, Reginald Turner,
Elboyd Deal, Charles Cordle, Ronald Pharr, Earl
White, Roy Walters, Ronald Teeter, Susan Cavin, and
Cathy Thompson immediate and full reinstatement to 479FIELDCREST CANNON, INC.their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice to
their seniority or any other rights or privileges pre-
viously enjoyed, and WEWILL
make them whole forany loss of earnings and other benefits resulting from
their discharge, less any net interim earnings, plus in-
terest.WEWILL
make whole, with interest, Elboyd Dealand Alton W. Linton, for any loss of earnings and
other benefits suffered as a result of the unlawful ac-
tions against them.WEWILL
reassign Robin Teal and Oreida Clarke totheir former positions as temporary supervisor and
translator, respectively, and make each of them whole
for any loss of earnings and other benefits suffered as
a result of the unlawful action against them.WEWILL
reassign Joanne Diggs to her former posi-tion as an instructor, and make her whole for any loss
of earnings and other benefits suffered as a result of
her assignment to the job of hemmer on about July 1,
1991.WEWILL
reassign Eldridge Henry to the same dutieswhich he had prior to our discriminatory assignment of
more onerous work to him.WEWILL
make whole our employees in the follow-ing plants: Eden, North Carolina; Fieldale, Virginia;
Phenix City, Alabama; and Columbus, Georgia; by
retroactively granting them a wage increase, effective
September 9, 1991, with interest, equivalent to the in-
crease which we then granted to our nonunion employ-
ees.WEWILL
remove from our files any reference to theunlawful discharges, suspensions, and warnings and
notify the employees in writing that this has been done
and that the unlawful actions will not be used against
them in any way.WEWILL
rescind our unlawful rules prohibiting em-ployees from talking about the Union on the job, while
permitting discussion of other topics; prohibiting em-
ployees from engaging in union activities in nonwork
areas during nonwork times; prohibiting employees
from having union literature in their possession or at
their workplace while allowing procompany employees
to have antiunion literature; allowing procompany em-
ployees to return late after lunch periods while prohib-iting prounion employees from doing the same; allow-
ing procompany employees to distribute campaign lit-
erature on company time in violation of its rules, while
prohibiting prounion employees from doing the same;
prohibiting only prounion employees from distributing
union literature during nonwork time in nonwork
areas; and more stringently enforcing work rules in re-
taliation for the employees' union activities; and WEWILLpublish notices to employees that such rules havebeen rescinded.WEWILL
supply the Union, upon request madewithin 1 year of the date of the Board's Decision and
Order, the full names and addresses of all current unit
employees employed in our nonunion plants in North
Carolina.WEWILL
, on request, grant the Union and its rep-resentatives reasonable access to our bulletin boards
and all places where notices to employees are cus-
tomarily posted in our nonunion plants in North Caro-
lina.WEWILL
, on request, grant the Union reasonable ac-cess to our nonunion North Carolina facilities in non-
work areas during employees' nonwork time.WEWILL
give the Union notice of, and equal timeand facilities for the Union to respond to, any address
made by us to the employees at our nonunion plants
in North Carolina on the question of union representa-
tion.WEWILL
afford the Union the right to deliver a 30-minute speech to employees on working time prior to
any Board election which may be scheduled involving
employees at our North Carolina plants in which the
Union is a participant in a time frame of not more than
10 working days before, but not less than 48 hours be-
fore, such election.WEWILL
, on request, bargain with the Union as theexclusive representative of employees in the following
appropriate unit concerning terms and conditions of
employment and, if any understanding is reached, em-
body the understanding in a signed agreement:All production and maintenance employees, ex-cluding office clerical employees, guards, and su-
pervisors as defined in the Act, employed in sepa-
rate units at our plants located in Eden, North
Carolina; Fieldale, Virginia; Phenix City, Ala-
bama; and Columbus, Georgia.FIELDCRESTCANNON, INC.Rosetta B. Lane, Esq. and Jane P. North, Esq., for the Gen-eral Counsel.Charles P. Roberts III, Esq., Rudolfo Agraz, Esq., Thomas T.Hodges, Esq., and Gregory P. McGuire, Esq. (Haynes-worth, Baldwin, Johnson & Greaves), of Greensboro,North Carolina, for the Respondent Employer.David M. Prouty, Esq., of New York, New York, for theCharging Party Petitioner.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Var-ious charges and amended charges in the above-captioned
cases were filed by the Amalgamated Clothing and Textile
Workers Union, AFL±CIO (the Union or the Petitioner), the
first one on July 1, 1991, and the last on June 24, 1992.
After issuance of various complaints, a fifth order consolidat-
ing cases and a consolidated complaint (the complaint) 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
issued on February 27, 1992. Thereafter, subsequent to thefiling of another charge, another complaint issued on June
29, 1992 (Case 11±CA±15006), and was consolidated with
the other cases during a hearing then in progress. The com-
plaint alleges that Fieldcrest Cannon, Inc. (Respondent or the
Employer) committed various unfair labor practices, as de-
scribed hereinafter. All dates are in 1991 unless otherwise in-
dicated.Pursuant to a stipulation, an election was conducted onAugust 20 and 21, among the Employer's production and
maintenance employees in various plants located in Cabarrus
and Rowan Counties, North Carolina. Out of approximately
6000 eligible voters, 3034 cast votes for and 3233 against the
Petitioner. There were 538 challenged ballots, which were
then determinative. Both the Petitioner and the Employer
filed timely objections to the election.I heard these cases on 36 hearing days, the first one inKannapolis, North Carolina, on March 31, 1992, and the re-
mainder in Concord, North Carolina, where the last hearing
date was January 25, 1993.On October 27, 1992, during the hearing, the Petitionerwithdrew its challenges to various ballots, and the Regional
Director for Region 11 issued a revised tally of ballots,
showing 3053 ballots cast for and 3443 against the Peti-
tioner, with 307 ballots still challenged. Accordingly, the
challenged ballots were no longer determinative. The Em-
ployer thereupon withdrew its objections to the election.Subsequent to the hearing, the General Counsel, the Re-spondent Employer, and the Union Petitioner submitted
briefs. On the basis of the entire record, the briefs, and my
observation of the demeanor of the witnesses, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONANDTHEUNION
'SSTATUS
The pleadings and evidence establish that Respondent is aDelaware corporation with plants located at Kannapolis,
Eden, and Salisbury, North Carolina, Fieldale, Virginia,
Phoenix City, Alabama, and Columbus, Georgia, where it is
engaged in the manufacture and sale of textile products. Dur-
ing the 12 months preceding issuance of the complaint, a
representative period, Respondent received goods and mate-
rials valued in excess of $50,000 at each of its plants listed
above, from points outside the State in which each plant is
located. During the same period of time, Respondent shipped
from its Kannapolis, North Carolina plant, goods valued in
excess of $50,000 to points outside the State of North Caro-
lina. Respondent is an employer engaged in commerce within
the meaning of Section 2(6) and (7) of the Act.The pleadings also establish that the Union is a labor orga-nization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
The Alleged Violations of Section 8(a)(1)IntroductionSection 14 of the complaint alleges numerous violations ofSection 8(a)(1) of the Act. Some of these allegations list
similar violations by different supervisors. Some of these al-
leged supervisory infractions are related to other conduct al-leged elsewhere in the complaint as discriminatory, whileother alleged supervisory actions are not so related. The Gen-
eral Counsel's, Respondent's, and the Union's evidence is
scattered throughout more than 7800 pages of the transcript
and numerous exhibits. The complaint is prolix and redun-
dantÐsome of the allegations are similar to others.There is no perfect way to present this mass of disputedevidence. I have concluded that the best way is to track the
complaint's allegations. Although this may appear to be dis-
connected in the case of supervisors allegedly committing
multiple violations, it consolidates all the evidence pertaining
to each alleged violation, although by different supervisors.
Accordingly, in this section of the decision, each subsection
will have the same alphabetical designation as the suffix of
the corresponding section of complaint paragraph 14, al-
though it will be capitalized. Thus, complaint paragraph
14(a) is discussed in subsection A etc.The supervisors by whom the alleged unfair labor prac-tices were committed are listed in each subsection of this
section of the this decision. Although Respondent's answer
denies some of the job titles attributed by the complaint to
these individuals, and questions the spelling of one name
(Hartis is misspelled Hortis), it neither admits nor denies that
they were supervisors within the meaning of the Act. I find
that they were supervisors (National Labor Relations Board
Rules and Regulations, Sec. 102.20). This finding is consist-
ent with the testimonies of the individuals who testified.A. The Alleged Unlawful InterrogationApplicable PrinciplesIn an early statement of the principles to be applied insuch cases, the Board stated:In our view, the test is whether, under all the cir-cumstances, the interrogation reasonably tends to re-
strain or interfere with the employees in the exercise of
rights guaranteed by the Act. The fact that employees
gave false answers when questioned, although relevant,
is not controlling. The Respondent communicated its
purpose in questioning the employeesÐa purpose
which was legitimate in natureÐto the employees and
assured them that no reprisal would take place. More-
over, the questioning occurred in a background free of
employer hostility to union organization. These cir-
cumstances convince us that the Respondent's interro-
gation did not reasonably lead the employees to believe
that economic reprisal might be visited upon them by
Respondent. [Blue Flash Express, 109 NLRB 591, 593(1954).]The Board distinguished its decision in Blue Flash from acontrary holding, in which the interrogation took place a
week before a Board election, and the employer failed to
give the employees any legitimate reason for the interroga-
tion or assurances against reprisal (id.).The Board reiterated this standard in Rossmore House, 269NLRB 1176 (1984), where it rejected a per se approach to
interrogation of open union adherents and concluded that the
test was whether, under all of the circumstances, the interro-
gation reasonably tends to interfere with, restrain, or coerce,
employees in the exercise of rights guaranteed by the Act 481FIELDCREST CANNON, INC.1Citing Bourne, supra the court listed eight factors to be consid-ered in determing whether interrogation has been coercive: (1) the
history of the employer's attitude toward its employees; (2) the na-
ture of the information sought or related; (3) the rank of the ques-
tioner in the employer's hierarchy; (4) the place and manner of the
conversation; (5) the truthfulness of the employee's response; (6)
whether the employer had a valid purpose in obtaining the informa-
tion sought; (7) whether a valid purpose, if existent, was commu-
nicated to the employee; and (8) whether the employer assured the
employee that no reprisals would be forthcoming. Although some of
these factors were not satisfied, the court in NLRB v. BrookshireGrocery, supra, agreed with the Board that the interrogation hadbeen coercive.2Accord: Pillowtex Corp., 234 NLRB 460 (1978); Houston Coca-Cola Bottling Co., 256 NLRB 520 (1981) (``Vote No'' buttons).(id., 269 at 1177). The Board stated some of the factors tobe considered:Some factors which may be considered in analyzing in-terrogations are: (1) the background; (2) the nature of
the information sought; (3) the identify of the ques-
tioner; and (4) the place and method of interrogation.
See Bourne v. NLRB, 332 F.2d 47 (2d Cir. 1964).These other relevant factors are not to be mechanically
applied in each case. Rather, they represent some areas
of inquiry that may be applied in applying the Blue
Flash test of whether under all the circumstances the in-
terrogation reasonably tends to restrain, coerce, or inter-
fere with rights guaranteed by the Act. [Id., 269 NLRB
at 1178 fn. 20.]The Board has concluded that interrogation of a knownunion adherent's union sympathies was coercive. BaptistMedical System, 288 NLRB 882 (1988). In Sunnyvale Medi-cal Clinic, 277 NLRB 1217 (1985), the Board applied thesame test to interrogation of employees who were not open
union adherents. The Court of Appeals for the Fifth Circuit
recently affirmed a Board finding of coercive interrogation
because of the employer's promulgation of an illegal rule,
and a history of attempting to engage in the same practice
in the past. NLRB v. Brookshire Grocery Co., 919 F.2d 359(5th Cir. 1991), enfg. in part 294 NLRB 462 (1989).11. Diana Hartisa. The factsDiane Hartis was a shift supervisor in the sheet fabricationdepartment in one of Respondent's Kannapolis plants, and
supervised about 65 employees. Although Hartis did not
specify her own supervisors, other evidence of Respondent's
supervisory hierarchy warrants an inference that there were
several supervisors over her. Sylvia Crawford, a union activ-
ist, was assigned to that department.Hartis passed out ``Just say No'' (procompany) T-shirts toemployees in the period immediately prior to the election.
Respondent contended that the shirts were given only to em-
ployees who asked for them. Crawford, while wearing union
insignia, approached Hartis and asked for a company T-shirt,
saying that she had changed her mind, and was for the Com-
pany. Hartis said, ``Fine,'' and gave Crawford a shirt.Another employee then told Hartis that Crawford intendedto put union slogans on the company T-shirt. Hartis went
back to Crawford, and a conversation ensued. According to
Crawford, Hartis said, ``If you search in your heart, will you
please just give the shirt back.'' Crawford said that she in-tended to wear it, and Hartis responded that Crawford mightput something on it. ``I don't want to be made a fool of.''
Crawford replied that some of the employees were changing
the shirt to read ``Say No to Drugs,'' while others were
changing it to read ``Say Yes'' (for the Union). Crawford
told Hartis that if she, Crawford changed the slogan on the
shirt, she would give it back to Hartis to wear. ``Please give
it back,'' Hartis asked, and Crawford later put the shirt on
Hartis' desk.b. Discussion and conclusionsThe first issue is whether Hartis' actions constituted inter-rogation. In Tappan Co., 254 NLRB 656 (1981), a supervisorwalked through his department with procompany T-shirts
over his arm. He contended that he offered shirts only to em-
ployees who asked for them. The Board concluded that the
supervisor had engaged in ``a form of interrogation'' by
walking through his department with an armful of antiunion
T-shirts. This action ``required employees to make an open
choice.'' The Board concluded that this conduct was coer-
cive, and set aside an election (id.).2Roth Crawford's and Hartis' accounts of the conversationin this case show that Hartis was still in doubt about
Crawford's intentions. Hartis wanted to know whether the
employee's report to her about Crawford was accurate. I con-
clude that Hartis' actions constituted interrogation as to
whether Crawford intended to support the Union or the Com-
pany.Respondent's desire to know Crawford's intentions wasnot a legitimate inquiry. It may be argued that Hartis wanted
to avoid what she considered to be embarrassment in the
event Crawford altered the language on the shirt. However,
Crawford's intentions on this subject are unknown. Although
Crawford recited to Hartis several types of alterations other
employees had made, she promised that she would give the
shirt back to Hartis in the event she made any changes. It
is highly unlikely that Supervisor Hartis would have worn a
prounion shirt, and there was therefore an element of bra-
vado in Crawford's statement. However, the fact remains that
Hartis had no way of knowing whether Crawford would re-
nege on her promise to return the shirt if she changed the
legend. Crawford in fact did return it, apparently unmarked.
The end result is the same as that indicated aboveÐHartis
wanted to know whether Crawford in fact had a change of
heart about supporting the Union.The interrogation was conducted by a midlevel supervisorof 65 employees in the plant shortly before a Board election.
Hartis advanced no assurance against reprisals in the event
Crawford continued to support the Union. The entire record
in this case shows massive interference by Respondent with
employee rights, some by Hartis herself, and the discrimina-
tory discharges of union adherents. For the reasons advanced
by the Board and the Court of Appeals for the Fifth Circuit
in the cases cited above, I conclude that Hartis coercively in-
terrogated Crawford about her union sentiments, in violation
of Section 8(a)(1). 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3I conclude that Blalock was also a supervisor.4Turner stated that he became involved in the union campaign ``alittle before June.'' This was unlikely, since other evidence shows
that the campaign did not start until June.5Respondent had a system of discipline based on ``points,'' andthree points warranted dismissal.2. Reganna Earwooda. The General Counsel's evidenceReganna Earwood was a supervisor of about 35 employeesin a towel packaging department in one of Respondent's
Kannapolis plants. Earwood's supervisor was Ruth Blalock,3and the latter had other supervision over her.Reginald Turner had been an employee of the Companysince March 1990, and his job included loading towels onto
trucks and taking them to another section. Turner was hand-
ed some union leaflets at the gate in early June 1991, at the
beginning of the union campaign, and thereafter passed out
leaflets himself and attended union meetings. He was given
``a badge to wear.4A short time later, Turner entered a hospital for treatmentof alcohol dependency, with the Company's concurrence. He
stayed there about a month, and returned to work about 2
weeks after his release, in early August. Turner testified
about a number of conversations thereafter, which Respond-
ent's witnesses denied.According to Turner, he was delivering towels to anothersection where Dorothy Brooks was the supervisor. Turner
testified that Brooks lived across the street from him. She ap-
proached him in her section and asked whether anybody had
talked to him about being for or against the Union. Brooks
also asked whether Turner had seen any films about the
Union. Turner responded that he had not seen any films, but
that he was already ``for the Union.'' Brooks replied that the
Union would not benefit him, that she considered him to be
a ``godson'' because of his requests to her for advice, but
that she could not assist him further. A few days later, Turn-
er started seeing some films at the plant.Turner testified that Supervisors Earwood and Blalockcalled him into the office a short time later. They stated that
Brooks had advised them that Turner was for the Union.
They showed him a little postcard which, according to
Tuner, ``had on it that if you are not for the Union you can
change your mind.'' Earwood and Blalock advised Turner
that he had ``two points against him.5and if he did not signthe card he would be ``right out the door now. Turner be-
lieved that his job was being threatened. He signed the card
and gave it to the supervisors. They said he was doing ``theright thing.'' Earwood gave him a ``Vote-No'' (company) T-
shirt, and told him to wear it everyday. At about this time,
Brooks said that she would wash it for him every night.Turner testified about a conversation he had a week beforethe election with ``a dude name Smiley.'' This was a nick-
name for Walter Waller, another employee. Turner was wear-
ing the Vote-No T-shirt at the time. Waller asked Turner
how he was going to vote. The latter replied that he was
going to vote for the Union, and that he was wearing the
company T-shirt ``to keep everybody off [his] butt.'' ``If you
wear this shirt,'' Turner told Waller, ``they won't harass
you.''An hour or two later, Reganna Earwood approached Turn-er and said that she heard he was voting for the Union.
Earwood said that it was not a good idea, and ``turned red.''
According to Turner, Earwood and Blalock came back the
next day ``and askedÐthat they had heard that's how I was
going to vote and I told them `yeah' because that was how
I was going to vote. and then they both got mad.Turner was discharged a short time later, as describedhereinafter.b. Respondent's evidenceDorothy Brooks agreed that she had a conversation aboutthe Union with Turner after his return from an extended ab-
sence, but gave a different version of it. According to
Brooks, Turner asked her whether he could talk to a super-
visor if the Union came in. Brooks replied that Turner would
have to talk to his union representative. Turner told Brooks
that his brother favored the Union, but that he was against
it. Brooks denied that Turner told her that he was for the
Union, and asserted that she believed he was for the Com-
pany. Brooks denied that Turner was her godson, denied that
he ever asked her for advice, and denied offering to wash his
T-shirt. Brooks agreed that she had cards on her desk which
employees could sign requesting return of union authoriza-
tion cards. These cards were available for employees.Reganna Earwood asserted that Turner asked her for a T-shirt, that she gave him one, and that he wore it every day.
She denied that Walter Waller or anybody told her that Turn-
er was going to vote for the Union, or that he was wearing
a company shirt to avoid being harassed. Earwood denied
telling him to sign a union withdrawal card, or that he had
two points against him. She acknowledged that Waller
roomed and boarded with her, but denied that she ever dis-
cussed company business outside the plant.Ruth Blalock in essence repeated Earwood's denials. Shetestified that Respondent would do anything to keep the
Union out, that it was the supervisors' job to assist the Com-
pany in this task, and that she had union withdrawal cards.
She obtained these instructions at management meetings.Walter Waller denied having a conversation with Turner inwhich he asked the latter how he was going to vote, and de-
nied telling Supervisor Earwood that Turner supported the
Union. Waller acknowledged that he had ``reported'' on
other employees in the past, and the record shows that he
played a part in the allegedly discriminatory discharge of an-
other employee, as described hereinafter. Waller became a
temporary supervisor with increased pay in February 1992
about a month before this proceeding began.c. Factual and legal analysisBrooks corroborated Turner's testimony that they had aconversation about the Union shortly after Turner returned
from the hospital. Brooks' version of that conversationÐthat
Turner asked her whether he could talk to a supervisor if the
Union came in, is inconsistent with Brooks' testimony that
Turner never asked her for advice. Turner was a union activ-
ist and there is nothing in his testimony or demeanor which
suggests that he would ask a supervisor about his rights if
the Union came in. He was a more truthful witness than
Brooks, and I credit his testimony that she approached him,
and asked whether anybody had talked to him about the 483FIELDCREST CANNON, INC.6G.C. Br. 96 fn. 34.7G.C. Exh. 1(kkk), par. 14(a).8R. Br. 435.9R. Br. 11.Union and whether he had seen films. He replied that he wasalready for the Union. I also credit his testimony that she
said he was her neighbor and was like a godson, but that she
could not help him any more.The General Counsel contends that Brooks' inquiry toTurner. whether anybody had talked to him about being for
or against the Union, constituted unlawful interrogation.6Thesubsection of the complaint alleging unlawful interrogation
does not list Brooks' name.7However, the conversation be-tween Turner and Brooks was thoroughly litigated, and I
conclude that Brooks' question violated Section 8(a)(1).Brooks' and Blalock's testimony establish that Respondentin fact had cards on which an employee could request with-
drawal of a union authorization card. This corroborates Turn-
er's testimony about being asked by Earwood and Blalock to
sign such a card. Respondent argues that there is no evidence
that Turner signed a union authorization card, or, if he did
that the supervisors knew it.8However, if Brooks toldEarwood and Blalock that Turner supported the UnionÐand
Turner testified that Earwood and Blalock affirmed such a
reportÐit would be natural for them to assume that he had
signed a card. Turner's description does not mention with-
drawal of an authorization cardÐthe supervisors asked him
to sign a card that he was ``not for the Union'' and wanted
to ``change his mind.'' None of the witnesses on this issue
was sophisticated in labor law. The supervisors may well
have believed that signing a withdrawal card would be sig-
nificant. In any event, Turner's testimony establishes beyond
doubt that he had knowledge of Respondent's possession of
withdrawal cards. There is no evidence to show how he ac-
quired such knowledge except his asserted conversation with
Earwood and Blalock.The supervisors were told by management to assist inkeeping the Union out, and I conclude that Earwood and
Blalock were biased witness. I credit Turner's testimony, i.e.,
that Earwood and Blalock told him that he had ``2 points''
against him and that Brooks reported that he supported the
Union. They also directed him to wear a company T-shirt
every day, and told him that he would be ``right out the door
now'' if he did not sign a union withdrawal card.Turner was more truthful than Waller, who impressed meas a witness who would testify to almost anything at his Em-
ployer's behest. I credit Turner's testimony that, about a
week before the election, Waller asked him how he was
going to vote. Turner replied that he was going to vote for
the Union, and he wore a company T-shirt to avoid harass-
ment from supervisors. I also credit Turner's testimony that,
an hour or two later, Earwood came to his work station, and
that Earwood and Blalock come the next day. I interpret his
testimony, quoted above, as showing that they asked him
whether he was going to vote for the Union, and that he an-
swered affirmatively.This interrogation took place in the plant shortly before aBoard election. It was conducted by a midlevel supervisor,
and the supervisor above her. The subject of the interroga-
tionÐTurner's intentions in the forthcoming electionÐwas
not a legitimate inquiry. No assurances were given Turner
against reprisalÐin fact, he was discharged a short timelater, as described hereinafter. This interrogation took placein the midst of Respondent's widespread violations of the
Act. I conclude that the inquiry was coercive and violated
Section 8(a)(1).3. James O'Kellya. The factsJames O'Kelly was a shift supervisor in the towel distribu-tion department of one of Respondent's Kannapolis plants.
An employee was injured in that department during the union
campaign, and an article about the accident appeared in early
August 1991 in a newsletter published by the Union,
``Voices of the Mill.'' Elboyd Deal was an employee in the
department, and had known O'Kelly for many years. The
two frequently engaged in long, controversial discussions.Deal handed out copies of the newsletter at the plant gateon about August 1 before going to work. He testified that
O'Kelly approached him and said, ``There is an article on
the front page of the Union letter that I think you wrote.''
He asked Deal why the latter ``didn't have the guts to sign
it.'' Deal denied writing the letter, according to his testi-
mony. He affirmed that Department Superintendent Kenny
Brandon later said that the article was a pack of lies, that
there were untruths in it, and that it was a bad reflection on
Brandon's department. Deal again denied writing it.O'Kelly testified that Deal told him several days beforethe appearance of the newsletter that there would be some-
thing interesting in it. The supervisor stated that he believed
Deal had written the article, but denied that he ``accuse[d]''
him of doing so. I credit Deal's testimony that O'Kelly made
the statements attributed to him by Deal.b. Discussion and conclusionRespondent argues that Deal had already indicated toO'Kelly Deal's knowledge of what would be contained in the
article, and, accordingly, that O'Kelly was only acting in re-
sponse to information provided by Deal.9However, Deal hadnot informed O'Kelly that he had written an article, but
merely that one was appearing which would be of interest to
O'Kelly. This did not reveal authorship of the article. Al-
though O'Kelly's comment to DealÐ``I think you wrote
it''Ðis in statement form, in fact it was an inquiry into the
authorship of the article. Correctly interpreting this statement
as a question, Deal denied it. O'Kelly's statement about the
author lacking the ``guts'' to sign the article was another
question about the identity of the author.The question of whether Deal was the author of an articleabout the Company in a union newsletter was not a legiti-
mate inquiry. There is no reason to believe that Deal's denial
was untruthful. As in the other interrogations discussed
above, this one took place during a union campaign shortly
before a Board election. Deal was not given any assurance
against reprisal, and, in fact, was discharged a short time
later. I conclude that this interrogation was coercive and vio-
lative of Section 8(a)(1). 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10The Pharr allegation is discussed hereinafter.11Other aspects of this conversation are detailed infra.4. Ted Godfreya. The factsTed Godfrey was a midlevel supervisor in a towelbleachery department in one of Respondent's plants in
Kannapolis. Alton W. Linton was employed in that depart-
ment.On June 12, Linton obtained a union card at the plant gate.He brought it in to his work station, signed it, and left it
there. Godfrey observed it while standing beside Linton. A
few days later, Godfrey asked Linton what he thought about
the Union. Linton replied that he thought it was a good
thing. Godfrey stated that he was against the Union.Linton testified that Godfrey told him that there would bestricter enforcement of the rules if the Union came in. On
cross-examination, Linton agreed that his pretrial affidavit at-
tributed to Godfrey the statement that ``[w]e would have to
follow the rules and there would be no breaking of the rules;
that they would be enforced.'' After acknowledging the ab-
sence of ``stricter'' in his affidavit, Linton reaffirmed: ``The
Board agent just left that part out when he was typing, but
Ted Godfrey himself said there would be stricter enforce-
ment of the rules.'' Godfrey did not testify, and I credit
Linton. Godfrey also said that the employees would have to
deal with the Union rather than Godfrey (``good ole Ted''),
and that the union people were ``trouble makers'' who would
cause strikes and pit one employee against another. Godfrey
said that he was a ``loner,'' and did not want the Union tell-
ing him how to run his job.Godfrey offered no assurances to Linton that his supportof the Union would not result in reprisals. Linton was dis-
charged a short time later, as described hereinafter.b. Discussion and conclusionGodfrey's statements to Linton clearly conveyed his andthe Respondent's antiunion animus. For this reason, his ques-
tion as to what Linton thought about the Union was more
than a casual inquiry. Respondent started committing other
acts of interference with its employees' rights at about the
same time as Godfrey's questions, and these soon developed
into the numerous instances detailed in this decision. I con-
clude that there was no legitimate reason for Godfrey's ques-
tion, that it was coercive for the reasons stated above, and
that it violated Section 8(a)(1).5. Percy Smitha. The factsPercy Smith was a shift supervisor over about 34 employ-ees in the weaving room of one of Respondent's Kannapolis
plants. Smith had several supervisors above him.The allegation of interrogation involves employee TimothyHoneycutt, a loom fixer, and is related to the alleged unlaw-
ful discharge of another employee, Ronald Pharr, on or about
August 14.10Honeycutt was a union activist. He and Supervisor Smithagreed that the two of them had a conversation together in
the plant during the incident involving Pharr. According to
Honeycutt, Smith put his finger in Honeycutt's face duringthis discussion. The disputed issue is whether Honeycutt hada conversation with Smith in the latter's office a few minutes
later.Honeycutt testified without contradiction that, about aweek before, he had a conversation with Smith's nephew, in
which the latter expressed complaints about his uncle and
gave his reason for leaving Respondent's employment.
Honeycutt told the nephew that he could file charges against
Smith. On August 14, according to Honeycutt, he went to
Smith's office after the Pharr incident and asked: ``What
have I done to cross you?'' Smith replied that he had heard
that Honeycutt tried to get Smith's nephew to file charges
against his uncle.Honeycutt also testified that Smith told him that anotheremployee had reported that Honeycutt had been off his job,
and that Smith did not want Honeycutt off his job again or
passing out union literature in the smoker. Honeycutt replied
that he thought that the smoker was a break area. He further
testified that his job required him to take parts to the ma-
chine shop, and that no such restrictive order had previously
been imposed on him.Smith testified that his nephew had worked under Smith'ssupervision at the plant, but had ``jumped the fence,'' or
quit, prior to the election. Asked whether he had a conversa-
tion with Honeycutt about his nephew, Smith replied: ``No.
Not about I mean, I talk to all my loom fixers about things,
but not about this.''Smith denied telling Honeycutt to stay on his job at thattime. Asked whether he had ever done so, Smith replied,
``No, not specifically, no.''b. Factual analysis and conclusionThe background facts regarding Smith's nephew are undis-puted, as is the fact that a conversation with Honeycutt (and
other employees) concerning Pharr took place in the plant.
Honeycutt's testimony was more explicit than Smith's deni-
als, and he was a more truthful witness. I credit his account
of this aspect of his conversation with Smith in the latter's
office on August 14.11I conclude that Smith's statementabout Honeycutt's conversation with Smith's nephew, about
the latter's rights under the Act, was an inquiry, and con-
stituted an unfair labor practice under Section 8(a)(1).6. Carl (Bud) Milsteada. The factsCarl (Bud) Milstead was a shift supervisor over about 31employees in a towel cutting department at one of Respond-ent's Kannapolis plants. He had several supervisors over
him.Milstead acknowledged that he handed out procompanyliterature and Vote No T-shirts to employees during the cam-
paign. He contended that he gave the shirts only to employ-
ees who asked for them. However, Angela Coleman, a cur-
rent employee still working under Milstead's direct super-
vision, testified that she saw Milstead give Vote-No T-shirts
in mid-August to five employees in the cutting room where
she worked. Coleman named the employees. She did not
hear Milstead say anything to the employees when he gave
them the shirts. However, one of them came to Coleman 485FIELDCREST CANNON, INC.12The Board's position is that it is unlikely that a current em-ployee will testify falsely against his employer. Soltech, Inc., 306NLRB 269, 271 (1992).13Id.14R. Br. 18.15Id.16G.C. Exh. 1 (kkk), par. 14(b).17Although Bumgarner contended that he was an ``acting'' super-visor during the union campaign, I conclude on the basis of the
pleadings that he was a supervisor within the meaning of the Act.18Walter was married subsequent to the events discussed herein,and her last name was Austin at the time of the hearing. I shall refer
to her by her name at the time of the events being litigated.three or four times, asked questions about the Union and re-quested a union ``book'' from her. ``Milstead would tell him
one thing and I would tell him another.'' Coleman concluded
that this employee was undecided.b. Factual and legal analysisIn Tappan Co., supra, the employer made the same de-fense. ``[The supervisor] also testified that at one point he
gave out all the T-shirts he was carrying but maintained that
he gave shirts only to employees who had requested them.''
254 NLRB 656. Milstead did not specifically affirm that the
five employees named by Coleman had previously requested
T-shirts. The testimony of Coleman, a current employee, is
entitled to considerable weight.12I conclude that Milstead violated Section 8(a)(1) by his of-fering procompany T-shirts to employees during the cam-
paign, thus compelling them to indicate their choices. Tap-pan Co., supra, Pillowtex Corp., supra.7. James Allena. The factsJames Allen was a shift supervisor over about 45 employ-ees in a packaging department at one of Respondent's
Kannapolis plants. Eric Strickland, a current employee, was
assigned to that department. He testified that he heard Super-
visor Allen initiate a conversation with employee Alfred Wil-
son in mid-August. The supervisor asked Wilson whether he
wanted a procompany T-shirt, and whether he would wear it.
Strickland stated that he heard ``part'' of the conversation.
Allen denied asking Wilson whether he wanted a company
shirt, and testified in general that he only offered shirts to
employees who asked for them.b. Factual and legal analysisI credit Strickland's testimony that Allen asked Wilsonwhether he wanted a company T-shirt. Strickland was a
truthful witness, and his status as a company employee at the
time of his testimony makes it unlikely that he testified
against his Employer's interest.13Respondent argues that giving a procompany T-shirt ``onlyto them who first request them is clearly lawful,'' citing
Phillips Industries, 295 NLRB 717, 733 (1989).14In thatcase, however, the administrative law judge found that the
supervisor distributed T-shirts to employees who asked for
them, and that the General Counsel had ``abandoned'' the al-
legation. Respondent also argues that Strickland overheard
only part of the conversation between Allen and Wilson.15However, Strickland did overhear Allen asking Wilson
whether he wanted a company T-shirt, and this is sufficient
to negate Respondent's position that Wilson ``first'' asked
for one. On the authority cited above, I conclude that Re-
spondent unlawfully interrogated Wilson about his union
sympathies, in violation of Section 8(a)(1).8. Jean Wike and Lonnie VanhoyThe General offered no evidence in support of the allega-tions pertaining to Jean Wike and Lonnie Vanhoy. In her
brief, counsel for the General Counsel moves to substitute
``Gene Barringer'' for ``Jean Wike.'' (G.C. Br. 66 fn. 24.)
This would be contrary to the Board's rules, and I deny the
motion. I recommend dismissal of both allegations.B. The Alleged Threat of Discharge if a UnionWithdrawal Card Was Not SignedThe complaint alleges that Supervisor Ruth Blalock, inearly August, threatened an employee with loss of his job
unless he revoked his union authorization card.16I havefound above that Supervisor Ruth Blalock, together with Su-
pervisor Reganna Earwood, in early August told employee
Reginald Turner that he would be ``out the door now'' if he
did not sign a card authorizing withdrawal of his support of
the Union. This was obviously a coercive statement violative
of Turner's statutory right to support the Union, and trans-
gressed Section 8(a)(1).C. The Alleged Threatened Loss of BenefitsThe complaint alleges that five supervisors threatened em-ployees with loss of benefits if they selected the Union.1. Mike Bumgarnera. The factsMike Bumgarner was a supervisor in a spinning depart-ment at one of Respondent's Kannapolis plants.17SylviaWalter18was a probationary employee in Bumgarner's de-partment, and is an alleged discriminatee, as set forth herein-
after.Walter testified that, on a date she could not recall,Bumgarner told her in his office that, during bargaining, the
Union would have to give something up to get something.Walter was asked on cross-examination whether Bum-garner merely said that bargaining was a ``trading process,''
and that ``you sometimes had to give up something to get
something.'' She replied: ``He told me that we would losesomething to get something.'' (Emphasis added.)Bumgarner testified that he had a conversation about bar-gaining with Walter. He stated: ``I told her that it could be
that everything would be laid out on the table if it was to
happen. And, that you might have to give up something togain something.'' (Emphasis added.)b. Factual and legal discussionWalter impressed me as a more truthful witness than Bum-garner. Based on that fact, and her repetition of her testi-
mony on cross-examination, I credit her version of what
Bumgarner said.The legal analysis of these facts is given hereinafter. 486DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19The September pay raise forms the basis of another allegationof the complaint. Several of Respondent's plants in other locations
were represented by the Union. The complaint alleges that Respond-
ent violated the Act by not offering these unionized employees the
same wage increase it gave to employee in its nonunion plants.20Accord: NLRB. v. Dothan Eagle, Inc., 434 F.2d 93 (5th Cir.1970); Kut Rate Kid & Shop Kwick, 246 NLRB 106, 118 (1979).2. Windy Blacka. The factsWindy Black was a supervisor in the warping departmentin one of Respondent's Kannapolis mills. Sandra Greene was
an employee in that department, and was still employed by
Respondent at the time of her testimony. Greene was a union
activist. She distributed leaflets, participated in a press con-
ference, and her picture appeared in a newspaper article
about the Union.Green testified that she had a conversation with Black onJune 12. Greene was walking from one department back to
her work station, and Black started walking with her. Black
said that ``it was really sad that the Union came to the mill
when they did because we were due to get a raise in August
and now we wouldn't.'' Greene asked the reason, and Black
said that it would be against the law, like a ``bribe.'' Black
also said that if the Union came in, she wouldn't be able to
tell employees what to do, and she could not sit with em-
ployees and socialize during break periods.Black agreed that she had a conversation with Greeneabout the Union in June. According to the supervisor, Greene
came to her office. She was ``crying'' and ``confused'' about
whether to support the Union. The two of them discussed
various subjects pertaining to this issue. However, Black de-
nied saying that a raise scheduled for August would be de-
layed because of the Union, and denied knowing that any
such raise was planned.b. Factual and legal discussionThe employees in Kannapolis in fact did receive a payraise in September.19Greene was a more truthful witnessthan Black. Further, she was a current employee at the time
of her testimony, and, for that reason, it is unlikely that her
testimony was false. I credit Greene's testimony that Black
told her that the employees were due to get a raise in Au-
gust, but would not receive it because the Union had come
to the plant.This statement indicated to Greene that a change had beenmade in Respondent's intentions because of the union cam-
paign. As the Court of Appeals for the First Circuit has stat-
ed in a similar factual situation:A clear impression was publicly conveyed to all em-ployees that a wage increase was imminent. ... In

light of the foregoing, we sustain the Administrative
Law Judge's conclusion that respondent's statement that
he was withholding the promised increase because ``the
union was around'' was an attempt to blame the union
for the withholding, and amounted to a separate viola-
tion of [S]ection 8(a)(1) (authority cited). [NLRB v. OtisHospital, 545 F.2d 252 (1st Cir. 1976).]20I therefore conclude that Black's statement was violativeof Section 8(a)(1).3. Perry Harkeya. The evidencePerry Harkey was a shift supervisor in the promotional setdepartment of one of Respondent's Kannapolis plants. Tony
Bumgarner, a union activist, was an employee in that depart-
ment. Bumgarner testified that he had a conversation with
Harkey in June. Bumgarner initiated the conversation, and
asked Harkey what ``we,'' i.e., the employees, could lose if
the Union came in and went to the bargaining table. Accord-
ing to Bumgarner, Harkey replied that the employees could
lose everything and start from nothing.Harkey testified that Bumgarner asked him what the Unionwas all about, and ``what about bargaining.'' Harkey replied
that they were going to put everything on the table, and take
it from there. When Bumgarner asked for an explanation,
Harkey replied that, in his opinion, the Union would be will-
ing to give up something, such as a paid holiday, in order
to get checkoff. Harkey denied saying that the employees
could lose everything if they went to the bargaining table. In-
stead, he averred, he told Bumgarner that the employees
could lose more than they gained.b. Factual analysisBumgarner had better recall of this conversation, and Icredit his version of it. Legal analysis is set forth in section
X, infra.4. Jim PerkinsJim Perkins was the plant manager of the washcloth fab-rication department. He had an extended conversation on Au-
gust 19 with Patricia Boone, a union activist. According to
Boone, Perkins said that when the Union and the Company
started bargaining, they would start from scratch, and that the
employees would ``probably'' lose the benefits which they
had. On cross-examination, Boone affirmed that Perkins said
that the employees ``could'' lose their benefits, and ``may''
not get the same benefits which they currently enjoyed. Per-
kins testified that he said that everything would be put on
the table, and nothing would be left out. He did not recall
using the term ``bargaining from scratch.''Factual analysisI credit Boone's testimony. Legal discussion is set forth insection II,X, infra.5. Raymond RossThe General Counsel did not elicit any evidence that Ray-mond Ross committed a violation alleged in this section of
the complaint. Accordingly, I shall recommend that the alle-
gation be dismissed.D. The Alleged Threats of Termination if the EmployeesSelected the Union1. Chris WellmanChris Wellman was a foreman in the towel printing depart-ment of one of Respondent's Kannapolis plants. Wendy
Ashcraft was employed in that department and was a union
activist. 487FIELDCREST CANNON, INC.21Accord: Heartland of Lansing Nursing Home, 307 NLRB 152(1992); Interterm, Inc., 235 NLRB 693, 697±698 (1978).22G.C. Br. 184 fn. 84.Ashcraft testified that she and Wellman talked about fam-ily matters on occasion. On August 14, he asked her how
long she planned to remain in Respondent's employment.
Ashcraft replied that she was gong to have many job oppor-
tunities, and therefore really did not know how long she
would be with the Company. Ashcraft asked why Wellman
wanted to know, and he replied that he was ``just curious.''Respondent was involved in other activities concerningAshcraft, which I find hereinafter were unlawful. She was
discharged by Wellman 2 days after this conversation, a dis-
charge which I find was discriminatorily motivated. How-
ever, despite these factors, I conclude that Wellman's ques-
tion about how long Ashcraft intended to remain with Re-
spondent was too ambiguous to form the basis of a violation
of the Act. Yaohan of California, 280 NLRB 268, 276(1986). Accordingly, I shall recommend that this allegation
be dismissed.2. Rod Pursera. The evidenceRod Purser was a supervisor in the towel sewing depart-ment where Eldridge Henry, a union activist, was employed.
The complaint alleges unlawful threats by Purser in mid-July
and early August.Henry had a discussion about the Union with Purser onAugust 1, in which he told the supervisor that he did not
think the Company had treated him fairly. According to
Henry, Purser asked him why he did not ``hit the gate.''Purser acknowledged having a conversation about theUnion with Henry. According to Purser, Henry said that the
employees needed a Union, that the Company had not treated
him fairly, that he had previously worked at a unionized fa-
cility, and that it was a better place to work. Purser asked
why Henry was no longer working there, and Henry replied
that it had shut down. Purser denied tell Henry to ``hit the
gate.''b. Factual and legal discussionI credit Henry's partially corroborated version of this con-versation, and I find that Purser did tell him to ``hit the
gate.'' The facts here are significantly different from those
in the case of Chris Wellman and Wendy Ashcraft, supra.
Here, the employee a union supporter, stated his dissatisfac-
tion with the Company, and the supervisor asked why he did
not ``hit the gate,'' i.e., quit. The Board has characterized
statements of this nature as follows:Such remarks clearly convey to employees the threatthat management considers engaging in union activities
and continued employment essentially incompatible.
They also convey to the employee the impression that
his union activities are being kept under surveillance.
They, thus, come within that interference and coercion
proscribed by Section 8(a)(1). [Padre Dodge, 205NLRB 252 (1973).]21I reach the same conclusion herein with respect to Purser's
statement to Henry.3. Zel Belloua. The evidenceZel Bellou was a supervisor in the washcloth departmentin one of Respondent's Kannapolis plants. Benny McIntyre,
a union activist was employed in that department. He had
been previously been employed in another department where
lint was prevalent, and had contracted ``brown lung'' dis-
ease. He was thereafter transferred to the washcloth depart-
ment.McIntyre testified that at the end of June, Bellou gave hima leaflet and asked why he became involved with the Union
after all the Company had done for him by transferring him
out of the department with lint. She added that the Union
could not help McIntyre, and that all it would do would be
to jeopardize his job.Bellou testified that she did have a conversation withMcIntyre about his health problems and that she said that the
Company did not need a Union. Bellou denied asking McIn-
tyre why he became involved with the Union, or saying that
the Union would jeopardize his job.b. Factual and legal analysisBellou corroborated McIntyre's testimony that they didhave a conversation. McIntyre testified in greater detail, and
his testimony, as a current employee, is entitled to consider-
able weight. I credit his averment that Bellou told him that
the Union could jeopardize his job. This was the equivalent
of telling him that he could be discharged because of his
union activity. I conclude that Bellou's statement was coer-
cive and violative of Section 8(a)(1). Garman ConstructionCo., 287 NLRB 88, 89 (1987).4. Paul Yosta. The evidencePaul Yost was the department manager in the card depart-ment of one of Respondent's Kannapolis plants. Ronald Tee-
ter was a can hauler in this department. The complaint states
that the alleged unlawful threat of termination took place on
August 7. On that date, Yost had a conversation with Teeter,
in which he said that, if the employees selected the Union,
one of Respondent's biggest customers, Wal-Mart, would no
longer buy from the Company. Teeter responded that Wal-
Mart bought from other plants of the Company which were
unionized.b. Legal discussionThe General Counsel argues that Yost did not cite any ob-jective facts to support his statement22I conclude that thestatement did not constitute a threat that Teeter would be ter-
minated, whatever else is may have been, and I shall rec-
ommend dismissal of this allegation.5. M. D. Forda. The evidenceM.D. Ford was the plant manager of one of Respondent's
Kannapolis plants, and held various meetings with employ- 488DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23See sec. II,TT, alleged violations of Sec. 8(a)(3) and (4), infra.24R. Br. 46.25Fn. 23, supra.ees. After one of them, Sherry Smothers, a union activist,complained to Ford that the Company was disrespectful to its
employees. Ford allegedly said that Smothers should find an-
other job. Ford denied saying this.b. Factual and legal analysisI credit Smothers' testimony that Ford said she should findanother job. The same factors are present here as in the case
of Rod Purser and Eldridge Henry, supra, and I find that
Ford's statement violated Section 8(a)(1) for the same rea-
sons.6. Robert FreelandThe evidenceRobert Freeland was the plant manager of one of Respond-ent's Kannapolis mills, and held several meetings with em-
ployees. At one of the, he showed a film involving a strike
at another employer's plant. Subsequent to the meeting,
Charlotte Hayes, a union activist, told Freeland that it was
a shame that people had to go to that extent to get what they
were entitled to. Hayes testified that Freeland replied that the
employees could have gone elsewhere to work. Hayes then
asked whether Freeland was saying that she, Hayes, should
go somewhere else to work. Freeland replied that she should
answer her own question. Freeland denied making the latter
statement.I credit Hayes' version of this conversation. Freeland'sstatement that the employees depicted in the film could have
gone elsewhere to work refers to those employees, not those
in Respondent's plant. His statement to HayesÐthat she
should answer the question herself as to whether she do the
sameÐcreates a close question of interpretation. I conclude
that it was too ambiguous to form the basis of a violation,
and shall recommend dismissal of this allegation.7. Raymond RossThe General Counsel did not elicit any evidence that Ray-mond Ross committed the violation alleged in this section of
the complaint, and none of the briefs alludes to such viola-
tion. I shall recommend that the allegation be dismissed.E. The Alleged Advice to Resign Because ofUnionActivity
Factual and legal conclusionsThe complaint alleges that Supervisor James O'Kelly, inlate June, advised an employee that he should resign because
he engaged in union activity. The evidence in support of this
allegation appears in the testimony of Elboyd Deal.Deal was a longtime employee of the Company and hadbeen supervised by O'Kelly for many years. There had been
a prior union campaign in 1985, which Deal supported. Deal
credibly testified on cross-examination that, during the prior
campaign, O'Kelly told Deal that he, O'Kelly heard that
Deal had made a ``passionate speech'' in favor of the Union.
Deal and O'Kelly ate together frequently in the plant, and
engaged in discussion of controversial subjects. According to
Deal, these included the Union, the alleged absconding with
the employees' pension fund by the Employer's owner, and
other topics. O'Kelly agreed on cross-examination that heand Deal discussed controversial subjects, including the pen-sion fund issue.Deal testified that, on June 29, O'Kelly asked him whetherhe had considered quitting Respondent's employment and
working for Phillip Morris, which was unionized and where
Deal might find happiness. O'Kelly denied making the re-
mark, but admitted asking Deal why he did not work for
Phillip Morris. O'Kelly contended that he asked this question
prior to the advent of the union campaign. Asked the date
of this question, O'Kelly could not recall.O'Kelly's testimony amounts to an admission that hemade the statement attributed to him by Deal. I credit Deal's
testimony that the statement was made on June 29, since his
testimony was more detailed and he was a more truthful wit-
ness.This statement was unlawful for the reasons set fort inPadre Dodge, supra.F. The Allegation that Respondent Threatened anEmployee with Termination for Having Met with theNational Labor Relations Board1. The evidenceElboyd Deal was suspended in early May, and dischargedon August 21, both of which actions are alleged to have been
unlawful.23Deal testified without contradiction that he gavean affidavit to a Board agent on June 9. According to Deal,
on the next day, June 10, O'Kelly told him that he knew that
Deal had been to the Board. He told Deal that he, O'Kelly,
had not been responsible for the prior suspension, but that
the Company was going to ``come down harder'' on Deal
and require O'Kelly to ``write [him] up for anything.''
O'Kelly told Deal that he had a right to go to the Board, but
that it was his job he should worry about.O'Kelly denied making these statements and denied know-ing on June 10 that Deal had been to the Board or had sub-
mitted an affidavit. According to O'Kelly, he did not learn
about this until Deal's termination.2. Factual and legal discussionRespondent argues that there is no way that O'Kelly couldhave known that Deal gave an affidavit to the Board.24How-ever, Deal's appearance on the stand demonstrated that he is
a very talkative individual, and the record is replete with evi-
dence of Respondent's extensive investigation into its em-
ployees' union activities. Deal was an inherently more truth-
ful witness than O'Kelly, and I credit his testimony.
O'Kelly's statement that it was Deal's job which he should
worry about was an obvious threat that Respondent would
fire Deal for having met with the Board. In fact, this is one
of the reasons for Deal's subsequent discharge, as I find
hereinafter.25I conclude that O'Kelly's statement on June 10violated Section 8(a)(1).G. Respondent's Alleged Threat of Discharge forAssociation with Known Union SupportersThe complaint alleges that Supervisor James O'Kelly, onApril 29, threatened an employee with discharge for associat- 489FIELDCREST CANNON, INC.26R. Br. 48.27Id.28R. Br. 50.ing with known union supporters. Deal testified that O'Kellyasked him on April 29 what he had done over the weekend.
Deal replied that he had lunch with another employee, Roy
Sherrill. According to Deal, O'Kelly then stated:Elboyd, didn't I tell you that Roy Sherrill wears hisUnion badge to work and that this is a bad reflection
on me? The Company does not like this type of behav-
ior here in the plant. Elboyd, if I didn't like you and
didn't consider you my friendÐwe've been friends for
8 yearsÐI wouldn't be telling you this information that
might just save your job. Elboyd, if I were you and I
like my job, I would steer away from people who so
openly express their support of the Union.Deal agreed that he did not know about the 1991 union cam-paign at the time of this conversation.O'Kelly testified that he had seen Sherrill wearing a unionbadge, and almost totally corroborated Deal's testimony, ex-
cept that he denied telling Deal not to associate with Sherrill.
As O'Kelly's testimony establishes and Respondent acknowl-
edges, ``it is clear that O'Kelly had known Sherrill for years,
knew that he was a union supporter, had associated with
Sherrill both at work and away from work, and knew Deal
helped Sherrill with his taxes.26Factual and legal discussionRespondent argues that the alleged conversation on April29, did not occur, because the 1991 union campaign did not
start until June 12, and Deal had not heard about that cam-
paign at the time of the asserted conversation.27Nonetheless,Deal had supported the Union with a ``passionate speech''
during the 1985 campaign, and O'Kelly knew it. O'Kelly
also knew that Sherrill continued to support the Union and
wore a union badge, and O'Kelly and Deal discussed the
Union during conversations at the plant. The record evidence
establishes Respondent's intense animus against the Union.
In these circumstances, O'Kelly's alleged warning to Deal
was not improbable, and Deal was a more believable witness
than O'Kelly. I conclude that the latter's statement to him
amounted to a threat of discharge if he continued to associate
with a known union supporter, and was violative of Section
8(a)(1). Outboard Marine Corp., 307 NLRB 1333, 1360(1992).H. The Alleged Threats of Plant Closure if theEmployees Selected the Union1. James AllmanGraciela Whitley was born in Mexico and had lived in theUnited States for 23 years. She was employed by Respondent
as a towel inspector in Kannapolis, where James Allman was
her supervisor. Whitley also served as an interpreter in
Kannapolis for the Company in conversations with its Mexi-
can employees.Whitley testified that, when the union campaign began,Allman told her not to ``sign papers for the Union.'' He also
said that ``if the Union win, we have to move the Company
to Mexico.'' Later, Whitley testified, Allman told her andother employees that the employees would have to pay dues,that the Company wanted to stay where it was, and did not
want to move to Mexico.Allman did not testify.Factual and legal discussionRespondent argues that Whitley's testimony was ``largelyincomprehensible.28On the contrary, it is quite clear. At notime during direct or cross-examination did Respondent's
counsel profess inability to understand Whitley. Counsel was
provided with a pretrial affidavit from WhitleyÐin English.I conclude that Allman's statement was coercive and vio-lative of Section 8(a)(1) under applicable Board law.2. Percy Smitha. The evidenceSeveral witnesses testified about this allegation. TerrosBrown, a current employee, testified that he and Ronald
Pharr were in the canteen eating dinner on August 1. Super-
visor Percy Smith and employee Johnny High were about 5
feet away, and High was arguing in favor of the Union.
Brown affirmed that he overheard Smith say to High that
``we'll be in the unemployment line'' if the Union comes
into the plant. Smith and High talked for 5 or 10 minutes,
but this was all that Brown overheard.Johnny High, a current employee, testified that he enteredthe canteen on August 1, and that Smith, Brown, and Pharr
were talking about the Union. High became involved in the
conversation ``later on'' and heard Smith say that rules
would be more strictly enforced if the Union came in, and
that ``we'd all be in the unemployment line.''According to Ronald Pharr, an alleged discriminatee, hewas talking to Brown, High, and employee David Aldridge
about how things would change if the Union came in. Super-
visor Smith walked into the canteen, and said that things
would not change for the better, that the Company would
have to sell its products at higher prices, and that ``we would
probably all find ourselves in the unemployment line.''Percy Smith testified and denied that he ever talked to em-ployees about the Union ``in the canteen.'' He also stated
that he did talk to employees about the Union ``on the job,''
if they asked him a question about it. As examples of the
answers he gave, Smith affirmed that he told employees that
the Union would take money out of their pay, but could notdo so if they were not union members.Asked whether he ever discussed what would happen ifthe Union came in, Smith answered that he entered the can-
teen one night, and that David Aldridge and Johnny High
were arguing about the Union. Smith claimed that he heard
Aldridge say to High that the Union would ``probably be out
of business in the next couple of weeks'' if the Union came
in. Smith told them to go back to their jobs, and they did
so.David Aldridge described himself as ``the biggest instiga-tor against the Union.'' He had been on a company ``assist-
ance program.'' Aldridge contended that he told employees
that the Company would have to charge higher prices if the
Union came in, and that the employees would be in the un-
employment line. Asked how he obtained this information, 490DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
29R. Br. 53.30R. Br. 55.31The transcript reads in relevant part:Q. Ms. Smith, in your conversation with Mr. Burris on Junethe 18th, you said that he was talking about the strikes that the
oriental person would not know not to cross the picket line.A. Yes. He also said that the plant would close down, thatFieldcrest would not deal with the Union, that they would close
the plant.32R. Br. 56.Aldridge replied that he had worked for a union almost 30years before. Smith entered the canteen during the discus-
sion, and ``run us all out.''b. Factual and legal discussionIt is clear that Smith, Brown, High, Pharr, and Aldridgewere in the canteen one night, and that there was a discus-
sion of the Union. It is also clear that somebody said that
the Company would shut down, or that the employees would
be in the unemployment lines, if the Union came into the
plant. The issue is whether Supervisor Smith or employee
David Aldridge made this statement.The Respondent argues that the General Counsel's wit-nesses should not be credited, because of ``inconsistencies''
in their statements.29Although there is some variation in the description of theindividuals in the conversation, all of the General Counsel's
witnesses agree that it was Supervisor Smith who made the
statement. The testimonies of Aldridge and Smith have less
credibility. Aldridge was admittedly biasedÐ``the biggest in-
stigator against the Union''Ðwhile High and Brown, on the
other hand, were current employees at the time of the hear-
ing, and it is unlikely that their testimony against the inter-
ests of their employer was false. Further, it is more likely
that a supervisor rather than an employee would say that
unionization raises production costs and would result in plant
closure. I conclude that it was Smith who said that the plant
would shut down and the employees would be in the unem-
ployment lines if the Union came in. I further conclude that
this was an unfair labor practice violative of Section 8(a)(1).3. Terry Burrisa. The evidenceDrenia Smith was an order coordinator in the towel sewingdepartment at the time of her testimony, and Terry Burris
was her supervisor. She testified that, on June 18, Burris told
her that he hated to see the Union come in, that friendships
would be lost, that people would firebomb houses, and that
there would be strikes and violence. If there was a picket
line and an Oriental had to cross it, he would be beaten and
would not understand the reason. Smith also testified that
Burris said that the plant would close down, and that Re-
spondent would not deal with the Union. She added that she
did not believe that Respondent would close the plant be-
cause of the Union.Burris testified and agreed that he had a conversation withDrenia Smith early in the campaign. He agreed that he told
Smith that trouble seemed to follow unions, and that it was
``possible'' that he told her he had seen reports of
firebombing and violence. He denied saying that Orientals
would be beaten up crossing a picket line, or that the plant
would close in the event of unionization.b. Factual and legal analysisRespondent argues that Drenia Smith was not credible be-cause her testimony about Burris' statement on plant closing
took place after her other testimony, and was elicited by
``prompting'' and ``leading.30This is only partially correct.Although Smith's testimony about Burris' plant closing re-mark is separate from her testimony about his other state-
ments, it all took place during direct examination, and there
is not a hint that it was elicited by leading questions.31Re-spondent also argues that Burris' statement about plant clo-
sure was not coercive, because Smith did not believe him.32However, it is well established that the test of interference,
restraint, or coercion is not whether it succeeds or fails, but,
rather, the objective standard of whether it tends to interfere
with the free exercise of employee rights under the Act.
American Freightways Co., 124 NLRB 146, 147 (1959).Smith was a current employee at the time of her testi-monyÐa factor which enhances her credibility, and she was
partially corroborated by Burris. I credit her testimony, and
I find that Burris' statement violated Section 8(a)(1).4. Robert Freelanda. The evidenceAs previously indicated, Plant Manager Robert Freelandmade numerous captive audience speeches to employees dur-
ing the union campaign. Sherry Anthony, a current em-
ployee, testified about statements made by Freeland during a
speech in mid-August. He was talking about a contract which
the Union had with another of Respondent's plants, and ob-
served that the contract said the Company could close the
plant if there was no work.Freeland then said that the Company ``would shut theplant down because there wouldn't be any work available be-
cause they were not taking any checkoffs.''Paula Brice, also a current employee, testified about ameeting in mid-August in which Freeland said that the Union
would call a strike if it did not get the right to checkoff dues.
And then, Freeland stated, the employees could ``all lose
their jobs.'' ``It would be like Suzy Curtains, the company
over there that went on strike and then they closed down.''
Brice testified that the Company showed a film about a com-
pany called ``Suzy Curtains.''Freeland agreed that he told employees that, if the Unionwanted to strike, there was nothing to prevent it. He also tes-
tified that he had worked at a unionized plant, M.
Lowenstein (where he was a part of management), that there
had been a strike, and that the plant had closed. However,
Freeland contended, ``I never implied that the Union situa-
tion had anything to do with it [the closing]Ðit was econom-
ics.''Personnel Manager Ron Lisenby was present at thesemeetings, and denied that Freeland told employees that the
plant would be closed.b. Factual and legal analysisRespondent argues that Freeland was merely stating theCompany's right, as stated in a collective-bargaining agree- 491FIELDCREST CANNON, INC.33R. Br. 59.34After Clarke's testimony on April 9, 1992, in support of the8(a)(1) allegation, the Union filed a charge that Respondent had
discriminatorily discontinued her translating assignments. This is al-
leged in Case 15±CA±15006, which was consolidated with the other
cases, as indicated above. The alleged discrimination against Clarke
is discussed infra.35Clarke did not see a crown and a cannon, which appear on oneof the Company's letters in evidence, G.C. Exh. 5.ment at another plant, to close the Kannapolis plant if therewas no work. This was merely a ``lawful explanation that ec-
onomics dictated the plant's operations.33The argument lacks merit. Freeland's asserted statementthat there would not be any work because the Company
would not accept checkoff clearly implies that the lack of
work and consequent plant closure would be the result of the
Union's demand for checkoff and the Company's rejection of
that demand, i.e., the plant would be shut down if the em-
ployees selected the Union. This causal relationship is clearly
set forth in Brice's testimony.Freeland admitted telling employee that another companywhich had a union had closed. His own embellishment of
this statementÐthat he had not ``implied'' that the union
was the cause of the plant closureÐis contrary to the natural
tendency of such a remark to create an inference of a causal
relationship in the minds of his listeners.Respondent points to minor variations in the testimonies ofAnthony and Brice. These do not detract from the trust-
worthiness of these witnesses, apparently truthful, who were
testifying against their Employer's interest. I credit their tes-
timony, and conclude that Freeland's statements were coer-
cive and violative of Section 8(a)(1).5. Howard Halla. The evidenceBrenda Lyles is a spinning operator at Respondent's plant16 in China Grove, North Carolina, and her supervisor was
Howard Hall. Lyles testified that the Company put a notice
on the bulletin board which listed the ``paid holidays,'' and
that July 4 was one of them.According to Lyles, several employees were discussingholiday pay in the ``smoker'' in mid-June, and the question
arose as to whether the Company would pay for the July 4
holiday in 1991.Hall had been invited into the smoker by another em-ployee on another issue, and was asked about the effective
date of the July 4 holiday pay. Hall replied that the employ-
ees did not have to worry about it if they voted the Union
in, because the plant would be closed. He stated that the
Company had lost money for three quarters, and that profits
would drop 25 percent if the Union was voted in. A super-
intendent went by at that time, and Lyles told Hall that the
Company would make a profit if it would cut the super-
intendent's and the plant manager's salaries. Hall replied:
``You just don't go around cutting management's pay.''Hall testified, and agreed that he was ``motioned'' into thesmoker by employees. He stated that he could ``hardly re-
member the conversation,'' and did not remember any talk
of holidays. All that Hall could remember is that the employ-
ees were talking about ``profits,'' and he said that they had
to be concerned with profits. Hall agreed that the discussion
``was all about the Union,'' but could not remember saying
anything about the subject. He denied saying anything about
plant closure and added that supervisors had been warned
against making any such statements.b. Factual and legal analysisLyles obviously had much better recall of this conversa-tion, and described it in apparently authentic detail. As a cur-
rent employee, it is unlikely that she testified falsely against
her Employer's interest. I credit her testimony that Hall said
the employees did not have to worry about holiday pay in
1992, because the plant would be closed if they voted for the
Union. This statement violated Section 8(a)(1).I. The Alleged Posting of Notices Threatening Spanish-Speaking Employees with Termination and Deportationif They Signed Union Cards1. The evidenceThe General Counsel's principal witness in support of thisallegation was Oreida Clarke. She was born in Panama and,
after coming to the United States, worked for Respondent
since 1988. Clarke, a current employee, works in the sheet
distribution supply department on the first floor of Respond-
ent's plant 1, in Kannapolis. She speaks and reads Spanish,
and also speaks Latin. For a period of time, Clarke acted as
a translator for Respondent in communication with its Span-
ish-speaking employees.34Clarke was the only person who spoke Spanish in her de-partment. However, the nearby towel distribution center had
Hispanic employees. Clarke testified that she was going to
work through gate 15 in mid-July when Mike Moore, a truck
loader, asked whether she spoke Spanish. Moore himself did
not do so. Clarke answered affirmatively, and Moore said
that he wanted her to translate something for him.Moore took Clarke to the nearby loading office, where no-tices are posted on the windows. Clarke testified that a docu-
ment in Spanish, about the size of a letter was taped to the
outside of the window. The document had the words
``Fieldcrest Cannon'' at the top.35The main body of the let-ter had ``propaganda'' against the Union, according to
Clarke. In the lower right hand corner was a separate typed
section, also in Spanish. Clarke testified she translated this
section to Moore as follows: ``If you sign the green card and
the Government find out about it, you will be deported or
sent to prison.'' The record evidence establishes that the
Union's authorization card was green, and there is no evi-
dence that the reference to the alleged green card had any
other meaning.Clarke testified that she told Moore that the statement wasillegal. It was time for her to report for work, and she left.
Clarke returned to the loading office window the next day
for the purpose of making a copy, but the notice was gone.
She affirmed that only the Company put notices on the win-
dow.Documents of this nature were subpoenaed by the GeneralCounsel, and the Company denied that it had any. Gerald
Holt was the department manager of the sheet distribution 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
36R. Br. 65.37The General Counsel elicited other evidence of the existence ofthe notice, to which Respondent objected on the ground that it was
hearsay. I have relied only on Clarke's testimony.38R. Br. 66.39Wade Story, Patricia Boger, Norma Chapman, Patricia Cavin,and Euretha Lee.40Susan Cavin.center during the union campaign, and supervised the postingof notices, which he received from the personnel manager.
Although some of the proffered notices were in Spanish,
Holt did not accept them because, he said, ``[W]e don't have
any Spanish speaking people in the plant.'' English notices
were posted in various areas, including the windows of the
loading office, near the loading dock. Although these notices
were accessible to other persons, only supervisors were au-
thorized to post them.Max Speight, a shift supervisor at the loading dock, testi-fied that he received notices from Holt and posted them on
both the inside and the outside of the glass panels. None was
in Spanish, and Speight professed lack of knowledge of any
Spanish speaking employees in the towel distribution depart-
ment. He acknowledged that some employees passed the
loading office when entering the plant.Speight said that there were two glass panels to the load-ing office, separated by a door. Before the advent of the
union campaign, the Company used only one of the panels
for scheduling notices and other work-related material.
Thereafter, it posted notices pertaining to the union cam-
paign.Cletus Gill was a second-shift supervisor in the sheet dis-tribution center, and testified that he posted notices on the
glass panels of the sheet loading office. Gill had a fill-in su-
pervisor who substituted for him on occasion.2. Factual and legal analysisRespondent argues that the evidence that there was anysuch document as described by Clarke is ``skimpy, and that
evidence of the Company's responsibility for its posting is
``nonexistent.36Although Holt denied accepting any Spanish language no-tices from the personnel manager, his testimony establishes
that the Company did in fact prepare such notices. Although
all of the Company's witnesses denied posting any Spanish
notice, much less one of the nature described by Clarke,
Speight acknowledged that Respondent posted notices per-
taining to the union campaign on the glass panels. The com-
pany witnesses agreed that only supervisors could post no-
tices, and the Company's denials do not include all super-
visors who may have done so, including the fill-in supervisor
for Cletus Gill. This evidence does not directly rebut
Clarke's testimony that she saw the notice. She was a very
intelligent and truthful witness, and her trustworthiness is
augmented by her status as a current employee. Parts of the
supervisors' testimonyÐthe denial that the Company had any
Hispanic employeesÐare contradicted by other evidence. I
conclude that Clarke did see the notice which she described,
in mid-July.37Respondent next argues that there is no evidence that a su-pervisor posted the notice, and that the record ``supports the
notion that the notice was the work of an employee rather
than Respondent.38This argument is no more than it purportsto be, a ``notion.'' The record clearly establishes that only
supervisors could post notices, and the document had Re-spondent's name at the top. Despite the absence of directproof that a supervisor posted the notice, supervisors allowed
it to remain on a glass panel where other company notices
were posted. Accordingly, Respondent is responsible for the
obviously coercive effect of the notice. Bancroft Mfg. Co.,189 NLRB 619, 629 (1971). I, therefore, find that Respond-
ent violated Section 8(a)(1) by this posting. There is a slight
difference between the language of the allegation and that
which the evidence discloses, but the matter was thoroughly
litigated.J. The Alleged Threats of Unspecified Reprisals forUnionActivities
1. Robert Freelanda. The evidenceAs indicated, Plant Manager Robert Freeland held numer-ous captive audience meetings with employees during the
union campaign. Charlotte Hayes, a current employee, testi-
fied that, during one of these meetings in mid-July, Freeland
pointed at various employees throughout the room and said,
``Any of you that I know for sure is for the Union, if it does
not get in, I will remember you. This is like a warÐwe don't
kiss and make up.'' On cross-examination, Hayes agreed that
Freeland told the employees that he would not hold a
``grudge,'' but did not recall his saying that he would not
discriminate against employees. Hayes had a later private
conversation with Freeland, in which he said that he would
not hold a grudge and would be fair. Hayes asked Freeland
how he could ``remember'' and still not hold a grudge, but
received no answer.Five other current employees39and an alleged discrim-inatee40testified that Freeland made one or more of the fol-lowing statements: that he did not like unions, that it was
war, that he would use every legal means to keep the Union
out, that he would not forget the ``union pushers,'' and that
you could not be friends with the other side. All except one
of these witnesses recalled that Freeland said he would not
discriminate against union supporters.Freeland testified and corroborated the General Counsel'sevidence. Thus, he agreed that he told employees that if they
were fighting for the Union they were fighting against him
and his family, and they were at war. Once the campaign
was over, they would not ``kiss and make up.'' However,
Freeland contended, he also told employees that he would
not hold grudges, would not discriminate against anybody,
and would treat all employees fairly.b. Factual and legal conclusionsThere are only minor variations in the testimony, and Ishall assume for the purpose of analysis that Freeland told
employees that he would not hold a grudge or discriminate
against them, despite his other remarks.Respondent relies on judicial disagreement with Boardfindings in two cases, Fort Smith Broadcasting Co., 146NLRB 759, 763, (1964), enf. denied 341 F.2d 874 (8th Cir.
1965), and Pullman, Inc., 160 NLRB 1348 (1966), enfd. in 493FIELDCREST CANNON, INC.41R. Br. 70.42R. Exh. 107, sec. 13.part 389 F.2d (5th Cir. 1968). In Fort Smith Broadcasting,the Board adopted the trial examiner's conclusion that a su-
pervisor's threat of withdrawal of personal friendship with an
employee because of union activities violated Section 8(a)(1)
(146 NLRB at 762±763). The Court of Appeals for the
Eighth Circuit disagreed, and held that ``an employer's ter-mination of personal friendship with an employee, motivated
by antiunion animus, is not within the ambit of illegal con-
duct which Congress intended to proscribe in Section
8(a)(1).'' 341 F.2d at 879.In Pullman, Inc., the trial examiner found various viola-tions of Section 8(a)(1) of the Act, including a statement by
a supervisor that his friendship with the employees would
end if the union entered the plant. The trial examiner distin-
guished Fort Smith Broadcasting on the ground that Pullmandid not involve a threat to a social relationship, as in FortSmith Broadcasting, 160 NLRB at 1354 fn. 19. The Courtof Appeals for the Fifth Circuit agreed with the Board's find-
ings on other violations, without specific comment on the
threat to withdraw friendship. 389 F.2d at 196.Relying on this authority, Respondent argues that Free-land's statements meant only that he did not want union sup-
porters as his personal friends. The Company also relies on
Freeland's statements that he would not discriminate against
union supporters.41The Board in another case has reaffirmed its position inFort Smith Broadcasting and Pullman, with apparent judicialapproval. Wilker Bros. Co., 236 NLRB 1371 (1978), enfd. asmodified 652 F.2d 660 (6th Cir. 1981). In that case a super-
visor, upon learning that an employee was a member of a
union organizing committee, told her that ``they were not
friends anymore.'' 236 NLRB at 1372. Disagreeing with the
administrative law judge, the Board held that, in the context
of other conduct by the employer where animus was found,
the threatened withdrawal of friendship ``referred to the fact
that [the supervisor] equated union affiliation with disloyalty.
236 NLRB at 1372. The Court of Appeals for the Sixth Cir-
cuit did not discuss this finding specifically. Although it dis-
agreed with some of the Board's conclusions not relevant
here, the court enforced the Board's order ``in all other re-
spects.'' 652 F.2d at 662.The rationale of Fort Smith Broadcasting, Pullman, andWilker Bros., is particularly applicable in this case. The vio-lation alleged herein did not involve an isolated conversation
with one employee. Rather, it was made at meetings which
employees were compelled to attend, and was repeated sev-
eral times. The statements were made in the context of ex-
tensive interference with and coercion by Respondent in con-
nection with employee rights. The hostile tenor of Freeland's
languageÐthat the ``union pushers'' were fighting him and
his family, that it was ``war,'' and that they would not ``kiss
and make up'' when it was all overÐwarrants a conclusion
that Freeland was equating union support with disloyalty to
the Company. There is no possibility that his remarks could
have been interpreted as referring to personal friendships.
Freeland was newly appointed, and was just beginning to in-
troduce himself to the employees.Respondent's reliance on Freeland's disclaimer of ``dis-crimination'' is misplaced. As Charlotte Hayes argued with
Freeland after the meeting which she attended, how could theplant manager ``not hold a grudge but say [he] will remem-ber''? This addendum to Freeland's remarks was merely an
attempt to legitimize otherwise unlawful statements. How-
ever, it did not dissipate the tendency to coerce employees.
Nor did the purported disclaimer constitute a repudiation of
what Freeland was saying in the very same speech. TaylorChair Co., 292 NLRB 658 fn. 2 (1989).I conclude that Freeland's statements constituted unfairlabor practices within the meaning of Section 8(a)(1).2. Carl (Bud) Milsteada. The evidenceThis allegation is based on an alleged statement made bySupervisor Milstead to Kay Love, in the presence of Angela
Coleman. Love was a ``spare hand, i.e., an employee not as-
signed to a regular job, who filled in when one was open.Milstead testified that Love asked him how spare handswould work if the Union entered the plant. The supervisor
replied that he did not know, but would find out. He asked
Department Manager Tim Jones, who had worked in the
Company's unionized plant in Fieldale, Virginia.The Company did have a collective-bargaining agreementwith the Union at other plants, including Fieldale. It guaran-
teed employees a minimum amount of work or pay upon re-
porting, depending upon the assigned shift. However, the
contract provided for certain exceptions to its provisions, in-
cluding ``spare hands.42According to Milstead, after talking with Jones he returnedto Love and told her in the presence of Coleman, that spare
hands would be treated differently if the Union came in.
They would be used as needed, and the Company did not
have to guarantee them any minimum hours, but could send
them home. Coleman testified that Milstead told Love that
if the Union came in and there was nothing for a spare hand
to do the Company could send her home.b. Factual and legal conclusionsMilstead's testimony about his prior conversation withLove and his discussion with Jones is uncontradicted, and is
credited. Coleman's testimony does not materially contradict
Milstead's.The standard for assessment of employer predictions of ad-verse circumstances for employee is that, to be lawful, the
prediction ``must be carefully phrased on the basis of objec-
tive fact to convey an employer's belief as to demonstrably
probable consequences beyond his control .... If 
there isany implication that an employer may or may not take action
solely on his own initiative for reasons unrelated to eco-
nomic necessities and known only to him, the statement is
no longer a reasonable prediction based on available facts but
a threat of retaliation based on misrepresentation and coer-
cion.'' NLRB v. Gissel Packing Co., 395 U.S. 575, 618(1969).The Board has recently discussed this issue in the contextof an allegedly unlawful statement that, in the event of
unionization, the employee would not get pay raises as fre-
quently because the Union only provided for raises every 3
years. The Board noted that the subject of the statement, pay
raises, was not something that the employer could effect 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
43Montgomery Ward & Co., 288 NLRB 126 fn. 3 (1988), formerMember Babson dissenting.44G.C. Br. 13±14.45Supra, sec. II,A,2.46Id.47Supra, secs. II,A,3, E, and F,1.48R. Br. 76, 77.49Supra, sec. II,F.``solely on his own initiative,'' as he could in the case ofa plant closure. Agreement on pay raises would have to be
the result of mutual consent by the negotiating parties. Ac-
cordingly, the Board held, the supervisor's statement re-
flected his understanding of union contract provisions that
there would be fewer wage increases if the employees se-
lected the Union as their representative.43The same reasoning is applicable herein. Agreement onminimum reporting pay, like wage increases, would require
the mutual consent of the parties. Although the evidence
does not disclose that Milstead specifically told Love that
spare hands would be treated differently because of a provi-
sion in a contract, the context of his two conversations with
her warrants an inference that this was the meaning conveyed
to Love. Certainly, the objective facts show that the contract
at Respondent's unionized plant in Fieldale did allow it to
treat spare hands differently from other employees.Although the General Counsel's brief lists this subsectionof the complaint, there is no discussion of Milstead's state-
ment.44I conclude that it was not unlawful, and shall rec-ommend that this allegation be dismissed.3. Dorothy (Dot) BrooksI have concluded that Brooks unlawfully interrogatedReginald Turner in early August.45In this same conversationTurner told her that he was for the Union. Brooks said that
she had considered him to be her godson, that he had re-
quested advice from her, but that she could not assist him
further.Brooks' statement was a threat of a withdrawal of the ben-efit of ``advice'' from Turner because of his support of the
Union. Despite the somewhat ambiguous nature of the bene-
fit, it is clear that Brooks statement informed Turner that he
would be treated less favorably because of his support of the
Union. The Board has concluded that a similar statement vio-
lated Section 8(a)(1). Danzansky-Goldberg Memorial Chap-els, 264 NLRB 840, 856 (1982). I reach the same conclusionin this case.4. Reganna Earwood and Ruth BlalockI have found above that Earwood and Blalock, in earlyAugust, engaged in unlawful interrogation of Reginald Turn-
er. During this and a prior conversation they also told him
that Brooks had reported that he supported the Union, that
he had two points against him, and that he would be ``right
out the door now'' if he did not sign a union withdrawal
card.46This statement was obviously unlawful, and I so find.5. James O'Kellya. The evidenceI have found that O'Kelly unlawfully (1) interrogatedElboyd Deal on August 1 regarding authorship of an article;
(2) advised him to resign in late June because of his union
activities; and (3) threatened him on June 10 with dischargebecause he met with a Board agent.47In addition, the com-plaint alleges that O'Kelly threatened an employee on July
11 and August 15 with unspecified reprisals for engaging in
union activities.The evidence again concerns an alleged conversation be-tween Deal and O'Kelly. Deal testified that his picture ap-
peared in a union newsletter on about July 11. O'Kelly told
him that he was ``disappointed'' that Deal let the Union print
this picture. In addition, O'Kelly ``might have said manage-
ment would be coming down hard on him (O'Kelly).''
Deal's picture appeared again in a union pamphlet on about
August 15. He testified that O'Kelly told him that manage-
ment had seen this picture, that they were ``very pissed,''
and that these things were going to cost both Deal and
O'Kelly their jobs. O'Kelly denied making these statements.b. Factual and legal conclusionsRespondent argues that the conversations never took place,and that, in any event, O'Kelly's alleged statement that man-
agement might be coming down hard on him, did not con-
stitute a threat against Deal.48As I have stated above, Deal was a more truthful witnessthan O'Kelly. I credit his testimony. O'Kelly's statement that
management might be coming down harder against him must
be viewed in context with his other unlawful statements, in-
cluding the one on June 10, that the Company was going to
come down harder on Deal for going to the Board, and wasgoing to require O'Kelly to ``write [him] up for anything.49In these circumstances, O'Kelly's further statement that the
Company might be coming down harder on him, O'Kelly,
because of a picture of Deal in a union publication, was co-
ercive, as was, obviously, O'Kelly's statement on August 15
that the appearance of Deal's picture in a union publication
would cost both Deal and O'Kelly their jobs.6. James Allena. The evidenceEarl White was hired in mid-June in the packing depart-ment, where James Allen was a supervisor. White wore
union buttons in early August, and credibly testified that
Allen told him that he could not attend an employee meeting
called by the Company unless he took the buttons off and
kept his mouth shut. White complied. Allen handed White
some antiunion literature, 3 days before the election. White
put a union sticker on the literature and gave it back to
Allen. Employee Eric Strickland corroborated White. The su-
pervisor was visibly upset by this action, according to White.
Allen denied that it took place. White affirmed and Allen de-
nied that the supervisor offered him a Vote-No T-shirt on the
day of the election.White testified that, on August 20, the first day of theelection, Allen told him: ``You better forget about that damn
Union shit.'' White replied that it was not over yet. Allen
denied making the statement. 495FIELDCREST CANNON, INC.50R. Br. 79.51Plant Manager Robert Freeland.52G.C. Exh. 1(kkk), par. 14(k). It is unclear how this allegationdiffers substantively from the one in the preceding subparagraph.53Supra, sec. II,A,4.54G.C. Br. 70 fn. 14.b. Factual and legal conclusionsWhite impressed me as a more truthful witness than Allen,and I credit his corroborated testimony. Respondent argues
that Allen's statement, even if made, could not be construed
as a threat.50However, the Board has held that a supervisor'sstatement to an employee to keep out of the union tended to
indicate the employer's displeasure with and thus discourage
union activity, in violation of Section 8(a)(1). Lord Jim's,259 NLRB 1162, 1164 (1982). This statement is indistin-
guishable in meaning from Allen's statement to White that
he had better ``forget that damn Union shit.'' I conclude that
Allen's statement constituted an unfair labor practice.7. Don Rossa. The evidenceDon Ross was a supervisor in the towel sewing depart-ment. The alleged violation involved asserted statements
which he made to employee Norma Chapman when the latter
was engaged in a conversation with Theresa Kidd.According to Chapman, corroborated by Kidd, the twoemployees were friends, and talked to one another at least
once a day. Sometime these conversations took place in the
breakroom, and sometimes by Kidd's machine.Chapman was a union supporter, but Kidd was undecided.On about August 1, according to Chapman as corroborated
by Kidd, the latter walked up to Chapman's machine wearing
a Vote-No sticker. Chapman asked, ``Is this the way you
feel?'' Kidd replied affirmatively. Chapman responded that
she was glad Kidd had made a decision. Kidd asked whether
Chapman would still be Kidd's friend, and Chapman replied
that she would not tell Kidd that she liked it, but that they
were still friends.Chapman testified that Kidd's decision upset her, and shefurther testified without contradiction that, about 1-1/2 hours
later, an employee (whom she named) told her that Kidd felt
that Chapman was angry with her. Chapman thought about
this for about 15 minutes, and then went to Kidd's machine.
She testified that she hugged Kidd, and said that the latter
was still her friend no matter what she wore.Thereafter, further conversation took place. In response toa leading question on direct examination, Kidd asserted that
Chapman ``harassed'' her about her choice. On cross-exam-
ination, Kidd agreed that the only statements made by Chap-
man were to ask Kidd whether she was sure about wearing
the union emblem, and that she could influence a lot of em-
ployees. Kidd testified that she was angry, and ``just wanted
to be left alone about it.''According to Chapman, Ross came over to Kidd's ma-chineÐthe first time he had ever done so when the two em-
ployees were talking there. He was ``real red in the face,''
``very angry,'' and shaking his finger. ``I will not have you
harassing my people,'' he told Chapman.Chapman replied that she was not harassing Kidd, butmerely saying that she loved her. Kidd testified that she did
not tell Ross that Chapman was harassing her. Chapman fur-
ther told Ross that he was not her enemy, ``contrary to what
that man, Mr. Freeland51said.''Ross replied: ``Let me make one thing perfectly plain toyou, Norma. If you don't believe what I believe, and don't
support what I support then I don't have anything to do with
you. And, the best thing for you to do is to shut your mouth,
go back to your machine, and go run your job. Because the
next four weeks are going to be very rough.'' Chapman com-
plied with this order.Ross testified that Debbie Burris told him he ought to getback to Kidd's machine. Burris was a fill-in supervisor, and
did not support the Union, according to Ross. He went back
to where Chapman and Kidd were talking. Ross stated that
one looked ``unhappy,'' and that there was a ``strained''
feeling, but he could not hear what they were saying. Ross
had an incomplete recollection of what he then said to Chap-
man, and what she replied, but admitted some of the state-
ments attributed to him by Chapman. He knew that she was
a ``strong supporter'' of the Union.b. Factual and legal conclusionsI credit Chapman's superior recall of the conversation be-tween her and Ross at Kidd's machine. Ross' statement that
he would not have anything to do with Chapman if she did
not believe as he believed, and did not support what he sup-
ported, informed her that she would be treated less favorably
because of such lack of agreement. The only known possible
subject of disagreement was the union campaign. Accord-
ingly, Ross' statement tended to inform Chapman that she
would be treated less favorably because of her support of the
Union. The coercive effect of this statement was augmented
by Ross' further statement that things were going to be
``very rough'' for the next 4 weeks. I conclude that Ross'
statements violated Section 8(a)(1) of the Act. Danzansky-Goldberg Memorial Chapels, supra.K. The Alleged Threats of Unspecified Reprisals if theEmployees Selected the Union as Their RepresentativeThe complaint alleges that two supervisors threatened em-ployees with unspecified reprisals if they selected the Union
as their collective-bargaining representative.521. Ted GodfreyI have found that Supervisor Ted Godfrey unlawfully in-terrogated Alton Linton on about June 12.53During thissame conversation, Godfrey told Linton that if the Union
came in there would be stricter enforcement of the rules, that
there would be no breaking of rules, and that the employees
would have to deal with the Union rather than Godfrey. The
union people were troublemakers who would cause strikes
and pit one employee against another. The General Counsel
contends that these statements constituted an unlawful threat
of an unspecified reprisal.54The Board has concluded that an employer violated Sec-tion 8(a)(1) of the Act by telling employees that working
conditions would be made stricter if the union organized the
employer. United Artists Theatre, 277 NLRB 115 (1985).Godfrey's statement to Linton that there would be stricter en-
forcement of the rules if the Union came in is indistinguish- 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55Because of my conclusion above, it is unnecessary for me topass on the alleged illegality of other statements made by Godfrey.56Supra, sec. II,J.57G.C. Br. 22.58Supra, sec. II,J,7.59Supra, secs. II,A, C, F, and G.60Supra, sec. II,J.61G.C. Br. 175 fn. 97.62G.C. Exh. 1(kkk), par. 14(m).63Supra, sec. II,A,2.64G.C. Exh. 1(kkk), par. 14(n).65Infra.66G.C. Br. 133 fn. 64.able in meaning from the employer's statement in UnitedArtists Threatre. Accordingly, I conclude that it constituteda threat of unspecified reprisals, violative of Section
8(a)(1).552. Robert FreelandThe General Counsel argues that Plant Manager RobertFreeland's statements to employees during captive audience
speeches, discussed above56constituted unlawful threats toemployees because they selected the Union, in addition to
their union activities. As indicated, there is little substantive
distinction between these allegations. I see no reason for the
multiplication of unfair labor practices out of the same state-
ment and shall recommend that this allegation be dismissed.L. The Alleged ``Harassment'' of Union Supporters1. Don RossThe General Counsel offers Supervisor Ross' statements toNorma Chapman in support of this allegation.57I have foundthat Ross unlawfully threatened Chapman with unspecified
reprisals because of her union activities.58It adds little to thecase to allege that he also ``harassed her for the same reason.
I shall recommend that this allegation be dismissed.2. James O'KellyI have set forth above James O'Kelly's various unlawfulstatements to Elboyd Deal,59including the statement thatO'Kelly was disappointed'' that Deal let the Union print
Deal's picture in its publication.60The General Counsel sub-mits that this latter statement constituted unlawful ``harass-
ment'' of Deal for engaging in union activity.61Here again, the complaint includes unnecessary redun-dancy. I shall recommend that this allegation be dismissed.M. The Alleged Order to Wear an Employer T-ShirtEach DayThe complaint alleges that Supervisor Reganna Earwoodordered an employee to wear an employer campaign T-shirt
each day.62I have found that Earwood (and Supervisor Blalock) un-lawfully interrogated Reginald Turner about a week before
the election. During one of these conversations, in early Au-
gust, Earwood gave Turner a Vote-No (company) T-shirt,
and instructed him to wear it every day.63This order violatedSection 8(a)(1) of the Act. R.L. White Co
., 262 NLRB 575,576 (1982); Nissen Foods (USA) Co., 272 NLRB 371, 373(1984).N. The Alleged Threat of Discharge Because ofUnionActivity
1. The evidenceThe complaint alleges that Supervisor Percy Smith threat-ened an employee with discharge because he had engaged in
union activity, on about August 14.64The evidence involvesan alleged statement by Smith to Ronald Pharr at the end of
a series of events which led to Pharr's suspension and dis-
charge. I consider here only the alleged threat, and discuss
later the entire evidence of alleged discrimination.65An underlying dispute in the background circumstances iswhether Pharr, as he contended, was complying with Smith's
request to take a breathalyzer test, or whether, as Smith ar-
gued, Pharr was simply walking off the job. Pharr's position
was that he was walking to where he thought the
breathalyzer was located, while Smith maintained that Pharr
was walking out.Pharr testified that he walked toward the supply room,where he believed the breathalyzer equipment was located.
Pharr's belief in fact was correct. There are various routes
from the plant where Pharr walked to the supply room. Pharr
took the ``outside route,'' while Smith took another. Pharr
testified that he told Smith he would meet him by the supply
room. When Pharr arrived near the supply room, he saw
Smith standing behind it at the gate. ``Get off the property,''
Smith told Pharr. The latter then walked through the gate,and stood on the street. ``Get off the property,'' Smith re-
peated. ``I am off the goddamn property,'' Pharr replied.
Smith then asked a nearby guard whether he had heard Pharr
cursing, and the guard replied, ``Yes.'' Smith then said,
``That's one less vote for the Union.'' Pharr asked the guard
whether he had heard this statement and the guard answered,
``Yes.''Smith testified that he did not get the breathalyzer equip-ment from the supply room, because Pharr was ``walking off
the job.'' The supervisor agreed on cross-examination that he
was at the gate before Pharr arrived. He contended that Pharr
walked past him outside the gate, and that conversation then
ensued. Smith did not specifically deny that he said, ``That's
one less vote for the Union,'' and Respondent did not call
the guard as a witness.2. Factual and legal conclusionsIt is clear that Smith was at the gate before Pharr arrived.I credit Pharr's testimony, not specifically denied by Smith,
that the supervisor first told him to ``get off the property,''
that Pharr complied, and that Smith then repeated the order
while Pharr was standing in the street. I also credit Pharr that
Smith then said, That's one less vote for the Union.'' The
General Counsel contends that this statement constituted a
violation of Section 8(a)(1).66Respondent argues that Smith's statement was not an ad-mission that Pharr would be fired for allegedly refusing to
take the breathalyzer test. Supervisor Smith contended that
the Company merely suspended Pharr pending an investiga- 497FIELDCREST CANNON, INC.67R. Br. 89.68Bob White, James O'Kelly, and James Allen. G.C. Exh. 1(kkk),par. 14(o). The General Counsel has moved to delete the name of
Bob White from this allegation. G.C. Br. 171 fn. 91. This motion
is granted.69Supra, sec. II,A.70Supra, sec. II,E.71Supra, sec. II,F.72Supra, sec. II,J.73Supra, sec. II,J,6.74Rule 3, prohibiting a ``disturbance,'' states that the employeewill be suspended without pay ``immediately.'' White was not sus-
pended. Rule 13, prohibiting ``disorderly conduct,'' provides for sus-
pension for a first offense, and discharge for a second offense within
6 months. G.C. Exh. 23. See discussion of White's discharge, sub-
sec. 18 in section on alleged discrimination.75R. Br. 97.76G.C. Exh. 34.tion. Respondent cites Williams Motor Transfer, 284 NLRB1496 (1987).67In Williams Motor Transfer, supra, the Board accepted anadministrative law judge's conclusion that an employee had
been discriminatorily discharged. Later, a supervisor told an-
other employee that union activity was one of the reasons for
the first employee's discharge. The Board held that this did
not constitute a threat of discharge of the second employee.Williams Motor Transfer, supra, is inapposite. In the caseat bar, the alleged threat was directed toward a union activist
who was actually discharged. Respondent's argument that
Pharr was merely suspended has no merit. Respondent's
standard practice was to suspend an allegedly offending em-
ployee ``pending discharge,'' and later to effect the actual
discharge. It is true, as Respondent argues, that Smith did not
explicitly threaten discharge. However, his statementÐ
``that's one less vote for the Union''Ðcould have meaning
only if Pharr was no longer employed on the day of the elec-
tion. It therefore constituted an implied threat of discharge
violative of Section 8(a)(1). United Parcel Service, 247NLRB 861, 865±866 (1980).O. The Alleged Threat to Suspend and OtherwiseDiscipline Employees Because of Their Union ActivitiesThe complaint alleges that three supervisors threatenedemployees with suspension and other discipline because of
their union activities.681. James O'KellyI have concluded that O'Kelly unlawfully (1) interrogatedElboyd Deal on about August 1;69(2) asked him on June 29whether he had considered quitting;70(3) threatened him onJune 10 with discharge because he met with a Board agent;71and (4) threatened him with discharge on July 11 and August
15.72The complaint alleges that the particular incidents referredto in this allegation took place in ``early August,'' ``June
12±August,'' and ``August 23.'' The General Counsel's brief
does not designate which of O'Kelly's many statements in
the ongoing saga of his conversations with Deal are referred
to in this section of the complaint. I am unable to make this
determination from the record alone, and, accordingly, rec-
ommend that this allegation be dismissed.2. James Allena. The evidenceThe evidence concerns Earl White, a probationary em-ployee who was a union supporter. Supervisor Allen knew
this. I have previously found that Allen unlawfully threatened
White on August 20.73The complaint alleges additional un-lawful conduct on August 23, after the election. On that date,White and other employees engaged in singing in the
``smoker'' an area set aside for smoking during break peri-
ods. As White returned to work, Allen called him to Allen's
desk, told him that he had heard the singing, and said: ``I
could write you up. I'll give you 10 days for it, or I can fire
you for it.'' Allen did not do either of these, and sent White
back to work. The General Counsel contends that his state-
ment was an unlawful threat.Allen testified that White had violated a company rule pro-hibiting a ``disturbance'' in the mill, including fighting, and
another rule prohibiting disorderly conduct.74Respondent ar-gues that Allen merely informed White of the possible result
of future infractions of the rules, and thus was not coer-
cive.75Allen also testified that probationary employees arenot subject to discipline. He contended that he gave verbal
warnings to other employees, some of whom favored the
Company, for ``disruptions'' during the union campaign.
Allen made a ``file memo'' about White's alleged disrup-
tion.76He filed it in his own personal file, and did not senda copy to the personnel department.There are conflicting accounts of what actually took place.There is general agreement that several employees engaged
in singing union songs in the smoker. Paulette Johnson, a
current employee, testified that she was one of the employees
singing. It was ``real soft'' according to Johnson, except for
the union chant: ``What time is it? It's Union time.'' This
was made once. The nearest machine was 20 to 25 feet
away, and the machines were running. Because of the noise
of the machines, Johnson doubted that the operators heard
the singing, although she acknowledged that nine employees
on the folding machines and four reinspectors may have
heard it. None of the supervisors, including Diane Hartis,
Johnson's supervisor, made any complaint. Employee singing
during a prior Christmas was louder, Johnson stated. Eric
Strickland, who left before the singing ended, testified that
it diminished as he walked away from the smoker.Ivey Mosely contended that White stood on a bench in thesmoker and said, ``We are the Union, the mighty Union,''
and led the union chant. According to Mosely, other employ-
ees stopped putting sheets in their machines for 10 minutes.
Mosely said that some of these employees were on break,
and others were not. Mosely agreed that she opposed the
Union.Roslyn Hemphill testified to similar effect, and assertedthat employees watched the signing and stopped to see what
was happening. Hemphill averred that the singing lasted 5 to
10 minutes.Yvonne Hammond testified that White was standing on abench ``cheering for the Union, and you could hear it all the
way back to the desks.'' Hammond contended that Allen had
once given her a verbal warning for ``yelling and scream-
ing,'' but did not mention suspension or discharge. After the 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
77R. Br. 98.78Supra, fn. 70.79Ted Godfrey and Rod Purser, G.C. Exh. (1)(kkk), par. 14(p).80Supra, sec. II,K.81R. Br. 100±103.82Supra, sec. II,K.incident in the smoker, Allen asked Hammond to be a wit-ness to his conversation with White.Allen asserted that he could hear the noise from his deskabout 100 yards away from the smoker. He averred that em-
ployees stopped their jobs ``just a few minutes,'' but later
agreed that all of his employees were on break, and that
there was no disruption of their work.b. Factual and legal conclusionsThere is abundant evidence in this voluminous record thatthe Company's machines were noisy. Allen's testimony that
he could hear the singing in the smoker at his desk 100 yards
away is unbelievable. I credit Johnson's testimony that the
machines nearest the smoker, about 20 to 25 feet away, were
themselves so noisy that the operators could not hear the
singing, with a few exceptions. Although they may have
heard the union chant, in louder tones, this happened only
once.Respondent's apparent argument that the incident stoppedproduction is not sustained by the evidence. Although
Mosely and Hemphill contended that this took place, their
averments were vitiated by Allen's admissions about the ex-
tent to which the machines were stopped, and by the absence
of any objections from supervisors. If the nearby employees
could not hear the singing, as I have found, they would have
had no reason to stop their machines. To the extent that the
employees were paid on a piece rate basis, and some were,
it would have been against their financial interest to stop the
machines, and would have subjected them to discipline. I
credit Johnson's testimony that the machines were running.Respondent cites Ford Motor Co., 246 NLRB 671 (1979),where employees ``marched through the plant chanting slo-
gans while other employees were attempting to work.77Theadministrative law judge found that this activity warranted
discipline, but stated that his conclusion would have been
otherwise ``[i]f the demonstration had been confined to the
cafeteria,'' where it started (id. at 675). The Board agreed
with the judge's conclusion, noting that the credited evidence
established interference with production (id. at 671 fn. 2).The credible evidence in this case establishes that therewas no march through the plant, and no interference with
production. Immediately subsequent to a Board election, sev-
eral employees engaged in singing union songs, and chanting
the union slogan (once) during a break period in a break
area.Allen did not explain the details of the Company's rulesto White,78and the latter's conduct did not create a ``disturb-ance,'' or constitute ``disorderly conduct.'' In essence, Al-
len's statement to him was that he could be suspended or
fired for engaging in protected, concerted activity. This was
violative of Section 8(a)(1).P. The Alleged Threat of More StringentEnforcementof Rules
The complaint alleges that two supervisors threatened em-ployees with more stringent enforcement of rules if the em-
ployees selected the Union.791. Ted GodfreyI have already concluded that Godfrey engaged in this par-ticular unfair labor practice.802. Rod Pursera. The evidenceEldridge Henry testified that, on August 2, SupervisorPurser gave him a verbal warning for excessive absenteeism.
Purser told Henry, according to the latter, that if the Union
came in, it went ``strictly by the rules,'' and would make
Purser fire Henry.Purser testified that Henry had been absent in the past, butthat Purser had not administered any discipline because the
absences were related to Henry's personal problems. Accord-
ing to Purser, he told Henry that if the Union came in, it
would possibly take away Purser's flexibility in showing le-
niency in such matters.b. Factual and legal conclusionsRespondent argues that Purser should be credited, and thathis statement merely amounted to a permissible explanation
of the changed relationship which occurs between employer
and employee when the employer becomes unionized. Even
if Henry is credited, his testimony shows that his discharge
would be dictated by the Union, not the Company.81Purser's testimony corroborates rather than opposesHenry's. If the Union would take away Purser's flexibility in
being lenient on disciplinary matters, this amounts to saying
that the arrival of the Union would result in stricter enforce-
ment of Company rules. This is consistent with Henry's testi-
mony, which I credit, that Purser told him the Union went
strictly by the rules, and would make the Company fire
Henry for future infractions.Respondent's argument that this statement was not coer-cive, because it attributed stricter discipline to the Union, has
no merit. Regardless of whether the Union or the Company
initiated the change, Purser's statement was a declaration that
unionization of the plant would result in stricter enforcement
of company rules. This was unlawful, for reasons already
given.82Q. The Alleged Statement that Employees WereAssigned Additional Work Because of TheirUnionActivities
1. The evidenceElboyd Deal was a production clerk, as indicated. One ofhis duties was to transfer data on cases from ``computer
guns'' carried by forklift operators to a mainframe computer,
a procedure called ``dumping the guns.'' Deal had to per-
form this duty with four to six forklift operators. He nor-
mally did this once daily. On about June 14, O'Kelly told
him that he would have to engage in this procedure twice
daily. According to Deal, O'Kelly said: ``You see what your
Union badge is doing for you, Mr. Deal.'' Deal complied 499FIELDCREST CANNON, INC.83R. Br. 105.84James O'Kelly, Robert Freeland, Windy Black, and Don Moose.O'Kelly's name appears twice in the allegation. G.C. Exh. 1(kkk),
par. 14(r).85Supra, sec. II,A; G.C. Br. 176 fn. 99.86G.C. Br. 118 fn. 51.87Supra, sec. II,J,1.88R. Br. 109±110.89Id. at 105.90Supra, sec. II,C,2.with the order, and estimated that it took him about one extrahour to perform the additional work.O'Kelly testified that the transfer of data had originallybeen performed twice daily, but that Deal had drifted away
from it to once per day. O'Kelly stated that he received a
complaint from the order data processing department that
they were unable to produce invoices for shipments that had
been made but had not yet entered the computer system.
O'Kelly determined that the cause was the failure to transfer
the data from the computer guns more than once daily. Ac-
cordingly, he ordered Deal and another production clerk,
Cynthia Overcash, to do so twice daily. The latter corrobo-
rated O'Kelly.2. Factual and legal conclusionRespondent argues that Deal's testimony was ``simply afabrication.83However, O'Kelly did not deny Deal's testi-mony about O'Kelly's statement accompanying the order. I
credit Deal's unrebutted testimony and find that O'Kelly,
while giving a new order increasing Deal's duties, said to
him, ``You see what your Union badge is doing for you, Mr.
Deal.'' The obvious implication is that Deal's union activi-
ties were the reason for the increase in his duties. Regardless
of the Company's reason for the change, O'Kelly's statement
accompanying it was coercive and a violation of Section
8(a)(1) of the Act.R. The Alleged Statements Disparaging Employees forTheir Union ActivitiesThe complaint alleges that four supervisors disparaged em-ployees for engaging in union activities.841. James O'KellyThe General Counsel argues that this violation was com-mitted when O'Kelly interrogated Deal about authorship of
an article appearing in a union publication, and when Depart-
ment Manager Brandon later told Deal that the article was
pack of lies and a bad reflection on Brandon's department.85I have already concluded that O'Kelly's part in this inci-dent constituted unlawful interrogation. Any further charac-
terization of it would be surplusage. Brandon's name does
not appear in this section of the complaint. Accordingly, I
shall recommend that the allegation be dismissed.2. Robert FreelandThe General Counsel alleges that this violation is estab-lished by Freeland's statements in his captive audience
speeches that the union campaign was a war, and that the
union supporters were not his friends.86I have already con-cluded that Freeland's remarks violated the Act.87Accord-ingly, I shall recommend that this allegation be dismissed.3. Windy Blacka. The evidenceSandra Greene testified that she attended a union pressconference on July 18, as a result of which her picture ap-
peared in a local newspaper. Greene returned to work after
a 2-day absence because of illness. She testified that Black
said to her that she did not believe that Greene would show
her face back in there, i.e., the mill. Greene inferred that
Black was referring to Greene's picture in the newspaper.
Greene asked, ``Why, Windy?'' The supervisor replied,
``That's the way friends will do you.''Black contended that, when Greene returned to work, shegiggled and asked Black whether the latter saw Greene's pic-
ture in the paper. Black answered, ``Yes.'' Greene then
asked whether Black liked the picture, and the supervisor re-
plied, ``No.''b. Factual and legal conclusionsRespondent argues that Greene's testimony is ``unintelli-gible,'' and notes her admission that Black did not specifi-
cally mention the newspaper picture.88However, Black's tes-timony clearly shows that she and Greene had a conversation
after the latter's return from a 2-day absence, and that the
conversation involved Greene's picture. Greene was a current
employee, and I credit her version of this conversation, aug-
mented by Black's reference to the discussion of the picture.Respondent cites Sears, Roebuck & Co., 305 NLRB 193(1991), and its discussion of Future Ambulette, 293 NLRB884 (1989),89as follows:In Future Ambulette, the Board adopted withoutcomment the judge's finding that an employer had un-
lawfully made disparaging remarks about a union busi-
ness agent's honesty and competence. The finding was
grounded, however, not only on the derogatory nature
of these remarks, but also on their context among other
coercive statements, especially those tending to convey
to employees the futility of their efforts to have the
union as their collective bargaining representative. Id.
[305 NLRB 193.]I have found that Black unlawfully told Greene in Junethat the employees were scheduled to receive a raise in Au-
gust, but would not get it because the Union had arrived at
the mill.90Further, Black's statement to Greene in July wasmade in the context of numerous other coercive statements
by other supervisors. Black's statement that she did not be-
lieve that Greene would come back to her job after her pic-
ture appeared in the paper conveyed to Greene Black's belief
that union activity and continued employment were incom-
patible. I conclude that Black's remark violated Section
8(a)(1) of the Act. 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
91R. Br. 117.5. Don Moosea. The factsPeggy Jordan testified that she was wearing numerousunion buttons and insignia on her skirt, blouse, and hat in
early August. Department Manager Don Moose approached
her and said that she looked ``tacky'' with the insignia. He
did not ask her to remove any of the insignia. Jordan re-
moved some of the material, and Moose later told her that
she looked better, but that there was room for improvement.
Moose corroborated Jordan.b. Legal conclusionsThe initial issue is whether Moose's statement was suffi-ciently disparaging so as to be unlawful, if made in the con-
text of coercive statements. There is no evidence that any
other employee heard Moose describe Jordan's attire as
``tacky.'' Actually, Moose was giving his opinion of multiple
insignia on Jordan's attire, rather than her clothing. I con-
clude that Moose's statement was not sufficiently offensive
so as to be unlawful. Accordingly, I shall recommend that
this allegation be dismissed.S. The Allegation of Closer Monitoring ofUnionSupporters
1. Perry Harkeya. The evidenceTony Bumgarner, a current employer and union supporter,testified that, prior to the advent of the union campaign, Su-
pervisor Perry Harkey checked with employees when they
arrived for work, but was not on the floor thereafter. When
the union campaign started, Harkey watched Bumgarner and
a coworker-worker ``every hour on the hour, watch in his
hand.'' Harkey did this by looking through apertures of the
racks used to store merchandise. This practice ceased after
the election, according to Bumgarner.Harkey testified that he had been told that Bumgarner wasa union supporter, and that another employee, Martin Kelly,
told him that Bumgarner had attempted to get Kelly to sign
a union card. Harkey also agreed that management had in-
structed him to be available on the floor for employees in
order to answer questions during the union campaign. This
represented additional duty for him. Nonetheless, he main-
tained that his hours on the floor did not changeÐhe visited
the floor five or six times daily before the campaign, and the
same time during the campaign.b. Factual analysisHarkey could not have adhered to management's instruc-tions to be available for employees' questions unless he
spent additional time on the floor. His testimony is therefore
inconsistent. Bumgarner was a current employee testifying
against his own interest, and was a more credible witness
than Harkey. I credit Bumgarner.2. Don Hancocka. The evidenceSharon Davis was a ``creeler hand'' during the union cam-paign and was a union activist. She wore union insignia, and
her picture appeared in union publications. One of her duties
was to find yarn on another floor when none was available
on her floor. Don Hancock was a supervisor on the second
and third floors. After the union campaign began, employees
began asking Davis about it and she responded. She also tes-
tified that Hancock ``watched'' her, sometimes stopping in a
corner to see what Davis was doing.Davis testified that she talked to employees before thecampaign, but that Hancock paid no attention to her. His
``watching'' began after the campaign started.Davis testified on cross-examination:Q. Now, you said that during the campaign. ... Mr.
Don Hancock, was it Mr. Don Hancock?A. Yes, sir.
Q. That he would sometimes watch you?
A. When I would come up onto the third floor,which I had ... always done.
....
Q. And, did he normally spendÐeven before theUnion campaign, did he normally spend time out on the
plant floor?A. Yes, sir.
Q. All the supervisors have always spent time on theplant floor, haven't they?A. They're required to. Not all of them do it, butthey'reÐit's a requirement that they spendÐQ. I mean that's part of their job?
A. Right.
Q. Ðto be watching what 's going on, isn't it?
A. I assume so, if that's a responsibility of a super-visor I don't know their responsibilities.Q. Okay. And, while he was watching you, you wereat work in work areas doing work?A. Yes, sir.Hancock agreed that Davis performed duties on his floorsearching for yarn, but denied that he even watched her spe-
cifically.b. Factual conclusionRespondent states as follows about Davis' testimonyquoted above:On cross-examination, Davis admitted that Hancockwould normally spend time out on the plant floor dur-
ing the course of his duties as a supervisor. She also
testified that while Hancock was watching her she was
performing work in work areas.91 501FIELDCREST CANNON, INC.92G.C. Exh. 1(kkk), par. 14(s); G.C. Br. 51±53.93The complaint lists Burris' name twice in the same subsection,the first time together with the other supervisors listed above. This
discussion combines the evidence presented concerning Burris.c. Factual conclusionRespondent's characterization of Davis' testimony blursthe distinction which she made regarding Hancock's conduct
before and during the union campaign, and suggests, al-
though not explicitly, that there was no difference. I read her
testimony to mean that was a distinction, and that Hancock's
``watching'' did not start until after the campaign began.
Davis was a current employee testifying against her own in-
terest, and was a credible witness. I credit her testimony.3. Diane NeelyThe heading of the subsection of the General Counsel'sbrief covering alleged violations by Supervisor Diane Neely
lists this subparagraph of the complaint.92However, the briefdiscusses conduct appropriately covered by other allegations,
and the record does not disclose conduct by Neely listed in
this allegation. Accordingly, I shall recommend that it be dis-
missed.4. Diane Hartisa. The evidenceHartis was a supervisor in the sheet fabrication depart-ment. Current employees Joanne Diggs and Sylvia Crawford
testified that Hartis did not come to the smokers before the
advent of the union campaign, but commenced doing so after
the campaign began. Diggs affirmed that Hartis was allergic
to smoke. However, Hartis began going to the smokers after
the union campaign began, and ``cut in'' on employees' con-
versations, according to Crawford. Diggs affirmed that Hartis
was constantly in the break areas during breaks. After the
election, Hartis discontinued this practice.Crawford also testified that Hartis was on the floor morethan she had been prior to the campaign, and sometimes
stood and watched Diggs and Crawford. On occasion, Hartis
followed Crawford as she was going to other departments.Hartis contended that she sat in the smoker every day andtalked to employees before the campaign began. However,
she acknowledged that she went there ``a little more often''
after the campaign started. The reason, Hartis contended, was
that people were ``upset on the job,'' and Hartis wanted to
make herself more ``accessible'' to them. On the other hand,
Hartis denied knowing that the employees were talking about
the Union, and denied thinking about the fact that the em-
ployees were talking about the Union in the smoker. She
added that the canteen was the only place where she was al-
lowed to eat, and that she was responsible for keeping it
clean.b. Factual conclusionHartis' testimony is inconsistent, while Diggs and Craw-ford were credible employees testifying against their employ-
ment interests. I credit their testimony.5. Terry Burris, Jerry Luck, Rod Purser, andLewisWhite
a. The evidencePat Boger, a union activist, was a hem repairer under thesupervision of Terry Burris, Department Manager Lewis
White, and Superintendent Jerry Luck. Her desk was 30 feet
away from Luck's and White's. Boger testified that, after the
advent of the union campaign, Luck and White stood behind
her desk for 10 to 20 minutes, two or three times a week.
They had not done so previously, and this practice ceased
after the election.Drenia Smith was an order coordinator. Her job requiredher to go to other sections, including section 4, to consult
with other order coordinators. Smith testified that, after the
advent of the union campaign, Terry Burris followed her to
section 4 every day. He was not a supervisor in that section.
Burris watched her while she consulted with another coordi-
nator, and then followed her back. Sometimes he preceded
her, occasionally looking around to see whether she was fol-
lowing him. This practice was discontinued after the election.Smith testified that in mid-July, she and Boger went to theladies' restroom. Burris was watching them enter. When they
came out, Burris, White, and another supervisor, Rod Purser,
were standing outside the restroom. Although there were tex-
tile machines nearby, the supervisors were facing the bath-
room door, not the machines.Sheila Deal, the wife of alleged discriminatee ElboydDeal, testified that Burris followed her when she went to
Drenia Smith's work station. Sometimes he interrupted them
and asked whether they needed assistance. When Smith came
to Deal's department, Burris would follow and watch. Deal
agreed that Burris was on the plant floor frequently prior to
the union campaign.93Burris testified that his work required him to be on theplant floor much of his time, and that it brought him into fre-
quent contact with the employees named above. He denied
that he followed them around at work, and denied generally
that he observed Drenia Smith or Pat Boger more during the
union campaign than he had done previously. Burris did not
discuss the alleged incident involving the bathroom. Purser
denied watching Smith and Boger go in and out of the bath-
room. He contended that supervisors periodically have dis-
cussions anywhere on the plant floor. White also denied the
allegations.b. Factual conclusionBurris' general denial that he observed Smith more closelydoes not specifically rebut her testimony about being fol-
lowed by Burris to and from section 4. Deal's testimony cor-
roborates Smith. The latter's testimony that Burris was
watching her and Boger enter the ladies' room is unrebutted.
Although supervisors may confer anywhere on the plant
floor, standing outside the ladies' room facing the door hard-
ly seems an appropriate place for managerial consultations. 502DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Smith, Boger, and Deal were current employees testifyingagainst their own interests, and I credit their testimony.6. Gary Hinsona. The evidenceVicki Fink was a creeler hand, a union supporter, and aunion observer at the election. Gary Hinson was her super-
visor. Fink testified that, prior to the union campaign, Hinson
visited her machine twice daily, and told her what work to
perform. After the campaign started, Hinson came to her
work station three or four times a day, with instructions on
work to perform. Occasionally he told her to ``turn up the
wick,'' i.e., work faster.Hinson testified that he was a supervisor of employeesrunning ``spinning frames,'' which produce yarn. The frame
is run, at its front, by a ``warper tender,'' and, at its back,
by a ``creeler hand,'' who feeds material into the machine.
Hinson had 2 warper tenders and 2 creeler hands, among 26
employees, whom he supervised. He contended that the de-
mand for different types of yarn changed during the day, and
that he had to alter the orders to the employees running the
spinning frames. The number of times he had to do this var-
ied according to the production demands, sometimes three to
five times daily, sometimes two to three times if there were
no changes in production demands. Hinson testified that he
talked more to the warper tenders than the creeler hands in
making a production change, because the warper tender is
``responsible for the number of ends.'' Hinson agreed that he
told Fink to ``turn the wick up,'' i.e., increase her speed,
during the union campaign.b. Factual conclusionsHinson's generalized testimony about the number of timeshe changed the production orders does not specifically rebut
Fink's evidence that the number of times he spoke to her in-
creased after the advent of the union campaign. Fink's testi-
mony is bolstered by Hinson's admission that he talked more
to the warper tenders than to the creeler hands. Hinson ad-
mitted telling Fink to speed up during the union campaign.
Fink was testifying against her own interest, and I credit her
testimony.7. Carl (Bud) Milstead and Bobby Fowlera. The evidenceAngela Coleman was a hemmer, and was a union sup-porter. She testified that, prior to the union campaign, she
never observed Milstead or Fowler in the vicinity of her ma-
chine. When the campaign began, Milstead or Fowler would
stand behind her machine, between her and another em-
ployee. When Coleman ``pulled her truck,'' Milstead or
Fowler would ``jump.'' Coleman went to the smoker two or
three times a day. Milstead was a ``nonsmoker,'' and never
went to the smoker before the union campaign. After itbegan, he went there two or three times a day.Coleman testified that she and other employees were in therestroom one evening at 7 p.m., prior to going home. When
she opened the door, Bobby Fowler was ``at the women's
bathroom door.'' Coleman testified: ``He was bent over. I
opened the door and when I opened it, he like jumped up
to say, hey, how you all doing?'' Fowler was hard of hearingin his left ear, and would place his right ear near an individ-ual talking to him.Milstead testified that his job required him to be on thefloor, and denied that he observed Coleman more closely
after the union campaign began. Milstead agreed that he did
not smoke, but contended that, nonetheless, he went to the
smoker ever since his employment with Fieldcrest began, to
``talk to employees'' or answer questions.Fowler denied monitoring Coleman's activities, or listen-ing to her conversations in the smoker. According to Fowler,
there were both men's and women's restrooms side-by-side
at the back of the department. Trucks loaded with towels
were frequently located just 2 feet away from the front of
the restrooms. Fowler denied listening to Coleman's con-
versations ``anywhere.''b. Factual conclusionsAlthough the supervisors were told by management to an-swer employees' questions about the Union, there is no evi-
dence that they were given this instruction prior to the begin-
ning of the campaign. There was therefore no reason for
Milstead to go to the smoker prior to the campaign to answer
questions. The fact that he did not smoke makes it unlikely
that he did go to the smoker before the campaign.Coleman's testimony about Fowler's and Milstead's stand-ing behind her machine after the campaign started is more
detailed and believable than their generalized denials. She
was testifying against her interest, and I credit her testimony
as to their standing behind her machine and in the smoker.Fowler's testimony about the locations of the bathrooms,and the proximity of trucks loaded with towels, does not spe-
cifically rebut Coleman's testimony that he was bent over in
front of the ladies' room door when she opened it. I credit
her testimony, but note that I consider it to be evidence per-
taining only to the alleged monitoring of union activities.8. James AllmanSheila Deal, order coordinator, had a desk within view ofthe desk of her supervisor, James Allman. When Deal was
talking with a hemmer, she would look up and see Allman
with his chair turned around, looking at her. Two or three
times a day, Allman would come by Deal's desk and pause
when she was talking with a hemmer. This was contrary to
his prior custom. On about two occasions, when Deal was
on the telephone near the canteen, Allman walked past her,
did not purchase anything, and then walked back.Although Allman testified at the hearing, he did not dis-cuss Deal's testimony. She was a truthful witness, and I
credit her unrebutted testimony.9. Jeff Lucka. The evidenceThe General Counsel's evidence principally concernsLuck's alleged monitoring of union activities in a smoker.
The evidence is conflicting as to whether Luck in fact did
smoke.Dorothy Foster, whom Luck supervised, testified that Luckcame into the smoker once or twice before the union cam-
paign, but did not smoke. After the campaign began, Luck
came to the smoker during every break. He would take a 503FIELDCREST CANNON, INC.94R. Br. 113±132.``small cigar, and sit down there and puff on it. But not allthe time. No, I don't think he smokes at all.'' Employee
Sherry Anthony testified that Luck rarely came to the smoker
before the campaign. After it started, however, he was there
constantly. He had a cigar in his mouth, but did not really
smoke.On direct examination, Luck asserted that he had smokedcigars for 16 years, that he occasionally smoked in the smok-
er, and denied that he used the smoker more frequently after
the advent of the union campaign. However, on cross-exam-
ination, he conceded that he went to the smoker more often
after the campaign began, and that he knew the Union would
be a topic of conversation during the break periods. Luck
stated that sometimes these conversations about the Union
stopped after he arrived. Luck further admitted that he spent
more time on the plant floor during the campaign.b. Factual conclusionIn light of Luck's admissions, I conclude that he came tothe smoker during breaks more frequently after the campaign
started. I credit Foster's and Anthony's testimony about his
smoking habits. Luck knew that the employees would be dis-
cussing the Union. I also accept Luck's admission that he
spent more time on the floor after the campaign started.c. Legal discussion and conclusionsThe Board has considered conduct similar to that in whichRespondent engaged. Thus, in K-Mart Corp., 255 NLRB 922(1981), the Board summarized the evidence and stated:Contrary to the Administrative Law Judge, we findthat Respondent engaged in the above-described con-
duct in order to keep its employees' union activities
under surveillance or to convey to them the message
that their activities were being watched. Thus, the cred-
ible evidence reveals that shortly after it learned of the
Union's organizational campaign, and on the same day
that it unlawfully solicited employees grievances. ...

Respondent's supervisory personnel began following
certain off-duty employees, all of whom were union ad-
herents, throughout the store and, on at least one occa-
sion, uninvitedly joined said employees during their
break time. Furthermore, Respondent had presented no
evidence to show that it had engaged in similar conduct
prior to the advent of the Union's organizational cam-
paign nor has it offered any explanation as to why it
was necessary for its supervisory personnel to engage
in such conduct. Additionally, it is significant to note
that only the activities of those employees whose
prounion sympathies were either apparently known to,
or suspected by, Respondent were kept under surveil-
lance, and that such surveillance occurred primarily
during the employees' nonworking time.Thus, the timing of these incidents to the commence-ment of the Union's organization campaign, the fact
that they occurred during the employees' nonworking
time and in the context of Respondent's unlawful solic-
itation of grievances, and Respondent's failure to offer
any reason for ``shadowing'' its own employees com-
bine to lead us to find that Respondent's supervisory
personnel engaged in such conduct solely in response toits employees' union activities and to inhibit them fromengaging in such activities.Accordingly, we find that Respondent unlawfully en-gaged in, and created the impression of, surveillance of
its employees' union activities in violation of Section
8(a)(1) of the Act. [Id., 255 NLRB at 924.]In Stoughton Trailers, Inc., 234 NLRB 1203 (1978), theplant manager ordered supervisors to ascertain whether em-
ployees were talking about the union on company time, and
to direct them not to engage in such activity. In addition, the
plant manager was in the prounion employee's work areas
more often than he had been prior to his knowledge of the
employee's organizational activities. The Board affirmed the
administrative law judge's conclusion that this constituted
unlawful surveillance. The Board reached a similar conclu-
sion regarding surveillance of union activity in the work
place in Lyman Steel Co., 249 NLRB 296, 302±303 (1980),and in Intermedics, Inc., 262 NLRB 1407 (1982), enfd. 715F.2d 1022 (5th Cir. 1983). In the latter case the administra-
tive law judge found that supervisors engaged in ``spying on
employees during their breaks [and] closely watching em-
ployees while they were working.'' (Id., 262 NLRB at 1414.)
He noted that the supervisors ``commenced to engage in
atypical behavior, characterized by intensive and highly con-
spicuous surveillance of employees' activity immediately
upon learning of the organizational campaign'' (id. at 1515).
The Board concurred with his finding that this was unlawful,
and the Court of Appeals for the Fifth Circuit specifically
agreed (715 F.2d at 1025).The credited evidence in this case shows that all of thefactors relied upon by the Board and the court of appeals in
the cited cases are present here. Thus, the supervisors en-
gaged in ``following'' and ``watching'' employees in work
areas more frequently after the campaign began. They en-
tered the smokers during break periods more frequently dur-
ing the campaign. On one occasion a supervisor ``broke
into'' a conversation between employees. All of the employ-
ees thus monitored were union adherents, and there is no evi-
dence that employees favoring the Company were treated in
the same manner. The most bizarre of this atypical behavior
was the presence of supervisors outside the ladies' restroom.
Although this seems difficult to believe, two different current
employees testified that it took place on two different occa-
sions.Respondent cites a number of cases which, it argues, showthat there was nothing unlawful in its supervisors' conduct.94In the Well-Bred Loaf, 303 NLRB 1016 (1991), supervisorsbegan appearing in sections where the principal union orga-
nizer was working, prior to an election. The judge considered
the organizer's testimony to be ``too vague and subjective''
(id., 303 NLRB at 1018). Several supervisors began to eat
lunch in the lunchroom, and attempted to persuade the em-
ployees to reject the Union. However, one supervisor had
regularly eaten lunch there and, relying on this fact, the
judge dismissed the allegation (id. at 1019). This case is dis-
tinguishable because of the vagueness of the union organiz-
er's testimony, and the fact that the supervisors' eating in the
lunchroom was not a departure from prior practice. Although
the General Counsel filed exceptions to the judge's findings, 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
95In St. Anne's Hospital, 245 NLRB 1009, 1014 (1979), the evi-dence disclosed only that a supervising nurse observed two nurses'
treatment of patients. In Honda of Mineola, 218 NLRB 486 (1975),the Board noted that there was no evidence that the presence of su-
pervisors in a small shop was not customary, nor that their observ-
ance of the employees was related to their union activity. UniontownHospital Assn., 277 NLRB 1298 (1983), pertains to open leafletingon the employer's premises. In City Products Corp., 251 NLRB1512, 1518 (1981), a supervisor's looking through an employee's
file folder was deemed ``too general'' to warrant a finding of unlaw-
ful surveillance.the record does not reveal whether they included an excep-tion to the dismissal of this allegation.In Olympic Plastics Corp., 266 NLRB 519, 532±533(1983), one witness testified that one supervisor appeared at
the employee's work station more frequently after the em-
ployee's appearance at an NLRB hearing, but was not spe-
cific as to how long he was there before or after the hearing.
This case does not present the quantity and variety of evi-
dence presented in the case at bar. Other cases cited by Re-
spondent are similarly inapposite.95The wealth of consistent detail revealed by the evidencein support of this section of the complaint must be consid-
ered in the context of Respondent's other conduct. That con-
duct consisted of a broad range of unfair labor practices, Re-
spondent's intense animus against the Union, and its deter-
mination to defeat it. The Board has explicitly stated its posi-
tion on the issues presented here in K-Mart Corp., supra, andthe Court of Appeals for the Fifth Circuit has agreed in its
enforcement of Intermedics, Inc., supra. I conclude that, bythe conduct enumerated above, Respondent unlawfully en-
gaged in, and created the appearance of, surveillance of its
employees' union activities in violation of Section 8(a)(1) of
the Act.T. The Alleged Threat that an Employee Would BeWatched More Closely Because of His Union Activities1. The evidenceElboyd Deal testified that James O'Kelly told him on June17 that he, O'Kelly, had just been at a management meeting,
that management believed that Deal had written letters to the
``right higher ups'' in the Union, and that Deal was a ``ring-
leader'' in bringing the Union back to the plant. Management
considered Deal to be a ``snake in the grass.'' Supervisors
were to ``watch'' Deal, and watch what they said around
him.O'Kelly admitted that Deal was discussed in managementmeetings, but denied that he ever said anything about this to
Deal.2. Factual conclusion and legal conclusionIn light of the verbosity of the many conversations be-tween Deal and O'Kelly, and the fact that Deal was a more
credible witness, I credit his testimony. I further conclude
that O'Kelly's statement constituted an unlawful threat to en-
gage in surveillance of Deal's union activities, in violation
of Section 8(a)(1) of the Act.U. The Alleged Restriction of the Movement ofUnionSupporters
1. Terry Burrisa. The evidenceDrenia Smith testified that there is a telephone in the towelsewing department, where she works, and that it is in the
canteen ``half a block'' away. There is a telephone about 100
feet away in the nearby crafts department, which Smith cus-
tomarily used. In early August, Burris asked Smith whether
she had used this telephone, and, upon her affirmative an-
swer, told her not to use it again. Smith asked whether this
restriction applied only to her, and Burris replied that he
would give the same instruction to other employees. Smith
later saw other employees use the crafts department's phone.Burris agreed that he gave these instructions to Smith, andcontended that he gave the same instructions to all of his em-
ployees, 40 to 45 according to his estimate. The reason,
Burris stated, was that he ``wanted to be able to find some-
body in case of an emergency.'' Nobody violated his order,
to his knowledge.Respondent's witness Tammy Lingerfelt testified that theemployees had customarily used the crafts department's tele-
phone, because it was closer, and because there was fre-
quently a line at the telephone in the canteen. The employees
did this both on breaks, and at other times. Lingerfelt con-
tended that Burris instructed her not to use the crafts depart-
ment's phone. However, she ignores this instruction, and
``sneaks'' over two or three times per shift. ``All'' the em-
ployees, 50 to 60 according to Lingerfelt, used the same
phone. None of these violations has been detected by Burris,
despite the fact that he spends a ``good amount of time on
the work floor.'' The other employees wait until Burris has
left the floor, and then go to the crafts department's tele-
phone. Despite this narrow window of opportunity for use of
the phone, no one else is ever there when Lingerfelt
``sneaks'' out to use it.b. Factual conclusionLingerfelt's testimony that as many as 60 employees go toa telephone whose use has been prohibited, during break and
worktime, without the knowledge of a supervisor who spends
a ``good amount of time'' on the floor, is highly improbable.
Her further testimony that the employees wait until the su-
pervisor has left the floor and then go to the telephone, but
that it is never busy when Lingerfelt goes there, is a
logistical impossibility. I reject Lingerfelt's attempted cor-
roboration of Burris.Burris' rationale for the orderÐto be able to reach em-ployees during an emergencyÐwas better served by their use
of the closer telephone in the crafts department. It is highly
improbable that all of his employees continued to violate the
purported order without his knowledge. I do not credit
Burris' testimony, and conclude that the only credible evi-
dence is that he imposed the telephone restriction on Drenia
Smith, a union supporter.2. Ted GodfreyJerry Love, a union supporter, worked on the second floorof the towel bleachery department, which covered three 505FIELDCREST CANNON, INC.96R. Br. 142.97Raper called the job ``fitted sewer.''98R. Br. 147.99R. Br. 142 fn. 21, 144±148.floors and which was supervised by Ted Godfrey. Love testi-fied on cross-examination that the Company's policy was to
have the employees take breaks on the floor where they
worked. However, this policy was not enforced, and for at
least 6 months, Love took breaks on the first or third floors,
where he talked with friends without objection from Godfrey.
On August 16, Godfrey said to him: ``As of now, you are
not allowed to go to the first and third floors.'' A few days
later, Love asked Godfrey why he had imposed this restric-
tion. Godfrey replied that Love ``would have influence'' onthe people he was visiting.Imelda Kay Wagner, also employed in the towel bleacherydepartment on the second floor, was observed by Godfrey
while signing a union card. He told her that he was sur-
prised. Wagner's practice had been to go to other employees
on the other floors and solicit donations for a flower fund
during the employees' working time. There was no objection
from Godfrey. In August, the supervisor told her that she had
to remain on the second floor. After the election, Wagner re-
sumed her former practice of visiting the first and third
floors.Love's and Wagner's testimony was unrebutted, and iscredited.Respondent argues that no evidence was presented to showthat any other employee was allowed to leave his floor, and
``the only inference that can be drawn is that all employees
were told to remain on their respective floors.96In the ab-sence of any evidence, I make no such inference. All the evi-
dence shows is that two union adherents were restricted to
the second floor in August, and that this restriction was lifted
after the election.3. Diane Hartisa. The evidenceJoanne Diggs had originally worked as a hemmer, but,about 9 months before the advent of the union campaign, be-
came an instructor on the folding machines at a higher rate
of pay.Diggs was on vacation when the union campaign began.After she returned, she made statements favoring the Union
in the smoker during a break. Supervisor Hartis was present.
The next day, Hartis informed Diggs that she was to return
to her former job as a hemmer.Respondent had fitted sheet and flat sheet departments.Beginning in about August 1990, the Company began cross-
training employees between these two departments. Respond-
ent proffered evidence that this caused problems among em-
ployees, and high turnover. Thus, Supervisor Tammy Fox
testified that she complained about cross-training in January
1991. Nothing was done about it, however, until June of that
year. In the first week of June, the Company formed a cor-
rective action team, which recommended the elimination of
cross-training. Only employees who were folders were to re-
main as instructors, while others were to be returned to their
original jobs. Acting on orders from Department Manager
Eddy Raper, Hartis reassigned Diggs to her former job as a
hemmer. Diggs did not have the same amount of contact
with employees thereafter. Two employees who did not
openly support the Union were retained as instructors, ac-cording to Diggs. Lisa Aycock, Respondent's director oftraining, corroborated Diggs.Raper testified that he decided to reassign Joanne Diggs toher former position as a hemmer97because the Company wasgoing to use qualified folders to train new employees. How-
ever, Supervisor Hartis testified that Diggs in fact had been
``certified'' as a folder. Hartis did not inform Raper of this
fact. Raper agreed on cross-examination that Diggs knew
how to be a folder. He also agreed that his folders were just
as busy as his hemmers.b. Factual conclusionDiggs was reassigned back to her former job, at a lowerrate of pay and with less access to other employees, the day
after she announced her support of the Union. Respondent
argues that it was simply carrying out a business decision
that it had been made ``long before any union activity
began.''98In fact, the union campaign began just a few daysafter the Company's action terminating cross-training. Elboyd
Deal, the ``ringleader'' according to O'Kelly, had been wear-ing his own union insignia for a month. Diggs' reassignment
took place after the advent of the campaign.Respondent's reasons for selecting Diggs for reassignmentare not supported by the factsÐshe was qualified as a folder,
which Hartis failed to tell Raper, and the Company had just
as much need for folders as it did for hemmers. The Com-
pany announced that it was going to use folders to train new
employees, and Diggs was qualified. In light of these obvi-
ous inconsistencies, I reject Respondent's business defense.At the hearing, counsel for the General Counsel announcedher intention to seek a make-whole remedy for Diggs' reas-
signment. Respondent notes this without comment.994. Frank Gofortha. The evidenceTerry Smothers, a current employee, was a spinning frametechnician, or ``fixer,'' on the second floor. He worked with
two other fixers on the same floor, Margie Wolfe and Danny
Jacobs. He testified that they helped each other. Smothers
also affirmed that he went to the third floor on occasion to
assist in repairs or to get parts.Smothers was the husband of union activist Sherry Smoth-ers. Smothers himself began supporting the Union in mid-
July. He testified that his wife wrote an article in a local
newspaper supporting the Union. The next day, Supervisor
Charles Lentz told him that he could no longer attend em-
ployee meetings, because of his wife's article. Supervisor
Goforth told him that Plant Manager M.D. Ford said that

Smothers was no longer to help the other fixers on the sec-
ond floor, and was not to go to the third floor. Goforth sent
``somebody else'' for the parts. Thereafter, Smothers ob-
served the other two fixers going to the third floor. After the
election, the restriction was lifted, according to Smothers.Marie Wolfe, a witness for Respondent, testified thatSmothers helped her on occasion. She believed that he did
so once during the summer of 1991, but was uncertain about
the date, i.e., before or after the election. She did not know 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
of any restriction which Goforth had imposed on Smothers'movements. On cross-examination, Wolfe said that Smothers
went upstairs during the union campaign ``one time and had
some kind of incident.'' Thereafter, he ``stayed on his job
pretty good.''Danny Jacobs, called by Respondent, testified that Smoth-ers helped him at his job, but could not recall any specific
instance from mid-July through August. In the same time
frame, Jacobs could not recall whether Smothers went up-
stairs to get parts. He denied that Goforth ever asked him to
get parts for Smothers.Goforth asserted that Smothers exceeded his break periods.He testified that he had two conversations with Smothers
about this issue. In the first one, he told Smothers that he
could go to the third floor to have lunch with his wife, but
that the break period did not exceed 20 minutes. In the sec-
ond conversation, after finding Smothers on the third floor
talking with another employee, Goforth told him that he
could not play hide and seek with him. Goforth did not issue
a written warning to Smothers. He denied asking Wolfe, Ja-
cobs, or anybody else to get parts for Smothers on the third
floor, and denied restricting Smothers from going to the third
floor.Lentz denied talking to Smothers about his wife's news-paper article, and M. D. Food denied telling Goforth to re-
strict Smothers from going to the third floor, or telling Lentz
to exclude Smothers from employee meetings.b. Factual conclusionsWolfe and Jacobs do not contradict Smothers' testimonythat he was barred from helping them from mid-JulyÐwhen
Smothers openly supported the UnionÐuntil the election in
August. Neither Wolfe nor Jacobs could recall the precise
dates that Smothers did help them. Both worked on the sec-
ond floor, and no technician who worked on the third floor
was called to testify about this matterÐSmothers did testify
that he occasionally did repairs on the third floor.Neither Wolfe nor Jacobs knew whether Goforth had spe-cifically barred Smothers from getting parts on the third
floor. Although both denied that Goforth asked them to get
parts for Smothers, the latter testified that Goforth got
``somebody else'' to do so.Accordingly, neither Wolfe nor Jacobs directly contradictsSmothers. In fact, Wolfe's testimony that Smothers stayed
pretty close to his job during the union campaign after an
``incident'' that took place on the third floor tends to cor-
roborate Smothers.Although M.D. Ford denied that he told Goforth to re-
strict Smothers' movements, and Goforth denied most of the
statements attributed to him by Smothers, he did not deny
that he told Smothers that Ford had ordered Smothers' move-
ments restricted. Although Lentz denied telling Smothers that
he could no longer attend employee meetings, there is abun-
dant evidence in the recordÐsome from Sherry SmothersÐ
that the Company did bar prounion employees from attend-
ing employee meetings.Smothers was a witness testifying against his own employ-ment interest. I credit his testimony.5. Don MooseThe factsThis allegation involves another conversation betweenMoose and Peggy Jordan, and concerns the Company's pol-
icy on breaks. Jordan testified that there are certain time pe-
riods designated as break periods, but that these periods were
not strictly observed. As long as she maintained production,
she could go on break whenever she chose, without objec-
tion. There is ample evidence to support this view, including
testimony from Supervisor Moose.Jordan testified that, in late June, she and another em-ployee were leafleting at the gate. Moose drove through and
shook his finger in their faces. The next day, Jordan went
to the canteen for a minute to speak with a lady. When she
came out, Moose asked her whether she was on break, and
Jordan replied, ``No.'' Moose said that he knew her views
about the Union, and did not want to argue with her, but that
she had to stay on her job. This was the first time any such
statement had been made to her.Jordan testified that she saw another employee, DianeBaker, visiting another employee for an hour and 15 minutes.
According to Jordan, Moose knew that Baker was away from
her job. Baker wore a Vote No T-shirt.Moose agreed that he told Jordan that she had to be onher job, despite the fact that she was maintaining production.
He also agreed that he said nothing to Baker about the same
subject. Moose described the break periods, but then af-
firmed that, if an employee's production is kept up, she can
go to the canteen. He denied being Diane Baker's supervisor,
but agreed that she could have stayed away from her job
only ``a very short period of time'' without affecting produc-
tion.I credit Jordan, and conclude that Respondent allowed em-ployees to go on break as long as production was main-
tained. I do not credit Moose's denial of knowledge of
Baker's absence for 1 hour and 15 minutes, which must have
affected production.6. Jeff Lucka. The evidenceSherry Anthony worked in section 1 of the towel packag-ing department. During the first week of the campaign, she
told employees at a lunchbreak that she was 100 percent for
the Union. Supervisor Mable Osborne was nearby.Anthony testified that employees customarily took theirbreaks in other sections of the department, if they wished to
do so. The same night that Anthony announced her support
of the Union, or the following night, Luck told her that she
could not leave section 1 to take a break. Anthony thereafter
observed section 1 employees Kevin Fite and Robert Neal
taking breaks in section 3. They both opposed the Union, ac-
cording to Anthony.To ``test the waters,'' Anthony then took a break in sec-tion 2, but Luck told her to return to section 1.Luck maintained that, prior to the union campaign, he re-quired employees to take breaks in their own section. Asked
on what occasion he did this, Luck's testimony was evasive.
He contended that the reason was to make production flow
smoothly. Luck asserted that he repeated this instruction indi-
vidually to each employee after the campaign began. The 507FIELDCREST CANNON, INC.100Supra, sec. II,A,5.reason was a personality conflict between two employees,whose names Luck could not recall.b. Factual conclusionLuck's testimony was evasive and unlikely, while Anthonywas an employee testifying against her own interest. I credit
her testimony, and conclude that Luck ordered her to take
her breaks in section 1, while allowing other employees to
go elsewhere.c. Legal conclusionBased on Respondent's intense antiunion animus and thefact that the restrictions outlined above were applied only
against known union adherents, I conclude that Respondent
imposed them in retaliation for the employees' union activi-
ties and in order to restrict their access to other employees,
in violation of Section 8(a)(1) of the Act. Standard ProductsCo., 281 NLRB 141, 142 (1986), enfd. in part 824 F.2d 291(4th Cir. 1987); Sealectro Corp., 280 NLRB 151 (1986).V. The Alleged Restriction of Prounion Employees toTheir Work Areas While Simultaneously PermittingProcompany Supporters to Leave Their Work AreasThis allegation appears to be almost the same as the priorone. In any event, the General Counsel advances new evi-
dence.1. Percy SmithThe General Counsel submits Smith's statement to TimHoneycutt, on about August 14, that Smith did not want
Honeycutt off his job, together with the fact that Honeycutt's
job took him to other departments, and that this restriction
had never before been imposed on him. I have already made
this finding.1002. Diane Neelya. The evidenceBrenda Harrell was a forklift operator in the pillowcasedepartment, under Neely's supervision. Harrell gave out leaf-
lets at the gate, and wore union insignia.Harrell's job required her to travel to different areas of theplant, including the packaging department which she visited
about five times daily. Harrell customarily talked to employ-
ees during these visits, without objection.Harrell affirmed that Neely told her in mid-July that thepackaging supervisor, Don Beaver, had complained to Neely
that Harrell was talking to Beaver's employees too long.One of the employees with whom Harrell customarilyspoke was Mary Knox. In late July, while performing her du-
ties, she talked with Knox for about a minute. Neely came
out of her office and told Harrell to get back to work.Harrell also testified that Connie Dellinger, who wore aVote No T-shirt, visited with her friends in the pillow case
department every day for 30 minutes, with Neely's knowl-
edge. Cynthia Hanes, a current employee under Neely's su-
pervision, testified that Dellinger ``would come in anytime
she wanted to and stay as long as she wanted to ... talk
against the Union all she wanted to.'' Dellinger did thisevery day during the campaign, and Neely ``knew she was
there.'' Martha Barrineau, a fill-in supervisor for Neely
called as a witness by Respondent, testified that Dellinger
regularly came to talk to a friend in the department. ``She
always has and still does.''Neely acknowledged that she spoke to Harrell about Bea-ver's complaint, and stated that she did so once again during
the campaign. Neely did not deny her admonition to Harrell
to stop talking to Mary Knox, nor deny that Harrell had cus-
tomarily done so. Neely agreed that she did not say anything
to Dellinger about the latter's visits to the pillowcase depart-
ment. The reason, Neely contends, was that Dellinger was
not her employee. However, Neely maintained, she spoke to
Dellinger's supervisor about the matter.Dellinger admitted that she visits the pillowcase depart-ment, but contends that she does so for no more than 15
minutes, without Neely's knowledge.b. Factual discussion and conclusionsHarrell's testimony that Neely told her she was spendingtoo much time talking to other employees is admitted by
Neely, and Harrell's testimony that Neely terminated her
short conversation with Mary Knox is unrebutted.As for Dellinger, the evidence, including Dellinger's ad-mission, establishes that she did and still does spend consid-
erable time in Neely's department talking to employees.
Dellinger was antiunion. Respondent's position that Neely
did not know about Dellinger's visits is unbelievable. Why
would Neely have complained to Dellinger's supervisor if
she did not know about Dellinger's presence?I conclude that Neely told Harrell that the latter wasspending too much time talking to employees in other de-
partments and ordered her to end one conversation, but did
nothing to restrict an antiunion employee from doing the
same in her own department.3. Diane Hartisa. The evidenceSylvia Crawford, an open union supporter, testified thatone of her duties prior to the union campaign was to give
tours of the fitted sheet department to new employees. She
would talk with them and also with regular employees during
these tours. She had done this for about 2 years prior to the
union campaign. After it began, Supervisor Hartis took this
duty away from Crawford, and performed it herself. After the
campaign was over, Hartis returned the duty to Crawford,
without comment.Hartis testified that Crawford did the tours only whenHartis did not have time to do so herself. Crawford's tour
duties were ``sporadic.'' Hartis could not remember specifi-
cally when she asked Crawford to conduct the tours.b. Factual conclusionsCrawford's recall of her tour duties was superior toHartis'. She was a current employee testifying against her
own interest, and I credit her testimony. 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
101Infra.102Supra, sec. II,U.103G.C. Br. fn. 94 p. 173.104G.C. Br. 46±50.105G.C. Br. 12.106The complaint erroneously gives Luck's first name as ``Jerry.''107Perkins is not alleged as a supervisor in the complaint. He stat-ed that he was retired at the time of his testimony, but that he was
the plant manager of the washcloth fabrication department when em-
ployed. I conclude that he was a supervisor within the meaning of
the Act.4. Tangie Safrit and Joan GulledgeThe evidence in support of this allegation is related to thatconcerning the alleged discriminatory warnings to Patricia
Boone, and is considered hereinafter.101Legal conclusionsThe foregoing conduct was unlawful for the same reasonsgiven in the preceding section.102W. The Allegation that Respondent Created theImpression Among Its Employees that Their UnionActivities Were Being SurveilledThis allegation is similar to that in sections S and T.1. James O'KellyIn support of this allegation, the General Counsel submitsthe same evidence as that in support of section II,T of the
complaint.103I have already concluded that O'Kelly's state-ments were unlawful.2. Diane HartisThe General Counsel submits the same evidence as thatconsidered in section II,S,4.104I have already concluded thatHartis' statements and actions were unlawful, for the reasons
given in section S.3. Bobby FowlerThe General Counsel submits the same evidence of Fowl-er's conduct which was presented in connection with allega-
tion II,S,7, which I have already found to be unlawful.1054. Jeff Luck106The General Counsel offers the same evidence which Ihave already considered in section S above. I have already
concluded that Luck's conduct was unlawful.X. The Allegation that Respondent Told Its Employeesthat, if They Selected the Union, Bargaining WouldStart from Scratch1. Jim Perkins107a. The evidencePatricia Boone had written a letter to employees whichcompared benefits at the Company's unionized plant at
Fieldale with those at its Kannapolis plant. Respondent ob-
jected to some of the statements made in the letter.Thereafter, on August 19, Perkins and Boone had a con-versation which lasted about 45 minutes. Perkins told Boonethat the benefits at the union plants were the same as at thenonunion plants. He asked Boone why the Company needed
a union. Boone replied that the employees had been ``done
dirty'' by the Company, that their wages had been cut, and
that they should stand up for what they believed. Perkins re-
plied that the Union could not help the employees, and that,
if Boone had a problem, she could always come to the Com-
mune and it would do its best to solve the problem. Perkins
further stated that he had two troublemakers who had trans-
ferred into his department, and that Boone was one of them.Boone testified that Perkins said that bargaining wouldbegin from scratch, and that the employees ``would,'' or
``could,'' lose the benefits they had.Boone was wearing union buttons at the time, and Perkinssaid that he would like to see her take them off. Boone de-
clined, and Perkins replied that he hoped she would take
them off and begin supporting the Company.Perkins testified that he told Boone that the Company hada problem solving procedure which the employees could uti-
lize. He affirmed that he said that during bargaining every-
thing would be put on the table, and nothing would be left
out. Perkins did not recall using the term ``bargaining from
scratch.''Perkins agreed that he asked Boone to take off her unionbuttons, and that she declined.b. Factual analysisThere is little conflict in the evidence. Where there is, Icredit Boone rather than Perkins. She was an impressive wit-
ness with good recall of the events.2. Charles Shupinga. The evidenceWendy Ashcraft testified that she attended an employeemeeting on August 7, in which she asked Department Man-
ager Charles Shuping when bargaining would begin, and he
replied:Bargaining would start from the scratch and every-thing would be drawn on the table. That the employees
could lose their benefits, their rate of payÐit could be
going down; our pay rates could be going down, and
that if the Union did, in fact get in, that there would
not be no raises for us ... anytime in the near future.
Ashcraft testified that she asked whether it was legal forShuping to say this, and referred to a Board notice allegedly
posted by Respondent after a prior election, in which Re-
spondent promised not to say anything about bargaining from
scratch. According to Ashcraft, Shuping replied that those
rules did not apply to him at that time.Wayne Linton testified that he attended an employee meet-ing in early August at which Charles Shuping spoke.
Shuping showed a film about a company called ``Suzy Cur-
tains,'' at which the employees were unable to get a contract.
Shuping stated that even if the Union came in, the Company
would start bargaining from scratch, that other companies
would not want to do business with Respondent, that it could 509FIELDCREST CANNON, INC.108On cross-examination, Linton agreed that his attribution of abargaining-from-scratch statement to Shuping was not contained in
his pretrial affidavit. Linton testified that he said this to the Board
agent, but that the latter did not write it down. I credit his expla-
nation.109The complaint was amended at hearing to contain an allegationconcerning Ozzie Raines.110G.C. Exh. 26.111R. Br. 169±178.112The court cites La-Z-Boy, 281 NLRB 338 (1986); HistacountCorp., 278 NLRB 681 (1986); Clark Equipment Co., 278 NLRB 498(1986); Campbell Soup Co., 225 NLRB 222 (1976); Ludwig MotorCorp., 222 NLRB 635 (1976); White Stag Mfg. Co., 219 NLRB1246 (1975); Computer Peripherals, Inc., 215 NLRB 293 (1974);and Wagner Industrial Products Co., 170 NLRB 1413 (1968). Tothis list Respondent would add Bi-Lo, 303 NLRB 749 (1991); andBaton Rouge General Hospital, 283 NLRB 192 (1987). R. Br. 178.113Beverly Enterprises-Indiana, 281 NLRB 26 (1986); MississippiChemical Corp., 280 NLRB 413 (1986); Belcher Towing Co., 265NLRB 1258 (1982), and Plastronics Inc., 233 NLRB 155 (1977).114Beverly Enterprises-Indiana, id. As found hereinafter, Respond-ent unlawfully discriminated against its employees beginning in
May, and continuing through June, July, and AugustÐprior to many
of the allegedly unlawful bargaining-from-scratch statements.115Mississippi Chemical Corp., supra, fn. 106.start losing orders, and that the employees could lose thebenefits that they had.108Shuping testified that he spoke about bargaining at em-ployee meeting and said that bargaining would begin at
ground zero, and may have said that bargaining began from
scratch. Everything would be on the table, and employees
were not guaranteed more or less than they had.Shuping denied saying that the law or rules did not applyto him, but admitted that an employee showed him a notice
from a prior Board proceeding.b. Factual conclusionsAshcraft and Linton were credible witnesses and were par-tially corroborated by admissions from Shuping. I find that
he made the statements to employees, attributed to him by
Ashcraft and Linton, on about August 7.3. Ozzie Raines109The factsThe General Counsel introduced a videotape of a speechmade to employees, about 2 weeks before the election, by
Ozzie Raines, Respondent's vice president for human re-
sources.110Raines opened his discussion of bargaining by stating thatin 40 years of negotiations, the Union had not obtained high-
er wages for its members, and, in fact, the wages at the Can-
non (nonunion) plants were a ``little higher'' than at the
unionized plants. (At the time of Raines' speech, the wage
rates of union and nonunion employees were actually uni-
form, as shown in the refusal-to-bargain discussion, infra.)
As for work loads, the unionized employees were expected
to perform at ``higher levels'' than nonunion employees. The
Union had not been able to provide job security for its mem-
bers, since five unionized plants had been closed in recent
years ``for economic reasons,'' and the number of union em-
ployees had been reduced by one-third.Raines went on to say that the Union had committed ob-jectionable acts during the election, that the Company would
challenge the election if the Union was victorious, and ``tie
up the Union in court for as long as it takes.'' Such litigation
can take 2 to 3 years, and there would be no bargaining
while it was going on.As for bargaining, Raines stated that the employees couldthrow away ``the little blue book'' (the contract at its union-
ized plants), since the parties would start with a ``clean sheet
of paper.'' The only thing the Union would have won would
be the right to sit down at a table and ``ask.'' ``The Compa-
ny's obligation would be to bargain in good faith, which we
would do. That does not mean that we have to agree or
would agree to anything the Union asked for. The Company
has an absolute legal right to say `No' to any and every de-
mand the Union makes. This is the law.''Raines stated that the benefits the employees enjoyedcould be traded away in bargaining, which was a ``two-way
street that cuts both ways.'' The Union wanted $1.5 million
in checkoff, and there was ``no limit'' to what they would
trade away to get it. ``What they have to trade away belongs
to you.Raines cited various legal decisions to support his state-ments.4. Harold RosemanEric Strickland testified that Plant Manager Roseman madea speech about bargaining in August. Roseman said that the
Union was saying that bargaining would begin from the
``point'' where the employees were then, but that this was
not true. Bargaining would begin from scratch. The Com-
pany was required to bargain in good faith. Roseman showed
a transparency which showed current benefits, and asked the
employees which one they would be willing to give up in
order to get a contract.Legal analysis and conclusionsRespondent argues that these various statements did notsay that benefits would automatically be taken away from
employees during bargaining, but merely advised them that
they could end up with more, less, or the same benefits as
a result of the bargaining process.111The Court of Appeals for the First Circuit has reviewedand compared a large number of the Board's decisions in
``bargaining from scratch'' cases. Shaw's Supermarkets v.NLRB, 884 F.2d 34 (1st Cir. 1989), denying enf. 289 NLRB844 (1988). The court distinguished cases in which the Board
found no violation, because the employer did not engage in
regressive bargaining,112with cases in which it did find aviolation.113Among the factors leading to a finding of a violation, thecourt noted that the statement in issue followed discrimina-
tion against the principal union activist;114language con-stituting an express threat that bargaining would begin after
the employees' wages had been ``knocked down;115and thefact that other unfair labor practices had been committed
(884 F.2d 35).The facts in this case indicate that Respondent made un-lawful statements. Raines told employees that, after 40 years
of bargaining, unionized employees had lower wages than
nonunion employees, and were required to perform at higher 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
116Supra, secs. II,C,1 and 3.117R. Exh. 141.118R. Br. 182±183. Respondent cites Perth Amboy Hospital, 279NLRB 52, 55±56 (1986). In that case, the General Counsel's wit-
nesses testified that the employer's president, at coffee following an
employee meeting, said that an employee was dreaming if he
thought that the employer would bargain in good faith. The company
president denied this, and gave his own version of the conversation.
The administrative law judge credited this denial, for the reasons
stated in his decision.work levels. There was ``no limit'' to what the Union wouldtrade away in employee benefits in return for checkoff, and
it had not been able to protect its members' job security.This statement in effect says that union victory would notresult in higher wages and better working conditions and
that, in fact, the Respondent's past practice had been to treat
its unionized employees less favorably than its nonunion em-
ployees.In a case where the employer stated that it would continueto grant the same benefits irrespective of the potential union-
ization of a plant, the Board agreed that in the context of
other unlawful conduct, this statementclearly conveyed that union representation for the [non-union] employees would be a futility for in no event
would union representation result in any different con-
ditions than the other named plants, whose employees
were not represented by a union. [Authorities cited.]....Consequently, by stating in effect that Respondentwould not grant unionized employees more than it was
willing to give to its unrepresented employees, Re-
spondent was coercing its employees to reject the
Union in violation of Section 8(a)(1) of the Act. [Elec-tric Hose & Rubber Co., 262 NLRB 186, 215 (1982).]Raines' statements went beyond those in Electric Hose &Rubber. He clearly implied that, on the basis of past com-pany practice, unionization would result in lower wages and
higher performance standards. This was coercive for the rea-
sons stated above.Shuping's statements also went beyond a dispassionate de-scription of the bargaining process. If the Union won, wages
could be going down, and there would be no raises in the
near future. Shuping thus flatly predicted that the employees
would not have a pay raise if they selected the Union. This
is not saying that wages could go up, down, or remain the
same.Shuping's further statement that a prior Board ruling didnot apply to him suggested to employees that Respondent
could flout Board rulings with impunity. Since employees
look to the Board for protection of their rights, this was an
ominous statement of Respondent's position, and was coer-
cive.Roseman's asking employees which benefits they wouldbe willing to sacrifice in return for a contract clearly implied
that there would be no contract unless they did make a sac-
rifice. This is more than a bland dissertation on the vagaries
of bargaining, since it shows that sacrifice of benefits was
imperative for a contract.To the same effect was Mike Bumgarner's statement thatthe employees would have to lose something to obtain a ben-
efit, and Perry Harkey's that the employees could lose every-
thing and start from nothing.116I conclude that Raines',Shuping's, Roseman's, Bumgarner's, and Harkey's state-
ments were unlawful. I also conclude that Jim Perkins' state-
mentÐthat the employees could lose the benefits they hadÐwas not unlawful.Y. The Allegation that Respondent Advised ItsEmployees that It Would Be Futile to Select the Union1. M. D. Forda. The evidenceSharon Davis, a current employee, attended about threeemployee meetings conducted by Plant Manager M.D. Ford.

She testified that Ford, at one meeting, responded to an em-
ployee question by saying that he did not know when em-
ployees would get a raise. If the Union came in, it would
be taken to the bargaining table, and this did not mean that
the employees would get a raise, because the Company did
not have to bargain in good faith. An employee said that the
Company had to bargain in good faith, and Ford replied that
it ``would not, if it chose not to.'' On cross-examination,
Davis agreed that Ford said that the employees could end up
with more or less, but repeated her testimony about Ford's
statement on good faith. The transcript reads:Q. And you say he said that the Company would nothave to bargain in good faith. Did heÐis that the word
he used ``in good faith?''A. That's exactly the words he used.Ford testified that he had been involved in three unioncampaigns including the one in 1991. He affirmed that he
conducted numerous meetings with employees during the
(1991) campaign. One of these concerned bargaining. Ford
used a ``book'' about ``NLRB law'' which had been given
to him, ``overheads,'' and information obtained from man-
agement.Ford agreed that employees asked questions at this session,but could not remember the questions or his answers. He did
not have the ``book'' he used, nor did he have any notes.Personnel Manager William Drumm testified that he at-tended an employee meeting in which Ford discussed bar-
gaining. According to Drumm, Ford used overhead ``trans-
parencies'' which described the bargaining process, and
based his discussion on these.117Drumm contended that Fordtold employees about the bargaining process, and denied that
he said the Company would not bargain in good faith. On
cross-examination, Drumm admitted that Ford did not use the
transparencies as a written speech, but rather, as a guide to
the subjects being discussed.b. Factual analysisRespondent argues that Davis' testimony is ``blatantly in-credible.'' It is improbable that a corporate executive with
Ford's experience in labor relations would say that the Em-
ployer did not have to bargain in good faith.118Respondentalso points to Drumm's corroboration of Ford, and the as- 511FIELDCREST CANNON, INC.119Id.120The leaflet shows a gate locked by a padlock. At the top ofthe leaflet is the question, ``What do Fieldcrest Cannon's bedspread
Mill and Sheeting Mill in Eden have in common?'' Beneath the pic-
ture is the answer: ``Both plants were unionized by ACTWU. Both
plants were closed due to economic conditions. Union dues didn't
buy job security.'' G.C. Exh. 2.serted fact that there is nothing unlawful in the ``trans-parencies.119This argument is not persuasive. Careful examination ofFord's testimony does not indicate that he was as experi-
enced in labor law as Respondent asserts. He had simply par-
ticipated in two campaigns prior to the one in 1991, but the
extent of his participation is not indicated. He relied upon a
``book'' about the law given to him by management, other
information, and the ``transparencies.'' The statements in the
latter are not determinative, because Drumm admitted that
Ford did not use the transparencies as a written speech. Thus,the ``book'' is not available, there are no notes, and the con-
tents of the transparencies are of minor relevance. There are
only the testimonies of Ford and Drumm about statements
that the former made to employees, and their denials of
Davis' testimony.Davis' testimony is detailed. Thus, Ford's asserted state-ment that the Company would not bargain in good faith was
made in a discussion about wages, and was repeated when
an employee challenged this assertion. Davis emphatically re-
affirmed her testimony on cross-examination. Ford, on the
other hand, admitted that employees asked questions, but
could not remember the questions or his answers.It is obvious that Davis had superior recall of employeequestions and Ford's answers. She was a current employee
testifying against her own interest and was a credible wit-
ness. I credit her testimony that Ford told employees that Re-
spondent did not have to bargain in good faith if it chose not
to do so.2. Michael Myersa. The evidenceSylvia Walter testified that she attended an employeemeeting in early August, at which M.D. Ford, Department

Manager Tim Adams, and management trainee, Michael
Myers, were present. Walter affirmed that she asked Ford
why some employees were not allowed to attend the meet-
ings. Ford denied that any employees were barred, but stated
that some were asked not to attend, since there was little
possibility of changing the minds of ``union pushers.''Walter returned to her job after this meeting. She testifiedthat Myers and Adams approached her and asked whether all
of her questions had been answered. She replied, ``No,'' and
said that Ford had been ``smart'' with her. Walter asked the
supervisors about shop stewards, and a discussion of this
subject took place. According to Walter, she did not ask any
more questions, but Myers and Adams started talking about
bargaining. They told her that ``the employees would lose
something in the process of getting something for the
Union.'' The supervisors added that the Company ``didn't
have to give you anything if they didn't want toÐthat it was
up to them.''Myers asserted that Walter asked a question about bargain-ing, and that he told her that it was a ``give and take'' proce-
dure, where ``you could gain some things but you could also
lose some things.'' He told her that the Company did not
have to agree to anything, and that the bargaining process
could take years. He denied telling her that the employees
would have to give up something in order to get something;rather, ``it would be a matter of whether it was bargainedaway.'' Department Manager Adams gave similar testimony.b. Factual analysisWalter was a more believable witness than Myers andAdams, and I credit her testimony.3. Terry BurrisThe factsCurrent employee Drenia Smith testified that Burris startedtalking about the Union on about June 18. He said that therewould be a lot of conflict if the Union came in, and friend-
ships would be lost. There would be nothing but trouble,
``people would fire bomb'' employees' houses, and there
would be strikes. If an ``Oriental'' crossed a picket line,
``they'd get beat up.''Burris admitted having a conversation with Smith in whichhe said that ``trouble'' seems to follow unions, that friend-
ships are lost, and violence ensued. It was ``possible'' that
he told Smith that he had seen news reports of ``people fire
bombing houses and causing violence.'' Many businesses ex-
perienced ``trouble'' when they had strikes. He had one
``Oriental'' employee in his department.I credit Smith's testimony as corroborated by Burris.4. Zell Balloua. The evidenceCurrent employee Benny McIntyre testified that SupervisorBallou gave him a leaflet in mid-August showing a plant
with locked gates.120McIntyre affirmed that Ballou told himthat the leaflet showed what could happen if the employees
voted the Union in, that the Company would not negotiate
with the Union, that negotiations were ``just talk,'' and that
nobody could force the Company to do something it did not
want to do.Ballou agreed that she gave out leaflets to employees, andtalked to them about the leaflets. Asked whether she ever
talked to McIntyre about the leaflets, Ballou replied that she
sometimes did, and sometimes did notÐMcIntyre had al-
ready ``made it plain that he was for the Union and he would
not change.'' Ballou admitted giving General Counsel's Ex-
hibit 2 to McIntyre, but denied talking to him about it. On
the other hand, she affirmed telling McIntyre that the Union
could not make the Company do anythingÐthat it could only
negotiate.b. Factual analysisMcIntyre's testimony is more plausible than Ballou's gar-bled statements interspersed with partial admissions. McIn-
tyre gave testimony against his interest, and I credit the state-
ments he attributed to Ballou. 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
121I correct the name ``Sara Anthony'' as it appears in L. 9 onp. 2099 to read ``Sherry Anthony.''122Freeland was corroborated in his denials by Company Execu-tives Tim Jones and Ron Lisenby.123R. Br. 194.5. Buck Reese and Harold Rosemana. The evidenceCurrent employee Peggy Jordan testified that she attendedan employee meeting in late July which was conducted by
Reese and Roseman. Employee Mel Kramer asked what
would happen if the Union were voted in. Reese replied that
the Union would not get voted in, and that the Company
would do everything legally possible to keep it out. If it did
come in, the employees would not get what the Union want-
ed for them. The Company would bargain from scratch, and
the employees would probably lose the benefits they already
had. The Company would not bargain for a contract, and
would tie up the Union in litigation for years. ``He said,''
Jordan averred, ``that we would never get a contract.''Reese denied that he said the employees would never geta contract, or that the matter would be tied up in litigation
for years. What he did say, Reese contended, was that both
sides would start from scratch. Asked on cross-examination
where he heard the term ``bargaining from scratch,'' Reese
replied that it was a term he created himself, and denied that
he heard it from management. However, Reese also stated
that he had heard the term before, and agreed that he had
previously been involved in a union campaign when em-
ployed by the J.P. Stevens Company. Asked to define bar-

gaining from scratch, Reese replied: ``You just sit down and
start from scratch and negotiate a contract.'' Roseman cor-
roborated Reese.b. Factual analysisReese's testimony that he created the term ``bargainingfrom scratch'' is patently false, and his testimony in the next
breath that he had previously heard the term is inconsistent
with his claim of authorship. His definition of ``bargaining
from scratch'' is puerile. Jordan's testimony is consistent
with the statements made to employees by other supervisors.
She was testifying against her interest, was a believable wit-
ness, and I credit her testimony about statements made by
Reese.6. Robert Freelanda. The evidenceAs previously set forth, former plant manager, Freeland,held many meetings with employees. Euretha Lee, a current
employee, testified that in one meeting in late July or early
August, Freeland said that the employees might get the
Union in, but that they would never get a contract. Freeland
held up a blank sheet of paper and said that the Company
would go in ``time after time'' with a blank sheet, and come
out with it. On cross-examination, Lee denied that Freeland
said that bargaining was a two-way street, or that the em-
ployees could end up with more or lessÐ``he just said that
we would never get one [a contract].''Sherry Anthony, a current employee, testified that, at ameeting in mid-August during which Freeland made other
statements, he declared that the Company could go to the
table year after year with a blank piece of paper and come
out with the same blank piece of paperÐthey were not going
to agree to a contract because they were not taking check-
offs.Paula Brice, a current employee, testified that she attendedtwo meetings where Freeland spoke, and at which Sherry
Anthony was present.121In the second meeting, Freelandsaid that the Company could go into bargaining year after
year and still come up with nothing.On direct examination, Freeland denied that he made thestatements attributed to him by the General Counsel's wit-
nesses.122On cross-examination, Freeland testified that hetold employees that checkoff would be one of the stumbling
blocks during bargaining, that there were examples where a
union never obtained a contract, and that the company and
the union could go ``year after year'' without reaching an
agreement.b. Factual analysisRespondent argues that Freeland should be credited be-cause, as a former employee, he had no motivation to fab-
ricate his testimony.123On the contrary, Respondent still had``potential influence'' over Freeland's possible future em-
ployment by means of references. Airport Distributors, 280NLRB 1144, 1147 (1986). The Company attacks the testi-
mony of the General Counsel's witnesses as inconsistent. I
perceive no material contradictions. Although Freeland did
not admit precisely the statements he allegedly made, his ad-
missions were close to and consistent with the averments of
the General Counsel's witnesses. All three were testifying
against their own interests, and I credit their testimony as to
the statements made by Freeland.c. Legal conclusionIn summary, Respondent told employees that the Companywould not have to bargain in good faith if the Union won;
that employees would have something to lose if the union
came in; that a union victory would be followed by violence
and the fire-bombing of houses; that negotiations were just
talk, and that the Company would not negotiate with theUnion; that the Employer would go to the negotiating table
with a blank piece of paper year after year; that it would tie
up the Union in litigation for years; and that the employees
would never get a contract.These statements were egregious in nature, and told em-ployees that selection of the Union would be futile. Accord-
ingly, Respondent thereby violated Section 8(a)(1) of the
Act. Cannon Industries, 291 NLRB 632, 637 (1988).Z. The Allegation that Respondent Promulgated a No-Solicitation Rule Which Prohibited Its Employees fromEngaging in Conversation Relating to the Union on theWork Floor or During Worktime While PermittingDiscussion of Other Topics1. Frank RhymerNo evidence was submitted to support this allegation. Ac-cordingly, I shall recommend that it be dismissed. 513FIELDCREST CANNON, INC.124Testimony of Alton Linton, Bobby Lawrence, Imelda Walker,Charlotte Hayes, and Dorothy Foster, among others.125Supra, sec. II,J.126Infra.127Infra.2. Don Cockrella. The evidenceSharon Davis was a union activist who engaged in a largenumber of activities on its behalf. She testified that, on about
July 1, she was sitting in a smoking area during a break, dis-
cussing the Union with other employees. After a procompany
employee asked Cockrell a question, he stated that the em-
ployees should not be talking about the Union, and that they
should do so only in the canteen. Davis said that they were
on break, and Cockrell replied at they were still in a work
area.Davis then spoke to employee Nancy Houston, and re-peated what Cockrell had said. The supervisor walked by,
and Houston asked him about union discussions in the smok-
er. Cockrell replied, according to Davis, that they could only
discuss the Union in the canteen.Cockrell denied making these statements to Davis or anyother employee. He admitted sitting with employees in the
smoker during designated break periods, and admitted talking
about the Union with Nancy Houston. Asked about the na-
ture of those conversations, Cockrell's answer was unclear.b. Factual analysisDavis' testimony was specific, while Cockrell's, asidefrom his general denial, was vague. Davis was a more trust-
worthy witness, and was testifying against her own interest.
I credit her testimony.3. Raymond Ross/Reece Hatleya. The evidenceWade Story, a fixer in the towel cutting department, testi-fied that, prior to the union campaign, he was allowed to talk
to other employees during working time. Numerous other
witnesses for the General Counsel testified that they were not
prohibited from talking to other employees during working
time, and that many extracurricular activities were conducted
on the working floor, sales of raffles, hot dogs, race car tick-
ets, and solicitation for various fundsÐsome with super-
visory participation.124Story testified that Ross and Hatley told him, about 3weeks before the election, that he could talk about the Union
only in the smoker or the canteen, during breaktime.Ross and Hatley denied restricting Story in the manner hedescribed. However, on cross-examination, Hatley admitted
that he believed that Story was soliciting for union support
among the employees. Hatley further admitted his belief that
it was against company rules to engage in such solicitation
on the plant floor.Ross, who was Hatley's immediate supervisor, testifiedthat he told Hatley several times during the union campaign
to make Story ``stay on the job.'' However, Hatley denied
that Ross told him to keep Story busy.b. Factual conclusionHatley's stated belief that Story was soliciting for theUnion and that this was against the Company's rules is con-sistent with Story's testimony. It is unlikely that Hatleywould have failed to enforce what he perceived to be the
Company's rules. Hatley's and Ross' testimonies are con-
tradictory on the issue of whether Ross instructed Hatley to
keep Story ``on the job.'' I credit Story, who testified against
his own interest, and whose averments are more consistent
than those of Respondent.4. Judy VoylesAs indicated above, union activist Charlotte Hayes had aconversation with Company Executive Robert Freeland after
one of the latter's speeches.125Hayes testified that, a fewdays later, Voyles told her that she was not allowed to talk
to anybody about the Union except on designated breaks and
in designated areas. At Hayes' request, Voyles designated the
canteens and the smokers as the area where union discussion
could occur. Hayes argued that the employees had customar-
ily eaten lunch at their work tables. Voyles returned a short
time later and said that the employees could ``freely talk''
where they ate ``during the designated lunch time.''A few days later, Voyles told Hayes that she could nottalk about the Union on ``any other shift.'' Hayes replied
that Voyles must have meant the employee who followed
Hayes on the following shift. Hayes customarily spoke with
this employee about various subjects in the 10 minutes be-
tween shifts. Hayes protested and, once again, Voyles came
back later with a statement that it would be permissible for
Voyles to talk in the last few minutes ``before the light
flashed.''Hayes' testimony is unrebutted and credited.5. Jeff LuckDorothy Foster testified that she had several conversationswith Luck about the Union, and the supervisor agreed. In one
of them, in early August, union literature was discussed.126Foster averred that, in addition to the discussion of union lit-
erature, Luck stated that the employees were ``not to go
around talking about the Union.''Luck testified about alleged statements concerning unionliterature,127but did not deny the latter statement attributedto him by Foster. I credit Foster's unrebutted testimony.6. Gary HinsonNo evidence was presented to support this allegation. Ac-cordingly, I shall recommend that it be dismissed.7. Mable Osborne/Jeff LuckThe factsDorothy Foster testified that, immediately after the elec-tion, Mable Osborne called her into the office and told her
that the latter had received complaints that Foster was talking
to employees about the campaign. Jeff Luck was present.
Osborne told Foster that, since the Company had won the
campaign, Osborne would inform employees about it. If Fos-
ter told them anything about the campaign, it would be
``grounds for termination.'' 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
128Supra, sec. II,V,2.129Supra, sec. II,S.130In his pretrial affidavit, Bumgarner asserted that Kelly gave theresponse indicated above, and that Bumgarner replied that he would
``see where it will go from there.'' The affidavit also stated that
Kelly did sign a union card. I do not consider this to be a contradic-
tion of Bumgarner's testimony that Kelly did not sign at Bum-
garner's request in the canteen.For Respondent, Luck testified that the Company had re-ceived reports that Foster told employees that it was not over
yet, and that there would be another election. Osborne told
Foster that it was the Company's function ``to explain the
situation'' to the employees. The supervisors told Foster not
to be ``upsetting'' people.Luck acknowledged that there was no rule prohibitingtalking while on the job.I credit Foster's partially corroborated testimony about thisconversation, including her unrebutted averment that Osborne
said it would be grounds for termination for Foster to say
anything to employees about the campaign.8. Bobby EagleRonald Teeter testified that, while standing at an elevatorwaiting to carry material upstairs, he was talking about the
Union with a coworker. Eagle came by and told them that
they should not be talking about the Union on the job. Teeter
stated that the employees customarily discussed many sub-
jects while working, without protest from Eagle.Eagle stated that he had forms authorizing withdrawal ofa union authorization card. He claimed he gave them to em-
ployees who wanted them, but everyone accepted the form,
including Teeter. Eagle acknowledged telling Teeter that he
could not distribute union literature on the work floor, but
denied telling him that he could not talk about the Union.Teeter's testimony was consistent with the evidence pre-sented about other supervisors from the General Counsel's
witnesses, and he was a credible employee. I accept his testi-
mony.AA. The Allegation that Other Activities WerePermitted on the Work Floor During Working TimeThe evidence cited above about the many activities whichthe Company permitted on the working floor during working
time is not denied. I have already found that Connie
Dellinger, an employee who wore a Vote No T-shirt, was not
prohibited from talking to other employees during working
time.128Legal conclusionIt is clear that Respondent did not have a general ruleagainst talking on the job, and that it permitted employees
to engage in a wide variety of activities on the working floor
during working time, unrelated to work. Nonetheless, it pro-
mulgated a rule which prohibited employees from talking
about the Union on the job. The disparate aspect of this rule
made it unlawful under established law, and I so find.BB. The Allegation that Respondent Promulgated aSolicitation Rule Which Prohibited Employees fromEngaging in Union Activity in Nonwork AreasDuringNonwork Time
Gerald Holt1. The evidenceAs set forth above,129Perry Harkey asserted that employeeMartin Kelly told him that Tony Bumgarner had attempted
to get Kelly to sign a union card.Bumgarner testified that he asked Kelly to sign a unioncard while they were together in the canteen. Kelly replied
that he had already signed a card or was going to sign
one.130Kelly testified that Bumgarner asked him to sign a cardwhile both of them were on break in the canteen, and that
Kelly replied that he would think about it. The conversation
took a few seconds. However, Kelly contended that he had
a prior conversation with Bumgarner at his work station
about 2 hours before the conversation in the canteen. Kelly
asserted that, during this prior conversation, Bumgarner
asked him whether he would sign a union card, and Kelly
replied that he would think about it.Following this first conversation with Bumgarner, accord-ing to Kelly, he reported to Supervisor Harkey that Bum-
garner was ``aggravating him on the job'' by trying to get
him to sign a union card. Kelly also contended that he did
in fact sign a union card.Harkey stated that Kelly came into Harkey's office andcomplained that Bumgarner was out there ``on his job'' try-
ing to get Kelly to sign a union card. Without questioning
Bumgarner, Harkey informed Assistant Department Manager
Holt that Bumgarner was ``out there'' trying to get Kelly to
sign a union card.Bumgarner testified that, about 30 minutes after his con-versation with Kelly in the canteen, Holt approached him and
said that if he had any union business, to do it on his own
time. Bumgarner replied that a breaktime was his time, and
Holt walked away.Holt, on the other hand, declared that he told Bumgarnerthat he had every right to solicit people to sign union cards,
but that it had to be done on Bumgarner's breaktime in a
break area. Bumgarner replied ``Okay.'' There is no evi-
dence that Holt questioned Kelly about the matter.2. Factual and legal conclusionsKelly's testimony is implausible for two reasons. He as-serts that he and Bumgarner had two conversations, separated 515FIELDCREST CANNON, INC.131The name ``Calvan Flight'' is corrected to ``Kevin Fite'' whereit appears on pp. 447 and 448 of the transcript.by only a short time, which were almost identical in nature.Why would Bumgarner have repeated the same request in the
canteen which, according to Kelly, he had already made at
the work station? Further, if Bumgarner's request ``aggra-
vated'' him, according to Kelly, why did he sign a union
card, as he contended that he did?Bumgarner was a current employee testifying against hisinterest, while Kelly's arguments were inconsistent. I credit
Bumgarner's testimony and conclude that he had one con-
versation about card signing with Kelly, and that it took
place in the canteen during a break period.Harkey did not question Bumgarner, and Holt did notquestion Kelly or Bumgarner. It is unlikely that Bumgarner,
after talking to Kelly in the canteen during a break, would
have meekly replied, ``Okay,'' when Holt allegedly admon-ished him to solicit on his own time in a break area. Yet this
is the account of the conversation according to Holt. I credit
Bumgarner's account that Holt told him that, if he had any
union business, to do it on his own time. Since Bumgarner
in fact had solicited Kelly in the canteen during a break, this
amounted to telling Bumgarner that he could not do so.This was violative of Section 8(a)(1) under establishedlaw.CC. The Allegation that Respondent Polled ItsEmployees Regarding Their Support for the Union1. The evidenceAs indicated, Tony Bumgarner was a union activist whoengaged in a large number of activities on behalf of the
Union. He testified without contradiction that, 3 days before
the election, Supervisor Gene Alston asked him whether he
wanted a T-shirt.2. Factual and legal analysisThere is abundant evidence that supervisors offeredprocompany T-shirts to employees, and there is no doubt that
the shirt which Alston offered was a procompany shirt.Although Bumgarner was a well-known union adherent,the background circumstances of this case, including the
large number of unfair labor practices, and the Company's
strong antiunion animus, show that the offer of the T-shirt
was to determine whether Bumgarner would recant his
prounion sympathies. Accordingly, the offer was coercive
and unlawful, for the reasons stated in subsection A, where
the complaint calls similar conduct ``interrogation.''DD. The Allegation that Respondent Prohibited ItsEmployees from Having Prounion Literature in TheirPossession and/or Workplace While PermittingProcompany Literature1. David Cockrella. The evidenceSharon Davis testified that there is a bench near her ma-chine, on which she customarily places her coat and lunch.
Other warp tenders sit on the bench and read books and
magazines when their jobs are caught up. Newspapers are
left on the bench.Davis brought some union leaflets into the plant one day,and placed them on the bench. Cockrell told her to removeit. Davis replied that she had customarily placed her personalbelongings on the bench, and Cockrell replied that it was a
company bench. Davis then placed the material in a desk lo-
cated a few feet from her machine. At the end of her shift,
the material was gone. Davis testified that she asked Cockrell
and another employee if they knew where it was, and that
they denied knowledge.Cockrell admitted seeing employee purses and newspaperson the bench, but not union literature. He admitted seeing
union handouts in the drawer of the ``waprer [sic] desk,''
and agreed that he asked Davis whether the material was
hers. She replied affirmatively. Production material is kept in
the desk, according to Cockrell. He told Davis to ``put it
up,'' but denied knowledge of where she put the leaflets.
Cockrell also denied that Davis asked where the material
was.b. Factual analysisThere is no reason to doubt Davis' testimony that theunion literature disappeared. Nor is there evidence of a place
to put it other than the bench or the desk drawer. Cockrell's
testimony simply transfers the original location from the
bench to the desk drawer, and then denies knowledge of
where it went from there. Davis' account is more probable,
and she was a current employee. I credit her testimony that
Cockrell ordered her to remove it from the bench, and I note
Cockrell's admission that he ordered her to remove it from
the desk drawer.2. Jeff Lucka. The evidenceSherry Anthony testified that she brought some union lit-erature into the plant and placed it on the ``rework table.''
Jeff Luck picked it up and said that, if he knew who was
passing it out, they could lose their jobs. Employee Tracy
Miller, who arrived during the conversation, asked whethershe could lose her job if she brought in union literature and
gave it to Sherry Anthony to pass out during her breaktime.
Luck replied, ``Yes, you could.''Anthony told Luck that she thought that what the employ-ees did on breaktime was their business. Luck replied that
the employees were in there for 8 hours, and what they did
on breaktime was the Company's business.Anthony also testified that during working time she sawLuck give employee Kevin Fite131antiunion literature topass out, and that Fite attempted to give some of this lit-
erature to her. Dorothy Foster testified that supervisors gave
Fite a copy of the ``blue book,'' a contract with the Union
which the Company had at one of its other plants. Foster tes-
tified that Fite read the contract on and off for an 8-hour
shift, and did not do a full night's work.Luck agreed that he saw union literature on the reworktable. He contended that Anthony said that the literature was
Dorothy Foster's. Foster was not present during this con-
versation. Luck averred that he told Anthony that literature
could be distributed only in the smokers or the canteen. He
had a separate conversation with Foster in which he gave the
same instruction. He denied telling Foster that she could be 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
132Supra, sec. II,A.133Although I do not rely upon it, there is abundant evidence thatsupervisors distributed antiunion literature in work areas during
working time.134G.C. Exh. 23, rule 10.135For a similar allegation and evidence, see sec. II,FF, infra.terminated for distributing union literature. Luck was askedon direct examination whether he gave company literature to
Fite to pass out to employees. He replied that the only things
``Kevin gave out for me'' were documents concerning insur-
ance and the credit union. He denied that Fite gave out docu-
ments pertaining to the election, but admitted that he himself
did so.Luck testified that Fite favored the Company. He also af-firmed that he himself carried a copy of ``the blue book''
with him. Luck admitted that he gave Fite a copy of the con-
tract to read, but contended that this took place for only 10
minutes during a conversation with Fite; Luck denied that
Fite spent an entire shift reading the contract.b. Factual analysisThe significant issue is whether Luck simultaneously per-mitted employees to distribute antiunion literature in working
areas, while prohibiting distribution of union material. Al-
though Luck denied giving union literature to Fite for dis-
tribution to employees, he admitted giving other material to
him for such distribution. This contention stands against An-
thony's testimony that she saw Luck give union literature to
FiteÐdenied by LuckÐand Anthony's unrebutted testimony
that Fite in fact offered her such material. It is unlikely that
Fite, although he was antiunion, manufactured such material
himself. I credit Anthony's unrebutted testimony that Fite of-
fered her such material, and her averment the she saw Luck
give it to Fite. Luck's contention that Fite read the contract
for only 10 minutes during a conversation between the two
of them is less credible than Foster's account that Fite read
it off and on for an entire shift.I also credit Anthony's testimony that Luck said employ-ees could be fired for passing out union literature. When An-
thony protested that what employees did during break peri-
ods was their own business, Luck responded that what em-
ployees did for the entire 8-hour shift was the Company's
business. Although Luck denied telling Dorothy Foster that
she could be fired for giving union material to Anthony for
distribution, he did not deny telling Tracy Miller that she
could be fired for giving Anthony union material to pass out
during break periodsÐas averred without contradiction by
Anthony.I credit the testimony of Anthony and Foster.3. Percy SmithI have already found that, a short time before the election,Smith told Timothy Honeycutt in Smith's office that he did
not want Honeycutt passing out union literature in the smok-
er, to which Honeycutt replied that the smoker was a break
area.132Legal conclusionThe credited evidence thus shows that the Company pro-hibited distribution of union literature in the workplace, and,
in Percy Smith's case, in break areas. Supervisor Jeff Luck
told employees that what happened during break periods was
the Company's business, and threatened an employee with
discharge if she brought in union literature for distribution
during break periods. Luck during working time gave an em-ployee antiunion literature for distribution to employees, andthe latter attempted to distribute it on at least one occa-
sion.133In addition, as described above, the Company per-mitted other forms of solicitation on the work floor during
working timeÐsales of raffle tickets, food, solicitation for
various funds, etc., some with supervisory participation.The Company's published rule states that ``distribution ofliterature, pamphlets, or printed material of any kind by em-
ployees in work areas of the mill at any time'' is grounds
for discharge.134The evidence establishes that Respondent disparately ap-plied this rule only to union literature, and thus violated Sec-
tion 8(a)(1), Springfield Manor, 295 NLRB 17, 30 (1989).The disparate nature of Respondent's rule is emphasized by
the fact that Percy Smith ordered Honeycutt not to distribute
union literature in a break area.135EE. The Allegation that Respondent Granted ItsProcompany Employees the Opportunity to Return LateAfter Their Designated Lunch Period While PreventingUnion Supporters from Doing the Same1. The evidenceEric Strickland, a current employee, testified that Super-visor James Allen allowed procompany employees to return
late from lunch during the campaign. Two employees identi-
fied by Strickland were Mary Baker and Charles Rhodes.
Allen saw this, according to Strickland. After the election,
Allen informed the employees that it was time to enforce
rules more strictly, since ``the Union issue [had] been set-
tled.''Earl White, an alleged discriminatee, corroborated Strick-land and identified ``Mary, Loretta, John, and Charles'' as
the procompany employees who were favored with longer
lunch periods. They walked directly past Allen when return-
ing, according to White. After the election, Allen told all em-
ployees to stop playing and get back to work.Allen contended that he spoke to all the employees duringthe campaign about coming back too late from lunch, includ-
ing Eric Strickland and Earl White.Respondent's witness Patsy Jamerson, a training instructor,testified on direct examination that she and James Allen ad-
vised employees that they had to come back from lunch on
time. However, on cross-examination, Jamerson admitted that
Charles Rhodes and Mary Baker, who opposed the Union ac-
cording to Jamerson, came back later from breaks. Both were
employed by Respondent at the time of the hearing, but did
not testify.Respondent's witness Ivey Mosely, on the other hand, as-serted that Earl White was the only employee who cameback late from a break. Nonetheless, Allen told all employees
going on break to be back on time.Roslyn Hemphill asserted that Allen told employees hewould write them up if they came back late. 517FIELDCREST CANNON, INC.136In light of my finding above, I consider it unnecessary to re-solve the conflicts in the testimony of Mary Gray and Vivian Per-
kins.2. Factual and legal analysisEric Strickland's testimony identifying procompany em-ployees Mary Baker and Charles Rhodes as some of the em-
ployees who came back late from breaks was corroborated
by Respondent's witness, Patsy Jamerson and by Earl White.
The latter named ``Mary'' and ``Charles'' as those who came
back late. Nether Mary Baker nor Charles RhodesÐem-
ployed at the time of the hearingÐwas called as a witness
by Respondent.The Company's position is that Allen told all employeesthat they were not to come back late. Although Ivey Mosely
maintained that Allen spoke to all employees, White was the
only one who was late. This contradicts Allen's and Hemp-
hill's testimony. There is no evidence that Allen wrote up
anybody for being late.Strickland was a believable witness testifying against hisown self-interest. He was corroborated by other testimony,
including statements from one of Respondent's witnesses.
The Company's evidence, on the other hand, was confused
and inconsistent. I credit Strickland's averments that Allen
allowed procompany employees to come back late from
breaks during the campaign, but, after the election, imposed
a more even-handed rule.This disparate treatment was a de facto rule which favoredthe procompany employees, and violated Section 8(a)(1) of
the Act.FF. The Allegation that Respondent PermittedProcompany Employees to Distribute CampaignLiterature on Company Time in Violations of Its No-Solicitation and Distribution Rule While Not AllowingProunion Employees to Do the Same1. Gary Hinsona. The evidenceVickie Fink, a current employee, described Sheila Allmonas an antiunion employee who worked in the same depart-
ment with Fink. Fink testified: ``I noticed on several occa-
sions she [Allmon] would go into department manager Bill
Dellinger's office. She would come back out with a manila
envelope. Several minutes later she would be handing outanti-Union literature.'' Fink averred that Allmon gave out the
literature to everybody in the plant, including Fink, during
working time. Supervisors, including Gary Hinson, were on
the floor walking around.Sheila Allmon admitted that she distributed antiunion ma-terial in the plant. However, she contended that she did so
only during break periods and before work. Allmon denied
getting any literature from Bill Dellinger. She agreed that she
did obtain documents in a sealed envelope from Dellinger,
but contended that it was scholarship material for her daugh-
ter. ``Who's Dellinger?'' Allmon was asked. ``Oh,'' she re-
plied, ``[H]e's my superintendent of the spinning at Plant
15.''Allmon contended that she obtained the antiunion lit-erature from a nonsupervisory employee named ``Thelma,''
in another plant. Allmon stated that she carried the material
to the mill in a brown manila envelope which she carried
back and forth every day. She placed the literature in a break
area for employees to pick up, and put the manila envelope
in her locker.Hinson denied seeing Allmon distribute antiunion lit-erature, and denied seeing her go into Dellinger's office. The
latter did not testify, nor did ``Thelma.''b. Factual analysisOn the basis of Allmon's testimony, I find that BillDellinger was a supervisor and that he was employed by Re-
spondent at the time of the hearing. Respondent did not call
him to rebut Fink's testimony that she saw Allmon enter
Dellinger's office on several occasions, and come back with
a manila envelope. Fink further averred that Allmon there-
after distributed antiunion material to all the employees.
Dellinger's testimony could have thrown light on the infer-
ence tacitly suggested by the General Counsel. I infer that,
if called, Dellinger's testimony would have been adverse to
Respondent's interest. International Automated Machines,285 NLRB 1122 (1987).``Thelma'' was either a real person employed by Respond-ent, or a fiction. If the latter, Allmon was not telling the
truth. If the former, Respondent's failure to call ``Thelma''
warrants the same inference as in the case of Dellinger.Fink was a truthful witness who testified against her owninterest. I credit her testimony.Given the fact that Hinson and other supervisors were con-stantly walking on the floor, and the constant surveillance of
employee activity established by the record, it would havebeen improbable for Allmon to have given such material to
everybody in the plant without supervisory knowledge of the
distribution, and I conclude that the supervisors had such
knowledge.2. Eddie GurleyThe factsMary Gray testified that she saw employees Vivian Per-kins and Eva Banks handing out procompany literature dur-
ing working time. Banks did it on a couple of occasions, and
Perkins did it once. There was a posted no-solicitation sign,
according to Gray.Gurley admitted that he asked Eva Banks to hand outprocompany literature. Although Banks occasionally acted as
a fill-in supervisor, she was not acting in this capacity at the
time. Gurley maintained that his own supervisor, Gene Miles,
told him not to use employees for distributing literature, and
that he did not do so thereafter. Gurley denied telling Perkins
to distribute literature. Perkins corroborated Gurley, and de-
nied handing out any antiunion literature.Gurley's admission establishes the validity of the allega-tion as to Eva Banks.1363. Tammy Foxa. The evidenceShirley Hamilton is an alleged discriminatee, whose super-visor was Tammy Fox. Hamilton testified that employee
Brenda DeMarco distributed antiunion material to her while
she was working. Kemberley Watts, a current employee, also
testified that Brenda DeMarco gave her antiunion material 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
137G.C. Br. 21 fn. 9.138Supra, sec. II,X,1.during working time. Watts further testified that employeesSharon Noblett and Kay Osborne, who worked on the next
shift, handed out antiunion material at the gate, and did not
arrive at their work stations by the time their shift had start-
ed. Noblett would still be at the gate after the prior shift had
ended, as Watts was leaving. Osborne was with Noblett.Tammy Fox stated that DeMarco handed out ``plant mail''and newspapers for her. Fox denied that she asked DeMarco
to distribute any antiunion material, but admitted that
DeMarco ``could have'' done so.DeMarco testified that Fox had antiunion material on herdesk, and that Fox gave DeMarco some at the latter's work
station. DeMarco denied distributing antiunion material to
employees, but affirmed that she distributed other written
material for Fox.Kay Osborne admitted handing out procompany literatureat the gate. However, she contended that she did this on her
own time, and never arrived at her work station later than
the starting time of 7 a.m.. Osborne arrived at the plant at
about 6:30 a.m., and distributed procompany literature until
about 6:55 a.m.. This meant that she could not distribute to
employees coming off the preceding shift.It took Osborne 30 seconds to get from the gate to thedoor of the building, and her work station was ``a couple
hundred feet'' further. This took her about 3 minutes to tra-
verse. Osborne contended that she saw Watts and another
employee at their work stations while she was going to hers,
and denied ever passing them after the shift had changed.Noblett denied distributing any antiunion literature.b. Factual analysisFox's testimony that Brenda DeMarco ``could have'' dis-tributed antiunion material to employees constitutes partial
corroboration of the testimony of Hamilton and Watts that
DeMarco did so. The latter admitted receiving antiunion ma-terial from Fox. Watts was a current employee testifying
against her own interest, and I credit hers and Hamilton's ac-
counts of DeMarco's distribution of antiunion literature to
employees during working time.Osborne's asserted time schedule at the gate was so tightthat it is difficult to see how she could maintain it. Watts
was a more believable witness than Osborne or Noblett, and
I credit her testimony that she saw Noblett, together with
Osborne, at the gate distributing procompany literature after
their shift had started.4. Diane Neelya. The evidenceBrenda Harrell, a current employee, testified that employ-ees Delma Smith and Martha Barrineau received antiunion
literature in August from Supervisor Neely, in her office.
Harrell on one occasion saw Neely hand literature to Smith,
and heard her instruct the latter to distribute it to employees.
Thereafter, Harrell received a ``paper against the Union''
from Smith. Harrell observed Smith and Barrineau distribut-
ing such material on two occasions.Cynthia Hanes, a current employee, testified that, late inthe campaign, Smith and Barrineau handed out antiunion lit-
erature to employees during working time. Hanes saw Neely
handing the leaflets to Smith. Hanes also affirmed that em-
ployee Connie Dellinger handed out antiunion buttons to em-ployees during working time, and that Neely ``had to seeher.''Neely denied that Smith or Barrineau distributed union lit-erature, but agreed that they distributed other documents such
as newsletters and credit union material. Neely admitted that
Barrineau on one occasion helped her prepare antiunion ma-
terial, but contended that she herself was the only one who
distributed the material.Barrineau, on the other hand, admitted distributingantiunion literature on one occasion, but stated that she was
acting as a fill-in supervisor for Neely at the time. Neely
confirmed that Barrineau was a fill-in supervisor on occa-
sion, but did not know whether she passed out antiunion ma-
terial when acting in that capacity.Connie Dellinger admitted distributing antiunion buttons,but maintained that she did so only in the canteen, and never
on the working floor. Neely denied seeing her engage in the
latter activity.Delma Smith did not testify.b. Factual analysisTwo current employees, Harrell and Hanes, testified thatthey actually saw supervisor Neely giving antiunion material
to employees Smith and Barrineau. Harrell heard Neely's in-
structions to distribute the material to the employeesÐan
order which was followed. Neely and Barrineau contradict
each other as to whether Barrineau ever did distribute such
literature. I do not credit Barrineau's testimony that she did
so only when acting as a fill-in supervisorÐNeely knew
nothing about it.I do not credit Neely's denial that she saw Dellinger dis-tributing antiunion buttons on the working floor, nor do I
credit Dellinger's contention that she did so only in the can-
teen. Dellinger was opposed to the Union, while Harrell and
Hanes were both testifying against their interest. I credit their
testimony.5. Don RossNo evidence was presented to establish that Ross allowedemployees to distribute antiunion material, and the General
Counsel moves to delete this allegation.137The motion isgranted.6. Kenneth Munday/Betty Lovea. The evidenceAs indicated, Patricia Boone wrote a letter comparing ben-efits in Respondent's unionized and nonunionized plants, and
Respondent took exception to some statements in the let-
ter.138Boone distributed copies of this letter to employeesduring breaks in break areas. Boone and Supervisor Betty
Love agree that the latter told Boone that the latter could not
pass out union literature in working areas.Boone testified that she saw employees Pam Garrett andBarbara Hunter distribute antiunion materials to employees
during working time.On direct examination, Barbara Hunter agreed that shepassed out work-related literature to employees, but denied
passing out antiunion material. On cross-examination, Hunter 519FIELDCREST CANNON, INC.139Infra.140Supra, sec. II,DD,2.141Sandra Greene, Sherry Smothers, and Terry Smothers.142Tina Moore, Sylvia Crawford, Mary Edgison, Sharon Shue,Joeann Diggs, Eric Strickland, Shirley Hamilton, Kemberly Watts,
and Peggy Jordan.143Joeann Diggs.admitted that she saw ``Company material about the Union''in the work areas. She first contended that it was distributed
by supervisors, but then agreed that she received it from su-
pervisors and posted it on bulletin boards during her working
time.Pam Garrett said that she distributed mail, but denied dis-tributing antiunion material. In fact, Garrett denied seeing
any antiunion material in the workplace.b. Factual analysisBoone is alleged to have received a discriminatory warn-ing.139She was laid off in October, due to lack of work, andher layoff is not alleged to be unlawful. She was therefore
subject to recall, and her testimony against Respondent was
against her own interest. Hunter admitted posting antiunion
material on the bulletin board in working areas, while Gar-
ret's denial that she saw any antiunion material in working
areas is highly improbable, in light of Respondent's admis-
sions that supervisors distributed such materials. Boone was
a truthful witness, and I credit her testimony.c. Legal conclusionFor the reasons given above, I conclude that Respondentdisparately enforced its no-distribution rule in violation of
Section 8(a)(1) of the Act.GG. The Alleged Rule Prohibiting Only UnionEmployees from Distributing Union Literature DuringNonwork Time in Nonwork AreasI have found above that Jeff Luck told employees that theycould be fired for distributing Union literature. When an em-
ployee protested that what employees did during their break
periods was their own business, Luck replied that what the
employees did during their entire 8 hour shift was the Com-
pany's business.140The effect of this statement was to prohibit distribution ofunion literature during break periods. Inasmuch as Respond-
ent allowed other employees to distribute antiunion material
at all times, Luck's statement amounted to a de facto no-dis-
tribution rule which applied only to union literature. As such,
it violated Section 8(a)(1) of the Act.HH. The Allegation that Respondent Solicited andRemedied or Promised to Remedy Employee Grievancesin Order to Discourage Their Support of the Union1. M. D. Forda. The evidenceAs indicated above, Plant Manager M.D. Ford held nu-
merous meetings with employees during the union campaign.
Three of the General Counsel's witness141testified that, atmeetings which they attended, Ford asked employees individ-
ually to express their concerns, questions, and problems. One
of the employees asked whether Respondent was paying 12
hours' pay as holiday pay, or 8 hours. Ford replied that holi-
day pay was for 12 hours, and the employee replied that this
was not posted. A short time later, a notice was posted stat-ing the 12-hour holiday pay policy. Other employees raisedquestions about an insurance increase, job cutouts, and 12-
hour shifts. At the end of each meeting, Ford said that he
would check into the matter. Personnel Manager Drumm
took notes.Ford agreed on direct examination that he held 20 to 24meetings with employees about their concerns, questions, and
problems. Ford further affirmed that he said that he would
check into these matters and get back with the employees.Ford contended that he had been holding such meetingssince 1972. He would hold one meeting per month on each
shift. General meetings of all employees would be held two
to five times per year, and employees would be invited to
meetings ``on their anniversary date with the Company.''b. Factual analysisFord's own testimony establishes that his meetings withemployees after the advent of the union campaign increased
markedly over the number of asserted meetings prior to that
time. There is no question, as Ford admitted, that he asked
employees about their concerns and problems. On one issue,
holiday pay, an employee concern was resolved with the
posting of a notice.2. Harold Rosemana. The evidenceNine of the General Counsel's witnesses142testified aboutvarious employee meetings conducted by Plant Manager Har-
old Roseman and Personnel Manager Dan Shuping. Shuping
took notes at Roseman's direction. All of the witnesses testi-
fied that Roseman asked about employee problems, and one
of them143stated that Roseman said it was a grievance meet-ing. Concerns voiced by the employees included the follow-
ing subjects: (1) unequal pay for the same work; (2) requests
for ``sick days''; (3) discontinuance of free sodas, coffee,
and appreciation dinners; (4) raises; (5) poor lighting; (6) dis-
parity in work schedules among shifts; (7) absence of a
Christmas bonus; (8) production quotas; (9) poor material;
and (10) poor treatment by a supervisor. The General Coun-
sel's witnesses also testified that Respondent soon thereafter
provided remedies as to items (3), (5), and (6) above. On
some of the remaining issues, Roseman said he could not do
anything about it, and as to others he said he would get back
to the employees.Roseman testified that he had been plant manager in plant6 in Kannapolis since about November 1990. He had pre-
viously been employed at another plant. He asserted that he
conducted employee meetings immediately after his transfer
to plant 6, and held them ``at least monthlyÐsometimes bi-
monthly.'' At these meetings, he would ask employees about
their problems and promise to investigate. He continued the
same policy after the advent of the union campaign.Sharon Noblett was called as a witness by Respondent. Ondirect examination, she testified that Harold Roseman held
``gripe sessions'' before and after the advent of the union
campaign. On cross-examination Noblett did not know how 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
144Testimonies of Freeland, Pat Boger, Mark Gray, and SusanCavin.145Supra, sec. II,X,1.146The names of Rutland and Davis do not appear in par. 14(gg)of the complaint. However, the evidence concerning them was thor-
oughly litigated and briefed by the General Counsel and Respondent.147R. Exh. 125.many ``gripe sessions'' were held in the 3 years she hadbeen on her current job, but estimated that it was less than
10.b. Factual analysisRoseman's assertion that he held employee meetings be-fore the advent of the campaign at least monthly, sometimes
bimonthly, is contradicted by Noblett's admission that less
than 10 such sessions were held in the 3 years she had been
on her current job. This would account to about 3 per year
as compared to Roseman's claim of 12 to 24 annually.Because of the possibility of duplication in the testimoniesof the General Counsel's witness, it cannot be determined
precisely how many different meetings they described. A fair
reading of the evidence warrants a finding that they dis-
cussed at least four meetings from mid-June to mid-July.
This is far more than the 3 per year estimated by Noblett.
Indeed, it is more than the number of precampaign meetings
claimed by Roseman.I conclude, as admitted by Roseman, that he conductedemployee meetings after the advent of the union campaign,
at which he asked them to state their problems. I also con-
clude that the number of such meetings was greater than any
that may have been conducted before the advent of the union
campaign. Respondent resolved some of the complaints
voiced during the campaign meetings, and Roseman said that
he would get back to the employees on some of the others.3. Robert FreelandThe factsRobert Freeland was transferred from another plant andbegan work on June 10 as manager of the towel fabrication
plant in Kannapolis. The union campaign started 2 days later,
and Freeland held meetings with employees in which he
asked them about their problems.144One of the complaintswas that the employees were not notified until Friday
evening that they had to work overtime on the weekend. An-
other complaint was that a supervisor engaged in cursing.
Thereafter, weekend overtime was announced on Wednesday,
and the supervisory cursing diminished.4. Jim PerkinsThe General Counsel relies on a statement made by Per-kins to Patricia Boone on August 19. During that conversa-
tion, as I have found, Boone said that the employees had
been ``done dirty'' by the Company, and needed to stand up
for what they believed. Perkins replied that the Company had
a procedure for solving problems, and that if Boone had a
problem she should come to the Company, which would at-
tempt to solve it.1455. Aaron OwensThe factsOwens came to the Company to replace Jim Perkins. Afterthe conversation which Perkins had with Patricia Boone, de-
scribed above, Owens approached Boone and another con-versation ensued. According to Boone, Owens asked why theemployees thought they needed a union. Boone replied, as
she had to Perkins, that the Company had ``done the employ-
ees dirty.'' Owens replied that if Boone had any problems,
she should talk to the Company, and they would try to solve
it.Although Owens gave a different version of this conversa-tion on direct examination, he corroborated Boone's testi-
mony on cross-examination.6. David Rutland and Ben Davis146a. The evidenceGeorge Likard Jr., a current employee, testified that heworked in the weave room in one of Respondent's
Kannopolis plants, and that his loom was malfunctioning. He
reported this to his supervisor, who responded, ``Run it.''
Likard attended an employee meeting in June which was
conducted by Plant Manager David Rutland and Personnel
Manager Ben Davis. Rutland asked if the employees had any
problems, and said that the Company would try to solve
them. Likard reported his malfunctioning machine, the super-
visor's failure to take corrective action, and asked whether
he would be written up for producing defective cloth. Rut-
land replied affirmatively. The machine was repaired, 2 days
later.Rutland contended that he said he could not make anypromises, but would check into matters. He did not recall
Likard's complaint. However, Rutland contended that if any
such issue had been raised, his response would have been to
get the machine fixed. He had been conducting weekly em-
ployee meetings of this nature since his assumption of the
plant manager's job in August 1989. On cross-examination,
Rutland agreed that after the union campaign began he held
about 20 meetings weekly of about 35 employees each. He
repeated that the frequency of his precampaign meetings was
once weekly. On further cross-examination, Rutland admitted
that two of his ``regular weekly meetings'' were canceled
during the union campaign, and were resumed in December.Rutland opined that notes were probably kept of the unioncampaign meetings, but did not recall seeing any in the file.On cross-examination, Benjamin Davis corroborated Rut-land's admissions that the frequency of employee meetings
increased after the advent of the union campaign. Davis as-
serted that notes were kept of the precampaign meetings, and
that none was thrown away. No notes were kept of the cam-
paign meetings.Respondent introduced notes of employee meetings atwhich complaints were voiced. There are four such notes and
all are dated in 1991ÐJanuary 9, February 13 and May 22
and 29.147b. Factual analysisI credit Likard's testimony that his loom was malfunction-ing, that he reported this as a problem at a June meeting with
Rutland, and that the defect was corrected 2 days later. Rut-
land's contention that he said he could make no promises but 521FIELDCREST CANNON, INC.148R. Br. 230±248.would check into complaints is contradicted by his testimonythat he would have responded to Likard by saying that the
machine would be repairedÐand by the fact that it was re-
paired.Although Rutland initially contended that meetings withemployees during the campaign were merely a continuation
of prior practice, he and Davis conceded that there were
many more employee meetings after the campaign began.
Despite Davis' admission that notes were kept of the asserted
precampaign meetings, Respondent introduced notes of only
five covering a 5-month period in early 1991. Respondent's
evidence does not establish the frequency of ``regular meet-
ings'' alleged by Respondent's witnesses. There were notes
of only five in 5 months. Based on the admissions of Re-
spondent's own witnesses, the meetings during the campaignwere markedly greater in number than the alleged
precampaign meetings.c. Legal conclusionThe credited evidence thus establishes that Respondentheld numerous employee meetings during the organizational
campaign in which it asked employees to express their prob-
lems or concerns, said that it would check into to them and
get back to the employees, and, in fact, resolved some of the
complaints after the employee meetings.Respondent cites a number of cases which, it argues, es-tablish that its conduct was not unlawful.148Thus, it citesLasco Industries, 217 NLRB 527 (1975), to support its argu-ment that it was merely continuing a prior practice. In Lasco,however, the Board agreed with the administrative law judge
that the employer violated the Act by soliciting and remedy-
ing grievances. In Williams Litho Service, 260 NLRB 773(1982), cited by Respondent, the Board concluded that the
employer's offer of a modified workweek following a strike
was a legitimate business decision which followed past prac-
tice. ``Apart from the suspicious timing,'' the Board stated,
``there is no evidence of any causal connection between the
Union's nascent organizational effort and the employee meet-
ing or any of the subjects discussed at that meeting.'' (Id.,
260 NLRB at 774.) In contrast, the magnitude of Respond-
ent's unfair labor practices in this proceeding provides ample
evidence of a causal connection. In the General Electric Co.,246 NLRB 1103 (1979), cited by Respondent, the adminis-
trative law judge found no express or implied promise to
remedy benefits, and the Board adopted this conclusion in
the absence of exceptions.The Board's current position has recently been summa-rized in language which is applicable to the facts in this case:The Board has held that the solicitation of grievancesat pre-election meetings ``raises an inference that the
employer is making ... a promise [to correct griev-

ances] ``which inference is rebuttable by the em-
ployer.'' [Authority cited.] There is no basis in the
record here for concluding that the inference that the
Respondent implicitly promised to redress grievances
had been rebutted. The record, in fact, shows that Re-
spondent actually corrected some grievances identified
by employees. [Blue Grass Industries, 287 NLRB 274fn. 4 (1987).]In this case, Respondent's numerous statements eliciting em-ployee problems and concerns during the organizational cam-
paign warrant an inference of unlawful motivation. As in
Blue Grass Industries, supra, there is no evidence to rebutthat inference. Respondent's argument about past practice is
without merit for the reasons given above. Its numerous so-
licitations and actual remedy of some problems be lie its ar-
gument that these were simply business decisions, as in Gen-eral Electric Co., supra. Unlike that case, the case at bar hasmore than ``suspicious timing'' to warrant an inference of
unlawful motive, to wit, the host of other unfair labor prac-
tices which the Company committed.For these reasons, I conclude that Respondent violated theAct as alleged in this section of the complaint.II. The Alleged Statement that a Prounion EmployeeWould No Longer Be Given a Higher PaidTemporaryAssignment
Randy Mann and Jimmy Baker1. The evidenceRobin Teal, a current employee, was an order auditor, andfor 3 years had served as a temporary fill-in supervisor at
higher pay when her regular supervisor, Randy Mann, was
absent. Teal testified that she had a conversation with Mann
in June about Delma Stanford, another temporary supervisor.
According to Teal, Mann said Stanford was a union sup-
porter. His own supervisor, Gene Austin, told Mann that he
no longer wanted to use Stanford because of his support of
the Union. Mann advised Austin that this would be unlawful.
However, Mann told Teal, Stanford would no longer be used
as a temporary supervisor after the campaign was over.Mann testified, and confirmed that he knew in June thatStanford supported the Union. He also agreed that he told
Teal that management was upset about this fact, and wanted
to remove Stanford as temporary supervisor, but could not
lawfully do so. After the election, Man stated, Stanfordwould be removed from this position.Teal became an active supporter of the Union in late Julyor early August. She engaged in leafleting and other organi-
zational activities. However, Teal testified, she did not cam-
paign for the Union while acting as a temporary supervisor,
although she continued to support it. As Teal put it, she tried
``to have respect for the Company.'' Teal informed Mann in
early August that she supported the Union.On August 19, according to Teal, Plant Manager JimmyBaker asked for a private conversation, and told her that it
was not too late to change her mind about the Union. Teal
replied that she would continue to support the Union, and
asked whether she and Stanford would be discontinued as
temporary supervisors. Baker said that this would take place
after the campaign.On August 22, Mann asked Teal how the election wouldgo. Teal asked whether she and Stanford would be removed
as temporary supervisors, and Mann replied that Baker would
handle this. Mann was taking a vacation the next day, but
told Teal to perform her regular job duties rather than act as
a temporary supervisor. On August 26, according to Teal,
Baker told her that he was removing her as a temporary su-
pervisor because she supported the Union. 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
149R. Br. 420.Baker agreed that the Company no longer uses Teal as atemporary supervisor, and asserts that it is justified in refus-
ing to do so, principally because Teal is ``opposed to the
Company's management philosophies,'' and that the Com-
pany ``expects loyalty from its supervisors.2. Factual and legal analysisThere are no significant factual issues. Respondent arguesextensively about the difference between employees and su-
pervisors, states that a ``temporary supervisor'' is not an em-
ployee, and cites authority for the proposition that an em-
ployer may discipline an employee for engaging in union ac-
tivity while in a supervisory status. Gino Morena Enter-prises, 287 NLRB 1327 fn. 3 (1988). Respondent then pro-ceeds to its final argument:Significantly, Teal conceded that she supported theUnion at all times, even when she was serving as a
temporary supervisor. That she may not have worn
union insignia on those occasions is not controlling. It
is mere fiction to argue that because the supervisor re-
moves prounion shirts and buttons, the Company is not
harmed by having its legal agent promote a philosophy
not supported by management when he or she is away
from work.149The Board has considered a case with almost identicalfacts. In that case, the alleged discriminatee had served as a
temporary supervisor. She later became an active union sup-
porter, and the employer thereafter failed to select her as a
temporary supervisor for reasons which the Board found to
be pretextual. Advanced Mining Group, 260 NLRB 486(1982). The Board agreed with the administrative law judge
that the employer had violated the Act by ``refusing to pro-
mote and grant a wage increase (to the employee) because
she supported the Union'' (id. at 513).In this case, Teal had already performed as a temporarysupervisor after her union sympathies became known. How-
ever, she refrained from campaigning while she was a tem-
porary supervisor out of respect for the Company. The facts
here are stronger than in Advanced Mining Group, supra,where the employer had no way of knowing whether the em-
ployee would exercise similar restraint.Respondent's attempt to enlarge the holding of GinoMorena Enterprises, supra, is without merit. There is no evi-dence that Teal's ``support'' of the Union while acting as a
temporary supervisor consisted of any overt activity. Her tes-
timony that she did not ``campaign'' for the Union while act-
ing in that capacity warrants an inference that there was no
overt activity, and Respondent in its brief tacitly concedes
this point.There is no evidence that Teal, as Respondent's ``legalagent ... promoted a philosophy not supported by manage-

ment when ... she was away from work.'' Respondent, in

essence, attempts to justify discipline of an employee be-
cause of her private thoughts and unknown off-duty activities
while acting as a temporary supervisor. This is without
precedent in Board law.I conclude that Respondent unlawfully told Teal that fu-ture assignments for Stanford and Teal as temporary super-visors would be discontinued after the union campaign be-cause of their support of the Union.JJ. The Allegations that Respondent Promised ItsEmployees Unspecified Benefits as in Inducement toWithdraw Their Support from the UnionCarl (Bud) Milstead1. The factsAngela Coleman testified that, just before the election,Milstead told her that Plant Manager Robert Freeland had
told the employees that, if they would give him 1 year, and
nothing changed, they, i.e., the Company, would pay the
Union to come back. I credit Coleman's unrebutted testi-
mony.2. Legal conclusionRespondent argues that this statement was too vague toconstitute a promise of benefits, citing Middletown HospitalAssn., 282 NLRB 541 (1986), and National Micronetics, 277NLRB 993 (1985). In Middletown Hospital Assn., a super-visor said that she would make changes if given a chance,
and would need time to make changes. In NationalMicronetics, a supervisor told employees that the employerhad failed to keep up with other companies in the past, and
asked the employees to give him some time. The Board held
in both cases that the statements were too vague to constitute
an unlawful promise of benefits.The Board has also considered an employer's letter to em-ployees saying that they would always do better without a
union, and asking for a year to prove himself. The adminis-
trative law judge found that the letter contained an unlawful
threat of plant closure. With respect to the other statements,
the judge stated as follows, with Board approval:With respect to the contention that the letter containsa promise of benefit, the General Counsel relies on [the
employer's] plea for the employees to vote no and to
give him a year to prove himself. This statement must
be read in conjunction with the statement in the preced-
ing paragraph that the employees would do better with
him without a union. While no specific action or im-
provement was promised, there is no plausible expla-
nation for [the employer's] offer to prove himself other
than that [he] would use the year without a union to
prove himself by showing responsiveness to employees'
dissatisfactions which led them to seek representation.
I find that the statement conveyed a promise to be re-
sponsive to employee needs and violated Section
8(a)(1) of the Act. [Authorities cited. S.L. Industries
,252 NLRB 1059, 1076 (1980).]Milstead's recitation to Coleman of what Freeland hadsaid to employees was more specific than the supervisors'
statements in Middletown Hospital Assn. and NationalMicronetics, supra. If nothing had changed within a year, theCompany would ``pay'' the Union to come back. Whether
the employees or the Union would receive this payment is
unclear, but the promise was clearly stated in monetary
terms. Further, the request for 1 year comes within the ra-
tionale of S.L. Industries
, supra. 523FIELDCREST CANNON, INC.150R. Br. 250±251.151Supra, sec. II,X,1.152R. Br. 253. The Company also cites Dynamics Corp. of Amer-ica, 286 NLRB 920 (1987), which is inapposite.153In denying enforcement of the Board's order, the court of ap-peals concluded that there was a possibility of employee conflict
over the union in a public area, i.e., that there were ``special cir-
cumstances'' justifying the supervisor's request. This factor is not
present in the case at bar.154The complaint alleges that Rick Bassinger committed the sameviolation. No evidence was submitted in support of this allegation,
and I recommend its dismissal.55The testimony of the General Counsel's witness Mary Edgisonand Respondent's Kannapolis Store Manager Ron Pare.156G.C. Exh. 8.Milstead's statement to Coleman was made shortly beforethe election and must be assessed in the context of Respond-
ent's widespread unfair labor practices, including Milstead's
own unlawful interrogation of employees and surveillance of
their activities. I conclude that his statement violated Section8(a)(1) of the Act.KK. The Allegation that Respondent Promised Benefitsto Employees to Induce Them to Withdraw UnfairLaborPractice Charges
1. The factsElboyd Deal testified that on August 19, James O'Kellyasked Deal to withdraw unfair labor practice charges which
Deal had filed against the Company. O'Kelly told Deal that
he, O'Kelly, had given Deal 2 days off the prior week with-
out charging him with any absences, and that Deal owed
O'Kelly something because of this. O'Kelly denied that this
conversation took place. I credit Deal.There is no evidence that Deal filed an unfair labor prac-tice charge. He did submit an affidavit to the Board. I con-
clude that this was the meaning of O'Kelly's request, i.e., to
withdraw the affidavit.2. Legal conclusionRespondent argues that there was nothing unlawful inO'Kelly's request, because he had already given Deal the
benefit of 2 days, and, accordingly, was not promising him
anything.150It may be argued that O'Kelly's request constituted an im-plied promise to grant further benefits if Deal complied.
However, it is unnecessary to reach this conclusion.
O'Kelly's statement took place in the midst of numerous un-
fair labor practices, and Respondent's manifestation of in-
tense hostility toward the Union. In these circumstances,
O'Kelly's solicitation of Deal was per se unlawful without
any concomitant promises of benefits. Animal Humane Soci-ety, 287 NLRB 50, 60 (1987).LL. The Allegation that Respondent InstructedEmployees to Remove Union Campaign Insignia1. The factsI have found above that, on August 19, Plant Manager JimPerkins had a conversation with Patricia Boone in which he
asked Boone to take off a union button which she was wear-
ing. When she refused, Perkins said that he hoped she would
take it off and begin supporting the Company.1512. Legal conclusionThe Company argues that this was a friendly discussionbetween a supervisor and an employee about the merits of
unionism, and that there were no threats. Respondent cites
Vemco, Inc., 304 NLRB 911, 913 (1991). In that case theBoard concluded that an offer by two supervisors to ``trade''
the employees' prounion buttons for antiunion buttons did
not constitute unlawful interrogation, since the employees'views were known and there was no accompanying coer-cion.152The problem with this argument is that it construes thecomplaint allegation as one of unlawful interrogation rather
than an order to remove union insignia. The principal issue
is whether Perkins' statement constituted an instruction,'' as
the complaint puts it, i.e., an order.Where a supervisor asked an employee ``as a personalfavor'' to stop wearing a union T-shirt, the Board construed
this as a ``directive'' for the employee to remove the shirt,
and concluded that the employee could reasonably believe
that his failure to obey [the supervisor] would result in some
kind of immediate or future discipline.'' Overnight Transpor-tation Co., 254 NLRB 132, 133 (1981). Where a supervisortold an employer working in a lobby area that she would
``prefer'' that the employee not wear a union button, the
Board reversed the administrative law judge, held that there
were no ``special circumstances,'' and concluded that the su-
pervisor had violated Section 8(a)(1) of the Act. VirginiaElectric & Power Co., 260 NLRB 408, 409 (1982), enf. de-nied sub nom. VEPCO v. NLRB, 703 F.2d 79 (4th Cir.1983).153Although Perkins did not explicitly threaten Boone thatshe would be disciplined if she did not remove the insignia,
he and numerous other supervisors violated the Act in many
respects. On the authority of Overnight Transportation andVirginia Power, supra, I conclude that Perkins' request wasunlawful.154MM. The Alleged Benefit of Allowing Employees to BuyFirst Quality Goods in Order to Discourage ThemfromSupporting the Union
1. The evidenceThe complaint allegation is defective in that it omits theallegation that the employees were permitted to buy at a dis-
count. However, this point was thoroughly litigated.The evidence155establishes that Respondent distributed aflier to its employees entitled ``Employee Courtesy Days.''
This authorized employees to buy merchandise on August 8,
9, or 10, at a discount at Respondent's Kannapolis store,
where it sells to the public. The flier had 12 coupons on the
reverse side. The coupons identified products at a regular
price, a sale price, and a still lower price available to the em-
ployees.156Store Manager Pare testified that 11 of 12 itemsoffered in the coupons were first quality, and that one con-
tained irregulars.Employees were allowed to shop at the Company store to-gether with regular customers. For the designated days of 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
157R. Br. 253±255.158The complaint was amended at hearing as set forth above.Originally, the allegation was that on or about July 4 and September
2, Respondent granted its employees additional pay for working ona holiday, to obtain their support. The amendment in effect shifted
the allegation from a grant of benefits to an announcement of same.159R. Exh. 126.160R. Exh. 127.161R. Exh. 128.162Supra.163The General Counsel's brief is silent on this allegation.164G.C. Exhs. 5(a)±(j).August 8, 9, and 10, employees could purchase at the couponprice; thereafter, the higher sale price prevailed.Respondent had held such sales for employees previously,but in November and December. These sales were held in a
nearby warehouse, not the retail store. According to Pare,
more than half of the products offered during these saleswere less than first quality. The Company had also held Au-
gust sales for the public in its retail store. However, employ-
ees were not given a ``preview'' of those sales, as they were
in 1991.Pare contended that in February or March of 1991, he andMaurice Altham, the president of Respondent's retail store
division, decided that they needed something to stimulate
lagging sales. They decided on a sale in August. They also
decided to have a ``preopening'' available only to company
employees. This was the first time that employees would be
included in a summer sale and was the first time they were
offered coupons. Pare argued that including employees in the
1991 August sale would be economically advantageous to
the Company. Although this would also have been true re-
garding prior August sales, Pare admitted, the Company did
not previously include them as it did in 1991.2. Factual and legal conclusionsRespondent argues that it was merely implementing a de-cision which had been made prior to the advent of the union
campaign.157The only evidence of the asserted prior deci-sion is the testimony of Pare. There is no documentary evi-
dence, and the asserted decision is contrary to the Compa-
ny's past practice of holding warehouse sales of predomi-
nantly irregular items in November and December where em-
ployees could shop. This was the first time that they were
allowed to purchase first quality goods at a regular August
sale at the discount price available to employees. Pare's ad-
mission that prior inclusion of employees would also have
been economically advantageous to the Company, but was
not practiced., undercuts his contention that a first decision
to do so was made in early 1991. Pare's demeanor was not
that of a trustworthy witness and I do not credit his testi-
mony.In light of Respondent's hostility to the union movement,it is reasonable to infer that its first-time offer in 1991 to
allow employees to buy first quality goods at an employee
discount, about 2 weeks before the election, was intended to
influence the employees in the Company's favor in the elec-
tion. I so find, and conclude that Respondent thereby violated
Section 8(a)(1) of the Act.NN. The Allegation that Respondent Announced to ItsEmployees from Mid-June to Mid-July That TheyWould Receive Additional Pay for Working onHolidaysin Order to Discourage Them from
SupportingtheUnion
1581. The evidenceThis allegation concerns the Company's change of holidaypay from 8 hours to 12 hours for employees working a 12-hour shift. Respondent's Payroll Supervisor Keith Boothetestified that he received a request from Vice President Ozzie
Raines in early December 1990 to calculate the cost of such
a change. He replied by memo dated December 14, 1990,
that it would cost about $121, million for to effect the
change for Easter, Thanksgiving, and Labor Day.159Subsequently, in mid-May, Raines sent Boothe a memothat 12-hour holiday pay would be paid to employees work-
ing 7-day schedules. Revisions would follow.160Boothe laterreceived a revision from Raines announcing that the 12-hour
holiday pay would be paid to employees for Good Friday,
Labor Day, and Thanksgiving, for employees working 12-
hour shifts.161Personnel Manager Alice Moody prepared a notice an-nouncing these changes. The notice also stated that the July
vacations would continue to be covered by vacation pay.
Moody was scheduled to leave on vacation on June 14, 2
days after the beginning of the union campaign. She testified
that she delivered the notice to superintendents for posting
prior to June 14, but was uncertain whether she did so before
June 12. Moody did not know when the superintendents
posted the notice. She testified that it was her normal prac-
tice to post notices of this nature as soon as a change was
made. As set forth above, Sherry Smothers testified that no-
tices had been posted in some departments.1622. Factual and legal conclusionThe General Counsel has the burden of proof to establishan unfair labor practice.163Respondent has presented persua-sive evidence that the change was decided upon prior to the
advent of the union campaign. Although the complaint was
amended to make the announcement of the change the grava-
men of the alleged offense, the evidence doe not clearly indi-
cate that the Company waited until after June 12 to post the
notices. Although the holidays specified for 12-hour pay
were several months away, Moody's testimony establishes
that it was her practice to post these changes as soon as they
became effective. Further, there was a reference in the notice
to the July 4 pay.I conclude that the General Counsel has not sustained theburden of proof and shall recommend that this allegation be
dismissed.OO. The Allegation that Respondent in Written LeafletsThreatened Its Employees that Their Selection of theUnion Would Inevitably Lead to Strikes1. The evidenceThe General Counsel introduced numerous leaflets and let-ters distributed by the Company during the campaign. In
general, they warn employees about adverse circumstances if
the Union calls a strike.164The General Counsel notes a let-ter from the Company to employees which reads in part: 525FIELDCREST CANNON, INC.165G.C. Exh. 5(j). G.C. Br. 63.166G.C. Exh. 5(g).167G.C. Exh. 5(l).Frankly, we are very concerned about a Union strikeoccurring in our plants. For several weeks now, the
Union has been talking about wanting to be ``10,000
strong,'' they could ``make the Company back off.''
Sadly, it sounds like they are already preparing for a
long strike against the Company. I hate to think what
could happen here.If there is no Union, there will be no violent Unionstrike. I urge you to keep the; Union and Union strikes
out of our plants. There is only one way to do that and
that is to VOTE NO on August 20 and 21.165In addition, the Company distributed to employees a posterentitled ``Diary of a Strike.'' This document has 12 blocks
purporting to predict results in the future. The first block
starts negotiations on October 15, 1992. After various dis-
agreements, the Union on April 15, 1993, asks for checkoff,
and the Company ask what the Union is ``willing to give up
to get it.'' By May 19, 1993, the negotiations are ``hope-
lessly deadlocked with no agreement in sight.'' A strike be-
gins on June 1, 1993, and the Union puts up picket lines.
The Company hires replacements. ``Violence erupts at sev-
eral gates. Police are called in. Many employees want to go
to work but are afraid to cross picket lines.'' Some employ-
ees cross the lines with the help of the police, but are told
that they have been permanently replaced.166Another docu-ment tells employees that they do not have to worry about
strikes if they ``no.''167During the election supervisors car-ried placards in front of employees listing strikes engaged in
by the Union since 1986.2. Legal conclusionI have elsewhere found that Respondent violated the Actby telling employees that bargaining would begin from
scratch in the context of statements that benefits would be
reduced; by telling them that their selection of the Union
would be futile; by telling union employees that they would
receive lesser wages than nonunion employees because of
their union activities; and by promising and granting them
benefits in return for their rejection of the Union. Respond-
ent's statements about strikes must be assessed in the context
of its other statements.A review of the Company's predictions in the ``Diary ofa Strike'' clearly conveys to employees that, after a ``hope-
less deadlock,'' they will be compelled to strike, and even
then will not achieve their goals. The Supreme Court has
said as to such predictions:[A]n employer is free to communicate to his employ-ees any of his general views about unionism or any of
his specific views about a particular union, so long as
the communications do not contain a ``threat of reprisal
or force or promise of benefit.'' He may even make a
prediction as to the precise effect[s] he believe union-
ization will have on his company. In such case, how-
ever, the prediction must be carefully phrased on the
basis of objective fact to convey an employer's beliefas to demonstrably probable consequences beyond hiscontrol. [Gissel Packing Co., 395 U.S. 575, 618(1969).]Respondent's ``Diary of a Strike'' is not based on any ob-jective fact. It simply calculates that the positions of the par-
ties will inevitably lead to a strike, violence, strike replace-
ment, and unemployment of the strikers.The Board has occasion to pass on employer letters to em-ployees stating the ``risks'' that negotiations might lead to
loss of benefits and hardship ``if the tragedy of a strike oc-
curs.'' In agreeing with the Board that the letters violated
Section 8(a)(1) of the Act, the Court of Appeals for the First
Circuit stated:The December 5 letter spoke of the vice-president'spersonal concern lest the employee and his family face``real risk'' (underscored) if he makes ``the wrong deci-
sion.'' It went on to emphasize the vice-president's
concern over the ``possibility that you and your family
may be harmed if there are negotiations.'' The risks the
employee faced, the letter continued, included possible
loss of wages and benefits, the ``tragedy'' of a strike,
and possible ``permanent replacement.'' While this lit-
any can be read as projecting an honest belief that the
Union will be so irresponsible and unresponsive to its
members' interests as to bring about such things en-
tirely on its own, it can also be considered a covert
message that, if the Union comes in [the employer] will
fight it, and its prounion employees. .... In 
Gissel,the Court criticized as improper an employer's ``basic
assumption [expressed in messages to employees] that
the Union, which had not yet even presented its de-
mands, would have to strike to be heard.'' 395 U.S. at
619. These letters convey a similar basic assumption.
[NLRB v. Hasbro Industries, 672 F.2d 978, 983±984(1st Cir. 1982), enfg. as modified 254 NLRB 587
(1981).]I conclude herein, for the same reasons that Respondent'sprediction of strikes if the employees selected the Union was
unlawful.PP. The Allegation that Respondent Informed ItsEmployees Represented by the Union that They WouldReceive a Smaller Percentage of an Increase in WagesThan Employees at Its Nonunion Plants, Due to TheirSupport for and Membership in the UnionThis allegation concerns alleged statements made to Re-spondent's employees at its unionized plants. The Union was
engaged in wage negotiations with the Company during the
summer of 1991. The record also shows that the Company's
employees at its nonunion plants received a wage increase of
5-1/2 percent on September 9. The complaint alleges in the
next section (QQ) that the Company made unlawful state-
ments to its nonunion employees who received the Septem-
ber raise. 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
168Although the complaint does not allege that Sarah Carter wasa supervisor, it alleges that she was one of the Company's represent-
atives who participated in the violation alleged in the complaint.
Carter testified that she was a supervisor in the Company's plant at
Eden, North Carolina, and I find that she was a supervisor.1. Sarah Carter168a. The evidenceEden employee Jenny Vires testified that she was ap-proached at her work station in September by Sarah Carter
and her assistant, George Pass. Vires knew that the non-
unionized employees at Kannapolis had received a raise, and
that the Company and the Union were negotiating at Eden.
Vires asked why the Eden employees ``didn't get no raise.''
According to Vires, Carter replied that the (Eden) plant was
union and only the Cannon (Kannapolis) employees received
a raise. Vires stated that the employees worked hard and de-
served a raise. Vires herself was not then a union member
and said this to Carter. The supervisor replied that it did not
matter, and that the plant was unionized. Vires ``argued''
with Carter about the subject for awhile, until the latter dis-
continued the conversation. In response to a leading question
on cross-examination, Vires said that Carter stated the Eden
employees would not get a raise right then.Jenny's brother, Daniel Vires, also an Eden employee, tes-tified about a conversation with Carter in October. Vires had
been absent because of sickness for 4 days, and Carter called
him to her office. He asked why the Eden employees ``did
not get the five and one-half percent,'' and stated that he wasreferring to the raise at the Kannapolis plants. Vires asked
whether he could get 5-1/2 percent if he got out of the
Union, and Carter replied, No.Carter testified that several employees asked her about araise, and that she had a conversation with Jenny Vires in
early September. George Pass was present. Carter stated that
Vires asked her about a raise. Carter replied she knew noth-
ing about itÐthe Company and the Union were negotiating.
Carter denied the other statements attributed to her by Vires.
She agreed that she had a conversation with Daniel Vires,
but contended that it was about a grievance, not a pay raise.On cross-examination, Carter stated that employees neverask her about raises. She denied knowledge that negotiations
were then taking place about wages and other subjects be-
tween the Company and the Union. Carter also denied that
Jenny Vires told her that the employees were entitled to a
raise. She denied knowledge of a union campaign at the
Kannapolis plants until after the election, and denied knowl-
edge of the September raise there until October or Novem-
ber.George Pass corroborated Carter on some details. How-ever, contrary to Carter, he affirmed that the latter told Jenny
Vires that the Company and the Union were then negotiating
about wages.b. Factual analysisJenny and Daniel Vires were both employees of the Com-pany at the time of their testimony, a fact which lends
weight to their statements. Sarah Carter's denial of knowl-
edge that the Company and the Union were negotiating is
unrealistic, and she was directly contradicted on this point by
Pass. She contradicted herself on the subject of pay inquiriesfrom employees. Her other denials are similarly improbable.She and Pass were less believable witnesses than Jenny and
Daniel Vires, whose testimony I credit.2. Harold Hilla. The evidenceThis allegation involves Respondent's plant at Fieldale,Virginia, where the employees were represented by the
Union. Oscar Clark was the head shop steward. He testified
that he had a conversation in the canteen with Harold Hill
on about October 4. Clark asked Hill why the Company had
given the nonunion plants a 5-1/2-percent increase, but had
only offered the unionized employees 4-1/4 percent. Hill re-
plied that Clark knew the answer to the question. Clark re-
sponded that he did not know, and asked Hill to tell him.
Hill replied that the object was to discredit the Union and
drive it out of the mill. Clark said that the Company should
get rid of some of the supervisors, and Hill said that the
workers were lazy, and that the Union was protecting them.On direct examination, Hill denied the statements attrib-uted to him by Clark. On cross-examination, he acknowl-
edged that he had heard that the nonunion employees had re-
ceived a raise, and that one employee asked him about a
raise. He agreed that he had conversations with Clark on the
work floor, but was inconclusive about talks in the canteen.
On further examination, he stated that he heard Clark say a
few times that some supervisors should be released, and that
he replied that some employees should also go.b. Factual analysisHill's acknowledgment of a talk with Clark about the re-lease of supervisors and employees constitutes partial cor-
roboration of Clark. The latter was a current employee at the
time of his testimony and was a more trustworthy witness
than Hill. I credit his testimony that Hill told Clark the Com-
pany offered a lesser wage to the unionized employees in
order to discredit the Union and drive it out of the mill.3. Jim Jeffersona. The evidenceThe allegation concerns Respondent's unionized plant atEden, North Carolina, where Jefferson was the personnel
manager. Patsy Turner testified that in early October she
asked Jefferson why the Company had given the nonunion
plants a 5-1/2-percent raise, but had only offered 4-1/4 per-
cent to the unionized plants. Jefferson replied that the Com-
pany was testing the Union's strength, and that he did not
think the Union would get 5-1/2 percent.Barbara Cook testified that she overheard Jefferson saythis, and that she responded that the Union would never ac-
cept less than 5-1/2 percent. ``You wanna bet?'' Jefferson
asked. He added that the employees would be fired if theywent on strike. Later, Cook averred, Jefferson told her to tell
the others not to repeat what he had said, or ``they might ask
him to walk.'' Phillip Edwards corroborated the foregoing
testimony.Jefferson denied the statements attributed to him by theGeneral Counsel's witnesses. On cross-examination, he was
repeatedly asked whether employees inquired about the 5-
1/2-percent raise for the nonunion employees, and why the 527FIELDCREST CANNON, INC.169The complaint was amended at hearing so as to include Martin.He testified that he was a supervisor at Respondent's carpet mill in
Eden, North Carolina, and I find that he was.170Tinsley's name does not appear in the pleadings as an acknowl-edged supervisor. However, he testified that he was a supervisor at
Eden, and I so find.171Slusser's name does not appear in the pleadings as a super-visor. However, he testified that he was the general manager of one
of Respondent's plants in Columbus, Georgia. I find that he was a
supervisor within the meaning of the Act.unionized employees did not get a raise. Jefferson's replieswere evasive. He claimed that he did not know the answers
to these questions, although he acknowledged attending some
of the wage negotiations between the Company and the
Union.b. Factual analysisJefferson's professed lack of knowledge of the status ofthe wage negotiations is inconsistent with his attendance at
those negotiations. The General Counsel's witnesses were
current employees, and Jefferson was a less credible witness.
Respondent argues that there are inconsistencies in the Gen-
eral Counsel's witnesses as to who was present during Jeffer-
son's conversation. I conclude that these are minor. Based on
the corroborated testimony of those witnesses, I conclude
that Jefferson was asked why the nonunion employees re-
ceived a 5-1/2-percent raise, while the unionized employees
were only offered a lesser percentage. He answered that the
Company was testing the Union. Jefferson later requested
that this statement not be repeated.4. Joseph Martin169a. The evidenceThis allegation also pertains to Respondent's plant atEden. Patsy Turner testified that, a few days after the con-
versation with Jim Jefferson described above, Joseph Martin
approached her work station and said that the Company was
giving a 5-1/2-percent raise to the plants that were not union-
ized. Turner responded that another employee (Louise
Shelton) was not a union member. Martin replied that it was
her misfortune to be working in a union mill.Martin denied the statements attributed to him. His versionwas that it was Turner who said that the union plants were
not getting as much of a raise as the nonunion plants. Martin
contends that he did not answer this question, but merely
shrugged. When Turner referred to Louise Shelton, Martin
just said, ``Poor Louise.'' Martin contended that he did not
know when he learned that the nonunion employees received
a 5-1/2-percent increase. He did not know when the Eden
employees received a raiseÐsomeone posts it on the bulletin
board. He himself received a raise in January 1992. Martin
denied knowing that Turner was a union supporter, and de-
nied seeing a union poster on her locker.b. Factual analysisMartin's version of the conversation is less plausible thatTurner's. Turner was a current employee, and a more truthful
witness than Martin. I credit her testimony.5. James Tinsley170George Cochran was an employee at one of the Compa-ny's plants in Eden. He testified that, in October, prior to his
shift, he and about 50 union members went to a nearby Holi-
day Inn where the Company and the Union were negotiatingabout wages and other matters. The negotiations had beengoing on for about a year. Cochran stated that the union
members walked through the meeting room during a recess,
just to ``show their faces.''When Cochran reported for work that afternoon, he andTinsley had a conversation. The supervisor asked him wheth-er he had gone to the ``rally'' at the Holiday Inn, and Coch-
ran acknowledged that he had. Tinsley said that the Com-
pany would be better off without a union. He added that the
employees at Kannapolis got their 5-1/2 percent, and that the
Eden employees got nothing because of the Union. Cochran
replied that Tinsley was lying, and that employees could not
work with someone like Tinsley without a union. Cochran
acknowledged that he and Tinsley argued frequently and did
not get along.Tinsley denied having a conversation with Cochran abouta wage increase, or the union demonstration at the Holiday
Inn. He denied that Cochran asked him about a wage in-
crease, and denied that any other employee did so. Most of
the employees he supervised were union members, but none
of them asked about a raise or the negotiations. All Tinsley
knew about the negotiations, the union visit to the Holiday
Inn, or the raise at Kannapolis, he learned from reading the
newspaper.Factual analysisI infer that the negotiations at Eden and the pay raise atKannapolis were matters of concern to the employees at
Eden. The presence of 50 union employees in the Holiday
Inn meeting room suggests this. Tinsley's testimony that
none of his employees asked him at about a raise at Eden,
or the one given at Kannapolis, is highly implausible. Coch-
ran was a current employee and a more believable witness
than Tinsley. I credit his testimony.6. Harry Slusser171a. EvidenceThis allegation concerns events at a company plant in Co-lumbus, Georgia, where the Union and the Company had a
contract. Wilbert Williams, an employee at the plant, testified
that the employees became upset when they learned that the
nonunion employees at Kannapolis had received a 5-1/2-per-
cent raise, but that the Company during negotiations for the
unionized employees was only offering 4-1/4 percent. Em-
ployee meetings were held at the union hall, and a petition
was drafted and signed by about 1200 employees. On Octo-
ber 15, Williams and 300 union members went to General
Manager Slusser's office. Company Vice President Bill
Evans was present. Williams presented the petition to
Slusser, who said that the employees were placing their em-
ployment in jeopardy, and that they should go back to their
jobs. Williams and Local Union President John Rossner were
invited into Slusser's office. Williams protested the higher
wage given to the nonunion employees at Kannapolis, as
contrasted with the lower one offered to the union members. 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
172The complaint incorrectly gives Moose's last name as``Moore.'' However, the testimony clearly indicates that individual
is the same ``Don Moose'' who has been discussed previously.About 2 weeks later, on October 30, Williams and Rossnermet with Slusser in his office, where there was a discussion
about an unrelated subject. Williams asked Slusser whether
he had told higher management about the petition, and
Slusser replied that he had. Williams again said that the em-
ployees in the plant were ``totally upset'' about the fact that
the nonunion employees at Kannapolis had been given more
than the union employees were offered in negotiations. He
asked Slusser the reason. The general manager replied that
he should not be saying this, but the reason was the fact that
the Columbus employees were organized. Rossner corrobo-
rated Williams, including the latter's testimony that Slusser
said the employees were not receiving 5-1/2 percent because
the plant was organized.Slusser and Evans testified that, at the first meeting, Wil-liams and Rossner were informed that the wage rates at the
unionized plants were a subject of negotiations. Evans ac-
knowledged that, during negotiations, the Company's posi-
tion was that benefits were the same whether a plant was
unionized or otherwise. He ``assumed'' that the employees
were upset because the Union had only been offered a 4-1/4-
percent increase in negotiations.Slusser acknowledged having a second conversation withWilliams and Rossner. He contended that they wanted to
know why the Union had not received a wage increase, to
which he again stated that the matter was a subject of nego-
tiations.b. Factual analysisSlusser did not accurately state the issue presented by theunion representatives. It was not the reason why the Union
had not yet received a pay raise. Rather, the question pre-
sented to him at both meetings was the reason the Union had
not been offered the same wage rate as that given to the non-
union employees at Kannapolis. Evans acknowledged that the
Company had announced uniformity of benefits as a policy,
and assumed that the employees were upset over the lack of
it. The presence of 300 employees approaching Slusser on
the matter, and 1200 signing a petition, suggests that Evans'
assumption was correct.I credit the General Counsel's witnesses as to the natureof the question put to SlusserÐwhy was the offer to the
Union less than the increase granted to the nonunion employ-
ees? Respondent's asserted answerÐthat the parties were
still negotiatingÐis a nonsequitur. The employees' questions
to the general manager was consistent with the status of the
negotiations, and the increase given to the nonunion employ-
ees. Williams and Rossner were current employees, and I
credit their testimony as to Slusser's answerÐthe employees
were ``organized.''c. Legal conclusionsThe legal conclusion for this section and the next one, sec-tion QQ, is given at the end of that section.QQ. The Allegation that Respondent Informed ItsNonunion Employees at Kannapolis that TheyWouldReceive a Greater Wage Increase Than
ItsUnionEmployees
1. Don Moose172The scenario for this allegation, which is the reverse of theprior one, returns to Kannapolis. Cynthia Hanes, an em-
ployee at one of the Kannapolis mills, testified that she
learned in September about her pay raise. Department man-
ager Moose came up to her after she learned this, and asked
how she liked the raise. Hanes replied that she was pleased.
Moose asked her whether she knew that the union plants did
not get a raise. Hanes replied that she was unaware of that
fact, Moose responded, ``You all got a raise because [you
are] nonunion,'' and walked off.Moose testified that he learned about the September raiseat Kannapolis at a staff meeting a few weeks before the
raise. Someone at this meeting asked whether everybody was
getting the same raise, and did not mention the Union.
Moose assumed that the staff member was talking about the
Union. Accordingly, he responded that the Union employees
were negotiating for their raise. He denied telling Hanes that
the Kannapolis employees received a raise because they were
nonunion.Factual analysisIf the Kannapolis employees had been represented by theUnion, they would not have received a raise in SeptemberÐ
they would have been ``negotiating.'' Accordingly, what
Moose assertedly said to Hanes was literally trueÐthe
Kannapolis employees received a raise because they were
nonunion.Hanes was a current employee at the time of her testi-mony, and more believable than Moose. I credit her testi-
mony.2. David Cockrella. The evidenceSharon Davis, a creeler hand at Kannapolis, testified thatCockrell showed her the pay amounts in September. Davis
protested that the warp attendants made more than the creeler
hands, who ``do the labor.'' Cockrell replied that Davis was
still complaining. ``At least you got a raiseÐthe Union
plants didn't get nothing.'' Davis should have been ``thank-
ful or grateful'' for her raise.Cockrell denied telling Davis that the union plants re-ceived nothing. However, he testified that he knew the Union
and the Company were negotiating, and that nothing had
been ``settled.'' Asked whether that meant that the union em-
ployees were not going to receive a raise at the same time
that the nonunion employees received their raise, Cockrell
evasively replied that he did not know what had been settled.
He did not recall Davis' protest about the pay of warp at-tendants. 529FIELDCREST CANNON, INC.173Respondent argues, that, even if Cockrell said this, it was ``atrue statement,'' and, accordingly, not unlawful. R. Br. 291.174Infra.175Sarah Carter; James Tinsley.176Harold Hill.b. Factual analysisDavis was a current employee, and had better recall of thisconversation. Cockrell could not recall anything about a pro-
test of a Davis' comment on creeler hand and warp attendant
pay. I credit Davis.1733. Terry BurrisThe factsDrenia Smith testified that Supervisor Terry Burris in-formed her about her pay raise in September. He added that
the union plants did not get a raise and were not going to
get one. The Union was on its way out at Fieldcrest and was
``dying all over the country.''Burris agreed that he told Smith about her raise. He con-tended that he did not volunteer any statement about a raise
on at the union plants. If asked, he would respond that the
raise at those plants was still in negotiation. Burris denied
telling Smith that the Union was on its way out at Fieldcrest
and was dying all over the country. However, he admitted
telling her that unions were on the ``decline'' and were
``dropping off.''Drenia Smith was a current employee and a more crediblewitness than Burris. I accept her version of the conversation
with Burris.4. Frank GoforthThe factsClafter Jackson testified that Frank Goforth told a groupof employees in the smoker about their raises, in September.
He added, according to Jackson, that the employees in the
union plants had not yet received their increase because they
were negotiating, and that the Kannapolis employees would
not have received their raises at the time they did if they had
been unionized, because they would have been negotiating.Goforth agreed that he told Jackson and a group of em-ployees in the smoker about their raises. Jackson asked if ev-
erybody was getting the same amount. Goforth replied that
everybody was getting 5-1/2 percent, but that if Jackson
meant the union plants, they were still negotiating. Goforth
did not specifically deny saying that the Kannapolis employ-
ees would not have received their raises at the time they did
if they had been unionized.Jackson was a current employee, and I credit herunrebutted testimony that Goforth said the Kannapolis em-
ployees would not have received their raises in September if
they had been unionized.5. Ted IsomCurrent employee Carol Carpenter testified that SupervisorTed Isom told her in September that she was getting a 5-1/2-
percent raise. Carpenter averred that Isom also said that the
union plants would not get a raise, and also that it would not
be as much as the raise at the nonunion plants. On cross-ex-
amination, Carpenter stated that Isom said the Union and the
Company were negotiating. In response to a leading ques-
tion, she was ``pretty sure'' that Isom said the amount of theraise would be determined by the negotiations. On redirectexamination, Carpenter reaffirmed that Isom said the union
plants would not get as much as the nonunion plants. He also
stated that the union plants had not yet received their raise.
If they did get one, it would not be as much as the one at
the nonunion plants.Current employee Margaret Weast testified that Isom toldher in September that she was getting a 5-1/2-percent raise.
He also stated that the union plants had not yet received their
raise. If they did get one, it would not be as much as the
one at the nonunion plants, and Isom doubted that they
would get any raise. Weast responded that if it had not been
for the Union, the nonunion plants would not have received
any raise.Isom testified that he told the employees that he thoughtthe Union and the Company were negotiating, but did not
deny the other statements attributed to him by Carpenter and
Weast, whom I credit.6. Floyd GoodmanCurrent employee Willie Ratliff testified that SupervisorFloyd Goodman told him in September that the Company
was going to give him ``the biggest raise they had ever
given.'' He added that the Eden and Fieldale mills which,
Goodman pointed out, were unionized, were not getting a
raise. He also noted that the Kannapolis plant was nonunion.Goodman agreed that he told Ratliff that this was the big-gest raise the Company had ever given. He also told Ratliff
that the unionized plants had not received a raise, and would
have to negotiate for it.7. Smitty DrummHoward Harris was applying for a transfer in October, themonth following the raise at Kannapolis. Personnel Manager
Drumm told him that the Kannapolis employees had received
a raise, but that the Columbus, Georgia (unionized) plant had
not received one because it was union and was in negotia-
tion. Drumm denied making the statements attributed to him
by Harris. I credit the latter.Legal conclusionsThe evidence establishes that the nonunion employees atKannapolis received a 5-1/2-percent raise in September,
while the Union and the Company negotiated over the matter
at plants where the Union represented the employees. The
evidence also shows that Respondent never offered a pay
raise as high as 5-1/2 percent during the negotiations, and,
in fact, that the final pay raise agreed upon was less than that
amount.174The Company had previously taken the positionthat the benefits were the same in union and nonunion plants.As the events of 1991 were taking place, the Companymade various statements to its employees. Thus, to its union-
ized employees the Company stated that they did not receive
a raise because their plant was unionized;175that the Com-pany offered the Union a lesser percentage in order to dis-
credit the Union and drive it out of the mill;176that theCompany offered the Union a lesser percentage because it 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
177Jim Jefferson.178Joseph Martin.179Harry Slusser.180Don Moose.181David Cockrell.182Terry Burris.183Frank Goforth.184Ted Isom.185Floyd Goodman.186Sec. II,PP,3.187Infra.188The supervisor referred to in this allegation is employed in Re-spondent's plant in Salisbury, North Carolina, and is not the same
individual with the same name employed in Kannapolis.189R. Br. 303±304.190Supra, sec. II,U.was testing the Union;177that an employee who was not aunion member had the ``misfortune'' of working at a union-
ized plant and thus could not get the raise at the nonunion
plants; 178and that the Company did not offer the same per-centage at a unionized plant because it was ``organized.''179At the same time, the Company made statements to theemployees who did receive the September raise. Some but
not all of these statements were coupled with the assertion
that the Union and the Company were still negotiating. The
announcements included statements that the nonunion em-
ployees received a raise because they were nonunion;180thatthe union plants ``didn't get nothing'';181that the unionplants were not going to get a raise, were on their way
``out,'' and were ``dying'' all over the country;182that thenonunion plants would not have received a raise in Septem-
ber if they had been unionized;183that the union plantswould not get as much as the nonunion plants;184and thatthe raise at the nonunion plants was the biggest ever
given.185These statements could reasonably be expected todemean and denigrate the Union in the eyes of the employ-
ees. Supervisor Harold Hill was explicitÐthe Company in-
tended to discredit the Union and drive it out of the mill. Al-
though some supervisors contended that they merely re-
sponded to employees questions, others volunteered their re-
marks. The multiplicity of similar statements shows a pattern
of denigrating the Union. Respondent's numerous other un-
fair labor practices buttress this conclusion. The contention
of some supervisors that they truthfully said that the Union
and the Company were ``negotiating'' was mere window
dressing to cloak the pattern of unlawful conductÐand, even
then, the window dressing was not applied in all instances.I conclude that, by the foregoing conduct, Respondent vio-lated Section 8(a)(1) of the Act. Rocky Mountain Hospital,289 NLRB 1347, 1364±1365 (1988).RR. The Allegation that Respondent Threatened ItsEmployees with Discharge if They Engaged inLawfulStrikeActivity
I have found above that Supervisor Jim Jefferson told Bar-bara Cook that the employees would be fired if they went
on strike.186This was clearly unlawful and I so find.SS. The Allegation that Respondent More StringentlyEnforced Its Work Rules in Retaliation for ItsEmployeesUnion Activities
1. Joan GulledgeThe evidence concerning this allegation is related to the al-legation that Respondent issued a discriminatory warning to
Patricia Boone, and is considered hereinafter.1872. James Allman188These events pertain to Respondent's plant at Salisbury,North Carolina. Brenda Carlton and eight other employees
worked in the ``cardroom.'' All of these employees were
Union supporters, and wore union insignia. Their supervisor,
James Allman, agreed that a ``majority'' of the employees in
the cardroom were active union supporters.Carlton testified that the employees could take breaks aslong as their production was maintained. They did so in ei-
ther the canteen or the smoker near the cardroom. Neither fa-
cility had a change machine, and the employees customarily
went upstairs to the spinning room, where there was a can-
teen with a change machine. Allman also supervised the
spinning room.Carlton testified that, in September, Allman told the em-ployees in the cardroom that they needed his permission be-
fore going to the change machine in the spinning department.
The rule was never enforced.Allman agreed with Carlton's version of the employees'method of getting change prior to his directive. He contended
that he had trouble with one employee in the cardroom and
two employees in the spinning room ``leaving their depart-
ment,'' and told ``all'' his employees not to leave their de-
partment without his permission. Allman also agreed that an
employee in the weave room was discharged in September
for being ``out of his area.''Factual and legal conclusionsI credit Carlton's testimony that Allman told employees inthe cardroom that they would have to get his permission be-
fore going upstairs to the change machine in the spinning
room. I also credit Carlton's testimony that all the employees
in the cardroom were open union adherents.Respondent argues that Allman's actions were not unlaw-ful because he applied the new restriction ``evenhandedly,''
citing Burlington Industries v. NLRB, 680 F.2d 974 (1982),modified 257 NLRB 712 (1981).189The court based its re-jection of the Board's findings in part on ``tenuous credibil-
ity determinations,'' the fact that the employee who was
warned to stay out of the inspection department had a dis-
ciplinary record, and that there had been complaints about
his ``loitering'' in that department before the advent of the
Union campaign (id., 680 F.2d at 977±978).There is no such evidence in this case. There is no evi-dence of any of the employees in the cardroom or spinning
departments with a disciplinary record. Although Allman
may have given the same order to all employees in the card-room, all were union adherents. The union sympathies of the
employees in the spinning roomÐto whom, Allman con-
tended, he gave the same orderÐare unknown. However, Re-
spondent in other plants disparately applied similar restric-
tions only to union supporters.190Respondent further argues that the election was over inSeptember, and that there was no connection between
Allman's order and union activities. To the contrary, Re-
spondent committed unfair labor practices after the election 531FIELDCREST CANNON, INC.191This allegations found in par. 7(a) of the complaint in Case 11±CA±15006, which was consolidated at the hearing with the other
complaints.192Supra. sec. II,I.193Respondent's failure to use Clarke as a translator after her testi-mony is alleged as a violation of Sec. 8(a)(4), infra.194Although this statement was not alleged in the complaint, itwas fully litigated.195Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v.Transportation Management Corp., 462 U.S. 393 (1983).196There was an accident involving a freight elevator in May. TheCompany thereafter posted a notice on freight elevators: ``This is not
a passenger elevator. No persons other than operator and freight han-
dlers are permitted to ride this elevator. Employees violating this
rule will be subject to disciplinary action.'' R. Exh. 1. McIntyre
signed a form acknowledging his awareness of this rule. There is no
definition of ``freight'' in any of the notices. Supervisor Ballou told
McIntyre that freight was anything he could not carry comfortably.as the record shows, and the dispute between it and theUnion has not concluded at the date of this decision.Respondent's final argument is that Allman's new rulewas not enforced. This did not diminish the coercive effect
of its promulgation. For these reasons, I conclude that Re-
spondent, by Allman's announcement, violated Section
8(a)(1) of the Act.TT. The Allegation that a Supervisor Informed anEmployee that He Would No Longer Associate with HerBecause She Had Engaged in UnionActivities
1911. The evidenceAs set forth above, Oreida Clarke testified in support ofthe allegation that Respondent posted notices threatening
Spanish-speaking employees with termination and deporta-
tion if they signed union cards.192Clarke's testimony wasgiven on April 9, 1992.Clarke was recalled as a witness on July 13, 1992. Shetestified that, in late April, a Spanish-speaking employee
asked her to request a transfer for him from Personnel Man-
ager Harold Turner. Clarke called Turner about this request.
In the course of the conversation, Turner told Clarke that the
Company's attorneys had informed him that Clarke had testi-
fied for the Union. Turner said that he would not be using
her as a translator any more, and that it would be best for
Clarke not to associate with him or talk to him on the phone.
``Personnel was saying that [she] was a Union activist,'' and
it would be thought that Clarke was seeking information to
give to the Union.Turner testified, and agreed that he had a conversationwith one of Respondent's attorneys about Clarke's testimony.
Turner made inquiries to one of his supervisors and another
company attorney as to whether he should continue to use
Clarke as a translator. According to Turner, the latter attor-
ney advised him to continue using her.Turner agreed that Clarke called him on the phone, andthat he told her that it would be best for them not to be seen
together. He said this, Turner averred, because he interpreted
Clarke's call as social in nature. He denied telling Clarke
that a company attorney had advised him not to use her as
an interpreter.Clarke was not used as a translator by the Company afterTurner learned about her prior testimony, as both Clarke and
Turner agree.1932. Factual and legal analysisTurner's acknowledgment that he told Clarke that it wouldbe best for them not to be seen together constitutes partial
corroboration of her testimony. His denial that he told Clarke
that a company attorney advised him not to use Clarke as a
translator does not directly meet her averment that Turner
simply told her this without reference to an attorney. This is
buttressed by the fact that she had not been so utilized.Clarke was a more believable witness, and I credit her testi-mony.I also conclude, that by telling Clarke that she should notbe seen with the personnel manager any more, and that she
would not be used as a translator194Respondent thereby vio-lated Section 8(a)(1) of the Act.The alleged violations of Section 8(a)(3) and (4)1. IntroductionThe complaint alleges that the Respondent issued warningsto employees, suspended them, and discharged them, because
of their union activities. In order to establish any of these
violations, the General Counsel has the burden of establish-
ing a prima facie case that protected conduct was a motivat-
ing factor in the employer's decision to discipline an em-
ployee. Once this is established, the burden shifts to the Re-
spondent to demonstrate that the discipline would have been
administered even in the absence of the protected conduct.195The complaint also alleges that Respondent engaged insome of these activities because the employees had filed
charges or given testimony under the Act. By so doing, the
complaint alleges, Respondent also violated Section 8(a)(4)
of the Act.2. The warning issued to Benny McIntyrea. Summary of the evidenceAs described above, on June 12, Benny McIntyre an-nounced the beginning of the union campaign on television.
Two days later, Temporary Supervisor Lisa Mullis issued a
verbal warning to McIntyre for using the freight elevator
without carrying any freight.196As also described above, McIntyre suffered from brownlung disease contracted as a result of exposure to lint in one
of Respondent's plants, and was thereafter transferred to the
washcloth department on the fourth floor as a fixer. The job
required McIntyre on occasion to go to the supply depart-
ment on the first floor to get parts.McIntyre had difficulty going up and down stairs becauseof his lung condition. There was a freight elevator in the
washcloth department to which McIntyre was assigned. The
nearest passenger elevator was located about 200 feet away
in another building. A 50-foot ramp, slightly inclined, and
four steps had to be traversed. Since McIntyre worked
throughout the large washcloth department, a requirement
that he use the passenger elevator on occasion would neces-
sitate his walking more than 200 feet. After descending to
the first floor of the adjacent building, he would then have 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
197Rule 2 was a part of a group of rules violation of which couldresult in immediate discharge. G.C. Exh. 23.198G.C. Exh. 58.199G.C. Exh. 23.200G.C. Exh. 24.to exit that building, and walk back 200 feet to the supplyroom. Upon obtaining his parts, he would then be required
to walk at least another 400 feet on the return trip, and down
the steps and ramp, to get back to the washcloth department.McIntyre testified that, in late MayÐprior to the advent ofthe union campaignÐSupervisor Gladell Adams told him
that he could use the freight elevator when he was going to
the supply room or the machine shop.Adams testified that she saw McIntyre having breathingproblems in late May. He needed six rods weighing 5 to 10
pounds. According to Adams, she told McIntyre that he
would have to walk down the stairs to the supply room, but
could ride the freight elevator back up. Adams contended
that she told McIntyre that this exception to the rule applied
only to that one instance. However, Washcloth Department
Manager Tommy Freeman investigated, and testified that
Adams told him that she informed McIntyre he could not
ride the freight elevator ``without freight.''McIntyre testified that Supervisor Zell Ballou had seenhim use the freight elevator without carrying any freight, and
had not protested. Ballou testified that she saw McIntyre
using the freight elevator once, but did not know whether he
was carrying freight. McIntyre also testified that he saw
other employees using the freight elevator without carrying
heavy loads.On June 14, the day of the warning, McIntyre used thefreight elevator to go to the first floor, where he obtained
some fuses, batteries, and sewing machine parts which he
carried in a bag.About 45 minutes later, Temporary Supervisor Mullis toldhim that she was writing him up for violating rule 2 of the
rules of conduct, refusal to follow instructions, or insubordi-
nate behavior.197McIntyre responded that Supervisor Adamshad given him permission to do so, but Mullis said, ``I don't
care. I'm telling you not to ride the (freight) elevator.'' There
was extensive discussion of the warning among the Compa-
ny's supervisors, and Department Manager Freeman decided
to let it stand.b. Factual and legal conclusionsAdams' version of the May incident that she told McIntyrehe would have to walk down four flights of steps to get to
the supply roomÐis unlikely. Further, Adams' contention
that she told McIntyre that the permission to ride up was an
exception which applied only to that particular instance, is
contradicted by Department Manager FreemanÐMcIntyre
could not ride the elevator ``without freight.'' In light of
these contradictions, and because McIntyre was a believable
witness, I credit his testimony that Adams gave him permis-
sion to use the freight elevator.I also credit McIntyre's testimony that Supervisor Ballou,who partially corroborated him, saw him using the freight el-
evator without carrying freight and did not object. I also ac-
cept McIntyre's argument that other employees used the
freight elevator without carrying heavy loads. Although the
record is not precise, there does not seem to be much dif-
ference in the weight of the freight McIntyre was carrying
in June as compared to that in late May.``Freight'' was not clearly defined, and other employeescarried light loads on the freight elevator. I conclude that the
elevator rule was an ambiguous one which was not strictly
enforced. There is no evidence that any other employee was
disciplined for violating the rule.That McIntyre, who contracted brown lung disease whileworking for the Respondent, should be selected for enforce-
ment of the rule, is evidence of Respondent's insensitivity to
his condition, and, in turn, of its intense antiunion animus.
Supervisor Ballou admitted knowledge of McIntyre's union
activities. The timing of the warningÐ2 days after McIntyre
opened the union campaignÐconstitutes additional evidence
of Respondent's discriminatory motivation. For these reasons
I conclude that the Respondent issued the warning to McIn-
tyre because of his union activities, in violation of Section
8(a)(3) and (1) of the Act.3. The warnings and discharge of Wendy Ashcrafta. The hiring of Ashcraft(1) The evidenceWendy Ashcraft was hired on July 6 as an inspector in thetowel printing department. She was discharged about 6
weeks later, on August 16, assertedly because of various in-
fractions while still a probationary employee. The applicabil-
ity of the Company's rules of conduct to probationary em-
ployees is an issue with respect to this allegation.Ashcraft's supervisor, Chris Wellman, testified that hegave her a ``package of information, material on rules of
conduct, transfers, probation materialÐ'' Wellman specified
that the rules of conduct were stapled to the front of the
package. He stated that he told Ashcraft that the package
``covers everything that she needs to know on Company pol-
icy, the probationary, the transfer and that she needs to readit overÐit was very important information as to the proce-
dures of the mill.''The General Counsel introduced a company document onseniority, transfers, promotions, and demotions. It describes
a probationary period in relevant part as follows:Each new employee is considered as being a proba-tionary employee during the first three months follow-
ing the date of his initial assignment in a job classifica-
tion. The purpose of the probationary period is to afford
your supervisor an opportunity to evaluate your chances
of success at Fieldcrest Cannon through your perform-
ance, attendance, and other work characteristics. Upon
satisfactory completion of the three month probationary
period, you became a regular employee.198The General Counsel also introduced a document entitled``Fieldcrest Cannon, Rules for Conduct, Safety, and
Health.''199Also introduced was a copy of the Company'spolicy on absenteeism.200Wellman testified that he considers a probationary employ-ee's ``overall'' performance in deciding whether to retain the
employee. However, he did not testify that the rules of con-
duct did not apply to probationary employees, and Ashcraft 533FIELDCREST CANNON, INC.201R. Exhs. 79, 80.202R. Exhs. 68±72, 145(a)±(o).203G.C. Exh. 23.204As set forth above, I have denied the General Counsel's motionto amend the complaint so as to allege Barrenger's action as a sepa-
rate violation of the Act. Supra, sec. II,A,8.205R. Exh. 80.denied that anybody told her that the regular rules did notapply to her during her probationary period. Two warnings
issued to Ashcraft cited violations of company rules on
smoking privileges and absenteeism.The Respondent introduced numerous exhibits purport-ing201to document discharges of probationary employees.202However, none of these documents states that the discipline
was not being administered pursuant to the rules of conduct,
and most list the employee's offense as ``excessive absentee-
ism.'' ``Irregular attendance, absence without permission, and
repeated tardiness'' are violations of rule 18 of the rules of
conduct.203(2) Factual conclusionsThere would have been no point to Wellman's givingAshcraft a copy of the rules of conduct if they were not in-
tended to apply to her during her probationary period. Based
on the citations to the rules in warnings to Ashcraft, and the
testimony of Wellman and Ashcraft, I find that the super-
visor did not tell Ashcraft that the rules did not apply to her,
and in fact that he did apply them to her.b. Ashcraft's job performanceAshcraft testified without contradiction that SupervisorWellman and Department Manager Carolyn Brannock com-
plimented her quite often on her good work. They told her
that she was doing a very good job. About 3 weeks after her
employment, Wellman ``skipped a step'' and gave her a raise
which was not due for another 2 to 3 weeks. I credit
Ashcraft's testimony.c. The smoker and canteen issuesAs indicated, Ashcraft was issued a warning for assertedabuse of smoking privileges. This concerned the location of
the smokers and canteens where the employees were per-
mitted to smoke. Just before Ashcraft was hired, the towel
printing and sheet printing departments were both part of the
sheet finishing division. Employees were allowed to use
smokers and canteens in both departments. In June, the Com-
pany put the towel printing department under the towel fin-
ishing division, while the sheet printing department remained
under the sheet finishing division.Both the towel and sheet printing departments were sideby side. No changes were made in the physical layout of the
departments, or the supervision. There was no floor marking
to indicate the division.Ashcraft attended a company meeting on July 8, 2 daysafter being hired. Plant Manager Charles Shuping presided.
One of the employees asked whether there had been any
change in the break areas. Shuping replied, according to
Ashcraft's uncontradicted testimony, that there had been no
change, and that employees could continue to use the can-
teens in the sheet department as smokers. I credit her testi-
mony. Sheet Printing Department supervisor Gene Barrenger
testified as late as August 1992 that he continued to allow
towel printing employees to smoke in the sheet printing de-
partment.On July 10, Supervisor Barrenger offered Ashcraft a VoteNo sticker in the smoker outside the sheet department can-
teen. She replied that she had not yet made up her mind.204On July 14, Ashcraft attended another company meeting,and then went to a smoker next to the canteen in the sheet
printing department. She had used this smoker previously, as
had other towel printing employees. Wellman came into the
smoker and told her that she could not use it anymore, and
to return to her machine.Wellman testified that Sheet Printing Department Super-visor Barrenger complained to him about Ashcraft's smoking
in Barrenger's department. Barrenger, however, testified that
his complaint was not Ashcraft's coming to his department
to smoke, but that she was attractive, and her presence in the
smoker tended to attract his employees there. If she had
come there on a lesser number of occasions, this would have
been ``fine'' with Barrenger. As indicated, Barrenger testi-
fied that there was no rule against towel printing employees
smoking in the sheet printing department.Wellman contended that he told other employees in thetowel printing department not to smoke in the sheet depart-
ment. However, he was contradicted by Shuping, and the
employees continued to go there according to Barrenger.
Wellman admitted that no other employee received a similar
warning.On July 20, Barrenger again offered Ashcraft a Vote Nosticker, which she accepted without comment.d. Ashcraft's union activitiesAshcraft began supporting the Union on about July 24.She passed out union literature, attended union meetings, and
her picture appeared in union publications. Wellman admitted
knowing that she supported the Union.On about August 1, Ashcraft received a verbal warning forabsenteeism exceeding 8 percent in the month of July. On
August 7, she attended another company meeting presided
over by Plant Manager Shuping. It was at this meeting, as
recited above, that Ashcraft challenged Shuping by saying
that some of his statements were contrary to a Board notice
in a prior election.On August 14, Ashcraft went to a different smoker, whichshe could see from her work station in the towel printing de-
partment. According to Supervisor Barrenger, this smoker
was near a ``Regginie'' machine in the sheet printing depart-
ment. Barrenger affirmed that a towel printing machine was
next to a Regginie machine and the adjacent smoker.
Ashcraft stated that she did not know the smoker was located
in the sheet department. As indicated, there were no floor
markings to show the division in the departments. Wellman
testified that he saw Ashcraft in the smoker, but was too
busy to speak to her.e. The absenteeism issueAs indicated, Ashcraft was verbally warned for absentee-ism in July. Wellman reduced this to a writing which he
dated August 7, listing a violation of ``rule 18.''205 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
206G.C. Exh. 24.207G.C. Exh. 23, rule 18.208R. Exh. 80.209G.C. Exh. 47.210Supra, fns. 200, 201.211The complaint alleges the date as August 7, but it was not pre-sented to Ashcraft until August 16. This is not a material variance
from the alleged date.Ashcraft was absent on August 7 for most of the day, andagain on August 15. However, she testified on cross-exam-
ination that these were ``excused'' absences. The Company's
statement of policy on absenteeism states that excused ab-
sences do not count against an employee for administration
of discipline.206Wellman agreed that he granted permission to Ashcraft tobe absent on these occasions. He further agreed that such ab-
sences do not count against an employee for disciplinary pur-
poses. Wellman also stated that he does not automatically
grant such requests, and that he advises employees if they
are having attendance problems. There is no evidence that he
so advised Ashcraft on these occasions.Wellman asserted, nonetheless, that he considered such ab-sences in evaluating the work performance of a probationary
employee. However, as I have found, the rules of conduct
did apply and were applied to Ashcraft. There is no penalty
for a first violation of the rule against ``irregular attend-
ance,'' and a second violationÐwithin 6 monthsÐcalls for
a suspension of up to 10 days without pay.207f. Ashcraft's dischargeWellman gave Ashcraft the written warning on July absen-teeism at the beginning of the shift on August 7.208At theend of the shift, Personnel Manager Scott Human told her
that she was discharged because of absenteeism.In the following days, Ashcraft attempted to find out thereason, and finally obtained an interview with Plant Manager
Shuping on August 20. He told her that she was discharged
because of her absenteeism in July, because she abused
smoking privileges, and because she had an attitude that was
unsuitable for employment.Ashcraft testified without contradiction that this was thefirst time anybody had said anything about her ``attitude.''
Nor is it listed in her service record, which states that she
discharged for ``absenteeism in July and poor perform-
ance.209The service record mentions abuse of smoking privi-leges, and notes that she was still in her probationary period.
Shuping testified that the latter consideration was one of the
factors in the Company's decision.Legal analysis and conclusionsThe General Counsel has established that Ashcraft was aunion activist, and that she challenged Plant Manager
Shuping about one of his statements at a company meeting.
Respondent had knowledge of Ashcraft's union sympathies.
Its extraordinary animus against the Union establishes a
prima facie case that Ashcraft's protected activities were a
motivating factor in the discipline of her.Respondent has not demonstrated that it would have ad-ministered the same discipline in the absence of Ashcraft's
union activities. Although it has submitted numerous exhibits
of discharges of other probationary employees, all but one of
them were absent on the day of discharge.210Ashcraft, or thecontrary, was working up to the time she was terminated.The alleged abuse of the smoking privilege was pretextual.There was no rule against towel printing employees smoking
in the sheet printing department after the departments were
separated. Barrenger did not object to Ashcraft's smoking in
the smoker next to the sheet printing canteenÐhe simply did
not want her there quite as often, in order to minimize the
distraction of his employees. Nothing was said to Ashcraft
about this. Ashcraft obeyed Wellman's order to leave the
smoker next to this canteen.On the next occasion of which there was any evidence,she was in another smoker near her work station and near
a towel printing machine. There was nothing indicating to
which department this smoker belonged, and Ashcraft testi-
fied that she did not know it was in the sheet printing depart-
ment. Although Wellman saw her, he did not speak to her
at the time.Wellman contended that he gave similar instructions aboutsmoking to towel printing employees. However, other evi-
dence from the Company's supervisors shows that there was
no such rule. I conclude that the instruction issued to
Ashcraft was applied only to her.The absenteeism issue is similarly pretextual. AlthoughAshcraft was absent in JulyÐapparently beyond the allow-
able ``percentage''Ðthe Company's rules do not provide for
any discipline until a second offense within 6 months. There
was no second offense. Although Ashcraft was absent twice
in August, Wellman had excused her, and the Company's
written policy states that excused absences are not to be
counted for disciplinary purposes. Wellman, who had already
warned Ashcraft about her July absences, did not follow his
policy of advising employees seeking time off that they had
attendance problems.As for the ``poor performance'' alleged in the servicerecord, the only evidence is that she was a good performer,
and was given a raise before the usual time for one. Her al-
leged ``bad attitude,'' not even mentioned in the service
record, in fact was her sympathy for the Union. When
Ashcraft challenged the legality of the plant manager's state-
ment in an open meeting on August 7, she precipitated her
own discharge, which took place about a week later.I conclude that the Respondent warned Ashcraft on August16,211and discharged her, because of her union sympathiesand activities, in violation of Section 8(a)(3) and (1) of the
Act.4. The warning issued to Perry Hoppera. Summary of the evidencePerry Hopper is currently employed by the Respondent asa loom fixer, responsible for 72 looms. He has been em-
ployed for about 12 years. Hopper was working on the D
shift in 1991, which ran from 7 p.m. until 7 a.m. His super-
visor was Ellie Hamby. Other shifts followed, and the looms
ran continuously.Hopper began engaging in union activities at about thetime the campaign started, on June 12. He wore union insig-
nia, attended union meetings, and made house visits. Super-
visor Ellie Hamby knew of Hopper's support of the Union. 535FIELDCREST CANNON, INC.212R. Exh. 122.213R. Exhs. 123, 124.On August 7, according to Hopper, supervisor Hamby``turned the light on'' for loom 557 on the ``fixer board,''
and wrote that it was producing ``bad tuckings,'' an obvious
defect in the cloth. Hopper went to the loom, but could not
observe any bad tuckings. He spoke to Sylvia Bridges, the
weaver who was operating the loom, and she stated that she
did not think there was any problem. Accordingly, Hopper
turned off the light for loom 557.The next 12-hour shift during the day went by, on whichthere were other fixers. Hopper's next shift began the follow-
ing evening. Hamby again turned on the loom 557 light, and
wrote that it was producing bad tuckings. Hooper again
turned out the light, and wrote on the board that there were
no bad tuckings. Hamby again turned on the same light.
Hopper went back to the loom, saw no bad tuckings, but de-
cided that there was a ``situation'' in that Hamby was affirm-
ing a defect that Hopper could not see. Hopper decided to
``change the cutting unit,'' and did so.He then turned to the adjacent loom 558, which was pro-ducing ``wavy cloth'' because of a defect in the airflow. This
is a problem usually resolved by maintenance men, who han-
dle more difficult problems. Hopper worked on it for an hour
and a half, but could not solve the problem.Hopper then took a break, and Hamby asked him to cometo her office. She told Hopper that she was getting ready to
give him a writeup for failing to repair looms 557 and 558.
Hopper replied that there was nothing wrong with loom 557,
and that 558 had an airflow problem. He told Hamby that
loom 558 would require more than one maintenance man to
repair it.Hamby repeated that Hopper had worked on loom 558 for1-1/2 hours, and had not fixed it. Hopper told her to send
``Joe,'' an experienced fixer, to repair it if he could. ``Joe''
worked on it for 3 hours, ``and it got worse,'' according to
Hopper.Meanwhile, Hamby returned to the loom 557 issue. Hop-per called Supervisor Eugene Tucker into the office. Hopper,
Tucker, and Hamby then went to loom 557. It was not mal-
functioning according to Hopper. ``Is it making any bad
tuckings?'' he asked Tucker. ``There are about 16 to 18
hours worth of cloth on that machine. If you show me one
bad tuck in that ....'' Tucker started laughing, and said
that they should just do their jobs. Hopper replied that it was
not that simple, because he was about to get a writeup.The three of them then went to loom 558, which wasfunctioning properly at the time. Airflow problems create
intermittent malfunctioning, according to Hopper. David
Alridge, who was against the Union, and two other fixers
worked on loom 558 during two shifts, and it was finally re-
paired about 2 days later by three fixers.No repair work was done on loom 557 during the daylightshift between August 7 and 8, and no one was written up
for failure to work on the loom.Hambry gave Hopper a warning for not repairing looms557 and 558. Hopper protested to Department Manager Jerry
Webster that the warning212was unfair.Ellie Hamby, a former supervisor who was not employedby the Company when she testified, affirmed that she
``flagged'' loom 557 twice for bad tuckings on August 7,rather than once as stated by Hopper. Her 12-hour shift wasfollowed by a 12-hour daylight shift. If the loom was not
``flagged'' by the supervisor on the daylight shift, they ``just
let it go.'' Sylvia Bridges, the loom 557 operator on
Hamby's shift, did not receive a writeup for producing bad
cloth.The defect again appeared on Hamby's August 8 shift, andHamby again put it on the board. Hopper fixed it, but
Hamby did not know what he did to accomplish this.Hamby called Joel Lefler, a fixer with 32 years experi-ence, to fix loom 558. She agreed that the problem with this
loom might have been caused by an airflow problem, and
also agreed that Lefler did not solve the problem. She could
not remember when this was accomplished.Hamby affirmed that Hopper had previously received twowriteups, one for being out of the department without per-
mission, and the other for failure to wear safety glasses.213She testified that she had received complaints from weavers
about Hopper's work performance. However, she never gave
him a warning for these asserted infractions. Hopper testified
and Hamby denied that she complimented him about his
work.Supervisor Eugene Tucker testified that Hamby asked himto look at a loom which he originally called loom 458. After
being corrected that the number was 558, Tucker said that
Hamby asked him to look at it, and that it was producing
``slack fillings.'' Various reasons exist for this, including an
airflow problem, according to Tucker. He said nothing about
loom 557.b. Factual and legal conclusionsI do not accept Hamby's testimony that loom 557 was pro-ducing bad tuckings. Sylvia Bridges, the operator, did not
think so, and was not written up for producing bad cloth. If
the machine was malfunctioning on the August 7 night shift,
it is probable that it would have continued to do so during
the following daytime shift. However, there is no record of
this, and the alleged defect only appeared again on the fol-
lowing night shift.I credit Hopper's testimony, not denied by SupervisorTucker, that he asked Tucker to point out any flaws in the
cloth on loom 557, and that Tucker merely laughed. I credit
Hopper's testimony that there was nothing wrong with loom
557.Hamby corroborated Hopper's testimony about loom 558.The ``Joe'' referred to by Hopper was Joel Lefler. After he
attempted without success to repair the machine, it took sev-
eral fixers and several days to get this accomplished. The
warning with respect to loom 558 was obviously unjustified.Hopper was a union activist, of which fact the Companyhad knowledge. Its antiunion animus establishes a prima
facie case that the warning issued against Hopper was
discriminatorily motivated. The evidence against him by the
Company was fabricated, and I conclude that Respondent
violated Section 8(a)(3) and (1) of the Act by issuing this
warning. 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
214R. Exh. 82; G.C. Exh. 23.215R. Exh. 83.5. The warning and discharge of Osborne Bennetta. Bennett's employment history and union activitiesBennett had been previously employed, and was recalledon June 12. He was assigned as a trainee operator on a towel
printing machine, which was 50-feet long, and required five
employees, including the operator, to run it. Training time
for operators was 8 to 10 weeks. Bennett's immediate super-
visor was Chris Wellman who, in turn, reported to Carolyn
Brannock. Bennett attended union meetings and wore union
buttons.After a few weeks, Bennett began complaining to his su-pervisor that he was not getting adequate training. His trainer
was from Thailand, and was also training his own cousin.
Bennett could not understand the language.Bennett attended several meetings conducted by PlantManager Charles Shuping. At one of them, on July 12, Ben-
nett complained about the training and told Shuping that the
employees would not have the problems they were experi-
encing if they could get the Union into the plant. The Com-
pany contended that Bennett complained about not getting
his wage increases. He was given two raises separated by a
short interval.b. The events of August 15(1) Summary of the evidenceThe towel printing machine used a screen and dye to printthe designs on the towels. Bennett and the other employees
started the machine at about 3 p.m. An hour later, one of the
employees (the inspector) reported that there was a hole in
the screen, and that dye was leaking onto the towels. There
were about 8 dozen defective towels, according to Bennett.
He stopped the machine, and reported the matter to Super-
visor Wellman.The normal procedure was to have a fixer repair holes inthe screen. However, the fixer was busy, and Wellman him-
self ``patched'' the hole. He told Bennett to wait 5 minutesand then start the machine. At the end of 5 minutes, Bennett
went to Wellman and asked him whether he really wanted
Bennett to start the machine. Wellman said, ``Yes.''Bennett complied with this order, and the machine there-after produced 12 dozen bad towels. Bennett reported this to
Wellman, and told him that the patch had ``smeared on the
print part, and it dried up as it was running.'' Wellman con-
tended that there was ``lint under the screen.'' Bennett de-
nied this, and said that Wellman had patched over too far.
``Just pretend it's lint ... up under the screen,'' said

Wellman.Wellman told Bennett that he would not receive a writeupbecause he was in his training period. However, if he had
been trained, he would have received three writeups, and
``that would have been his job.''Bennett went back to the machine, and attempted to re-move the patch, without success. Wellman told him to let the
machine run. Later in the evening, Wellman told Bennett that
he had to keep an eye on the machine.Wellman testified, and agreed that he patched the hole inthe screen and told Bennett to wait 5 minutes. He also
agreed that he told Bennett he was not going to give him a
writeup. Wellman did not mention Bennett's coming to him
at the end of 5 minutes and asking whether he really wantedto start it up. The machine again produced bad towels, and``it didn't seem like they were going to stop.'' Wellman con-
tended that the second bad run was caused by a ``lint spot,''
which obscured part of the design. Wellman claimed that he
had notified Bennett about the second bad run, and said that
the machine had a lint spot. According to Wellman, Bennett
merely replied, ``I've got it.'' Wellman testified that he then
decided to do a writeup on Bennett. However, he did not in-
form Bennett of this fact, and went back to his office to pre-
pare the writeupLater in the evening, Wellman walked back to the ma-chine. Bennett was sitting at the end of the machine, ``where
he was supposed to be'' according to Wellman. However,
Bennett was not looking at the towels, but, instead, at a
``Union picture book.'' There were no further bad towels
that evening.Wellman prepared two disciplinary actions on August 15,but did not deliver either of them to Bennett that day. The
issue is their timing and sequence. Wellman claimed that he
``started'' to prepare the first one after the second run of
towels, prior to seeing Bennett reading a ``union picture
book.'' This warning is a preprinted full page and is entitled
``Disciplinary Action Form.'' It lists the two bad runs of
towels. The document also, on line 5, refers to a ``previous''verbal warning for violations of rule 19, ``inefficiency or
negligence.''214When asked on cross-examination whetherthis referred to the prior verbal warning (for reading the
union picture book), Wellman replied: ``Oh well, written
warnings. They're both written warnings. Verbal documenta-
tion.''The second document is less elaborate, and is entitled``Verbal Documentation.'' It lists Bennett's reading nonwork
material while his job was running, and also states that the
employee ``on this same day'' had been ``written-up'' for the
bad towel runs.215Wellman acknowledged that the normalsequence of discipline is first a verbal, then a written warn-
ing.(2) Factual analysisIt is undisputed that the screen had a hole in it, and thatWellman patched it. It is also undisputed that Wellman told
Bennett to wait 5 minutes and again start up the machine.
I credit Bennett's uncontradicted testimony that, after 5 min-
utes, he asked Wellman whether he should start up again,
and that Wellman told him to do so.There is also no disagreement that Wellman told Bennettthat he would not receive a writeup.What caused the second bad run? Bennett's explanationwas that Wellman patched over too far, and that the patch
dried as the machine ran, thus smearing the towels.Wellman's version was that a lint spot obscured part of thedesign. On Bennett's explanation, the patch dried while the
machine ran, and the defect was cured without further action.
However, there is nothing in the record to show how the al-
leged lint was removed. No further bad runs were reported,
and there is no evidence of the removal of any lint. I con-
clude that Bennett's explanation is more probable, and I
credit his reason for the second bad run. The obvious conclu-
sion is that it was Wellman's patching and insistence on re- 537FIELDCREST CANNON, INC.216The writeup has ``RTS'' (refused to sign) in the space for theemployee's signature. R. Exh. 82.217This exhibit is stated in the transcript as being G.C. Exh. 63.That exhibit, however, refers to another subject. I credit the evidence
in the transcript.218R. Exh. 84.starting the machine after 5 minutes which caused the secondbad run.I credit Wellman's testimony that he saw Bennett readinga union picture book. I note that he did not speak to Bennett
about the matter, and that there were no bad towel runs for
the remainder of the shift. Wellman's testimony warrants an
inference that Respondent knew or suspected Bennett's union
sympathies.I do not credit Wellman's testimony that he started towrite up the warning for the bad towel runs before seeing
Bennett reading the union picture book. I interpret his eva-
sive testimony on cross-examination as an admission that
line 5 in the bad-towel written warning refers to the ``pre-
vious'' writeup for reading the picture book. There is no way
that the formal discipline form could have referred to ``pre-
vious'' negligence which in fact had not yet occurred.
Wellman wrote up both documents after seeing Bennett with
the Union picture book, and cross-referenced one to the
other. As noted, he did not deliver either one to Bennett that
day.c. The events of August 16(1) Summary of the evidenceBennett testified that Wellman called him into the officethe next day and asked him to sign a writeup for producing
bad towels. Bennett refused, and pointed out that Wellman
had told him that there would not be any writeup.216Wellman then called Supervisor Carolyn Brannock, intothe office, and she told Bennett that it was Wellman's re-
sponsibility to issue writeups for defective work. Bennett de-
fended his actions, and Brannock told him to ``speak up.''
Bennett asked to see Plant Manager Shuping, and Brannock
left Wellman's office to call him. She returned a few minutes
later, then went out again, and then returned. Brannock at-
tempted to ``force'' Bennett to sign the writeup, and then
told him that he was suspended for ``being loud.''Wellman and Brannock contended that Bennett was ``rant-ing,'' and waving his arms. They claimed that he was ``very
upset,'' ``wild'' and ``out of control.'' Brannock tried to get
Shuping to send a security guard to Wellman's office, but
could not reach Shuping. Instead of calling security herself,
Brannock waited until the plant manager could send a guard.Wellman contended that Bennett threatened himÐWellman had better ``watch out,'' ``be careful,'' and ``he
didn't know who he was messing with.'' Nonetheless,
Wellman told Bennett to go back on the floor. Wellman
averred that Bennett was ``loud,'' but not ``screaming.''
Bennett said that Wellman was ``crazy,'' and did not know
what he was doing. However, Wellman agreed that Bennett
did not leave his chair until Wellman told him to return to
the floor. Bennett did not make any gesture indicating that
he was about to strike Wellman.Pursuant to Wellman's order, Bennett stepped out of theoffice for about 5 minutes. A security guard arrived, and
Wellman called Bennett back.A 30-minute discussion followed in the guard's presence,according to Wellman. Brannock claimed that Bennett then``calmed down,'' but said it was ``too late.'' Bennett wassuspended for ``being loud.''Bennett denied screaming, waving his arms or threateninganyone. He testified that Brannock asked him to ``speak
up,'' and as indicated, he simply was trying to prove his
point that the writeup was unfair. When asked on cross-ex-
amination whether he ``calmed down'' when the security
guard came in, Bennett replied that he was talking normally
when the guard entered. The guard escorted Bennett outside
the plant. Bennett testified that the guard told him he was
not any problem, and that he was just trying to prove his
point about the towels. The guard was not called as a wit-
ness.(2) Factual analysisIt is likely that Bennett was ``upset'' when asked to signa writeup which Wellman had told him would not be issued.
However, the Company's evidence that he was out of control
in the meeting is not persuasive. He did not leave his chair,
and did not make any gestures indicating physical violence,
as Wellman admitted. He may have been forceful in making
his argument, but this is far from being out of control.Faced with the security guard's presence for 30 minutes ofcontinued discussion, the Company's witnesses then sug-
gested a change of demeanor on Bennett's partÐhe suddenly
became ``calm.'' This is too contrived to be credible. Bennett
testified that the guard said there was no problem with him,
and the Company did not call the guard as a witness. I credit
Bennett's account of this meeting.d. Bennett's dischargeBennett attempted to reach Plant Manager CharlesShuping, without success. He finally had a conversation with
Personnel Manager Dick Reese, who told him that he had
been discharged for running the bad towels. Reese could not
talk to him further, Bennett said, because he had ``charges
against the Company.''Carolyn Brannock testified that she prepared a notice oftermination which gave producing bad towels and being bel-
ligerent and abusive as the reasons for the discharge.217(1) Respondent's other defensesRespondent contended that it gave the other employee onBennett's machine a warning for allowing the same 20 dozen
bad towels to be produced.218It also submitted evidence ofother writeups for allowing bad towels. However, although
other employees may have received writeups, none was fol-
lowed by discharge. Wellman agreed that a supervisor had
discretion in issuing warnings for bad production.(2) Legal analysisRespondent has advanced shifting reasons for Bennett'sdischarge. This in itself is evidence of discriminatory motiva-
tion, under established Board law. Further, neither reason is
valid. No writeup at all was warranted for the 20 bad towels,
since the second bad towel run was caused by Supervisor 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
219Shirley Hamilton stated that the machine was ``91'' feet long,while company witness Brenda DeMarco, who operated a similar
machine alongside Hamilton's, said that it was ``20'' feet long. I
conclude simply that it was a long machine.220Diana Hamilton, a repairer of bad hems, is not related to Shir-ley Hamilton.221Testimony of Brenda DeMarco and Walter Wagner.Wellman. This warning was not prepared until Wellman sawBennett reading a union picture book. The alleged belligerent
conduct on August 16 never took place.Bennett's union activism, his reading union literature, hisstatement to Plant Manager Shuping at a company meeting
that the employees' problems would improve with the arrival
of a Union, and the Company's animus, establish the General
Counsel's prima facie case. Respondent has not proved that
the discipline issued to Bennett was warranted. Accordingly,
I conclude that by warning and discharging him on August
16, because of his union activities, the Respondent thereby
violated Section 8(a)(3) and (1) of the Act.6. The warning issued to Shirley Hamiltona. Hamilton's union activities and job dutiesShirley Hamilton, an employee for about 11 years, oper-ated an automatic fitting machine at the time of the hearing.
She was given a warning on August 23 which, the complaint
alleges, was motivated by her union activities. The Respond-
ent contends that she was warned because of negligent oper-
ation of the machine.Hamilton was an active union supporter, and notified Su-pervisor Tammy Fox of this fact. She passed out union T-
shirts, wore union insignia, and acted as an observer for the
Union at the election.The machine operated by Hamilton measures and cuts thecloth for the sheets, puts on a side hem, cuts and sews the
corners, and labels the sheet. The sheets are carried through
the machine by a series of interlocking aluminum ``pans,''
which in turn are moved by belts of various widths. Three
to nine sheets move through the machine every minute, de-
pending on the size of the sheet.The machine is long, although the estimates varied.219Itwas 7 to 8 feet in height at various locations, and there was
a sewing machine on each side.The operator's function is to watch the elastic, the hems,and the threads on all four corners. The operator cannot
monitor both sides of the machine simultaneously, and must
walk around it, according to company witness Brenda
DeMarco. She must turn her head away occasionally, accord-
ing to Hamilton.A frequent malfunction of the machine is a wrapup. Thishappens when one of the sides of the sheet does not go
through the pans, and the sheet wrapsup inside the pans. A
wrapup can start within 10 seconds, although it takes a
longer time for the sheet to completely wrapup. Wrapups
occur ``all the time,'' according to former fixer Walter Wag-
ner, ``every day'' two or three sheets at a time, according
to Diana Hamilton.220There are a series of buttons on each side of the machinedesigned to stop it. One, called the ``stop'' button, will not
stop a wrapup immediately. Instead, the machine will ``con-
tinue the cycle,'' and the sheets will continue to wrapup until
the cycle ends. Another button, the ``emergency'' button,may stop the machine immediately.221However, companywitness Brenda DeMarco was instructed not to push the
emergency button, since this might damage the machine.
Wagner affirmed that even the emergency button would not
stop the machine on occasion, and that the power had to be
shut off.Another damage caused by wrapups is breakage of thebelts which move the pans. Walter Wagner affirmed that
such breaks occur. He was a fixer for the machine that Ham-
ilton operated, although on a different shift. Wagner stated
that an inside belt, which moved the pans on that machine,had a split in the seam which was 3 inches wide. The normal
width of the belt was 8 inches, although such belts become
narrower with wear. Hamilton added that the belt was frayed.
Wagner testified without contradiction that the Company's
policy was not to repair worn belts, but simply to replace
them when they did break. He testified specifically about an-
other operator who had a hole in one of the belts. Her fore-
man told her to keep running the machine until the belt
broke. The reason for this policy, according to Wagner, was
the ``down time'' required to replace a belt, and the expense.Because of the frequency with which the machine pro-duced bad hems, the Company employed employees to repair
them. Diana Hamilton had responsibility for four machines,
including Shirley Hamilton's. She had two sewing machines,
one between Hamilton's and Brenda DeMarco's machines,
and the second one between two other machines. The one
next to Hamilton's machine was 5±6 feet away. Although the
operators normally place sheets with bad hems in ``buckets''
which Diana Hamilton picks up, they ``all'' discuss the bad
hems with her so that she does ``not have to waste a whole
lot of time looking for what is wrong.''b. The wrapup on Hamilton's machine(1) Summary of the evidenceDiana Hamilton testified that on August 23 Shirley Hamil-ton brought her some sheets to show her what the machine
was doing. Shirley did not talk to her, but just showed her
the sheets. Shirley then turned around back towards her ma-
chine, at which time the sheets began wrapping up. Diana
commented, after Shirley turned, that Tammy Fox had just
offered her a job on another shift. Shirley was back to her
machine ``in two steps'' and hit the ``stop'' button. How-
ever, the machine continued to cycle until three sheets had
wrapped up. Diana testified that two to three sheets can wrap
up if they are of the smaller size.Shirley Hamilton testified that she hit the stop button twoor three times, without stopping the machine, and then
pushed the emergency button. By then, three sheets had
wrapped up and a belt had broken.Brenda DeMarco gave a different version of the incident.She was talking with her husband, Philip DeMarco, at her
machine for ``5 minutes.'' Shirley was talking with Diana for
``5 minutes.''Philip DeMarco was uncertain how long Shirley and Dianawere talking. He heard a ``loud pop,'' and started for the ma-
chine. However, Shirley ``beat him to it,'' and stopped the
machine. He investigated, and determined that a belt had
broken. He did not speak to Shirley Hamilton. 539FIELDCREST CANNON, INC.222R. Exh. 32.223R. Exh. 33. The employee's named is listed as ``ShirleyGainey.''224Pronounced ``slyver.''Hamilton testified that usually an operator informed a su-pervisor about an incident like this. However, both Shirley
and Diana Hamilton stated that Philip DeMarco left ``imme-
diately'' to inform Supervisor Tammy Fox. DeMarco agreed
that he was the first person to report the matter to Fox. On
the other hand, Fox testified that Shirley Hamilton made the
first report, and that DeMarco followed her. DeMarco told
Fox that Shirley Hamilton was not watching her machine, ac-
cording to Fox.Fox went to the machine, and asked Shirley Hamiltonwhat she had been doing. Hamilton replied that she was
``spreading her hems.'' Fox affirmed that she asked Hamil-
ton whether she was watching her machine, and that Hamil-
ton failed to state that she was. Shirley Hamilton, on the
other hand, testified that she replied, ``yes,'' to this question.Fox then sent Hamilton home, because the machine couldnot be fixed before the end of her shift. The following day,
Fox issued a written warning to Hamilton for not watching
her machine.222According to Fox, this action would nothave been taken if Hamilton had affirmed that she was
watching her machine. The supervisor stated that Hamilton
was not watching her machine because she, Fox, had never
seen this happen before. Fox asserted that she had no knowl-
edge of whether anything was wrong with the belt on Hamil-
ton's machine. Company official Eddie Raper, who examined
the machine, said that he did not know of any ``main'' belt
breaking previously, and that the accident would not have
happened if Hamilton had been watching.Walter Wagner testified without contradiction that he didnot know of any prior warning before a wrapup or the break-
ing a belt. Diana Hamilton affirmed that 2 days after Shirley
Hamilton's belt broke, Brenda DeMarco showed Diana a belt
on DeMarco's machine with a hole in it. The belt broke 3
weeks' later, and two sheets wrapped up. DeMarco did not
receive a warning. Shirley Hamilton testified that relief oper-
ator Reece Harris broke a belt on Hamilton's machine on
September 18, but that Philip DeMarco did not report it, and
that no warning was issued. Harris and DeMarco denied this.(2) Factual and legal conclusionsDiana Hamilton testified that Shirley Hamilton showed hersome sheets without engaging in conversation, and then
turned back to her machine. Brenda DeMarco, however, as-
serted that Shirley and Diana were talking for 5 minutesÐ
which Brenda was doing with her husband, Philip. Diana
Hamilton was a current employee testifying against her own
interest, whereas Brenda DeMarco opposed the Union. I
credit the version of Diana and Shirley Hamilton.Shirley was not lethargic when the sheets began wrappingup. She was back to the machine ``in two steps'' according
to Diana Hamilton. Philip DeMarco admitted that Shirley
``beat him to it.'' As Brenda DeMarco stated, employees had
been told that pushing the emergency button might damage
the machine. Shirley pushed one of the stop bottomsÐafter,
all, they were there on the machine. It continued to cycle,
however and produced three wrapups and a broken belt.
Wagner's testimony on extended examination shows that it
was the 8 inch belt with the 3-inch hole which was the one
that broke.I conclude that there was nothing negligent in what Shir-ley Hamilton did. She showed some sheets with bad hems
to Diana Hamilton, and then turned back to her machine.
What happened thereafter was not unusual. A wrapup started
and continued to cycle until three sheets had wrapped up and
a belt had broken. Although Tammy Fox contended that this
had never happened before, she was contradicted by Diana
Hamilton and Walter Wagner, whom I credit. Raper at-
tempted to make a distinction between ``main'' belts and
smaller belts. However, this is contrary to Wagner's testi-
mony that it was company policy to let beltsÐof whatever
sizeÐsimply break before replacing them.According to Philip DeMarco, he was the first to reportthe incident to Tammy Fox, while the supervisor contended
that Shirley Hamilton was there first. I credit DeMarco, as
corroborated by Shirley and Diana Hamilton. DeMarco told
Fox that Shirley had not been watching her machine. I also
credit Shirley Hamilton's testimony that she told Fox that
she had been watching her machine, rather than the evasive
response attributed to her by Fox.I conclude that wrapups happen regularly, the breaking ofbelts less frequently, and that employees are not normally
disciplined for it. The warning to Hamilton was the first of
its kind for this type of incident.Shirley Hamilton agreed that she had received a priorwarning in 1985 for not watching a labeling machine.223Hamilton noted that this warning was issued immediately
after the union campaign in 1985. I consider it as remote in
time and of little relevance, taking into consideration the
other evidence in this case.In sum, Hamilton was operating her machine in a cus-tomary manner. Similar incidents happened routinely, with-
out employee discipline. The General Counsel has estab-
lished that Hamilton engaged in union activities, that Re-
spondent had knowledge of it, and that it had antiunion ani-
mus. Respondent has not rebutted this prima facie case, and
violated Section 8(a)(3) and (1) by its discriminatory warning
of Hamilton.7. The warning and discharge of Ronald Teetera. Summary of the evidenceRonald Teeter was employed on May 1 as a can haulerin a cardroom at one of Respondent's spinning mills. The
content of the cans was a product called ``sliver.''224Thisis an intermediate product in the transformation of raw cotton
into yarn. It is about 1-inch thick, soft, and is coiled into
large cans by the drawing machine which produces it. This
process was repeated several times by twisting coils of sliver
together. Ultimately, a service operator carried full cans up
to the second or third floor, where the sliver was spun into
yarn. The operator then brought the empty cans down to the
drawing machines on the first floor. The drawing machines
shut down automatically if there were no empty cans.Teeter worked with a partner, Richard Bennett, on the 7p.m. to 7 a.m. shift. He became involved in the union organi-
zational effort early in the campaign. Teeter wore union in-
signia, attended meetings, and passed out leaflets. I have 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
225G.C. Exh. 15.226R. Exh. 28.227G.C. Exh. 17.228R. Exh. 9.229Teeter identified the employee as ``Todd Steel,'' but later cor-rected this.230R. Exh. 56.231G.C. Exh. 18.232Although ``a.m.'' or ``p.m.'' is not recorded on R. Exh. 56, astarting downtime of ``7'' to ``8'' must have been in the evening,
since the shift ended at 7 a.m.233The 1-day suspension is not alleged.found that Supervisor Bobby Eagle told Teeter that Eaglehad union withdrawal cards, and unlawfully told him not to
talk about the Union on the job.According to Teeter, he was told to keep the floor as cleanas possible, but was not given any specific instruction on
what to do if the floor was not absolutely clean or empty at
the end of a shift. Teeter affirmed that he was taking some
empty cans downstairs just after 7 a.m., the end of his shift,
soon after being hired. Department Manager Paul Yost toldhim to be outside the building and the gate by 7 a.m. or he
would run the risk of being locked in.After denying on direct examination that he said this, Yosttestified on cross-examination:He's [the employee] not going to stay until 7:00 a.m.to clean up no floor. When 7:00 a.m. comes the shift
ends, he goes home regardless of the condition of the
job and the floor is filled up or not.According to Supervisor Bobby Eagle, if the drawings ``doffout'' near changing time, ``they [the employees] just push
them over to the elevator and the next shift will take them
up ... no problem on that.'' This testimony was repeated

in substance by Respondent's witnesses Paul Knox, a draw-
ing machine operator, and Sam Smith, a service operator.On July 31, Bobby Eagle gave Teeter a verbal warning fornot keeping the floor clean.225The next day, Teeterscratched his shin while pulling some trucks. After unsuc-
cessful attempts to doctor it at home, he reported it to the
Company's nurse. Teeter received a verbal warning for not
promptly reporting an on-the-job injury.226On August 9, Bobby Eagle issued a written warning toTeeter for leaving 12 cans of sliver on the floor ``at changing
time.''227On August 23, near the end of the shift, Teeter was unableto get an elevator to take some cans of sliver upstairs. Uncer-
tain of what to do, he asked fixer Bobby McNeil, who ad-
vised him to leave it on the floor. The next day, Eagle issued
a written warning and a 1-day suspension to Teeter for not
having empty cans ready for the drawing machines, and for
having full cans not taken upstairsÐboth ``at changing
time.228Teeter told Eagle that Yost had told him to be outof the building by 7 a.m. Eagle did not respond. However,
he informed Teeter that, when he returned from suspension,
he would be promoted to the job of drawing tender, at in-
creased pay. Upon Teeter's return, Bennett was absent, and
Teeter continued as a can hauler until September 2. Eagle
told him that he would have 6 weeks to learn the new job.
Teeter was discharged 2-1/2 weeks later, on September 13.Teeter testified that he had training during the next weekand a half from four different employees at different times.
After they had run their jobs, they would ``stay over a little
bit and help.''Teeter reported for work at 7 p.m. on September 12, andworked with Paul Knox until about 11 p.m. Thereafter, he
worked with Todd Stubbs229on machines 7, 8, 9, 10, 11,and 12. There were no cans for extended periods of time,and, as indicated, the drawing machines shut down automati-
cally. Teeter recorded the downtime on a piece of paper, and
gave it to Stubbs. Respondent's record of downtime for the
evening shift on September 12 shows that machines 7
through 11 were each down once for periods of time ranging
from 28 to, for two machines, 120 minutes.230Teeter went to the canteen several times during the down-time. Knox and Stubbs simply sat at the idle machines, wait-
ing for the cans. Finally, tired of this, Teeter went upstairs
to get the cans himself. Paul Knox testified that he himself
had gone to get empty cans when the can hauler failed to
supply them, and did not receive any warnings.Teeter returned with the cans, and was sliding them intothe drawing machine, when Eagle told him that he was sus-
pended pending discharge. The termination notice was given
to Teeter the next day. It states that he was on four breaks
ranging from 30 to 45 minutes each, was then in another de-
partment for 28 minutes, and was thereby ``neglecting his
job.'' The notice concedes that Teeter said he was ``trying
to help his job.231Teeter asked how he could be neglectinghis job, when there were no cans and the machines were not
operating. He said that he went upstairs to get cans, and
Bobby Eagle retorted that getting cans was not his job.Eagle testified that Paul Knox, pursuant to Eagle's instruc-tions, watched Teeter and recorded his absences on a piece
of paper. Knox, on the other hand, merely testified that he
verbally complained to Knox about Teeter's absences. Four
of the recorded downtimesÐincluding the two at 120 min-
utes eachÐbegan at 7 or 8 p.m.232This was the time thatKnox was working with Teeter. Stubbs, who worked with
Teeter for about 8 hours, was not called as a witness.b. Factual and legal conclusionsThe complaint alleges that Teeter was discriminatorilywarned on August 23.233The reason for the warning wasleaving cans on the floor ``at changing time.'' But every one
of the Respondent's witnesses on this issueÐincluding two
supervisorsÐadmitted on cross-examination that the shift
ends at 7 a.m. As Supervisor Eagle testified, the service op-
erators just push the cans to the elevator, and the next shift
takes care of the matter. ``No problem.''Based on Supervisor Eagle's statement to Teeter thatEagle had union withdrawal cards, and his unlawful state-
ment about the Union, I conclude that Respondent had
knowledge of Teeter's union activities. Respondent had ani-
mus, and the reasons for the warning are obviously
pretextual. I conclude that, by issuing it, the Respondent vio-
lated Section 8(a)(3) and (1) of the Act.The same conclusion is warranted with respect to the dis-charge. As Teeter argued to management, he could not have
been neglecting his job if the drawing machines were not
running because of the absence of cans. By going to get cans
he was in fact assisting the jobÐsomething which Knox ad-
mitted having done himself. Although Eagle contended that 541FIELDCREST CANNON, INC.234G.C. Exh. 35.235G.C. Exh. 36.236R. Exh. 59.237R. Exh. 15.238R. Exh. 63.his department had strict break rules, this assertion is incon-sistent with evidence that break rules were not strictly en-
forced.I conclude therefore that the asserted reasons for the dis-charge were pretextual, and that Teeter was discharged be-
cause of his union activities, in violation of Section 8(a)(3)
and (1) of the Act.8. The warning and discharge of Roy Waltersa. The warning(1) Summary of the evidenceRoy Walters was a ``beam doffer.'' His job consisted oftransporting ``beams'' of yarn from one location to another.
The beams were about 5-feet long, 4-feet wide, and weighed
300 to 500 pounds. They were transported on small trucks
moved by the beam doffer. Walters' immediate supervisor
was Windy Black.Walters was active in the union campaign. He attendedunion meetings, distributed literature, and appeared for the
Union on television and in the newspaper. Supervisor Mike
Bumgarner testified that he knew Walters was a ``strong''
union supporter.On August 19, Walters injured his leg while transportingsome beams. ``Frank'' (possibly Supervisor Frank Goforth)
told him to go home, soak his leg, and come back the next
day. Walters complied, and worked the next day, August 20.
His leg did not hurt until the shift changed, and he said noth-
ing. Walters did not work the next 2 days, and reported on
August 24. He told Windy Black that his leg still hurt, but
offered to work 4 hours. She told him to go home.Walters came to work on Sunday, August 25. Some beamswere on the floor. Windy Black sent him to the medical de-
partment, and provided a ride for him. A company nurse ex-
amined him and prepared a written report, finding ``redness
& soreness in left lower leg.'' An ice pack was applied. Lim-
itations on work were listed as ``less walking for the rest of
the shift, and elevation of the leg as much as possible.''234Walters testified that the nurse said he had pulled a ligament.Supervisors Black and Goforth signed an accident inves-tigation report, describing the accident a ``small red area on
left leg,'' with advice to beam doffers on how to avoid such
accidents.235Black transmitted this advice to other beamdoffers.Black claimed at the hearing that the nurse told her therewas no redness or soreness in Walters' leg, and that there
was nothing wrong with the leg. Accordingly, she issued a
verbal warning to Walters on August 25 for leaving eight full
beams on the floor with three ``warpers down waiting on
empty beams.''236This was the first warning Black hadissued to Walters, although he had previously been issued
one by another supervisor. Black told Department Manager
Jerry Helms that Walters had a ``negative attitude.''(2) Factual analysisBlack's testimony that the nurse told her there was nothingwrong with Walters' leg is unbelievable, considering thenurse's and Black's own written reports about the injury. Iconclude that Walters' leg was still injured on August 25,
and that he was then capable of only limited duty for the re-
mainder of the shift, as stated in the medical report.b. The discharge(1) Summary of the evidenceThe Company discharged Walters because, it contended,he willfully damaged company property by throwing a cup
partially filled with coca cola into a container filled with
yarn. Walters testified that he threw the cup into a trash can.Walters testified that, on September 11, he was returningfrom a break on an elevator, carrying a plastic cup partially
filled with ice, but without any coca cola. He was not trans-
porting any beams. As he left the elevator, Walters made two
steps toward a trash can near the elevator, and threw the
plastic cup toward the can. He described the size of the
opening of the trash can, and affirmed that it had a green
trash bag in it. To the left of the trash can was a container
of white, processed yarn.Walters gave conflicting testimony on the distance of thetrash can from the elevator, and the distance of the yarn con-
tainer from the trash can. I concluded at the hearing that he
was incapable of estimating distances. Accordingly, after a
visual demonstration in the hearing room utilizing actual dis-
tances, Walters affirmed that the trash can was about 15 feet
from the elevator, and that the yarn container was about the
same distance, 15 feet, from the trash can. The two contain-
ers and the elevator thus formed a triangle. Walters described
the trash can as about 2-feet high and 2-feet wide, while the
yarn container was about 6-feet long, 6-feet wide, and about
5-feet high. Walter testified that the yarn container was not
quite filled up, but that he could see the yarn.As Walters was in the act of throwing the plastic cup to-ward the trash can, Supervisor Mike Bumgarner emerged
from around a corner. Walters went to work, but recalled that
he had not heard the cup entering the trash can. He returned
to the corridor, and saw the cup in the trash can.Bumgarner came to Walters with a prepared writeup alleg-ing that he threw the drink on the yarn, and ``forced'' him
to sign it. The acknowledgment states that the employee re-
ceived the document and understood its meaning.237Mike Bumgarner asserted that the trash can was 4 feetfrom the yarn container and was 4-feet square, but that it had
a lid on it. The dimensions of the yarn container were some-
what larger than the dimensions described by Walters. Re-
spondent submitted a ``recent'' photograph in which the re-
ceptacles had been ``repositioned.''238Bumgarner claimed that he saw Walters pull some beamsout of the elevator, holding an 8-inch cup in his teeth, half
full of coca cola and ice. None of the coca cola dripped out
of the cup onto Walters. He let go of the beams, and
``threw'' the cup into the air. Bumgarner asserted that the
cup was thrown ``towards'' and ``on'' the container of yarn.
None of the coca cola spilled onto the floorÐit was all in
the box of yarn.Bumgarner said nothing to Walters at the time. He wentupstairs to Supervisor Frank Goforth's office, and asked him 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
239Respondent contends that this establishes that Walter went backto the area after Bumgarner gave him the writeup.240R. Br. 374.to come downstairs and inspect what Bumgarner had assert-edly seen. Goforth followed him down. The total elapsed
time was 2 minutes from the time Bumgarner saw Walters.
Goforth and Bumgarner allegedly saw three spools of yarn
damaged by coca cola. However, there was no cup. Bum-
garner took the spools to the office of Superintendent Jerry
Helms, could not find him, and then prepared a writeup sus-
pending Walters. Bumgarner asserts that he then went back
to the area to look for the cup, but could not find it. He did
not look behind the yarn container, nor into the trash can.
Bumgarner contended that there was a lid on the trash can.Bumgarner agreed that, when he presented the writeup toWalters, the latter asked why he was being suspended. ``For
damaging company property,'' Bumgarner answered. ``What
property?'' Walters asked. ``Yarn,'' answered Bumgarner.
However, Bumgarner admitted that he did not show the al-
legedly damaged yarn to Walters.As indicated, Walters testified that, after he threw the cupinto the trash can, he recalled that he did not hear it land.
Accordingly, he went back and saw it in the trash can. On
cross-examination, Walters was shown his pretrial affidavit
and was asked whether it said; ``Mike [Bumgarner] told meto go home, and that Jerry Helms would decide what to do
and whether I still had a job. Before I left, I went back and
checked both the trash can and the yarn box.''239There wasa cup in the trash can, according to Walter's testimony on
cross-examinationÐonly one.Bumgarner asserted that he, Helms, and other company of-ficials including M. D. Ford went back again and found more
damaged yarn. Helms testified that Bumgarner reported to
him that Walters ``slung'' the cup across the floor as if he
were ``mad,'' that most of ``it'' went into the yarn box, but
that some went on the floor. Helms examined the yarn box
himself, and found four or five spools which were ``com-
pletely'' damaged, and others partially damaged.The next day, Helms and Personnel Manager Drumm hadan interview with Walters. Helms contended that he showed
Walters the damaged yarn, and that Walters admitted throw-
ing it into the yarn box. Under the circumstances he had to
discharge Walters. The latter assertedly replied that Helms
had to do what he had to do, and Helms did so. Helms also
agreed that Walters told him he had been aiming at the trash
can. If this had been Walters' intent, Helms maintained, he
would not have discharged him.Walters denied on cross-examination that he admittedthrowing the cup into the yarn box, and denied that anybody
ever showed him any damaged yarn.Respondent's witnesses agreed that empty yarn boxes oc-casionally have trash at the bottom.(2) Factual conclusionsMike Bumgarner's description of the cup throwing is im-probable. How could Walters have held an 8-inch cup half
full of liquid and ice in his teeth, while pulling some heavy
beams, without spilling it on himself? And how could Wal-
ters have thrown such a cup 15 feet through the air without
at least some of it spilling on the floor? Yet this what Bum-
garner asserted. Helms contradicted him, testifying that Bum-
garner reported that some went on the floor.Bumgarner did not exercise his supervisory authority tochallenge Walters on the spot. Instead, he went upstairs to
get a witness, Frank Goforth. Although they assertedly found
yarn damaged by coca cola when they came back, they could
not find any cup. Although Bumgarner contended that there
was a lid on the trash can, he did not bother to look inside.
Nor did he look behind the yarn box. Walters' testimony that
he came back and saw one cup in the trash can is unrebutted,
since Bumgarner did not look there. Respondent speculates
that Walters returned to the scene and removed the cup from
the yarn box.240This begs the question of location of thecup. And why did he not remove the damaged yarn? Further,
this theory is unlikely, since Bumgarner and Goforth were
back in 2 minutes, and there is nothing to show that Walters
could have returned, found and removed the cup and dis-
appeared in less time than that. The most probable expla-
nation is that Walters did see the cup in the trash can, and
I accept his uncontradicted testimonyÐthe only evidence in
the recordÐthat he did. I credit Walters' testimony that the
trash can had a green trash bag within it, and from this I
infer that it did not have a lid.I also note that Bumgarner admitted that he did not showany damaged yarn to Walters. I credit Walters' denial that
Helms or anybody else ever showed him damaged yarn, and
his denial that he admitted throwing the cup into the yarn.In essence, Walters was never shown proof of his allegedwrongdoing. Bumgarner did not challenge him at the time of
the asserted offense, and prepared the writeup without further
questioning. I accept Walters' description of the cup throw-
ing incident.(3) Legal conclusionWalters' publicized union activities, Bumgarner's admis-sion that he knew of them, and Respondent's antiunion ani-
mus establish the General Counsel's prima facie case. The
facts show that the reasons advanced by Respondent for the
warning and the discharge were pretextual. Accordingly, I
conclude that Respondent, by both such actions, violated
Section 8(a)(3) and (1) of the Act.9. The warning issued to Patricia Boonea. Summary of the evidenceThe complaint alleges that Respondent issued discrimina-tory warnings to Boone on September 18, 19, and 20. Boone
was union activist, and, as described above, issued a letter
comparing union and nonunion benefits, to which the Com-
pany objected. In addition, she was unlawfully requested to
remove union insignia.The warnings concern asserted violation of the Company'sbreak policy. Boone testified that the normal break period
was 15 minutes before lunch and 15 minutes afterwards. This
was corroborated by former plant manager, James Perkins
Jr., and various other supervisors. However, Boone added
that the actual practice was that some employees took breaks
as long as 30 minutes, once or twice a day.Boone testified that she attended a company meeting runby Perkins. He outlined the break rule, but said that he did 543FIELDCREST CANNON, INC.241Supra, sec. II,V,5.242A calendar of Boone's attendance states that she was ``coun-seled'' for being in the smoker 18 minutes. R. Exh. 51.243Decision on this allegation was previously reserved sec. II,V,4.244C.P. Exh. 2.not enforce this rule as long as the employees kept their pro-duction up and the job up, and did not abuse the break rule.Perkins was asked about the break rule on direct examina-tion, and stated that it was his policy ``not to adhere strictly''
to it although the total time should not exceed 15 minutes
before lunch or 15 minutes afterwards. Perkins did not testify
specifically about what he said at the employee meeting. On
cross-examination, he agreed that it was possible that an em-
ployee might exceed the limits. He also agreed that it was
not supervisory policy to time employees on their break peri-
ods. Company Supervisors Tangie Safrit and Joan Gulledge
stated that they did not normally monitor break periods, al-
though they would take action if they happened to notice an
infraction.As described above, Peggy Jordan testified that an em-ployee could go to the canteen whenever she choose, as long
as her production was maintained. She was corroborated in
this testimony by Supervisor Don Moose.241On September 17, Boone was working in a temporary areabecause of the absence of work in her regular area. She took
her regular break, and then recalled that she had forgotten
some of her supplies at her regular area. When Boone re-
turned, Supervisor Tangie Safrit told her that she had taken
a 30-minute break, and that Safrit would have to monitor her
breaks thereafter. Safrit testified that she told Boone that the
latter had been gone for 20 minutes. She acknowledged that
Boone told her that she had to return to her regular area for
supplies. Safrit told Fill-in Supervisor Joan Gulledge about
this incident. According to Safrit, Boone was a good em-
ployee and kept her production up. Safrit contended that her
statement to Boone was not disciplinary in nature.On the next day, September 18, Boone took her normalmorning break from ``approximately'' 8 to 8:15 a.m. Some
of the employees who were there when she arrived were still
there when she left. Upon her return to her job, Supervisor
Gulledge gave her a verbal writeup for being absent for 17
minutes.242Boone asked why the other employees in thesmoker were not disciplined, and Gulledge replied that she
``just happened'' to notice when Boone left and returned.
Gulledge warned Boone not to leave her job again before
lunchtime.Gulledge testified about this incident. She was workingabout 25 feet from the smoker, which she could see.
Gulledge contended that Boone went in first, and other em-
ployees ``a couple of minutes'' later. Gulledge was asked:
``You didn't watch to see whether they [the other employees]
went over their breaks?'' ``Right, that's exactly right,''
Gulledge replied. Gulledge agreed that Boone was a good
worker.Boone complained to Aaron Owens, the scheduled replace-ment for Perkins, that the other employees had not been dis-
ciplined. Owens told her later that Gulledge said Boone had
received a verbal warning the prior day (from Tangie Safrit),
and, accordingly, that Gulledge's warning would remain on
Boone's record.b. Factual and legal conclusionsDespite Safrit's denial that her statement to Boone on Sep-tember 17 was disciplinary in nature, Gulledge utilized it to
justify the written warning on September 18. I conclude that
Safrit's statement constituted discipline. General ElectricCo., 255 NLRB 673, 682 (1981).The Company's testimony establishes that it was not com-pany policy to monitor all employee breaks. I credit Boone's
testimony that Gulledge told her that Gulledge ``just hap-
pened'' to notice when Boone entered and left the smoker.
But Gulledge also noticed the asserted times when other em-
ployees entered the smoker, as she plainly testified. She was
watching, about 25 feet away. Gulledge's flat denial that she
watched to see whether other employees overextended their
break periods constitutes evidence that she selectively ap-
plied the break rule to Boone. It did not ``just happen.'' This
selective application of the rule to a known Union activist is
sufficient to establish its discriminatory motivation under es-
tablished Board law. In addition, the picayune nature of the
infractionÐ``17'' or ``18'' minutes, instead of ``15'' minutes
absenceÐconstitutes additional evidence. Although there is
other evidence that Respondent did not strictly enforce its
15-minute rule, I need not rely upon this evidence in finding
that Gulledge's warning constituted a violation of Section
8(a)(3) and (1) of the Act.The same reasoning applies to Safrit's warning the day be-fore. She told Boone that she would have to monitor her
breaks after Boone's absence to get supplies from her regularwork area. Safrit's statement was a change in the Company's
established policy not to monitor break periods.I conclude that the General Counsel has established aprima facie case. Based on Respondent's objections to
Boone's union activities and wearing of union insignia, it is
obvious that it had knowledge of same. Respondent has not
justified either the September 17 or 18 warning. Accordingly,
by such actions, it violated Section 8(a)(3) and (1) of the
Act.I also conclude that the warnings constituted an unlawfulrestriction of Boone to her work area while simultaneously
allowing other employees to leave such areas, in violation of
Section 8(a)(1) of the Act.24310. The suspension and discharge of Elboyd Deala. The suspension(1) Summary of the evidenceElboyd Deal had been an employee of the Company forover 30 years. He had no writeups and at one time was a
supervisor. Deal was a production clerk at the time of the
events being litigated in this proceeding, and his supervisor
was James O'Kelly. The two had a long history of eating to-
gether and engaging in discussions about controversial sub-
jects, on which they took opposite sides. On October 4,
1990, O'Kelly wrote Deal a letter of praise for the ``extra
effort'' Deal had exerted in helping get out a 1990 record
amount of merchandise.244In December 1990, O'Kelly 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
245C.P. Exh. 1.246Supra, sec. II,G.247R. Exh. 99.248These statements were received for the purpose of showing Re-spondent's course of action, but not to establish the truth of their
contents.249The two suspensions merely stated that ``disorderly conduct''was the offense. R. Exhs. 117, 118. Cobb asserted that one of them
involved a ``slapping'' incident.250R. Exh. 119.wrote Deal a letter of ``commendation'' for the ``fine job''he was doing.245As described above, Deal made a ``passionate speech'' infavor of the Union during a campaign in 1985. I have found
above that, on April 29, O'Kelly unlawfully threatened Deal
with discharge if he continued to associate with a known
union supporter.246The suspension of Deal is based on events which tookplace on May 1. Deal, Supervisor O'Kelly, and employee
William Hunter were sitting in the canteen, which is U-
shaped, with their backs to the door. As was customary, Deal
and O'Kelly were engaged in a hearted discussion, which in-
cluded the prior owner's alleged absconding with the em-
ployees' retirement fund.Mary Sherwood, a filing clerk, testified that she enteredthe canteen for about 2 minutes to heat her lunch. Sherwood
averred that Deal was talking loudly, and using profanity
``that seems to be popular today. ... God damn fucking.''

Sherwood asserted that Deal saw her, and became even loud-
er, while waving his arms. However, on cross-examination,
Sherwood agreed that Deal, O'Kelly, and Hunter were facing
away from the door. The canteen was about 30-feet long and
15-feet wide. Sherwood did not hear or could not remember
what Deal and O'Kelly were discussing. She only heard the
profanity described above. Sherwood agreed that she had
heard other employees curse in the plant. Plant Manager Bob
White testified that two female employees complained that
Supervisor O'Kelly cursed them. O'Kelly was not dis-
ciplined. O'Kelly testified that Deal saw Sherwood, that he
then attempted to get Deal to calm down, and that Deal then
lowered his voice. O'Kelly first denied that Deal engaged in
``normal'' cursing, but, upon being shown a transcript of his
testimony at an unemployment compensation hearing, agreed
that Deal's profanity was ``normal.''According to Respondent's witness William Hunter, Dealwas ``cursing a little ... GD words.'' Sherwood came into

the canteen, and O'Kelly ``told us to quiet down a little bit.''
Deal ``turned around and smiled and quieted down until she
left.'' Hunter later reported these observations to company
investigators. Deal denied that he saw Sherwood or that
O'Kelly attempted to calm him down. He contended that
other employees told him that Sherwood had ``set him up.''Immediately after this incident, Sherwood complained toSupervisor Jerry Cobb and said that something should be
done about it. Cobb agreed.Deal and O'Kelly returned to the work floor. Accordingto Deal, O'Kelly wanted to continue the argument. Deal tes-
tified that he became ill because of something he ate, and
asked permission to go home. O'Kelly contended that Deal
engaged in a 3- to 5-minute tirade about the pension fund
and ``Republicans,'' waving his arms and using profanity.
He then asked to go home. Deal denied engaging in a tirade.
O'Kelly finally allowed him to go home.After the canteen incident, Hunter went to a smoker adja-cent to the desks of O'Kelly and Deal. He overheard Deal,
O'Kelly, and other employees ``talking'' about the subjects
discussed in the canteen.Later that evening, Hunter was called to Supervisor JerryCobb's office. He told Cobb that Deal had quieted down andsmiled at Sherwood. However, Cobb had already prepared astatement for Hunter saying that Deal had used so many pro-
fanities in the canteen that Hunter could not remember them.
Hunter testified that the statement did not include his com-
ment to Cobb that Deal had quieted down in the canteen.
According to Hunter, ``some of the things he [Cobb] put in
there is what I guess he just put in there.'' Nonetheless,
Hunter signed the statement.247Cobb obtained statements from other employees, and for-warded them to his superior, Kenny Brandon, with a rec-
ommendation that Deal be terminated.248The reason for therecommendation, Cobb asserted, was that the incident was
``intense,'' the ``vulgarity was unbelievable,'' and Deal was
``waving his hands.''Cobb's supervisors reported back to him that they had de-cided on a 5-day suspension rather than termination, because
of the absence of any writeups on Deal's record, and his 31
years of employment. Cobb justified this action on the
ground that two other employees had been suspended for 5
days.249Deal returned to work after a few days illness and wascalled into Cobb's office. The supervisor told Deal that he
was going to give him a 5-day suspension for using ``ob-
scene profanity.'' Cobb said that employees overheard Deal
using ``foul language,'' ``shit'' and ``damn.'' Deal replied
that he had never heard of such discipline, and asked wheth-
er the could face his ``accusers.'' Cobb replied that the mat-
ter was still ``under investigation.'' Deal then asked to speak
to Personnel Manager Nancy Yates or Plant Manager Bob
White, without success. He next asked Cobb whether he
could make a statement, but the supervisor refused. Cobb
issued a 5-day suspension to Deal for engaging in ``offensive
and profane'' language in the canteen and on the plant
floor.250(2) Factual and legal conclusionThere is no credible evidence that Deal engaged in any-thing other than profanity which was customary in the mill.
Sherwood admitted that profanity was common, and O'Kelly
admitted that Deal's profanity was ``normal'' O'Kelly him-
self cursed two female employees, but was not disciplined.I do not credit O'Kelly's testimony about the ``tirade'' onthe floor. Deal denied this, and testified that O'Kelly wanted
to continue the argument which had started in the canteen.
Hunter, who was nearby in a smoker, only overheard several
employees ``talking'' about the subjects under discussion in
the canteen.Deal may have been vociferous in his opposition toO'Kelly's viewsÐbut he had done this for years without a
writeup, and the suspension notice only alleges ``offensive
and profane'' language.Cobb's ``investigation'' of the incident is replete with evi-dence of discriminatory motivation. It is established Board
law that failure to conduct an objective investigation of al- 545FIELDCREST CANNON, INC.251Supra, secs. II,A,3, E, F, Q, T, and RR.252William Hunter, Martin Hernandez, Steve Jones, and JamieTwitty.253William Hunter and Martin Hernandez.leged misconduct is itself evidence of discriminatory motiva-tion. Cobb did more than fail to conduct such an investiga-
tion. He prepared a statement for Hunter before interviewing
the latter, and inserted into the statement allegations Hunter
never made, while omitting statements that he later did
make. Not only did Cobb fail to ask Deal for his account of
the events, but he refused to allow Deal to present his ver-
sion.Although the union campaign had not started at the dateof the suspension, Deal's support of the Union in a prior
campaign, and O'Kelly's threat of discharge if Deal contin-
ued to associate with a known union supporter, establish a
prima facie case that Deal's union sympathies were a moti-
vating factor in Respondent's decision to suspend him. The
reasons advanced by Respondent for the discipline are
pretextual, based on the facts shown above. Accordingly, I
find that, by suspending Deal for 5 days on May 2 because
of his union sympathies, Respondent thereby violated Section
8(a)(3) and (1) of the Act.b. Deal's discharge(1) Summary of the evidenceBetween the time of Deal's suspension on May 2 and hisdischarge on August 21, Respondent, by its Supervisor James
O'Kelly, committed numerous acts of interference with
Deal's statutory rights as described above.251On about June1, Deal started wearing a homemade union badge; and, after
the beginning of the campaign on June 12, engaged in var-
ious activities on behalf of the Union.After the suspension, Deal wrote a letter protesting it toCompany Vice President T. Morgan Padgett. Thereafter, pur-
suant to instructions from his supervisors, O'Kelly submitted
regular reports to them concerning Deal, about twice weekly.
Deal met with Padgett in early June. The latter reviewed the
suspension, and told Deal that he was going to let it stand.
According to Padgett, Deal said that he had some Union law-
yers working for him, and that he had $10,000 to spend on
his case. Deal denied making this statement.Padgett also testified that Deal said he had four brotherswho had a ``nervous condition,'' and that it looked as if Deal
was going to have one too ``from everything that was going
on in his life.'' Deal testified that he told Plant Manager
White that he had ``a nerve problem for years,'' and that it
``ran in the family.''Deal's discharge was predicated on a statement he is al-leged to have made in the canteen on August 20. This was
the first day of the election, and Deal was an observer for
the Union. There were about 10 employees in the canteen,
according to O'Kelly. Deal contended there were 18 to 21.
O'Kelly was eating with William Hunter and Steve Jones.
When Deal entered the room, it became quiet. According to
the testimony of all the witnesses, Deal asked the usual
union question: ``What time is it?'' He received the usual re-
sponse, ``It's Union time.'' O'Kelly replied that it was
``6:40,'' and caused some laughter.O'Kelly testified that Deal then said: ``I've got plans forKenny too. Don't you think that Kenny would look good in
a wheelchair?'' After that remark, O'Kelly invited Deal toeat with them, but Deal declined, saying he had work to do.He purchased a drink and left.O'Kelly continued eating with the other employees, andsaid nothing about Deal's alleged remark. According to
Hunter, O'Kelly did not appear to be upset and simply con-
tinued his meal without comment.After leaving the canteen, O'Kelly contended, he wroteout a statement about the incident, and left it for Supervisor
Jerry Cobb in a sealed envelope.O'Kelly testified that he also asked other employeeswhether they heard what he, O'Kelly, claimed that Deal had
said. O'Kelly first stated that he asked two or three employ-
ees, but then averred that he asked ``as many as he could,''
but ``ran out of time.'' Some of the employees told him that
they did not hear what O'Kelly stated Deal had said. The
next day, O'Kelly ended with signed statements from four
employees,252two of whom testified at the hearing.253O'Kelly testified that he did not prepare these statementson the night of Deal's alleged remark, but did so the follow-
ing night. Supervisor Jerry Cobb, however, contended that
O'Kelly did so on the evening of August 20. These were
signed statements which the employees had changed and ini-
tialed, according to Cobb.Superintendent Kenny Brandon contended that Jerry Cobband Bob White told him about the ``threat'' late in the
evening of August 20. He was ``stunned,'' but remained in
the plant for an hour, and then went home. The next morning
there were three or four typed, unsigned statements from em-
ployees on his desk. He discussed with department manager
White whether Deal's alleged statement constituted dis-
orderly conduct or a threat. Brandon then gave the unsigned
statements to Jerry Cobb and James O'Kelly, and told them
to complete the investigation.Department Manager Bob White first testified that O'Kellygave him a sealed envelope with a report on the evening ofAugust 20. He then met O'Kelly in the plant, and the latter
told him about Deal's asserted threat. White consulted his su-
periors, who were present because of the election, and told
O'Kelly to get the statements signed.On cross-examination, White gave a different timetable.He agreed that he testified about these events at an unem-
ployment compensation hearing in October 1991, about 2
months after Deal's discharge. White admitted that he then
testified that he heard about the alleged threat on the second
day of the election, i.e., August 21, at 2:40 p.m. At the un-
fair labor practice hearing, White contended that he had been
mistaken about both the date and the time during his prior
testimony.Despite the asserted flurry of supervisory activity on Au-gust 20, nothing unusual happened. Deal asked O'Kelly for
permission to leave during the shift and act as an observer
for the Union at the election. O'Kelly granted this request,
and Deal left the plant at the end of the shift without any-
thing being said to him about his asserted threat to Kenny
Brandon.The next day, White met with Brandon and Personnel Of-ficer Nancy Yates and discussed whether Deal's alleged
statement constituted ``disorderly conduct,'' which was pun- 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
254R. Exh. 95.2552 Wigmore, Evidence §664 (Chadbourn rev. 1979). Accord:
Jones on Evidence §4:1 (1972).
ishable with 1-1/2 ``points'' under Respondent's disciplinarysystem, or a threat to a supervisor, which would warrant im-
mediate discharge. In either event, immediate discharge was
warranted, based on the 1-1/2 points Deal had acquired be-cause of the suspension.White stated that he then called Vice President T. MorganPadgett, and advised him of their intention to suspend Deal
``when he arrived that afternoon,'' pending discharge if there
were signed supporting employee statements. White also
called security.Deal reported for work at 3 p.m. O'Kelly took him toBrandon's office. The route that they took was circuitousÐ
down the stairwell of the new warehouse, and past the can-
teen and numerous employees during a change of shift. Deal
testified that he was being ``paraded,'' and would not have
been seen by as many employees if a direct route had been
followed. Plant Manager Bob White and ``Cayado'' were in
Brandon's office (Brandon was not present). Cayado worked
for the Wackenhut Security organization. O'Kelly told Deal
that he was being suspended for threatening a supervisor.
When Deal protested that he had not threatened O'Kelly, the
latter responded that Deal had threatened Brandon by saying
that he would look good in a wheelchair. ``I ain't believing
this,'' Deal responded. O'Kelly asked Deal to sign a state-
ment, and Deal refused, saying that he would sign a ``false
document.`` White did not ask Deal what had happened, but
instructed him to call Brandon the next day. At the hearing,
Deal denied making the statement attributed to him.O'Kelly testified that the Company did not normally callthe chief of security when suspending an employee pending
discharge. Nonetheless, Cayado took Deal to a ``bigger car
than he had ever seen.'' Another security individual (the sec-
ond in command) was sitting in the back. Deal was told that
the car had entered through gate 15, which was nearby.
However, the security people took Deal around various
buildings by a winding route to gate 17, through which Deal
had entered the plant.Later, on August 21, O'Kelly asked Hunter to sign a state-ment which O'Kelly had prepared. The statement reported
that Deal said: ``I got plans for Kenny Brandon. Kenny
would look good in a wheelchair, too.'' Hunter denied the
first sentence, about ``plans.'' This was crossed out, and
Hunter signed the statement. He testified that this was all
that Deal said. However, in his pretrial affidavit, Hunter stat-
ed that Deal said, ``It's Union time.'' Hunter contended that
Deal said, ``Kenny would look good in a wheelchair, too,''
but admitted that his pretrial affidavit did not contain the
word ``too.'' According to Hunter, Deal did not explain what
his statement meant. Hunter agreed that he himself did not
support the Union.Martin Hernandez signed the statement prepared for himby O'Kelly,254but gave different versions in his testimony.He was uncertain whether Deal said ``Kenny'' or ``Kenny
Brandon.'' Hernandez opposed the Union.Brandon stated that White told him to receive Deal's callthe next day, and tell him that he was discharged. Brandon
testified that he had previously had some ``discussions'' with
Deal, but no ``major'' confrontation. He was not ``worried,''
Brandon testified. When Deal called the next day, Brandon
told him that he was discharged. He did not ask Deal wheth-er the latter had said that Brandon would look good in awheelchair.(2) Factual and legal conclusionsThe welter of contradictions in Respondent's evidence pre-cludes a finding that any supervisor other than O'Kelly did
anything about the ``threat'' on the evening of August 20.
O'Kelly admitted that he did not prepare any typed state-
ments until August 21, but Cobb contended that O'Kelly did
so on August 20. White gave two versions. One, at the un-
employment compensation hearing stated that he did not
learn of the ``threat'' until 2:40 p.m. on August 21, which
was 20 minutes before Deal's scheduled arrival for work. On
the other hand, White also averred that he was discussing ap-
propriate discipline with other supervisors before Deal's ar-
rival. This discussionÐapparently detailed in natureÐhad
only 20 minutes to run, since Deal was taken to Brandon's
office immediately upon his arrival at 3 p.m.Brandon said that he was ``stunned'' to learn about thethreat on August 20. Nonetheless, he did not seek protection,
and remained in the plant. In other testimony, Brandon
agreed that he was not ``worried.'' He had no major con-
frontations with Deal, and, in fact, never asked him whether
he made the alleged threat. Nobody, neither White who con-
ducted the interview on August 21, nor Brandon who dis-
charged him the next day, actually asked Deal what tookplace.Respondent's evidence thus comes down to the testimonyof O'Kelly, Hunter, and Hernandez. O'Kelly presented
Hunter with a typed statement, and Hunter disagreed that
Deal said he had ``plans'' for Brandon. Deal only said that
``Kenny would look good in a wheelchair, too,'' without ex-
planation. Hunter had to be reminded that his pretrial affida-
vit had a garbled version of Deal's standard opening line,
``What time is it?'' Although Hernandez signed the typed
statement and gave similar although not identical testimony,
he opposed the Union, as did Hunter. I consider Hunter and
Hernandez to have been biased witnesses.I credit Deal's testimony that there were about 20 employ-ees in the canteen when Deal entered it on the first day of
the election. The room became quiet when Deal entered, and
asked the union question. After the alleged threat, O'Kelly
invited Deal to eat with him and the other employees. He
said nothing about the asserted threat. Later, O'Kelly spoke
to as many employees as he could, and some told him that
they did not hear what O'Kelly claimed was said.These statements to O'Kelly constitute what have beencalled ``negative assertions,'' or ``negative knowledge.''
Wigmore states that ``there is no inherent weakness in this
kind of knowledge. It may even sometimes be stronger than
affirmative impressions. The only requirement is that the wit-
ness should have been so situated that in the ordinary courseof events he would have heard or seen the fact had it oc-curred. This sort of testimony is constantly received.'' (Em-
phasis in original.)255It was quiet in the canteen when Deal spoke, and therewere about 20 employees present. In the ordinary course of
events, they would have heard the alleged threat. The fact
that some of them told O'Kelly that they did not hear it con- 547FIELDCREST CANNON, INC.256Anaconda Insulation Co., 298 NLRB 1105, 1113 (1990). Seealso Leasco, Inc., 289 NLRB 549, 553 (1988)257I have previously found that Godfrey unlawfully interrogatedLinton, and threatened him with more stringent enforcement of work
rules. Supra, secs. II,A,4 and K.258As previously described, rule 10 prohibits distribution of lit-erature, pamphlets, or printed material of any kind in work areas at
any time. G.C. Exh. 23.stitutes evidence that in fact it was not made. It is significantthat out of 20 persons in a position to hear Deal, Respondent
has come up with only two witnesses to corroborate
O'KellyÐand the corroboration is only partial as to one of
them.Another factor is the improbability of such a statement. IfDeal made the statement, why did O'Kelly invite Deal to eat
with him and the other two employees? After Deal declined,
why did O'Kelly go through the meal without asking Hunter
or Jones whether they heard the remark? And, if Deal had
threatened a supervisor, why was he allowed to go back to
work without a word being said, or precautions being taken?
All that happened is that O'Kelly scurried around on the
evening of August 20 trying to get employees to agree to
sign statements.Based on Deal's denial, the bias of Respondent's wit-nesses, the assertions of other employees in the canteen that
they did not hear any such remark, and the improbabilities
of the statement alleged by O'Kelly, I conclude that Deal did
not make the statement attributed to him.Even if madeÐin either version alleged by the Respond-ent's witnessesÐthe statement did not constitute a threat of
immediate harm to anyone. The statement, ``Kenny would
look in a wheelchair'' is ambiguous. Add the word ``too''
and it is more so. Respondent's evidence is contradictory on
whether Deal said he had ``plans'' for Brandon. The alleged
statement did not threaten immediate harm to anyone.256Certainly none was perceived by Brandon.I conclude that Respondent fabricated this charge againstDeal because of its animus against the Union, Deal's union
activities, and the fact he submitted an affidavit to the Board.Although the Company in effect charged Deal with mentalinstability, this was not alleged as a reason for the discharge,
and there is no adequate evidence of its validity. The Com-
pany's manufactured evidence is belied by Deal's 30 years
of employment, part of it as a supervisor, without a single
writeup, and by the fact that he was twice given letters of
commendation less than a year before his discharge.Deal was perceived by the Company as the ringleader ofthe union movement. In his reporting for work on the second
day of the election, he was ``paraded'' past employees by a
circuitous route to Brandon's office, discharged for a
pretextual reason, and taken out of the plant by the chief of
security in a very large automobile, again by a circuitous
route.Deal's union sympathies were known to Respondent, andits many acts of interference with his statutory rights are de-
tailed above. I find that, by discharging Deal, Respondent
violated Section 8(a)(3) and (1) of the Act. Since its action
was also based in part on the fact that Deal submitted an af-
fidavit to the Board, the Company also violated Section
8(a)(4) of the Act.11. The suspension and discharge of Wayne Lintona. The factsLinton was a 17-year employee of the Company, and wasterminated at about the time of the election. He became an
active supporter of the Union when the campaign started, andtook the union constitution and a contract to work for otheremployees to read. Linton's supervisor was Ted Godfrey.257Linton worked in the towel bleachery department, where
towels were stretched and bleached. He worked as a ``ten-
ter'' on the second floor.Linton attended several company meetings, at which hevoiced complaints, including an exchange with Plant Man-
ager Charles Shuping. Toward the end of July, Godfrey told
the employees to shut the machines down for another meet-
ing. Godfrey further told Linton that he was not to attend.
Linton went up to the third floor and talked with a friend
of his, who was ``doffing.'' Godfrey was sitting at his desk
a few feet away, and said nothing. Linton testified without
contradiction that employees were allowed to move about
and talk to other employees in the department when their
machines were shut down for any reason.A few days later, a meeting was held for employees whohad been barred from the last meeting. Linton asked Shuping
several times why he had been prevented from attending the
prior meeting with his fellow employees, but received no an-
swer.Linton was allowed to attend the next meeting, a few dayslater, but got into another exchange with Shuping on the
issue of whether the Company would lose orders if it became
unionized.The next meeting was held on August 13, and the ma-chines were shut down. Linton, however, was not allowed to
attend this meeting. He took some union literature to another
employee who was working, gave it to him, and talked for
a few minutes. Godfrey told him to return to his work area.
Later, Godfrey and Personnel Manager Scott Human came to
Linton's work station and told him that he was suspended for
violating ``rule 10.''258As Godfrey escorted Linton to thegate, he said: ``That's what happens to Union pushers like
you.''The next day, August 14, Shuping's assistant, Bud Cook,called Linton and told him not to come to work, because an
investigation was underway. Linton called Godfrey to inform
of this. Godfrey replied: ``Well, you picked the road you
wanted to walk down; now you have to pay the con-
sequences for your actions.''On August 15, Linton went to pick up his check, but wasnot allowed to enter the plant. The check was brought to him
by Supervisor Harold Grant. Linton asked what was going
on, but Grant just smiled.On August 20, the first day of the election, Linton arrivedat the plant to vote, but was not allowed to enter without an
``escort'' of company officials. They took him to the polling
area, where he was told that he had been terminated. Linton
voted under challenge.Linton was never shown any document giving the reasonfor his discharge. The notice of termination states that he
was observed outside his work area distributing printed mate-
rial to fellow employees in violation of rule 10. The remarks
section states that Linton complained about his workload, 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
259G.C. Exh. 50.260Supra, secs. II,DD and FF.261Other activities were football pools, and sales of a variety offood products (hot dogs, hamburgers, candy), homemade crafts,
Tupperware, Avon products, etc.262R. Br. 409.263R. Br. 405.264G.C. Exh. 50.265G.C. Exh. 59.266Supra, secs. II,D,2 and P,2.267The full list of functions for a job described as ``service opera-tor'': (1) supplying machine operators with full trucks; (2) supplying
repairers with towels to be reworked; (3) transporting unhemmed
towels to manual repairers; (4) weighing ``extras'' and distributing
them to inspectors (start up); (5) weighing and recording extras at
end of shift; (6) adding extras to timecard, start-up and during shift;
(7) subtracting extras from timecards, during and at end of shift; (8)
retrieving towels from third floor; (9) counting and transporting them
to ``section H''; (10) pulling empty trucks to staging area; (11) pull-tried to influence other employees on this subject, and was``very negative about the Company.''259I have previously found that Respondent violated Section8(a)(1) of the Act by prohibiting employees from having
prounion literature in their possession while permitting
procompany literature, and by allowing employees to distrib-
ute campaign literature on company time while not allowed
prounion employees to do the same.260In addition, the Com-pany permitted employees to engage in many activities on
the work floor. This included the sale of printed material,
such as race tickets and raffle tickets.261b. Legal conclusionThere is no doubt about the facts, which areuncontradicted. Respondent argues that all the instances sup-
porting the General Counsel's argument involve ``solicita-
tion'' rather than ``distribution,'' and that there is nothing
unlawful about rule 10.262Linton engaged in union activities and the Company knewit. Godfrey called him a ``union pusher.'' I conclude that the
asserted reason for Linton's discharge involved disparate ap-
plication of the Company's no-distribution rule. I further
conclude that this reason was pretextual, and that the real
reason was Linton's union activities. This conclusion is but-
tressed by the term, union pusher, applied by Godfrey to
Linton, and by his telling Linton that he had to pay the con-
sequences for his action. I find that Respondent violated Sec-
tion 8(a)(3) and (1) of the Act by discharging Linton.Respondent argues that the day of discharge was August19, rather than August 13, the day of the suspension.263Thisargument is apparently based on an entry on Linton's em-
ployment record reading: ``8±19±91 L.D.W. 8±1±91. Term.
Code 31 ....''
264The notice of termination bears a signa-ture date of August 19, and states that the last day worked
was August 13. The space for the ``date notice given'' is
blank.265None of the signatories of the notice testified.This dispute is irrelevant. The complaint alleges and I findthat Linton was unlawfully suspended on August 13. He was
not returned to work, and, accordingly, his backpay begins
on that date.12. The alleged assignment of more onerous worktoEldridgeHenry
a. Summary of the evidenceEldridge Henry started working for the Company in early1989, as a trimmer. Some time later, in mid- or late 1990,
he was transferred to a new job, which he defined as ``pro-
duction distribution/recorder,'' in the towel sewing depart-
ment. His supervisor was Rod Purser.According to Henry, Purser told him at the time of thenew assignment that his job duties were to take bad hemsto section 4 to be repaired, to keep the aisles clear, and todump garbage from the trimmer cans into the garbage.Purser testified that he told Henry he had to deliver badhems to the hem repairers, and ``lay up extras to the inspec-
tors'' if a machine was down. He did not instruct Henry to
dump garbage.Henry became involved in the union campaign a fewweeks after it began, distributed literature, and wore union
buttons every day. Purser knew that Henry was a union sup-porter. I have found above that Purser unlawfully threatened
Henry with stricter enforcement of company rules if the
Union came in, and with discharge.266On about August 1, according to Henry, Purser assignednew duties to him. The first was the requirement to push full
trucks of towels up to the machines. There were several hun-
dred pounds of towels on these trucks. Prior to this new
duty, tow motor operators (dinky drivers) pushed full trucks
up to the machines, and Henry pushed the empty trucks back
to the aisle. Henry was also given a ``little green card,'' and
told to record on it the number of hems repaired by the hem
repairers. Further, Purser told Henry to that he would be re-
quired to ``lay up'' towels for the inspectors. Contradicting
Purser, Henry denied that he was required to perform this
latter work before the assignment of new duties.During this conversation, Purser showed Henry a writtenlist of functions, and told him that this was what the job re-
quired. Henry asked why Purser had not told him this when
he was transferred into the new job, and Purser replied that
he had just found out that the employees in similar jobs on
other shifts were performing these functions.Purser testified that he had a conversation with Henryabout his duties sometime in ``April or May,'' although
Purser was not sure. The job title was ``production distribu-
tor recorder.'' As indicated, Purser insisted that Henry had
previously been required to lay up towels for the inspectors,
contrary to Henry. He also contended that it had been
Henry's job to record bad hem repairs. With respect to push-
ing loaded trucks back to the machines, Purser said that
sometimes the tow motor operators did it, and that Henry did
it on other occasions.Purser contended that Henry's job was not being accom-plished. Accordingly, he asked a supervisor on another shift,
Don Ross, to give him a list of duties for an employee on
Ross' shift.Ross acknowledged that Purser asked him for the list. Hestated that the functions about which Purser was asking were
performed by a ``spare hand.'' ``It's not a job,'' Ross con-
tended. He discussed Purser's request with Billy Huffman, a
third-shift supervisor, and Huffman came up with nine func-
tions of this ``spare hand'' job. Ross added six more. An ad-
ditional function was added to the list, by Purser according
to Ross, to make a total of 16 functions.267 549FIELDCREST CANNON, INC.ing trucks of returned towels to staging area; (12) tagging towels indrying room; (13) tying up towels from drying room and restacking
those that had fallen over; (14) checking up on operators at end of
day; (15) taking extras to manual hemmer inspectors. R. Exh. 52.268Supra, sec. II,II.269Id.270R. Exh. 66.Purser agreed that he showed this list to Henry for the firsttime after getting it from Ross. He also admitted that he
knew that all these functions were part of the job at the time
Henry was transferred into the new job. Purser agreed that
he could have made up this list himself, and could have pre-
sented it to Henry. However, he just pointed out things for
Henry to do ``as they came up.'' The reason for the list was
that Purser wanted to be sure that similarly situated employ-
ees on different shifts were performing the same duties.
Asked on cross-examination whether he told Henry that the
latter had to perform these new duties, Purser denied it. In-
stead, he informed Henry of ``the duties of the job'' and
``asked him to perform them.''b. Factual and legal conclusionsAlthough there is minor disagreement between Henry andPurser as to the latter's description of the job duties when
Henry was transferred into the new job, it is obvious, as
Purser admitted, that only a few duties were described. Al-
though Purser contended that there were many more which
he knew at the time, he admitted that he did not inform
Henry of them. I accept Henry's testimony that he performed
only the duties he described.I credit Herny's testimony that the new duties were as-signed about August 1. Purser himself was ``not sure.''Purser's reason for his investigation into the duties of thejob at this time is not fully explained. He said that Henry
was not performing his duties. This begs the question as to
what they were. The rest of Purser's ``investigation'' is re-
plete with incredible data. In the first place, Respondent's
witnesses could not agree on the title of the job. Purser
called it ``production distributor recorder,'' the list of func-
tions describes it as service operator, while Supervisor Ross
said that it was not even a job. Supervisor Huffman's opin-
ion of the nature of the job he was supposedly describing is
not in the record, and his description is hearsay. There is
thus insufficient evidence to justify a finding that these two
supervisors were even describing the same job that Henry
had. And the job duties they came up with are so numerous
that no one employee could be expected to perform them.
Yet, Purser admitted, this is what he told Henry to do.I conclude that Purser's assignment of the new duties toHenry was based on its antiunion animus in general, and on
Henry's participation in the union campaign. As such, the as-
signment violated Section 8(a)(3) and (1) of the Act.13. The alleged removal of Robin Teal from atemporary supervisory assignmenta. Summary of the evidenceI have found that Respondent unlawfully told Teal that sheand another employee would be removed from temporary su-
pervisory assignments because of their support of the
Union.268Plant Manager Jimmy Baker testified that the other em-ployee (Delma Stanford) came to him before the election,said that Stanford had made a mistake, and wanted to makeamends. About 8 weeks after the election, according to
Baker, Stanford was returned to temporary supervisory as-
signments.Thereafter, according to Baker, Teal asked him why shehad not been returned to temporary assignments along with
Stanford. Baker testified that he responded by telling Teal
about Stanford's decision to support the Company after the
election. Baker added that the Company considered Teal's
``character,'' and the asserted fact that the hourly employees
did not accept her on the same level of authority as they did
Stanford. On cross-examination, Baker admitted that the rea-
son Teal had not been returned to supervisory duty was the
fact that she had not ``demonstrated the change'' that Stan-
ford had shown.b. Factual and legal conclusionsBaker's comments about Teal's ``character'' and assertedlack of ``authority'' are specious. Respondent continued to
use Teal as a temporary supervisor until she began support-
ing the Union. Baker admitted that she was not returned to
temporary supervisory duty because she had not ``made the
change'' that Stanford had expressed, i.e., had not recanted
her support of the Union.On the basis of the authority cited above.269I concludethat Respondent removed Teal from temporary supervisory
assignments on August 22, and has not since then returned
her to such assignments, because of her support of the
Union. This violated Section 8(a)(3) and (1) of the Act.14. The discharge of Sylvia Waltera. Summary of the evidenceSylvia Walter was hired on May 9 as a service operatorunder the supervision of Mike Bumgarner. She was dis-
charged 90 days after being hired. Her short employment his-tory is a mixture of her asking to quit for various reasons,
Respondent's persuading her not to do so, conversations
about the Union, and various absences upon which Respond-
ent relies as the justification for discharging her.In late May, Walter was involved in the elevator accidentof which there is other evidence in the record. The elevator
fell about one floor. Walter was frightened, and informed the
office the next day that she was quitting. Department Man-
ager Tim Adams offered her an ``auto-core'' job, still under
the supervision of Mike Bumgarner.On May 22, Walter was absent because, she said, of astrep throat. She was absent again the next day, May 23, and
on June 6. Bumgarner testified with Walter's service record
in front of him.270This document, which Bumgarner main-tained, is difficult to understand, and much of his testimony
appeared to involve speculation as to the date of asserted ab-
sences. He contended that Walter was absent again on June
16 and 24. Walter had no recollection of these absences.The next absence on which Walter and Bumgarner agreewas July 13. Walter testified without contradiction that she
``asked off'' for this day a week in advance. Walter agreed
that she received a verbal warning for being tardy for one
hour on July 16. This is the only discipline in her record. 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
271Supra, sec. II,C,1.272Supra, sec. II,Y.273R. Exhs. 68±72.274R. Exh. 67.275R. Br. 423±427.Bumgarner contended that he did not know of Walter's``absentee problems'' because he was a ``new supervisor.''
On the other hand, he also testified that he maintained Wal-
ter's service record which recorded her absences, and that, if
Walter had a problem with absenteeism, he would have
given her a warning.Soon after accepting the auto-core job, Walter was``bumped'' to a position as spare hand. Thereafter, in July,
she was ``bumped'' again to the position of reader. She did
not know the name of the employee that took her place, but
complained to Bumgarner that the Company was trying to
make ``some people happy because the Union was coming
in.'' Bumgarner denied that this was true. He testified that
Walter again threatened to quit, and that he and another su-
pervisor talked her out of it. He told Walter to go home to
bed, come back the next evening, and that everything would
be all right. Walter did so, and, upon her return, was offered
another reader's job, which she rejected, and then another
auto-core job on a different shift, beginning August 7. She
accepted.After being hired, Walter became involved in the unioncampaign. She talked to other employees in the smoker, dis-
tributed leaflets, and made house call. Management trainee
Myers testified that Walter was one of the employees seen
passing out fliers and buttons at the gate. Walter had a con-
versation with Bumgarner about bargaining.271As detailedabove, she attended a company meeting on August 1, at
which she asked Plant Manager M.D. Ford why some em-

ployees were denied access to meetings. He replied that there
was little possibility of changing the minds of union pushers.
As further described above, Department Manager Adams and
Management Trainee Myers approached Walter after this
meeting and asked whether all her questions had been an-
swered. She replied ``No,'' and said that Ford had been
``smart`` with her. Another discussion of bargaining took
place.272As indicated, Walter was transferal to a different shift onAugust 7. The supervisor was David Cannon. Walter worked
there one night. The following morning, Cannon brought her
time sheet to Department Manager Adams, and said that
Walter had an attendance problem. He asked whether he
could discharge Walter on her last day as a probationary em-
ployee. Adams consulted with personnel director Drumm,
who said that such a discharge would be acceptable.Cannon testified about the Company's absenteeism policy.He agreed that there were exceptions, e.g., an absence which
was ``asked off'' and granted does not count in determining
whether an employee had exceeded the allowable percentage
of absences. However, this policy does not apply to proba-
tionary employees. According to Cannon, the supervisor has
discretion in determining allowable absenteeism of these em-
ployees. If a probationary employee's absences are scattered
throughout the 90-day period, Cannon would inquire as to
the reason. His ``rule of thumb,'' Cannon stated, was that an
employee out of 4 to 5 days for any reason whatever was
``close to the borderline.'' Cannon also agreed that job per-
formance and attitude are factors to be considered.After getting Adams' permission, Cannon decided to ter-minate Walter based solely on an examination of her time-sheet. He did not talk to Walter nor consult Bumgarner, whohad maintained the record and had supervised Walter. There-
after, Respondent contends, Adams criticized Bumgarner for
allowing Walter to be absent without taking some action.
Adams claimed that he knew nothing of the absences.Cannon argued that he had fired other probationary em-ployees because of absenteeism. However, their notices of
termination show that they were discharged from about a
week to 2 weeks after the last day that they worked.273Wal-ter, on the other hand, was discharged the day following her
last day of work.274In fact, she arrived for work on August8, and was then notified that she was discharged.b. Factual and legal conclusionsRespondent argues that it had no knowledge of Walter'ssupport of the Union.275However, management trainee,Myers, testified that she was one of the employees passing
out union material at the gate. This is sufficient to establish
Respondent's knowledge of those activities. Walter's union
sympathies were more fully disclosed by her exchange with
Plant Manager Ford on August 1, in which he commented
about union pushers, and by her subsequent discussions with
Department Manager Adams and management trainee,
Myers, in which she said that not all of her questions had
been answered, and that Ford had been ``smart'' with her.The objective facts show that Walter's only discipline dur-ing her employment was a verbal warning for one hour's tar-
diness. She asked to quit on two occasions. The second inci-
dent occurred in July after she was bumped to a job as read-
er. From the fact that she was then transferred to another job
beginning August 7, I infer that this took place in late JulyÐ
subsequent to her absences and verbal warning for tardiness
on July 16. Again, for the second time, Respondent per-
suaded her not to quit, and offered her the auto-core job on
another shift.The discussions with Ford, Adams, and Myers took placeafter the transfer decision. Walter was then fired by her new
supervisor, David Cannon, based solely on her timesheet. He
did not consult Bumgarner, who had supervised her for over
2 months, nor did he follow his own formula of considering
work performance and attitude.Bumgarner's and Adams' statements that they knew noth-ing about Walter's absences are either unbelievable, or the
absences were not significant. Bumgarner flatly contradicted
himself on this subject, and I do not credit Adams' professed
ignorance of Walter's qualifications before allowing her to
transfer to a different job and another shift. Adams' asserted
criticism of Bumgarner was simply a charade, if it happened
at all.Cannon's reliance on other discharges as evidence of Re-spondent's policy proves nothing. These other probationary
employees had not worked for appreciable periods of time
before the dates of their discharges. I conclude that Respond-
ent simply decided that they had quit. Walter did not quit,
and was still working.The timing of the last events provides additional evidenceof discriminatory motivation. In late July, after bumping
Walter a second time, the Company persuaded her not to 551FIELDCREST CANNON, INC.276R. Exh. 12; G.C. Exh. 23.277R. Exh. 7.278R. Exh. 6. This warning was signed by Supervisor CarolIngram.279G.C. Exh. 24.280R. Exh. 8. This warning was signed by Supervisor CarolIngram.281R. Exh. 9. This disciplinary form was also signed by Super-visor Ingram. It erroneously lists the prior warning for tardiness as
having occurred on March 5, rather than March 18.282R. Exh. 10.283G.C. Exh. 23.284Supra, sec. II,A,2.285R. Exh. 36.286G.C. Exh. 24.quit, also for a second time, and offered her a new job ofher choice. On August 1, she had an open confrontation with
the plant manager, and a later discussion with two super-
visors. Thereafter, without more, she was discharged.I conclude that Respondent's asserted reasons arepretextual, and that Walter was discharged because of her
union sympathies and activities, in violation of Section
8(a)(3) and (1) of the Act.15. The discharge of Reginald Turnera. Summary of the evidenceRespondent discharged Reginald Turner on August 19, al-legedly because he was ``voluntarily absent'' on August 17,
and had violated the attendance rules twice before within the
preceding 6 months.276The first offense was for ``voluntary absence'' on March4.277Turner had previously committed the same infractionon January 8, for which he was given a verbal warning.278Under Respondent's published rules, a second offense within
3 months results in disciplinary action.279Turner received a verbal warning for being tardy on March18.280The records show that he was tardy again on March22, and received a 1-day suspension.281On the same date,March 22, Superintendent Jerry Luck sent Turner a letter
warning him that further violation of ``any plant rule'' could
result in suspension pending discharge.282About a month later, on April 25, Turner received a verbalwarning for ``inefficiency'' and violation of rule 19. Both
``irregular attendance'' (rule 18), and ``inefficiency`` (rule
19) fall within Respondent's ``group D'' of violations. Under
its written policy, a second group D violation within 6
months results in suspension without pay, and a third viola-
tion in discharge.283Turner had already violated a group Drule twice, and the ``inefficiency'' citation would have been
his third within 6 months. Nonetheless, and despite Super-
intendent Luck's letter, he was neither suspended nor dis-
charged for ``inefficiency'' in April.I have found above that Turner became active in support-ing the Union after the campaign began. I have also found
that, about a week before the election, Turner told employee
Walter Waller that he was wearing a company T-shirt to
avoid harassment, that Supervisors Earwood and Blalock
then asked him his intentions in the forthcoming election,
and that Turner replied that he was going to vote for the
Union.284Respondent fired him a few days later.Respondent contends that Turner had a ``voluntary ab-sence'' on August 17, and that this was his ``third point''
within 6 months.Turner called in on August 16 to report that he had theflu. He asked for Supervisor Earwood, and then spoke to per-
sonnel clerk, Sylvia Pinyan. Turner testified that he told
Pinyan that he had bronchitis and the flu, that he would be
in the next day (Saturday) if he felt better, but, if not, the
following Monday. Pinyan testified that Turner told her he
had bronchitis, and ``may be in tomorrow.'' Pinyan also stat-
ed that she told Supervisor Earwood that she had advised
Turner to call a supervisor if he was not coming in. A log
which Pinyan initialed reads that Turner called at 3:30 p.m.,
``Sick, bronchitis, may be in tomorrow.''285Turner did not call in on August 17, returned to work onAugust 19, and was discharged because his ``voluntary ab-
sence'' on August 17 constituted his ``third point'' within 6
months.There is conflicting evidence on an employee's obligationwhen calling in sick. Supervisor Earwood contended that the
employee had to call in every day, but could make an ar-
rangement with a supervisor to be absent for a longer period
without calling. Turner testified that he had previously been
out sick for several days, and had asked Supervisor Carol
Ingram whether he had to call in every day. Ingram replied,
according to Turner, that this was not necessary, and that a
call every 2 to 3 days would be satisfactory. Ingram did not
testify. Respondent's published rules on absenteeism are si-
lent on this issue.286b. Factual and legal conclusionsI credit Turner's uncontradicted testimony that SupervisorIngram previously told him that he did not have to call in
every day during an illness, but that a call every 2 or 3 days
would be sufficient. In light of this finding, and the absence
of any published rule on the subject, I conclude that Re-
spondent's call-in rule during illness was ambiguous. Cer-
tainly, Turner had every right to rely on what a supervisor
had told him. I further credit Turner's testimony, corrobo-
rated by Pinyan's note, that he told her he might be in the
next day, but, if not, the following Monday.It is established Board law that disparate application of anemployer's rule may constitute evidence of discriminatory
motivation. This includes not only disparate application to
other employees, but also to a different application of the
rule to the same employee. Filene's Basement Store, 299NLRB 183, 184 (1990). The record shows that this is what
happened in this case. The fact that Respondent chose to ig-
nore Turner's violation of rule 19 in April, when he already
had ``2 points,'' constitutes evidence that its utilization of
rule 18 just before the election was discriminatorily moti-
vated. The timing of Respondent's actionÐa few days after
he had announced his intention to vote for the Union in the
election starting the next dayÐconstitutes additional evi-
dence.Respondent knew that Turner was a union supporter. Iconclude that it discharged him on August 19 because of his
union sympathies and activities, in violation of Section
8(a)(3) and (1) of the Act. 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
287G.C. Exh. 12.288G.C. Exh. 24.289See discussion, infra.290G.C. Exh. 12.291G.C. Exh. 9. This warning is dated June 5.292G.C. Exh. 10.293G.C. Exh. 11.294G.C. Exh. 23.295These rules require that a certain procedure be followed: (1) forthe first violation, discussion with the employee; (2) for the ``next
violation'' a written warning for violation of rule 18; (3) another re-
view with the employee; (4) the ``next violation'' within a 6-month
results period in a second disciplinary action and a 1-day suspension;
(5) a letter reviewing previous discussions and the consequences of
continued violations; (6) for the third violation within 6 months, sus-
pension pending discharge. G.C. Exh. 24.16. The discharge of Charles Cordlea. Summary of the evidenceCharles Cordle was employed by the Company in 1983,and was a maintenance employee in the repair shop. If a
``fixer'' could not adjust a machine, it was brought to the
shop.Cordle engaged in union activities. Thus, he wore unioninsignia, distributed leaflets, and was a union observer at the
election. Department Manager Jay Sweetenberg testified that
he knew Cordle was a union supporter.Cordle was discharged a few days after the election, be-cause he was ``voluntarily absent'' on that day.287In fact,Cordle showed up for work, was allowed to work for a short
time, and was sent home.Cordle was scheduled to begin work at 7 a.m., August 25,on a weekend. He called in at 7:03 or 7:04 a.m. to say he
would be late. Department Manager Sweetenberg testified
that the Company required an employee who was going to
be late was required to call in before the beginning of the
shift. However, after examining the Company's rules on ab-
senteeism and tardiness at the hearing,288Sweetenberg couldnot find the rule. Asked whether there was another policy on
call-ins prior to anticipated tardiness, Sweetenberg said that
he was ``not aware of one.''When Cordle called a few minutes after the beginning ofthe shift, he spoke to employee Leroy Linker. According to
Cordle, he said that he would be a little late, but would be
in as soon as he could. He asked Linker to inform weekend
supervisor Walt Robinson. According to Linker, Cordle also
said, ``Cover for me.'' Linker asserted that this meant either
(1) ``If you're asked whether I'm there, say `Yes,''' or (2)
``Do the work until I get there.''Linker also agreed that Cordle asked whether Linker hadseen Supervisor Robinson. Linker answered, ``Yes,'' but did
not inform Cordle that Robinson was standing beside Linker
when he was on the phone with Cordle. Robinson told Link-
er to have Cordle report to the office when he arrived.Department Manager Sweetenberg testified that Robinsoncalled him and said that Cordle had called and spoken with
Linker. Sweetenberg was the weekend plant manager. Ac-
cording to him, Robinson would have ``automatically'' told
him that Cordle had called and said he would be late. For
this reason, Sweetenberg did not ask Robinson whether
Cordle had called in.Sweetenberg went to the plant. Cordle had already arrived,and Sweetenberg had a meeting with him and with Super-
visor Robinson at about 7:45 to 8 a.m. Sweetenberg said that
he told Cordle that he had two previous points and a suspen-
sion for tardiness. Sweetenberg was of the opinion that his
Company's rules did not require a ``point'' for tardiness un-
less there was a second tardiness within the same month.289Accordingly, he told Cordle to go to work.According to Sweetenberg, after Cordle left the office,Robinson told Sweetenberg that Cordle had called after the
shift began. Robinson did not make this statement when
Cordle was in the room. Sweetenberg knew that Linker wasat work that day, but did not ask him what Cordle had saidduring the latter's telephone conversation with Linker.In Sweetenberg's opinion, the fact that Cordle made thecall a few minutes after 7 a.m. changed his infraction from
tardiness to a voluntary absenceÐdespite the fact that Cordle
showed up for work. If Cordle had made the call at 6:58 in-
stead of 7:03 a.m., he would have been tardy, and would not
have incurred a ``point.'' In fact, Sweetenberg claimed, if
Cordle had not called at all, his infraction would still have
been tardiness, without a written warning. The fact that he
did call, after 7 a.m., made his offense a voluntary absence.
Sweetenberg called Personnel Manager Drumm and ex-
plained his theory. Drumm agreed, and Sweetenberg sus-
pended Cordle pending discharge. The next day, the regular
supervisor, James Medlin, discharged Cordle, for a voluntary
absence, citing a prior warning, a suspension, and a verbal
warning for a voluntary absence.290Respondent's records show that Cordle received a writtenwarning for tardiness on June 2 (after a prior verbal warning
the prior day),291and a 1-day suspension for the same of-fense occurring on June 16.292On August 6, Cordle receiveda verbal warning for ``absence without permission.''293Respondent's rule 18 falls within a group of rules called``group D.'' Rule 18 simply reads: ``Irregular attendance; ab-
sence without permission; repeated tardiness.'' The descrip-
tion of group D offenses reads in relevant part:WRITTEN WARNING (In case of a second viola-tion of a Group D rule within six months, the employee
will be suspended from one to ten days without pay. In
case of a third violation within six months, the em-
ployee will be discharged.294The Company's rules on absenteeism and tardinessread in relevant part:``VA'' (Voluntary Absence)ÐAn employee will becounseled for the first ``VA'' and disciplined for sec-
ond ``VA'' within a three month period. Another
``VA'' within three months of the second will be cause
for further disciplinary action.``T'' (Tardy)ÐEmployees should be at their workstations prepared to begin work at starting time. Any
employee not complying should be counseled for the
first ``T'' and disciplined for the second ``T'' within a
one-month period.295b. Factual and legal conclusionsSweetenberg's claim that he did not learn about Cordle'scall until after Cordle's departure from the conference in the
office is difficult to believe. There is no reason why 553FIELDCREST CANNON, INC.296G.C. Exhs. 23, 24.297G.C. Exh. 24.298Supra, sec. II,N.Sweetenberg should not have known from the outset thatCordle had called in. Robinson should have told him ``auto-
matically'' during Robinson's telephone call to Sweetenberg.
The fact that Robinson sat in the office with Sweetenberg
and Cordle and again failed to apprise Sweetenberg of this
fact is even more difficult to understand. Only after Cordle
left the office did Robinson inform Sweetenberg of Cordle's
call, which, he said, included Cordle's asserted request to
Linker that the latter tell management that Cordle called be-
fore 7 a.m. Robinson in effect told Sweetenberg that Cordle
asked Linker to lie for him. It is obvious that Cordle made
no such request to Linker. The latter claimed that Cordle told
him to ``cover'' for Cordle. Linker gave two meanings to
this asserted request, neither of which amounted to saying
that Cordle had called before 7 a.m. Since Cordle was not
present when Robinson made this accusation about him to
Sweetenberg, he was in no position to respond. Sweetenberg
did not bother to ask either Cordle or Linker what was said
during this conversation. It is established Board law that fail-
ure to investigate asserted misconduct is evidence of dis-
criminatory motivation. The Company's supervisors did more
than fail to determine the truthÐthey set the stage so that
it could not emerge.Respondent's tardiness rules are an incomprehensiblehodgepodge. It had two sets of rules which included provi-
sions about tardiness,296yet neither of them contains thecall-in rule which Cordle is supposed to have violated.
Sweetenberg finally admitted on cross-examination that he
was not aware of any policy on call-ins.Rule 18, placed within group D, proscribes (1) irregular at-tendance, (2) absence without permission; and (3) repeated
tardiness. Group D provides for suspension after a second
violation within 6 months, and discharge after a third viola-
tion within 6 months. Does this mean the same violation
within rule 18, i.e., two or three instances of tardiness, or of
absence without permission? On its face, rule 18 appears to
be only one rule, and any combination of its three offenses
would seem to trigger the appropriate discipline. However,
the Company's other document on absenteeism and tardi-
ness297treats rule 18 offenses differently, as describedabove.Sweetenberg obviously thought that discharge would bewarranted under the rules if Cordle was deemed to be absent
rather than tardy, i.e., Sweetenberg was following the second
set of rules referring separately to absenteeism and tardiness.
However, this does not follow, since Cordle's earlier infrac-
tions were for tardiness rather than absenteeism, and even
under Sweetenberg's theory, Cordle would not have had
three instances of absenteeism within 6 months. In any event,
under this tortured reasoning, Sweetenberg concluded that
Cordle would have been ``tardy'' if he had called in before
7 a.m. and would not have been discharged. Even more as-tonishing, Cordle would not have been discharged if he had
failed to make any call! The fact that he did so made him
absent, although he was present. This is all absurd.The General Counsel has established a prima facie casethat Cordle's union activities were a factor in his discharge,
and Respondent has not rebutted that case. Accordingly, Iconclude that the discharge violated Section 8(a)(3) and (1)of the Act.17. The discharge of Ronald Pharra. The factsRonald Pharr was employed in the weave room, under thesupervision of Percy Smith. Pharr wore union buttons and
stickers to work. On August 14, another employee (Terros
Brown) was giving Pharr some union stickers near Brown's
locker. Supervisor Smith approached, and told them not to
pass out ``that stuff'' on company time.The events that followed are related above.298Smith toldPharr that he was going to administer a breathalyzer test to
him. Pharr testified that he asked another employee to serve
as a witness. I have found that Pharr proceeded to the loca-
tion where the breathalyzer equipment was stored, and that
Smith ordered him off the property, and threatened him with
discharge by saying, ``That's one less vote for the Union.''This matter was thereafter investigated by Personnel Man-ager Ben Davis. He interviewed Pharr on August 23, and
claimed that Pharr admitted refusing to take the breathalyzer
test. According to Davis, Pharr said that he went to employee
Warren Nance, and asked him to be a witness. Later, accord-
ing to Davis, Smith again approached Pharr, they had words,
and Pharr said he would not take the test, and was leaving.
Pharr denied saying he refused to take the test. On August
26, Davis discharged him for this reason.b. ConclusionDavis' investigation adds little to the case. His acknowl-edgment that Pharr asked another employee to be a witness
at the breathalyzer test is inconsistent with Respondent's po-
sition that Pharr refused to take the test. In light of the fact
that Smith ordered Pharr to get off the property after Pharr
arrived at the site of the breathalyzer equipment, it is clear
that Pharr's departure was pursuant to this order, and not a
voluntary act. Smith's' statement that his action meant one
less vote for the Union explicitly reveals Respondent's moti-
vation.I conclude that the asserted reason for the discharge waspretextual, and that Pharr was discharged on August 26 be-
cause of his support of the Union, in violation of Section
8(a)(3) and (1) of the Act.18. The discharge of Earl Whitea. Summary of the evidenceEarl White was hired as a probationary employee in mid-June. He was discharged on August 30.White was assigned to the packing department, under thesupervision of Jimmy Allen. He was trained in a wide vari-
ety of jobsÐlabeling, palletizing, lay-up operator, packing
pillow cases and sheets, and, finally, L-seal operator. His
trainer was Patsy Jamerson, who had at least nine other train-
ees.Jamerson testified that White wandered off to other depart-ments, and was late coming back from lunchbreaks. How-
ever, Supervisor Allen told all employees to come back 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
299Carrying a firearm onto the Company's premises was punish-able by discharge. G.C. Exh. 23, rule 11.300Supra, sec. II,J,6.301Supra, sec. II,O,2.302R. Exh. 41.promptly from breaks, and some who had been late were stillemployed at the time of the hearing.Jamerson asserted that White did not want some of thepacking jobs to which he was assigned, and, instead, wanted
the L-sealer job. According to Jamerson, other employees
could hear these protests. However, she did not know much
time they lost because of White's asserted objections to
Jamerson. White did perform the assigned jobs. He was ulti-
mately assigned to the L-sealer job.Jamerson contended that White was a ``problem em-ployee'' and had a ``bad attitude.'' However, Eric Strickland,
a current employee in the same department, testified that
White was ``willing to learn.''Jamerson testified that White came under her supervisionwithin 2 weeks after he was hired, i.e., at about the end of
June. She contended that she noticed something wrong with
White's performance within a week after he came into her
department, and complained about him to Supervisor Allen.
She made another complaint a few days later, a third com-
plaint a few weeks later, and a fourth complaint prior toWhite's assignment to the L-sealer job. There is no file
memo or other document about any of these asserted com-
plaints. According to Jamerson, White was one of only two
employees in her department that supported the Union.Ivey Mosely claimed that White had a gun in his car299and carried a knife. However, she never saw the gun, and ad-mitted that it was a ``little knife'' that White used in his job.
White threatened to shoot another employee, according to
Mosely. She claimed that she reported this to Allen. How-
ever, the latter testified that he heard nothing about a gun or
a knife. Mosely agreed that there was no actual fight be-
tween White and another employee. She claimed that she
heard White make threats against Supervisor Allen, but did
not report them.Allen testified that he received a report that White got intoan argument with employee Harold Caldwell, and threatened
to kill him. Allen talked to both employees. He agreed that
White denied threatening to kill Caldwell, and promised not
to get into arguments with employees. Allen told White that
threats to kill employees were against the Company's rules.
Allen did not make a file memo of this incident, because
probationary employees do not receive written discipline.Allen contended that he received a report that Whitethreatened bodily harm against Kevin Glasco, and that the
two were about to fight. Allen questioned both employees,
and White denied the threat. He said that he would not en-
gage in any more arguments. Allen did not make a file
memo of this incident.Allen contended that he received a report that White hadthreatened Abraham Mincer with bodily harm. He spoke to
White and told him that this could not continue. Allen made
no file memo of this incident, which took place in July.Contrary to Jamerson, Mosely claimed that White was theonly employee who stayed late on breaks. She asserted that
White did not work too hard. As indicated, White was as-
signed for training to a variety of jobs. Mosely testified that
she was a ``spare hand,'' and worked wherever needed.
Nonetheless, she asserted that she worked on the same linewith White every day. Mosely opposed the Union. She re-ported to Jamerson that White put union pins on the wall.Roslyn Hemphill testified that White put his arm aroundher and twice tried to get her to go out with him. Hemphill
claimed that she complained twice about this to Allen. Train-
er Patsy Jamerson testified that White would ``grab'' female
employees and make ``sexual remarks'' to them. However,
Jamerson did not make any report of this to Supervisor
Allen, and denied that any other employee did so. There is
no file memo of this asserted misconduct.As these alleged events were taking place, White, accord-ing to his uncontradicted testimony, was on friendly terms
with Allen, and joked with him.I have found above that White started wearing a unionbutton in early August. Allen told him not to attend a com-
pany meeting unless he took the button off and kept his
mouth shut. White obeyed. Just before the election, Allen
gave White some company literature which White returned
with a union sticker on it. On the first day of the election,
Allen violated the Act by telling White that he had better
``forget that damn Union shit.''300Two days after the elec-tion, Allen again violated the Act by telling White that he
could be suspended or fired for singing union songs in the
smoker. White wrote an extensive file memo.301White was assigned to train on the L-Sealer machine atabout the time of the election. Eric Strickland testified that,
in order to be qualified on the L-sealer, an employee had to
``run production'' on 3 consecutive days. White was ``will-
ing to learn,'' but received only ``brief instruction.''
Jamerson had 10±12 other employees to train. It is usual for
a trainee not to know the job well, according to Strickland.
Supervisor Allen testified that 2 weeks of training were re-
quired to qualify for the L-sealer. Jamerson testified that it
was a ``frightening machine.''Jamerson asserted that she gave White a week to a weekand a half to train on the machine, and then prepared to get
him to ``qualify'' as an operator. However, Jamerson admit-
ted that White was still training when he began to qualify.
White testified that he worked 2 half days on the L-sealer
and was then fired. Allen told him that he was not making
production and was not taking his job seriously. However,
nobody told him that he was doing anything wrong, or
showed him any production data.Allen asserted that he did not discharge White because hefailed to qualify. The reasons advanced by Respondent in the
notice of termination are: ``Interfered with other employees'
job performances by causing disruptions. Employee was not
committed to reaching his required performance goals. Em-
ployee had conflicts with other employees.''302b. Factual and legal conclusionsThe bias of Respondent's witnesses and the contradictionsin their testimony are obvious. None of the charges leveled
against White was reduced to writing until he wore a union
button, and sang union songs in the smoker 2 days after the
election. In sum, threats to kill, a firearm allegedly on the
premises, sexual harassment, and wandering around, were 555FIELDCREST CANNON, INC.303Among many cases, see Southwire Co. v. NLRB, 820 F.2d 453(D.C. Cir. 1987); Abbey's Transportation Services v. NLRB, 837F.2d 575 (2d Cir. 1988); D&D Distribution Co. v. NLRB, 801 F.2d636 (3d Cir. 1986).304Testimony of Cavin and Foreman Bobby Fowler.305Testimony of Bobby Fowler.306Supervisor Milstead stated that 5 to 15 percent of bad hemsconstituted a nonflagrant violation and that three such violations in
2 weeks were acceptable. However, three non-flagrant violations
within 2 weeks resulted in a written warning and a ``point.'' More
than 15 percent of bad hems was a flagrant violation, resulting in
a written warning and a point. These rules were not in writing, but
had been utilized by the Company, according to Milstead.307R. Exh. 22.308R. Exh. 23.309R. Exh. 24. This is the first evidence of Respondent's asserted6-month rule pertaining to ``flagrant'' bad hem violations.matters of relative indifference to the Company until Whitebegan engaging in union activities.The ambiguous termination notice does not state what wasmeant by ``disruptions.'' The assertion that White was not
committed to reaching required performance goals is contra-
dicted by Strickland, whom I credit, that White was willing
to learn. As to ``conflicts'' with other employees, Allen
showed little interest until it came time to write out a reason
for White's discharge.I credit White's testimony, corroborated by Strickland, thathe received only 2 half days of training on the L-sealer, that
he was then fired, and that Allen told him that he was not
meeting production goals and was not taking his job seri-
ously. I also credit White's uncontradicted testimony that he
was not told that he was doing anything wrong, and was not
given any production data.The fact that the only file memo which Allen wrote aboutWhite concerned the union singing incident 2 days after the
election, and his discharge a week later, demonstrate that it
was White's support of the Union which was the motivating
factor in his discharge. Allen's unlawful interference with
White's statutory rights, and the singing incident in the
smoker were the only events intervening between White's as-
serted misconduct and his discharge. The Board and the
courts have held that this timing constitutes evidence of dis-
criminatory motivation.303The other asserted reasons weresimply dredged up to support the discharge, and were
pretextual. I conclude that, by discharging White on August
30 because of his support of the Union, Respondent violated
Section 8(a)(3) and (1) of the Act.19. The discharge of Susan Cavina. Summary of the evidenceSusan Cavin was hired in February 1990 as a side hemand trim operator, and was discharged in September 1991, al-
legedly for producing too many bad hems on towels. An un-
derstanding of the issues requires some discussion of the
process by which hems are produced.Fabric which is two towels in width arrives on a truck,and is fed into a machine by an employee called a ``stager.''
It comes over a roller, under a table, and up on to a plat-
form, where the hems are sewn. Each machine has two sets
of sewing machines that hem the outer edges of the fabric,
which has thread that would normally interfere with the hem-
ming process. Accordingly, air from two pipes blows the
threads away. The outside edges are then hemmed. Cavin
had two machines to operate simultaneously.The fabric goes through the machines at 16.6 yards perminute. As a truckload is finished, the operator must sew the
end portion of the prior load onto the new load to maintain
a continuous flow. The operator is also required to replace
broken threads and change the color of threads.The operator has a personal stamp with which she is sup-posed to stamp both outside seams of the double fabric going
through both machines. According to Cavin, the Company
wanted 10 percent of the hems stamped. Section ForemanBobby Fowler said it was 50 percent. At the end of eachload, a ``string ticket'' was attached. If a machine was pro-
ducing bad hems, the operator was supposed to stop the ma-
chine, and list it on ``the board'' for a fixer.304After this process, the fabric goes to another operator run-ning three machines who cuts the double width down the
middle with ``jostrom knives.'' He then hems the two sides
thus produced, and puts his stamp on these seams. At that
point, the seams with the prior operator's stamps are cut off,
and placed with the load of towels. These then go to an in-
spector. It is the jostrom knife operator's responsibility to see
that ``the seam follows the towels,'' so that the Company
can fix responsibility for bad hems.305The Company had a constant problem with bad hems, andutilized bad hem repairers to correct them. Foreman Bobby
Fowler testified that he had regular ``bad hem'' meetings
with his operators in the summer of 1991.Cavin was an active union supporter. She handed out leaf-lets, went to press conferences, and wore union buttons and
T-shirts. Foreman Bobby Fowler testified that he knew she
was for the Union, and that she was quite vocal. Supervisor
Milstead said she was a union pusher.Respondent justified its discharge of Cavin on the groundthat she had three ``flagrant'' bad hem violations of company
rules within a 6-month period. This was based on the per-
centage of bad hems produced.306According to Respondent'switness Melissa Hudson, the percentage is not that of an op-
erator's total production for any given day, but rather, for a
particular truckload. Asked whether the percentage would go
down if the next truckload had all good hems, Hudson an-
swered, ``They don't combine trucks.''Cavin had a number of warnings for bad hems prior to theadvent of the union campaign, but only one resulted in a
``point,'' although Milstead admitted that an earlier one
should have been a ``flagrant'' violation. Cavin's first written
warning occurred on June 5, just prior to the advent of the
union campaign. She was charged with producing 20.8 per-
cent of bad hems.307The next one occurred on June 23,when Cavin was charged with running three loads of Holiday
Inn towels upside down. She pointed out that the stager had
put the towels into the machine upside down. Cavin was sus-
pended for 1 day, and the stager received a warning.308On June 26, Department Manager Tim Jones wrote Cavina letter, saying that she had accumulated two points, that
they would remain ``active'' for 6 months, and that a third
one within that period would result in discharge.309Prior to June, Cavin had worked on other machines. Shewas then transferred to machines 614 and 615, which were
at the end of a row of machines serviced by a common air 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
310C.P. Exhs. 3, 4, 5.311R. Exh. 25.312G.C. Exh. 7.313R. Br. 477.line. These two machines had persistent low air pressure. Ac-cording to Fowler, the air goes from machine to machine.Fowler claimed that he ``rerouted'' the air and cleaned the
filter before the union campaign, and Milstead asserted that
he worked on these machines in August. Nonetheless, Cavin
put her machines ``on the board'' for malfunctioning. At a
``bad hem'' meeting on September 3, Cavin again com-
plained about low pressure, and Milstead said he would look
into it. According to Cavin, Milstead then came to her ma-
chine, and the pressure was still low. Cavin was discharged
on September 21. Sheila McIntyre, a current employee, testi-
fied that fixers worked on machines 614 and 615 for 2 to
3 days after Cavin's discharge, and finally corrected the air-
flow problem. The fixer reports show that Cavin was having
trouble with her machine in September 18 and 19, and with
air flow on September 20.310She put her machine on theboard.During the lunchbreak on September 21, Milstead toldCavin that she had produced 400 bad hems out of 1200 tow-
els, and suspended her pending termination.311He showedher one seam with her seam number on it. Cavin testified on
cross-examination that she told Milstead the towels were not
all hers. On recross-examination, Cavin stated that although
they came from the same machine, they could have come at
different times, i.e., from other operators of the same ma-
chine.Cavin returned on September 23, and had a meeting withDepartment Manager Tim Jones. She told him that it was un-
fair to terminate her, because she was having airflow prob-
lems and had put her machine on the board.On September 23, Milstead and superintendent RaymondRoss executed a notice of termination. It cites the accumula-
tion of three ``points,'' on June 5 and 25, and September 21.
In the explanatory section appears the legend: ``Employee
put out to [sic] much bad work. Does not support the Com-
pany.'' At the bottom of the form, a recommendation against
rehiring is checked because the employee was a union push-
er.In the explanatory section, following the statement that theemployee did not support the Company, the following state-
ment appears in different type:These comments are unauthorized and contrary to Com-pany policy. They are to be disregarded. Employee is
eligible for rehire. Due to pending litigation, these com-
ments will not be removed while litigation is continu-
ing. Once litigation is terminated, these comments are
to be deleted. Supervisor has been instructed regarding
Company policy and legal requirements.312Raymond Ross testified that when he signed the termi-nation notice, he did not recall seeing the comments about
union pusher, or ``Puts out bad work.''Milstead testified that he prepared the notice of termi-nation except for the statement beginning, ``These comments
are unauthorized.'' Asked why he stated that Cavin should
not be rehired because she was a union pusher, Milstead re-
plied, ``Because she was a Union pusher.'' Later, according
to Milstead, Personnel Manager Dick Reece told him that itwas ``illegal and not Company policy to put such informa-tion on a paper like this.''Cavin testified that the comments which Ross did not re-call were added to the document after the charge had been
filed and the Board had commenced its investigation.b. Factual and legal conclusionsAssuming arguendo the validity of Respondent's assertedpolicy of discharge after three ``flagrant'' violations within
6 months, the evidence is not persuasive that Cavin in fact
violated the rule. Respondent's method of proving that an
operator violated the rule is full of loopholesÐthe separation
of the stamped seam from the towels by the jostrom knife
operator, and the transfer of these separated pieces to the in-
spector. None of these individuals testified, and Milstead's
testimony is hearsay. And he could produce only one seam
with Cavin's stamp out of an alleged 400 bad hems. And no
string tickets. On Cavin's testimony that the Company want-
ed 10 percent of the seams stamped, there should have been
40 stamps. On Fowler's declaration that 50 percent had to
be stamped, there should have been 200. But Milstead came
up with only one! After Cavin denied during the General
Counsel's case in chief that these were all her towels, Re-
spondent presented no evidence on this issue.Respondent presented evidence that producing bad hemsbecause of an airflow problem was not an excuse. That begs
the question raised above as to the last charge against Cavin.
Respondent presented evidence of bad hem warnings given
to other operators. But no evidence that any had been dis-
charged.Prior to the advent of the union campaign, Milstead waslenient toward Cavin by giving her a verbal warning for a
flagrant violation. She had no airflow problems at that time.
And yet, when the machine to which she was transferred de-
veloped constant problems in midsummer, no such leniency
was manifested by Respondent. These problems were not
really corrected until after she was discharged (according to
Sheila McIntyre whom I credit). Respondent merely argues
that producing bad hems because of poor airflow is not a
valid defense. The discretion in administering discipline,
which Milstead displayed prior to the union campaign, dis-
appeared as soon as Cavin became a union pusher.Finally, I consider the seemingly blatant admission in thetermination notice. As to this, Respondent advances the fol-
lowing argument:While Milstead's statement that Cavin should not be re-hired because she was a ``union pusher'' undoubtedly
establishes knowledge of her union activities and ani-
mus toward those activities, it does not necessarily es-
tablish that her discharge was motivated by that ani-
mus.313But the termination notice also states that her discharge wascaused in part by the fact that she ``did not support the Com-
pany.'' This means because she supported the Union. Re-
spondent's argument artificially bifurcates Respondent's ani-
mus into discharge and rehire modes, and I reject it.Respondent argues that Cavin's discharge took place wellafter the election. However, the Company committed unfair 557FIELDCREST CANNON, INC.314Testimony of Thompson and Yvonne Booth, a current em-ployee and former instructor.315Yvonne Booth testified that there was no other way to changethread except by depressing the pedal.316We have previously met Waller. Supra, sec. II,A,2.labor practices after the election, and the present matter isstill continuing.I conclude that Respondent's reasons are pretextual, andthat it discharged Cavin on September 21 because of her sup-
port of the Union, in violation of Section 8(a)(3) and (1) of
the Act.20. The discharge of Cathy Thompsona. Summary of the evidenceCathy Thompson was employed in January 1979, first inanother job, and then as a labeler. On November 6, 1991, she
was discharged on the asserted ground that she falsified the
number of labels affixed to towels by her labeling machine.
Thompson did this, it is alleged, by causing the machine to
record labels when no towels were being run through the ma-
chine. A description of the labeling process will be helpful.The labeling machine is a device which automaticallysews labels onto towels. It is located within a recessed area
of a table about 3 by 4 feet in dimensions. The machine
itself is about 12 inches' wide, about 14 to 24 inches' long
(the estimates varied), and extends lengthwise in front of the
operator. Towels feed into it from the left underneath a
``presser foot.'' The machine is actuated by a foot pedal lo-
cated underneath the table. One depression of this pedal
causes a label to be sewn onto the towel, a process which
takes about 10 seconds and is called a ``pick.''Labels come in varying sizes. When a different size ar-rives, the machine must be opened with a wrench and the
``bite'' changed to fit the new label. A group of towels re-
quiring different labels are called ``odds.''Operators are paid according to the number of labels theyaffix to towels. The only way the Company has for recording
the total is the number of picks. There are two clocks which
record this. The smaller clock records the number of picks
for a particular label. Since the operators are paid on a dif-
ferent piece rate for different labels, this clock must be
turned back to zero each time a change occurs. The adjust-
ment of the small clock is done by another employee, some-
times called a coordinator, or a layup employee. A master
clock records the total number of picks of any type for the
day.Thompson testified that the production rate for a normalrun of towels ranged from $6 to $7 per thousand labels. The
average of these, or $6.50, results in a figure of a little over
half a cent to the operator for each pick. When the towels
were ``odds,'' requiring a constant change of labels, the rate
was $15 per 1000, or a penny and a half for each pick.There are times when the machine must be operated with-out a towel in it, i.e., a pick is produced without a label
being sewn. One example is when the ``bite'' is being
changed to accommodate a different label.314A second in-stance is when a broken thread is being replaced, or a thread
color changed.315A third occasion arises when a fixer isworking on the machine. When the machine is operated
without a towel in it, it produces a different, more metallic
sound, than it does with a towel being processed.Thompson signed a union card on the first day of the cam-paign, and thereafter talked to employees about the Union in
the smoker in the presence of her supervisor, Reganna
Earwood. Her picture appeared in a union publication priorto the election. Earwood testified that she knew Thompson
was a union supporter after seeing her picture in a union
``yearbook,'' which, according to Earwood, was published in
July.Earwood testified that, in about February, Walter Wallerreported to her that Thompson was causing picks without
towels being in the machine.316Earwood testified that shecould not do anything unless she herself saw Thompson to
do this. Accordingly, from about February or March until
October, Earwood ``observed'' Thompson six to eight times
a day, from the smoker.Walter Waller, on the other hand, testified that he reportedon Thompson's alleged misconduct ``right before she left,''
i.e., in October. According to Waller, he then saw Thompson
do this ``several times.''Sam Jallah was another employee who reported the sameconduct to Earwood. However, he was not hired until July,
and, accordingly, could not have made any report in Feb-
ruary. Jallah testified that he saw Thompson ``hit the pedal''
five times, i.e., five picks, without a towel in the machine.
He reported this to Earwood, who told him to ``watch''
Thompson. This happened again, with the same number of
picks, and Jallah reported it to Earwood. Although Thomp-
son assertedly did it again, with the same number of picks,
Jallah made no further reports to Earwood. He received a 50-
cent raise just before his testimony. Earwood admitted that
she wrote a memo saying that Jallah claimed Thompson
``pushed the pedal'' while doing odds, changing the thread,
or changing the bite.The third informant against Thompson was Kelly Walker.He was hired about 2 weeks before Thompson was dis-
charged, and, accordingly, could not have reported on her be-
ginning the prior February. According to Walker, Thompson
produced 500 to 600 false picks every night. He reported this
to Earwood. Other labelers were also doing the same thing,
but Thompson was doing it more than others. Walker first
asserted that he reported the other labelers to Earwood, and
then denied that he did so. Walker was a layup employee for
Thompson and other labelers, and admitted that he had dis-
agreements with Thompson over his asserted failure to keep
her supplied with towels. Earwood could remember very lit-
tle of Walker's reports, except that Thompson pushed the
pedal when changing threads.Coming now to the events of October 28, DepartmentManager Charles Claussen testified that he was discussing
these employee reports with Supervisors Earwood and
Blalock a little after 3 p.m. He told Earwood that she would
have to ``catch'' Thompson at it.Thompson was doing ``odds'' that day which, as indi-cated, required frequent change of ``bites'' and therefore
picks without towels. The machine immediately to Thomp-
son's right was normally run by Yvonne Booth. However,
this machine was broken down, and a fixer was working on
it. This also requires running a machine without towels.
Booth was working a spare machine to Thompson's left, a
few feet away. 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Earwood testified that she was taking a break in the smok-er, and was alone. On direct examination, she testified that
Thompson's machine was 25 feet away, and that she could
see Thompson's legs and feet underneath the machine.
Earwood claimed that she saw Thompson ``push the pedal''
without a towel in the machine, three to five times. Thomp-
son was reaching around for labels. On cross-examination,
after being confronted with a memo which she wrote about
the event, Earwood admitted that she could not see Thomp-
son's machine from her original position. Instead, she assert-
edly heard the distinctive sound of a labeling machine being
run without a towel in it. Earwood said that she then slid on
the bench several feet, and repeated her original testimony as
to what she saw Thompson do. After being presented with
her pretrial affidavit, Earwood agreed that she saw this only
two more times.Earwood asserted that Yvonne Booth's machine, onThompson's right, was the only one she could not see, be-
cause of a column. Booth was then working on the spare ma-
chine immediately to Thompson's left, but Earwood said
nothing about this and did not know that Booth's regular ma-
chine was being fixed.Thompson testified that her machine cannot be seen fromthe smoker itself, but only from stools located outside its exit
door. A large column partially blocks the view. Thompson
also affirmed that the room was very noisy, and that it would
be impossible to ascertain from the smoker which machine
was making a metallic sound denoting the absence of towels.
Booth's nearby machine on which the fixer was working did
not have towels in it. Thompson averred that the smoker was
to the left of her machine and that she depressed the pedal
with her right foot. There was nobody in the smoker before
she was suspended. Yvonne Booth corroborated Thompson's
testimony.Earwood did not approach Thompson's machine or speakto her. Instead, about 4:20 p.m., she returned to Claussen's
office and reported that Thompson was running her machine
without towels in it. Claussen ordered Thompson suspended
pending termination. Earwood spoke with Thompson, and
originally averred that the latter ``cried,'' and told Earwood
to give her a write-up. Upon being confronted with her pre-
trial affidavit, Earwood admitted that Thompson said she
could not remember running her machine without towels.
Thompson testified that she denied the accusation, saying
that she would not give up 12-1/2 years for something that
would not give her a dime.Thompson called Claussen that night, but he told he thathe could not do anything over the phone, and advised her
to see Personnel Manager Ron Lisenby. The latter told her
that a decision would have to wait until plant manager Bob
White's return from vacation.Earwood did not consult any other employees about this.She and Blalock wrote up what Respondent calls a ``Termi-
nation Fact Sheet.'' Claussen signed it without calling
Thompson or any other employee about these events.Thompson met with Plant Manager White and PersonnelManager Lisenby on November 5, and denied the accusations
against her. White told her that he would give her an answer
the next day. He did so by phone, and informed her that she
was discharged based in part on the fact that she had been
``cautioned'' about this in 1979, and again in 1983. As to
the 1979 incident, Thompson, who was hired in 1979, af-firmed that she had just started labeling. She did not recallthe 1983 caution.There is no evidence that Respondent discharged any otheremployee for ``pushing the pedal.'' Supervisor Blalock testi-
fied that employees Tracy Miller and Gina Duplisea had en-
gaged in similar misconduct, but had not been discharged. Infact, according to Blalock, the entire line of labelers and
layup men had been sent home from work ``for cheating.''
But nobody was discharged.Sam Jallah testified that he had a conversation with Super-visor Earwood subsequent to the discharge. Earwood told
him that the Company had fired Thompson ``because of the
Union,'' that she had ``taken them to court,'' and that Jallah
would have to testify.b. Factual and legal conclusionsSince Respondent's evidence leads to different conclu-sions, it is difficult to determine where to begin. If, as
Earwood stated, Waller reported to her about Thompson in
February, and Earwood then ``observed'' Thompson six to
eight times a day from the smoker, the only warranted infer-
ence is that this intense surveillance did not produce any
proof for 8 months, until after the union campaign and
Earwood's meeting with Claussen on October 28.Waller, however, did not confirm the longevity of this sur-veillance. Shortly before Thompson's discharge, he reported
that he saw her ``push the pedal several times.'' Although
Sam Jallah contended that he saw Thompson ``hit the pedal''
five times on several occasions, he only reported two of the
occasions to Earwood. Although Walker claimed 500 to 600
false picks a night, Earwood conceded that Jallah and Walker
said Thompson was doing so on occasions when the absence
of a towel was justifiable. Despite Walker's claim, which I
consider to be grossly exaggerated, Earwood could remember
little of what Walker said, except that it occurred when
Thompson was changing threads. Waller and Jallah received
pay increases before their testimony, and Walker had a per-
sonal dispute with Thompson. I credit nothing that Walker
said, because Earwood could not remember it, while Waller's
and Jallah's assertions were vitiated by Earwood's admis-
sions. Even if credited, the total picks amounted only to a
few pennies in compensation to Thompson.Earwood's testimony about her own surveillance on Octo-ber 28 is just as difficult to accept. After being confronted
with her own memo, she conceded that she could not see
Thompson from the point in the smoker where, she originally
asserted, she was sitting. She heard the noise of a machine
without towels. I credit Thompson's testimony that it was so
noisy that no one could tell which of several machines had
a metallic sound. A fixer was working on Booth's machine,
and Booth was immediately to Thompson's left, working on
the spare machine.Finally, according to Earwood, she moved down on thebench, although Thompson contended that the only point
from which she was visible was near the exit of the smoker,
on stools. Earwood claimed that she could see Thompson's
feet. However, the smoker was located to the left of Thomp-
son's machine, and she depressed the pedal with her right
foot. Yvonne Booth must have been visible to Earwood, who
did not mention Booth, and did not know that her regular
machine was in repair. 559FIELDCREST CANNON, INC.317A complaint alleging discrimination against Oreida Clarkeissued on June 29, 1992 (Case 11±CA±15006) during the progress
of the hearing, and was consolidated with the other cases then in
being heard.318Supra, sec. II,I.319Supra, sec. II,I.Instead of approaching the work area and confrontingThompson, Earwood went back to Claussen with her report.
I do not credit her testimony because of the contradictions
in it, and because Thompson was a more believable witness
and was corroborated by Booth.Thompson's discharge then proceeded in routine manner.Earwood and Blalock prepared, and Claussen signed, a ``Ter-
mination Fact Sheet'' without talking to any other employ-
ees. Not even Booth, who was right next to Thompson, or
the fixer, who was on the other side, Although Thompson
was granted an interview with the plant manager a few days
later, there is no evidence that he conducted any investiga-
tion or in any way questioned the ``facts'' that had already
been determined.Respondent relies in part on the fact that, back in 1979,a supervisor had cautioned Thompson about this subject. But
Thompson had just been employed and, presumably, was still
learning the job. I credit Thompson's denial of a similar
event in 1983. In any event, the record contains indisputable
evidence of Respondent's disparate and lenient treatment of
similar conduct by other employees.Finally, as Jallah testified, Earwood told him that Re-spondent had discharged Thompson ``because of the Union,''
and that the latter had ``taken them to court.'' This evidence
supplements that which I have already considered.The General Counsel has established a prima facie casethat Thompson's union activities were a factor in her dis-
charge, and Respondent's asserted reasons for doing so are
pretextual. I conclude that Thompson was discharged on Oc-
tober 28 because of those activities, in violation of Section
8(a)(3) and (1) of the Act.21. Oreida Clarke317a. Summary of the evidenceAs described above,318Oreida Clarke, was employed in1988, and had provided supplemental services as a translator
for Spanish-speaking employees. She had done this for about
2 years in her own department (sheet distribution) and in
other departments. Clarke normally worked the second shift,
beginning at 3 p.m., and performed her translating duties in
the morning. She did this at the request of Personnel Director
Harold Turner, and was compensated for her services in ad-
dition to her regular pay.Clarke described the translation process. She first assistedthe applicant in answering numerous questions on a medical
form as to whether the applicant had a particular disease orimpairment. She then had to participate in the physical exam-
ination. ``I go in there with the nurse and she will tell me
to tell them ... to bend down, touch their knees, walk and

stand up straight.'' The applicant then went for a hearing
test, and Clarke informed him or her which buttons to push.
Following that were various blood and chemical tests and an
interview with Personnel Director Turner, who gave the ap-
plicant final instructions. The entire process required 3 hours,and Clarke was with the applicant during all of it. On oneoccasion, it took 7 hours.Clarke testified that she engaged in translation servicesthree to five times monthly. On one occasion, she had three
applicants simultaneously, a ``hectic'' experience. Personnel
Director Turner agreed that he used Clarke as an interpreter
for about 2 years. Sometimes she would be utilized several
times a week. Turner was asked whether these services were
``continuous'' in nature. He replied: ``Maybe. We could have
gone 2 or 3 months without using her, or use her two or
three times in a month, skip 3 or 4 months.''Clarke acknowledged that applicants could bring familymembers to translate for them, and that she would not be uti-
lized on these occasions. However, this happened only
``sometimes,'' and she translated for applicants ``most of the
time.''Clarke was a union activist, and her picture appeared ina union publication. Turner spoke to her about it, but contin-
ued to use her translating services, until April 1992. He
praised the quality of her services.I have found that Respondent violated the Act by postinga notice threatening Spanish-speaking employees with termi-
nation and/or imprisonment if they signed union cards.319This finding was based in substantial part on Clarke's testi-
mony given on April 9, 1992.About 2 days after her testimony at the hearing, Clarketranslated for an applicant from El Salvador, on Turner's re-
quest. He was hired. The applicant called Clarke at her
home, 2 to 3 days' later, and asked whether she could inter-
cede to get him transferred to another job. Clarke called
Turner at the office, and communicated this request. Turner
replied that it could not be done. Further, he told Clarke, the
Company's attorneys had told him that Clarke testified at the
hearing. People in personnel said she was a union activist
and it would not be advisable for the two of them to associ-
ate. Turner also said he would not be using her for trans-
lation services.Clarke has not been requested to serve as a paid translatorsince that time. About a month later, a Spanish-speaking
former employee wanted to be rehired. Clarke drove him to
the employment office, but did not enter herself. Turner
came out, and Clarke translated for the two of them. She was
not compensated for this service. Clarke testified that Span-
ish-speaking employees have been hired in the mill since
April, including one in her department.Turner agreed that he has not used Clarke as a translatorsince April 1992. He was positive that her last paid receipt
was in that month.According to Turner, he had a conversation with one ofthe Company's attorneys in the parking lot on April 9, the
day Clarke testified. The attorney told him that Clarke had
testified about the posting of a notice. Turner then went to
his own supervisor, Mickey Hicks, and asked whether he
should continue using Clarke as a translator. The reason he
asked this question, Turner stated, was ``because she testi-
fied.'' Hicks told him to consult another company attorney.
Turner did so, he asserted, 2 or 3 days after he talked with
the first attorney in the parking lot, i.e., in about mid-April.
Turner testified that he could not speak Spanish, and, if
Clark was ``pro-Union [Turner] didn't know what she might 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
320The original charge in Case 11±CA±15006 was filed on May18, 1992. G.C. Exh. 1(xxx).321Mont. rev. C. §3-1301-7, par. 32 (1964), cited in 9 Wigmore,
Evidence §2530 fn. 7 (Chadbourn rev. 1981).
322G.C. Exh. 1(kkk), pars. 22, 33, 34.be telling an employee.'' The second attorney told Turner tocontinue using Clarke as a translator, and said that he had
``found a charge that she wasn't being used as an inter-
preter.320Turner agreed that after, his conversation with the first at-torney in the parking lot, Clarke called him. All she did was
ask him to go to lunch, and he replied that it would be better
if they did not ``associate'' anymore.Turner testified that he interviewed ``a lot'' of applicantssince April, but denied that he consciously refrained from
using Clarke's servicesÐhe simply did not need them. Ap-
plicants either could get along in English themselves, or
brought a family member to translate for them. In mid-
summer, Turner discontinued interviewing, and assigned this
function to two other employees. They hire Spanish-speaking
applicants, but do not use interpreters. If they need one, they
are to consult Turner, but no need has arisen.b. Factual and legal conclusionsTurner admitted that he asked supervisor Hicks whether heshould continue using Clarke's services ``because she testi-
fied.'' His reason for asking the same question of the second
attorney was that, if Clarke was prounion, Turner would not
know what she might be telling employees (in Spanish). This
testimony establishes that Clarke's prior testimony and hersupport of the Union were factors in Respondent's failure to
use her translation services after April. Even though the sec-
ond attorney may have advised Turner to continue using
Clarke, this advice came after a charge on her behalf had al-
ready been filed; in any event, her services were not utilized.Clarke's testimony that she interpreted for an applicantfrom El Salvador about 2 days after her testimony on April
9 is corroborated by Turner's testimony that her last pay re-
ceipt was in April 1992. Clarke's averment that the applicant
from El Salvador called her a few days later and asked her
to arrange a transfer for him is uncontradicted. Clarke's
statement that she then called Turner is corroborated by the
latter.In these circumstances, Turner's testimony that Clarkeonly asked to go to lunch with him is unlikely. There was
business at handÐa transfer requestÐand Clarke was the
one to whom the request had been made. I find that Clarke
did transmit the transfer request to Turner. I also credit
Clarke's testimony that Turner added that the two of them
should not ``associate,'' and that he would not be using her
as a translator.Turner's acknowledgment of the reasons he asked his su-pervisor and the company attorney whether he should con-
tinue using Clarke, and the timing of his end to her serv-
icesÐimmediately after her testimonyÐestablish the General
Counsel's prima facie case.I turn now to Respondent's defense, to wit, that it did notneed Clarke's services after April. This period extended for
about 7 months, from April to November 17, 1992, the date
that Turner testified. It is undisputed that Spanish-speaking
individuals applied for employment during this period. Turn-
er contended that there was no need because the applicants
either understood English themselves, or brought a family
member to translate for them.Clarke testified that she performed these services 3 to 5times monthly prior to April. Turner suggests that it was
intermittent, although his testimony is not consistentÐa
``skip'' for ``2 or 3'' months, or ``3 or 4'' months. Respond-
ent was in possession of pay receipts or checks showing the
actual dates of Clarke's services. Clarke merely testified that
she translated for these applicants ``most of the time.''Clarke's description of the application process suggests arelatively complex procedure, including the translation of the
names of various diseases and bodily impairments, as wellas understanding of devices such as a hearing tester. Turner
admitted that Clarke was better than a predecessor. I con-
clude that, although there were undoubtedly some gaps in the
dates of Clarke's services, the evidence of which is not in
the record, she provided these services on the average of 3
to 5 times monthly.It has been stated that ``a thing once proved to exist con-tinues as long as is usual with things of that nature.321Thus,the need of applicants for translation services established
prior to April 1992, is presumed to continue, absent proof to
the contrary. This means either that the post-April applicants
were more fluent in English, or had more fluent and avail-
able family members. Respondent's position is that every ap-
plicant during the 7-month period from April to November
satisfied these criteria.Respondent's evidence is found in the testimony of Per-sonnel Director Turner. That testimony has no details. Fur-
ther, Turner did not conduct any interviews after mid-
summer, and Respondent did not produce either of the two
employees who replaced him in this function.I consider it highly improbable that the characteristics ofall of the Spanish-speaking applicants changed so radically
after April 1992, that not one of them needed Clarke's serv-
ices. In essence, Respondent has not provided persuasive evi-
dence of its ``lack of work'' defense.I conclude that Respondent stopped giving Clarke trans-lation assignments after April 1992 because she had pre-
viously given testimony against the Company in this pro-
ceeding. In so doing, Respondent violated Section 8(a)(4)
and (1) of the Act.The allegedly unlawfully grant of a wage increase tononunion increase to nonunion employees togetherwitha refusal to grant a comparable increase
tounionemployees
1. The allegationsThe complaint alleges that Respondent granted an across-the-board increase to its nonunion employees on September
11, while failing to offer the same increase to employees rep-
resented by the Union at its Eden, North Carolina, Fieldale,
Virginia, Phenix City, Alabama, and Columbus, Georgia
plants. These actions are alleged to be violative of Section
8(a)(3) and (1) of the Act.322The complaint also alleges that, on about September 27and thereafter, Respondent in bad faith failed to propose to
the Union the general wage increase granted to its employees 561FIELDCREST CANNON, INC.323Id., pars. 30, 33, 36.324Both union and nonunion employees received the followingraises in the indicated years: 1978, 8 percent; 1979, 7 percent; 1980,
two raises, 1 percent and 10 percent; 1981, 9.5 percent; 1982, 5 per-
cent; 1983, 5.5 percent; 1984, 4.5 percent; and 1985, no raises.325R. Exh. 101.326R. Exh. 100.327G.C. Exh. 27.328Testimony of Bruce Raynor.329I conclude that this meeting probably took place in April.330Testimony of Raynor.331Id.at its nonunion plants. This action is alleged to be violativeof Section 8(a)(5) and (1) of the Act.3232. BackgroundThe Union represented the employees in the four plantslisted above for many years. The Company also had a plant
at Salisbury, North Carolina, where the employees were rep-
resented by United Textile Workers (UTW), and two plants
where the employees were not represented (Smithfield, North
Carolina, and Scottsboro, Alabama). The contracts at the
union plants were typically 3 years in duration, with a wage
reopener every 6 months.One of the issues is whether the Company gave similar ordissimilar raises to its unionized employees as compared to
those were not represented. The parties stipulated that the
raises were identical from 1978 through 1985.324In 1985, the plants which are the subject of this litigation,located in Kannapolis and Concord, North Carolina, were
owned by Cannon Mills. In that year, the Union conducted
an unsuccessful attempt to organize these plants. In the fol-
lowing year, 1986, they were purchased by Respondent,
which changed its name to Fieldcrest-Cannon.The union official principally involved in the negotiationssince about 1980 was Bruce Raynor, an International vice
president. He testified that a dispute arose during the 1986
negotiations over the Company's attempt to eliminate a 5-
cent hourly differential pay provision for third-shift employ-
ees.Company Official Ozzie Raines testified that Respondentgave an average increase of 4.4 percent to its nonunion em-
ployees in June 1986 while the dispute over the third-shift
differential pay was going on with the Union herein. At the
same time, Respondent entered into a supplemental agree-
ment with UTW, representing the employees at its Salisbury
plant, which provided for the same increase, as that given to
the nonunion employees, 4.4 percent. This agreement can-
celed the third-shift premium of 5 cents hourly except for
employees already assigned to that shift who remained
there.325Meanwhile, negotiations continued with the Union herein.Agreement was reached in August 1986, and provided for a
wage increase of 4-1/4 percent. The third-shift premium con-
tinued until October 5, 1986, at which time it was canceled
and employees received a $175 cash ``buyout'' in its
place.326A newspaper story describing this agreement quotedCompany Negotiator Raines as saying he was ``sorry it
couldn't have been ratified six or seven weeks ago when we
put the proposal into effect in the rest of the Company.''327The parties further stipulated that, in 1987, the unionizedplants received a 4-percent wage increase. The rates for em-
ployees at the recently acquired Cannon Mills were adjusted
on an individual basis to conform to rates elsewhere in the
Company. The average increase of these individual adjust-
ments amounted to 3.23 percent. The same process tookplace in 1988Ðthe Company's other plants received a 4-per-cent increase, while the Cannon Mills rates were further ad-
justed, the average increase being 3.74 percent.In 1989, all employees, Union and nonunion alike, re-ceived a 4 percent increase. There was no pay raise in 1990.Union Vice President Raynor testified that company offi-cials repeatedly said that wage and benefit increases were the
same companywide. Union information requests for the cost
of various proposals were answered on a companywide basis,
covering union and nonunion employees alike.3. The 1990±1991 negotiations, the election campaign,and the alleged unfair labor practices during bargainingWage reopener negotiations started on November 30,1990. The company representatives were Respondent's vice
president, Ozzie Raines, Regional Personnel Administrator
Bob Moore, and various personnel directors. The Union was
represented by International Vice President Bruce Raynor,
Comanagers Sydney Young and Carlton Rakes, and various
staff members.The Union presented proposals for fringe benefits, an addi-tional paid holiday, a pension improvement and retirement
plan, and reinstatement of the third-shift differential. No pay
proposal was made at this session. Raines said that business
was terrible, and that the Company expected to lose money.
The Company responded to a prior information request on a
companywide basis.The second session was held on February 5, 1991. Rainessaid that the Company's performance was worse than ex-
pected. A wage increase which the Union had obtained from
another company was discussed. Raines said that, using a hy-
pothetical figure of 4 percent, such a raise would cost the
Company $11 million, and that he would not recommend it.
Raynor asked why the Company did not give a raise to its
union employees only. Raines laughed, and said that the
Company had never done this before, was not about to do
it, and that what it did it would do for everybody.328The parties stipulated that sessions were held on March 1,April 2, June 7, and July 16 (during the campaign). Raynor
described a session which he said was conducted in May.329Raines said that there had been some improvement in the
Company's finances. The union officials asked how many
employees would be covered if there were a raise, and
Raines replied about that there were approximately 16,000
hourly employees. This would have included 4000 to 4200
union employees.330The last meeting prior to the union campaign was held onJune 7. The Union reported an increase in contributions to
a pension plan which it had just obtained from another com-
pany. Raynor responded, using a hypothetical 1-percent fig-
ure, that this would cost the Company $3 million. He used
companywide figures to obtain this result.331Raines was not present during the July 16 meeting, andthere was a tacit agreement not to meet until the campaign
was over.During the campaign, Respondent committed the numerousunfair labor practices described above. 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
332Supra, secs. II,PP and QQ. See summary at end of sec. II,QQ.333Testimony of Bruce Raynor.334R. Exh. 111.335Supra, fn. 331.A few weeks after the election, in early September, Rainesdecided that it was time for a pay raise. The Company had
lost money in the first half of 1991Ðabout $1.6 million in
the second quarter alone. According, to Raines, he did not
receive projections of quarterly earnings until about 3 weeks
after the end of the quarter. Nonetheless, Raines decided in
early SeptemberÐbefore the third quarter was overÐthat
there was a ``little kick to the economy,'' that orders were
coming in, and that it was time for a pay raise. He decided
upon 5.5 percent to be paid to the nonunion employees.This information was communicated to the employees. Ihave summarized above the plethora of unlawful statements
on this subject made thereafter to both union and nonunion
employees.332A bargaining session was held on September 17. Theunion representatives were the same, but the Company was
now represented by Bob Moore and an attorney. Raynor stat-
ed that the Union had heard about a raise to the nonunion
employees, and proposed a 6-percent increase. Moore coun-
tered with a 4-percent proposal. Although Raines was not
present at this session, he testified that the Company was in
a ``very aggressive bargaining'' posture. Accordingly, it was
decided to offer the Union less than the amount the nonunion
employees had received. No agreement was reached on Sep-
tember 17.The next session was held on September 27. The Com-pany increased its offer to 4-1/4 percent, and the Union re-
duced its demand to 5-1/2. Raynor lectured the Company on
its departure from companywide raises, and what he called
its ``slap in the face'' to the employees that had built the
Company. The union members voted to reject this proposal.At a session on October 17, Moore acknowledged that theraise to the nonunion employees was 5-1/2 percent, and that
the effective date was September 8 or 9, depending on the
shift. There was no change in the Company's position, ex-
cept that the effective date of its proposal had been pushed
forward due to the lack of union ratification.An extended debate between Raynor and Moore tookplace. The company representative asserted that the Union
had settled with other companies at close to the amount the
Company was offering. Raynor responded that none involved
as long a wait since the last raise, and none involved a high-
er raise to nonunion employees. Moore acknowledged that
the union plants were as efficient as nonunion facilities.
When Raynor again pointed out that the Company was de-
parting from its prior companywide policy on raises, Moore
replied, ``Well, it's true ... [But] we're not obligated to do

so. We're doing something different.''333Union Representative Sydney Young testified that he hada telephone conversation with Moore sometime before Octo-
ber 23, the time of a scheduled arbitration. The date was
about October 21, although Young was uncertain. The con-
versation concerned the arbitration, but Young brought up
the negotiations. Moore seemed hostile, and finally declared
that the Company was not going to put 5-1/2 on the table
as long as the Union was ``harassing the Company and being
irresponsible.'' Asked what this meant, Moore replied that it
meant the arbitrations Young was filing and the fact that the
Union ``picked a fight'' with the Company at Kannapoliswhen it was having financial problems. Moore denied theconversation, and asserted that he was out of the office on
October 21. Nonetheless, he acknowledged dealing regularly
with Young about arbitration matters, sometimes on the tele-
phone, and agreed that he had an arbitration with Young on
October 23. I credit Young's testimony about this conversa-
tion.The next bargaining session was held on November 4, andthe parties' positions remained the same. Raynor asked
whether the Company could afford the Union's proposal.
Moore replied that it could, but did not want to do so. Asked
again about the Company's departure from prior company-
wide practice, Moore replied, ``Why don't you just put it
down that we're stingy.''The Union filed the charge on this issue on the same dayas the November 4 bargaining session, and complaint issued
on December 30.The parties had a final bargaining session on January 13,1992. The Company increased its offer to 4-1/4 percent, and
pushed the effective date forward to January 12, 1992. The
Union responded that the Company was still obligated to
offer the same 5-1/2 percent to the Union. However, after a
caucus, the Union agreed to accept the 4-1/2-percent increase
on condition that it retained the right to litigate its position
before the Board and the courts. Moore testified that the
Company agreed to this condition, and the written supple-
mental agreement provided that ``both parties reserve the
right to assert any and all claims and any and defenses in
any and all litigation involving the collective bargaining
leading to this agreement.334The conditions of the Company's offer were spelled out tothe union members, and were ratified. Thereafter, the new
agreement was implemented in the union plants.Factual and legal conclusionsAs set forth above, the complaint alleges that Respondentviolated Section 8(a)(3) of the Act by granting an across-the-
board increase to its nonunion employees, while failing to
offer the same increase to its union employees. The com-
plaint also alleges that the failure to offer the same increase
to the union employees constituted bad-faith bargaining vio-
lative of Section 8(a)(5) of the Act.The record contains overwhelming evidence that the 5-1/2-percent increase to the nonunion employees, coupled with the
refusal to make the same offer to the Union, was discrim-
inatorily motivated. It is difficult to select the most egregious
of the many statements by supervisors to employees, but per-
haps the most explicit was the statement that the Company's
intention was to discredit the Union and drive it out of the
mill.335Equally explicit was the statement by Company Ne-gotiator Moore to Union Representative Young during the
negotiations.The timing and amount of the increase constitute addi-tional evidence of discriminatory motivation. The Company
had sustained losses in the millions of dollars through the
second quarter of 1991. Nonetheless, a few weeks after the
election, before the third quarter was over and before Raines
had any concrete figures, he decided to give a pay raise of 563FIELDCREST CANNON, INC.336Supra, sec. II,X,1.337Accord: Phelps Dodge Mining Co., 308 NLRB 985 (1992);Central Maine Morning Sentinel, 295 NLRB 276 (1989).338Secs. II,PP and QQ.5-1/2 percent to the union employees only. This was thelargest increase in 8 years.The Board has previously concluded with judicial approvalthat withholding a pay increase to union members in cir-
cumstances such as these violates both Section 8(a)(3) and
(5) as well as Section 8(a)(1) of the Act. Eastern MaineMedical Center, 253 NLRB 224 (1980), enfd. 658 F.2d 1(1st Cir. 1981). In that case, a nurses' union was certified
in March 1976, and thereafter attempted without success to
obtain a contract. In December 1976, the employer an-
nounced a survey of wages to determine the amount of the
next general increase. The survey showed that the rep-
resented nurses as well as other employees were due the in-
crease. However, in April 1977, the employer announced a
7-percent increase ``except for the nurses with whom we are
currently dealing'' (id., 658 F.2d at 7). The nurses thereafter
voted to decertify the Union. The administrative law judge
concluded that the withholding was discriminatorily moti-
vated, and was sustained by the Board and the Court of Ap-
peals for the First Circuit. The decision of the latter contains
the following language:EMMC (the employer) does not dispute that but forthe presence of the union it would have granted the
nurses both the 1976 and 1977 pay raises, yet at no
time, through the end of negotiations was it willing to
offer these sums to the Union. Not only did the hospital
fail to offer pay raises retroactively, a practice we held
to violate §8(a)(3) when coupled with bad faith bar-

gaining (authority cited) but it failed to offer, on any
terms, more than a fraction of the wages lost by the
nurses as a result of their decision to organize. Thus,
while suspending any increase until the close of nego-
tiations, and thereby causing wages for some registered
nurses to fall behind those of graduate nurses, EMMC
also proposed to deny the greater part of the increase
permanently to bargaining unit employees. Magnifying
this effect, beginning after the election and continuing
through bargaining, EMMC announced and imple-
mented a cornucopia of fringe benefits for non-unit em-
ployees. And, in January and March 1978, after the
nurses had voted to decertify the union, the hospital
unilaterally increased nurses' wages approximately 18
percent. [Id., 658 F.2d at 9.]Turning next to the 8(a)(5) allegation, Respondent's re-fusal to grant the same increase to the union employees was
a departure from past practice. The record shows that wages
were the same for union and nonunion employees for the 8
years preceding 1986. In that year a dispute with the Union
arose over third shift differential pay. Resolution of the dis-
pute was different with respect to the employees represented
by UTW as well as the nonunion employees. The UTW em-
ployees did not receive the buyout.In the following 2 years, 1987 and 1988, the new non-union employees from Cannon Mills actually received slight-
ly less than the union employees because of adjustment of
their rates to conform to the Company's existing rates.The policy of uniformity was resumed in 1989 and 1990.During the campaign in 1991, Patricia Boone wrote a letter
to employees that compared union and nonunion benefits un-
favorably to the Company. Supervisor Jim Perkins repliedthat the benefits were the same.336When Union Representa-tive Raynor repeatedly pressed Company Negotiator Moore
about uniformity in the 1991 negotiations, Moore finally ad-
mitted, ``Well, it's true [but] we're not obligated to do so.
We're doing something different.''I conclude that the Company had a history of paying thesame wages to union and nonunion employees. The only ex-
ceptions were incidental to the 1986 purchase of Cannon
Mills and a dispute over differential pay. Even then, the em-
ployees represented by UTW received the same increase as
the nonunion employees, while those represented by the
Union herein received a cash bonus for giving up differential
pay and for receiving a slightly lower general increase. The
Company returned to uniformity in 1989 and 1990, argued
with union proponents during the campaign in 1991 that this
was the case, and admitted it during the contract negotia-
tions.In Rocky Mountain Hospital, 289 NLRB 1347 (1988), theemployer, during negotiations with the union, announced a
wage increase for nonunion employees, with a statement that
the union employees were excluded because their wages
were subject to negotiations. The Board stated:An employer has a duty not to change past practices foremployees who are represented by a union until it has
bargained to impasse on that subject with the union.
NLRB v. Katz, 369 U.S. 736, 745±747 (1962). The Re-spondent had not bargained to impasse on the question
whether it would give an increase to the LPN-technical
[union] employees. By effectively announcing to them
that they would be excluded from any increase, the Re-
spondent not only advised the employees of an action
it could not lawfully take at that point, but it also, as
the judge found, ``discredited and disparaged the Union
in the eyes of its members.'' [Id., 289 NLRB at
1348.]337This is exactly what Respondent did in this case. Duringnegotiations it announced an increase for nonunion employ-
ees and made the numerous unlawful statements described
above which disparaged the Union.338The parties had notbargained to impasse over the issue of wages. In fact, they
had not bargained at all on this issue.I accept the agreement of the parties that the legality ofRespondent's refusal to offer the same increase to the union
employees was reserved for litigation. I conclude that in so
refusing it violated Section 8(a)(1), (3), and (5) of the Act.
The refusal to bargain took place on September 8 or 9 (de-
pending on the employee's shift), when the raise to the non-
union employees was announced. For purposes of simplicity,
I shall fix the date as September 9. The same date was the
beginning of the 8(a)(3) violations. Eastern Maine MedicalCenter, supra, 253 NLRB at 241±243.The Charging Party's additional evidenceSteve Weingarten, an industry development specialist em-ployed in the International union's research department, testi-
fied that he attended a meeting which was addressed by Re- 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
spondent's executives. The meeting was held in the NewYork offices of the Merrill Lynch investment firm, in April
1992. Along with representatives of other firms, the
Fieldcrest executives presented their views of the Company's
future.After several of the Company's officers had addressed thismatter, Jim Fitzgibbons was introduced as the Company's
chief executive officer. During a question and answer period
following his remarks, he was asked how the labor dispute
would affect the Company.Fitzgibbons discussed the issues on the wage proposal. Hesaid that the Company ``watched out'' for its nonunion em-
ployees, and that there were many of them in the South.
``It's a war, and we do not intend to be organized,''
Fitzgibbons told his listeners, according to Weingarten.
Fitzgibbons did not expect another election, but was acting
as if there would be one. ``We want to put a chink in every
hole in the dike,'' he told the audience. The litigation would
be a ``long one,'' and would probably go to a circuit court
of appeals. Fitzgibbons stated that his lawyers had advised
him that the Company's actions would ``likely be upheld on
appeal.''Weingarten's testimony is uncontradicted and is credited.
In accordance with my findings above, I make the follow-ingCONCLUSIONSOF
LAW1. Fieldcrest Cannon, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. Amalgamated Clothing and Textile Workers Union ofAmerica, AFL±CIO is a labor organization within the mean-
ing of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Act byengaging in the following conduct:(a) Coercively interrogating employees concerning theirunion sympathies and activities.(b) Threatening an employee with discharge if he did notrevoke his union authorization card.(c) Threatening employees with loss of benefits, if they se-lected the Union as their representative.(d) Threatening employees with termination if they se-lected the Union as their representative.(e) Telling employees to resign, because of their union ac-tivities or sympathies.(f) Threatening an employee with discharge for having metwith a representative of the National Labor Relations Board.(g) Threatening employees with discharge for associationwith known union supporters.(h) Threatening employees with plant closure if they se-lected the Union as their representative.(i) Threatening Spanish-speaking employees with deporta-tion or imprisonment if they signed union cards.(j) Threatening employees with unspecified reprisals forengaging in union activities.(k) Threatening employees with unspecified reprisals ifthey selected the Union as their representative.(l) Ordering an employee to wear an employer T-shirt.
(m) Threatening to discharge an employee because ofunion activity.(n) Threatening to suspend and otherwise discipline em-ployees because of their union activity.(o) Threatening employees with more stringent enforce-ment of rules if they selected the Union.(p) Telling employees that they were assigned additionalwork because of their union activities or sympathies.(q) Making disparaging remarks about the Union in thecontext of other coercive statements.(r) Engaging in, and creating the appearance of, surveil-lance of its employees' union activities.(s) Threatening to watch an employee more closely be-cause of his union activities.(t) Restricting the movement of union supporters withinthe plant because of their union activities, in order to restrict
their access to other employees.(u) Restricting prounion employees to their work areaswhile simultaneously allowing procompany employees to
leave their work areas.(v) Telling employees that bargaining would begin fromscratch in the context of other statements that benefits would
be reduced.(w) Telling employees that their selection of the Unionwould be futile.(x) Promulgating a rule prohibiting employees from talk-ing about the on the job, while permitting discussion of other
topics.(y) Promulgating a rule prohibiting employees from engag-ing in union activities in nonwork areas during nonwork
times.(z) Polling its employees regarding their support for theUnion.(aa) Prohibiting employees from having union literature intheir possession or work place while allowing procompany
employees to have procompany literature.(bb) Allowing procompany employees to return late afterlunch periods while prohibiting prounion employees from
doing the same.(cc) Allowing procompany employees to distribute cam-paign literature on company time in violation of its rules,
while prohibiting prounion employees from doing the same.(dd) Prohibiting only union employees from distributingunion literature during nonwork time in nonwork areas.(ee) Soliciting, remedying, or promising to remedy, em-ployee grievances in order to discourage their support of the
Union.(ff) Telling a prounion employee that she would no longerreceive higher paid temporary assignments because of her
support of the Union.(gg) Promising its employees unspecified benefits in orderto induce them to withdraw their support of the Union.(hh) Soliciting an employee to withdraw an affidavit sub-mitted to the National Labor Relations Board.(ii) Instructing an employee to remove union campaign in-signia.(jj) Allowing employees to buy first quality goods at a dis-count in order to discourage them from supporting the
Union.(kk) Telling employees that their selection of the Unionwould inevitably lead to strikes, in the context of other un-
lawful statements.(ll) Telling its union employees that, because of their sup-port of the Union, they would receive a wage increase less
than that granted to nonunion employees. 565FIELDCREST CANNON, INC.339Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendments to 26 U.S.C. §6621. Interest accrued before January 1,

1987 (the effective date of the amendment) shall be computed as in
Florida Steel Corp., 231 NLRB 651 (1977).(mm) Telling its nonunion employees that they would re-ceive a greater increase than the union employees.(nn) Threatening employees with discharge if they went onstrike.(oo) Announcing a new rule more stringently enforcingwork rules, in retaliation for the employees' Union activities.(pp) Telling an employee that a supervisor would nolonger associate with her, and that she would not be used for
further translating activities, because of her union sym-
pathies.4. Respondent violated Section 8(a)(3) and (1) of the Actby engaging in the following conduct, because of the named
employee's union sympathies or activities:(a) Issuing warnings to Benny L. McIntyre, WendyAshcraft, Perry L. Hopper, Osborne Bennett, Shirley Hamil-
ton, Ronald Teeter, Roy Walters, and Patricia Boone.(b) Suspending Elboyd Deal from May 6 to 11, 1991, andAlton W. Linton from August 13 to 20, 1991, when he was
discharged.(c) Assigning more onerous work to Eldridge Henry.
(d) Removing Robin Teal from assignments as temporarysupervisor, beginning August 22, 1991.(e) Discharging the following employees on the dates indi-cated, all in 1991: Sylvia Walter (August 8); Alton W.
Linton (August 20); Osborne Bennett (August 10); Wendy
Ashcraft (August 16); Reginald Turner (August 19); Elboyd
Deal (August 21); Charles Cordle (August 25): Ronald Pharr
(August 27); Earl White (August 30); Roy Walters (Septem-
ber 12); Ronald Teeter (September 13); Susan Cavin (Sep-
tember 21); and Cathy Thompson (November 6).5. The Respondent also violated Section 8(a)(4) of the Actby the discharge of Elboyd Deal, described above, which was
based in part on the fact that Deal gave an affidavit to the
Board; and by discontinuing translation services of Oreida
Clarke, beginning about April 11, 1992, because she gave
testimony in the current hearing.6. All production and maintenance employees, excludingoffice clerical employees, guards, and supervisors as defined
in the Act, constitute separate units appropriate for the pur-
pose of collective bargaining at Respondent's plants located
at Eden, North Carolina, Fieldale, Virginia, Phenix City, Ala-
bama, and Columbus, Georgia.7. Since about April 1, 1990, and at all times material, theUnion has been the designated exclusive collective-bargain-
ing representative of the employees in the units described
above in paragraph 6, and has been recognized as such by
Respondent, as embodied in successive collective-bargaining
agreements.8. Respondent violated Section 8(a)(1), (3), and (5) of theAct on September 9, 1991, by granting a wage increase to
its nonunion employees and failing to grant the same in-
crease to its union employees in the units described above
in paragraph 6.9. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.10. Respondent has not violated the Act except as foundhere.THEREMEDYIt having been found that Respondent has engaged in cer-tain unfair labor practices, it is recommended that it be or-dered to cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposes of the Act.I shall recommend that Respondent be ordered to cancelthe warnings listed in paragraph 4(a) of the preceding section
of this decision, remove them from its records, and notify
each employee in writing that it has done so and that said
warning shall not serve as the basis for any further discipline
of said employee.I shall recommend that Respondent be ordered to reassignEldridge Henry to the work which he had prior to its dis-
criminatory assignment to him of more onerous work.I shall recommend that Respondent be ordered to offereach discharged employee named in the preceding Section
4(e) immediate reinstatement to his or her former position,
or, if such position no longer exists, to a substantially equiv-
alent position, dismissing if necessary any employee hired to
fill said position, and to make him or her whole for any loss
of earnings he or she may have suffered by reason of Re-
spondent's unlawful conduct, by paying him or her a sum of
money equal to the amount he or she would earn from the
date of his or her unlawful discharge to the date of an offer
of reinstatement, less net interim earnings during such pe-
riod, to be computed on a quarterly basis in the manner es-
tablished by the Board in F.W. Woolworth Co
., 90 NLRB289 (1950), with interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).339It is further recommended that Respondent be ordered toremove from its records all references to the foregoing dis-
charges, and to notify each of the employees, in writing, that
this has been done, and that evidence of said discharge will
not be used as a basis for further discipline of said employee.I shall further recommend that Respondent immediately re-assign Robin Teal and Oreida Clarke to their duties as tem-
porary supervisor and translator, respectively, and make them
whole for any loss of earnings they may have suffered, in
the manner set forth above.I shall recommend that Respondent be ordered to returnJoanne Diggs to her former position as an instructor, from
which it removed her on about July 1, and to make her
whole in the manner described above for any difference in
pay between her job as an instructor, and her new job as a
hemmer. Although Diggs was not alleged as a discriminatee,
the General Counsel announced at the hearing an intention
to seek a make-whole remedy for her, without opposition
from Respondent.Additionally, I shall recommend that Respondent be re-quired to make whole Elboyd Deal and Alton W. Linton for
the unlawful suspensions described above in paragraph 4(b)
of the preceding section, in the manner described above, re-
move its records of same, and provide Deal and Linton with
the notice it has done so as described above.I shall also recommend that Respondent be ordered tomake whole its union employees for any monetary loss they
may have suffered by reason of Respondent's failure to in-
clude them in the September 9, 1991, increase given to non-
union employees. The Board's remedy in Eastern Maine 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
340R. Br. 509±510.341C.P. Exh. 16.342Milchem, Inc., 170 NLRB 362 (1968).Medical Center, supra, adopted by the Board and the courtof appeals, provided that the employer:Make whole the employees in the unit found appro-priate ... for any monetary loss they have suffered as

a result of Respondent's failure to make applicable to
such employees the increased wages and benefits gen-
erally granted to its unrepresented employees ... to-

gether with interest, in accordance with the remedy sec-
tion of this decision. [253 NLRB at 250.]The same remedy for the same discrimination is appro-priate in this case. The Board has approved of the same rem-
edy in a case where the only violation was unlawful unilat-
eral withholding of the increase from the union employees,
Central Maine Morning Sentinel, supra, and where the sameunilateral action was held to be violative of both Section
8(a)(3) and (5), Phelps Dodge Mining Co., supra. See alsoOur Way, Inc., 268 NLRB 394 (1983).Respondent's obligation is to pay the represented employ-ees in the units described in Conclusion of Law 6 the same
amounts which they would have received had they been
granted the same increase on September 9, 1991, plus inter-
est. Amounts already paid may be offset against this obliga-
tion.Respondent argues that the Board has ``no authority'' togrant such a remedy. ``The Supreme Court has made it clear
that the Board may not, either directly or indirectly, compel
concessions or otherwise sit in judgment upon the sub-
stantive terms of collective bargaining agreements (citing
NLRB v. American National Insurance Co., 343 U.S. 395,and H.K. Porter Co. v. NLRB
, 397 U.S. 99 (1970)). The ap-propriate remedy assuming a violation would be a cease and
desist order, an order to bargain in good faith, and an order
to post a notice to employees.''340This argument misstates the agreement of the parties. Thatagreement was to let the dispute over the pay differential be
resolved by the Board and the courts. In making this resolu-
tion, the Board is simply complying with the agreement of
the parties, much like an arbitrator in an arbitral proceeding.
It may further be doubted that a remedy for discrimination
under Section 8(a)(3) of the Act constitutes the imposition of
a contractual agreement upon an employer.As Respondent's arguments are without merit, I shall rec-ommend the remedial order described above. I shall also rec-
ommend the posting of notices.I further conclude that Respondent ``has engaged in suchegregious or widespread misconduct as to demonstrate a gen-
eral disregard for employees' statutory rights.'' HickmottFoods, 242 NLRB 1357 (1979). Accordingly, I shall rec-ommend a broad order.The Objections1. Summary of prior findingsThe Union filed 21 timely objections. Objections 1through 11, 14, 15, 17, and 19 restate in substantially the
same language conduct which I have already found to have
taken place and which constituted unfair labor practices. Ac-
cordingly, these objections are sustained.2. Objection 16a. Summary of the evidenceObjection 16 alleges that Respondent interfered with a fairelection by impeding the progress of observers releasing
workers to vote. Numerous witnesses testified that, after the
polls were open and the releasing observers were releasing
the employees to vote, supervisors walked ahead of or be-
hind the releasing observers carrying placards which listed a
long series of strikes in which the Union had engaged since
1986.341Several of the supervisors showed the placard to employ-ees while at work. Angela Coleman, a releasing observer,
testified that Personnel Manager Ron Lisenby, carrying a
placard, told employees that this might happen to them.
Coleman was very close to Lisenby, and protested that he
had no right to do this. On several occasions, Coleman had
to wait for Lisenby to get out of the way. I credit her testi-
mony.Lisenby agreed that he arrived at various work sectionsabout 15 minutes before they were scheduled to be released,
talked to employees, and carried the placard. He was in front
of the releasing observers.Norma Chapman testified that Lisenby showed the placardto employees waiting in line to vote. The voting took place
in the conference room on the fourth floor of the towel sew-
ing department. The line of voters started within that room,
and extended out the door into the plant area. On cross-ex-
amination, Chapman testified that there were about 50 em-
ployees in the line when she was waiting to vote. She was
standing about midway in the line, together with other em-
ployees from her section. The employee behind Chapman
tapped her on the shoulder, and asked her to turn around and
look. She saw Lisenby behind her showing the placard to
employees standing in line. Lisenby stood still, and allowed
the employees to read the poster.Lisenby agreed that the line of voter extended outside theconference room. Asked whether he showed the poster to
employees standing in line, Lisenby replied: ``No, I didn't.
I tried my best to stay away from that line.''Chapman's testimony was detailed and precise on cross-examination. She was a current employee at the time of her
testimony, and it is unlikely that she testified falsely. I credit
her testimony that Lisenby showed the placard to employees
standing in line to vote.b. Legal conclusionsRespondent argues that its conduct did not violate theMilchem rule342because the supervisors' conversations withemployees on the plant floor did not take place in a polling
area or where the employees were waiting to vote. Respond-
ent cites Boston Insulated Wire & Cable Co., 259 NLRB1118 (1982), enfd. 703 F.2d 876 (5th Cir. 1983), and Bally'sPark Place, 265 NLRB 703 (1982). In the latter case theBoard concluded that the conduct was not objectionable ``be-
cause the statements that were made were not made to voters
in the polling place or while waiting in line to vote, nor wasthe conduct otherwise of a nature to warrant an inference 567FIELDCREST CANNON, INC.343Supra, sec. II,OO.344C.P. Br. 68.345Fn. 345 omitted from publication.346Fn. 346 omitted from publication.347Morris, The Developing Labor Law, Vol. II, p. 1638±1639(1983), quoting S. Rep. No. 105, 80th Cong., 1st Sess. 27 (1947),
Legislative History of the Labor Management Relations Act, 1947,at 433 (1948).that it interfered with the exercise of employee free choice.''[Id., emphasis added.]I have found that the Respondent's prediction of strikeswas unlawful.343Its presentation of posters listing theUnion's history of strikes was merely a continuation of this
unlawful conduct on the day of the election. Further, the fact
that Lisenby showed the poster to employees waiting in line
to vote establishes Respondent's violation of the MilchemruleÐLisenby effectively communicated with them while
they waited in line by standing there and letting them read
the poster.The precise allegation in the objectionÐthat Respondentimpeded the progress of the releasing observerÐis estab-
lished by Coleman's testimony. The remaining facts were
thoroughly litigated. I sustain Objection 16.3. Objection 18The objection contends that a fair election was made im-possible because of the distribution of literature predicting
plant closure and the loss of jobs if the employees selected
the Union. I have already determined that Respondent en-
gaged in this unlawful conduct. Object 18 is different in that
it alleges that various other persons did the same thing, as
the agents of Respondent. The acts themselves consisted of
newspaper ads and posters, particularly a ``mushroom cloud''
poster seen by employees on telephone poles in the City of
Kannapolis, and, arguably, within the plant. The principal al-
leged agents were a public relations firm which did work for
Respondent, and an ill-defined group called the ``Concerned
Citizens for Cabarrus and Rowan Counties.'' The evidence
shows that Respondent paid the public relations firm for the
ads and some of the posters. The Charging Party argues that
the public relations firm was an agent of Respondent, and
that, in the absence of a finding of agency, the election
should still be set aside on the ground that a third party made
a free and fair election impossible, citing Star Kist Samoa,Inc., 237 NLRB 238 (1978).The evidence in support of the Charging Party's agencyargument is complicated. It would serve no useful purpose
to go through this evidence to establish ultimate facts which
I have already found to be true. Accordingly, I shall sustain
Objection 18 on the basis of the findings I have already
made.4. Objection 20This objection alleges that Respondent interfered with theelection by ``changing the terms and conditions of employ-
ment of employees who served as observers.'' By this allega-
tion, the Charging Party means the manner in which Elboyd
Deal was discharged, which I have described above. The
Charging Party argues that Deal's discharge with ``great fan-
fare,'' in full view of the employees, while a shift was
changing, and by a circuitous route, was objectionable. The
Union contends that the manner of the discharge presents a
different issue from its lawfulness.344Without deciding the nice distinction raised by the Charg-ing Party, I sustain Object 20, based on the fact that Deal
was an observer, and that his discharge was unlawful. It cer-
tainly constituted a change in his condition of employment.5. Objection 12This objection contends that Respondent created an atmos-phere of fear, intimidation, and retaliation in the plant while
the election was underway. The presence of supervisors in
the plant with the strike posters during the election, and the
manner of discharging Deal, support this objection, which I
sustain.6. Objection 21The Charging Party's concluding argument asserts that theforegoing conduct, in addition to that established by the Gen-
eral Counsel, warrants setting the election aside and directing
a new election. I agree.[Recommended Order345and Direction of Second Electionomitted from publication.346]Recommended Filing of a 10(j) PetitionI further recommend that the Board file a petition for aninjunction under Section 10(j) of the Act, asking the court
to enforce the recommended Order and Direction of Second
Election herein. The rationale for such action has been stated
as follows:Section 10(j) ... was enacted in 1947 in response to
Congress' recognition that, because of the lengthy pe-
riod of administrative hearings before the Board in un-
fair labor practice cases, ``[i]t has sometimes been pos-
sible for persons violating the Act to accomplish their
illegal purpose before being placed under any legal re-
straint and thereby to make it impossible or not feasible
to restore or preserve the status quo.'' Thus, the injunc-
tive relief provided for in Section 10(j) is interlocutory
in nature and is designed to fill the considerable gap
between the filing of complaint by the Board and
issuance of final decision in those cases in which con-
siderable harm may occur in the interim.347The Court of Appeals for the District of Columbia Circuithas stated:Employee interest in a union can wane quickly asworking conditions remain apparently unaffected by the
union or collective bargaining. When the company is fi-
nally ordered to bargain with the union some years
later, the union may find that it represents only a small
fraction of the employees. [International Union of Elec-trical Workers v. NLRB, 426 F.2d 1243, 1249 (D.C.Cir.), cert. denied 400 U.S. 950 (1970).]The Court of Appeals for the Second Circuit has voicedsimilar concerns:Just as a cease and desist order is ineffective as finalrelief ... it is, in certain cases, also insufficient as in-

terim relief. If an employer faced with a union demand
for recognition based on a card majority may engage in 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
348See also Fuchs v. Hood Industries, 590 F.2d 395 (1st Cir.1979).an extensive campaign of serious and pervasive unfairlabor practices, resulting in the union's losing an elec-
tion, and then is merely enjoined from repeating those
already successful violations until final Board action is
taken, the Board's adjudicatory machinery may well be
rendered totally ineffective. A final Board decision or-
dering a new election will leave the union disadvan-
taged by the same unfair labor practices which caused
it to lose the first election. Even if the Board finally or-
ders bargaining probably close to two years after the
union first demanded recognition, the union's position
in the plant may have already deteriorated to such a de-
gree that effective representation is no longer possible.
Only if the district courts may issue interim bargaining
orders can the union's viability be maintained to the de-
gree necessary to make final Board adjudication in the
form of an election or a bargaining order meaningful.
[Seeler v. Trading Port, Inc., 517 F.2d 33, 37±38 (2dCir. 1975).]The evidence in this case shows that Respondent intendsto utilize the delay in the Board's proceedings in order to de-
feat the Union. It shows that the Company has committed
extensive unfair labor practices prior to and during the unfair
labor practice hearing. Among many too numerous to reca-
pitulate, it discriminatorily denied the use of an elevator to
an employee who contracted brown lung disease while work-
ing for the Company. During the hearing, it discriminated
against a witness because she gave testimony. Such conduct
strikes at the heart of the Board's processes. The Company's
supervisors told employees that the campaign was a ``war,''
that the Company would not bargain in good faith even if
ordered to do so, and that it would never sign a contract. The
Company's chief executive officer repeated the declaration of
war in a speech before Wall Street investors, and explicitly
stated that the Company did not intend to be organized. Reit-
erating statements made to employees by the supervisors, he
stated that litigation would be lengthy.Respondent may argue that the reinstatement and backpayprovisions of the Order recommended herein would be pre-
mature, and should await final decision by the Board. The
Court of Appeals for the Second Circuit has commented on
this argument as follows:The [district] court also noted that there was no needfor a reinstatement order because the Board, if it found
that the discharges were in retaliation for engaging in
protected activity, could order reinstatement with back-
pay. That reasoning, however, misapprehends the pur-
pose of 10(j) relief. When the Board files an individual
application for such relief it is not acting on behalf of
individual. employees, but in the public interest. [Au-
thority cited.] That interest is in the integrity of the col-
lective bargaining process. If union supporters are ex-
cluded from the bargaining process pending resolutionof unfair labor practice charges, the position of the des-ignated bargaining representative will in all likelihood
be substantially undermined. All members of the bar-
gaining unit may be affected by such an erosion of
union support. Furthermore, the discharge of active and
open union supporters ... risk[s] a serious adverse im-

pact on employee interest in unionization (authoritycited). When the Board, faced with an employer's re-
sort to tactics calculated to undermine union support at
a critical stage of the bargaining process, seeks section
10(j) relief, the focus of attention should not be on
what relief may ultimately be granted to individual em-
ployees but on the likelihood of harm to the bargaining
process. in the interim. [Eisenberg v. Wellington HallNursing Home, Inc., 651 F.2d 902, 906±907 (2d Cir.1981).]The Respondent may argue that 10(j) relief is inappropri-ate, because a complaint has issued and an unfair labor prac-
tice hearing has been held. This argument is without merit.
In Asseo v. Pan American Grain Co., 805 F.2d 23 (1st Cir.1986), an unfair labor practice hearing was begun, then sus-
pended, and a 10(j) petition was filed. The district court held
a 3-day evidentiary hearing, at which it received into evi-
dence transcripts of testimony before the administrative law
judge, and also heard live testimony. The district court grant-
ed the temporary injunction, and was sustained by the First
Circuit.348In Seeler v. Trading Port, supra, the parties stipu-lated that the record of the hearing before an administrative
law judge was complete and no other evidence was nec-
essary. However, the court did take testimony.Section 10(c) of the Act provides that the Board's findingof an unfair labor practice must be based on ``the preponder-
ance of testimony.'' However, injunctive relief under Section
10(j) of the Act need be based only on a ``reasonable cause
to believe'' that the unfair labor practice occurred. Asseo,
supra. Such reasonable cause to believe exists herein.The cited decisions refer to interim bargaining orders. Inthose cases, there was other evidence of the union's majority
status. In this case there is none, and the Board's policy is
not to issue bargaining orders in the absence of any evidence
of majority status. However, injunctive relief could prevent
delay in the holding of a second election. The recommended
Direction of Second Election gives the Regional Director the
traditional discretion to set the date of the election. If this
discretion were mandated by judicial imprimatur, the Compa-
ny's calculated policy of delay could be avoided.The Board need not wait until the filing of exceptions tothis decision, if any. The only prerequisite to the Board's au-
thority to file a petition for a 10(j) relief is the issuance of
a complaint. For the reasons given above, such filing is rec-
ommended.